Exhibit 10.1

 

EXECUTION COPY

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF JANUARY 20, 2010,

 

among

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower,

 

each of the

 

GUARANTORS

 

referred to herein,

 

COBANK, ACB,

 

as Administrative Agent, Arranger, an Issuing Lender and a Lender,

 

and

 

the other Lenders referred to herein

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1

AMOUNTS AND TERMS OF FACILITIES

2

 

1.1

Facilities

2

 

1.2

Interest

7

 

1.3

Notice of Borrowing, Conversion or Continuation of Loans

11

 

1.4

Fees and Expenses

12

 

1.5

Payments

14

 

1.6

Repayments of Loans; Reduction of the Revolver Loan Commitment

14

 

1.7

Voluntary Prepayments and Other Mandatory Repayments

16

 

1.8

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc

18

 

1.9

Loan Accounts

18

 

1.10

Changes in LIBOR Rate Availability

18

 

1.11

Capital Adequacy and Other Adjustments

19

 

1.12

Optional Prepayment/Replacement of Lender in Respect of Increased Costs or
Defaulted Lenders

20

 

1.13

Taxes

21

 

1.14

Changes in Tax Laws

22

 

1.15

Term of this Agreement

23

 

1.16

Letter of Credit Liability

23

 

1.17

Defaulting Lenders

23

 

 

 

 

SECTION 2

AFFIRMATIVE COVENANTS

25

 

2.1

Compliance With Laws

25

 

2.2

Maintenance of Books and Records; Properties; Insurance

25

 

2.3

Inspection

27

 

2.4

Legal Existence, Etc

27

 

2.5

Use of Proceeds

27

 

2.6

Further Assurances; Notices

27

 

2.7

CoBank Equity

28

 

2.8

Collateral Assignments of Material Contracts

29

 

2.9

Investment Company Act

29

 

2.10

Payment of Obligations

29

 

2.11

Environmental Laws

29

 

2.12

Creation or Acquisition of Subsidiaries

30

 

2.13

Interest Rate Protection

31

 

2.14

ERISA

32

 

2.15

Post-Closing Letter

32

 

2.16

Modifications to Verizon Acquisition Documentation

32

 

2.17

Notices Regarding Verizon Acquisition

32

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

 

Page

 

 

 

 

 

2.18

Collateral Regarding Verizon Acquisition

32

 

 

 

 

SECTION 3

NEGATIVE COVENANTS

33

 

3.1

Indebtedness

33

 

3.2

Liens and Related Matters

35

 

3.3

Investments

36

 

3.4

Contingent Obligations

37

 

3.5

Restricted Junior Payments

38

 

3.6

Restriction on Fundamental Changes

39

 

3.7

Disposal of Assets or Subsidiary Stock

39

 

3.8

Transactions with Affiliates

40

 

3.9

Management Fees

41

 

3.10

Conduct of Business

41

 

3.11

Fiscal Year

41

 

3.12

Modification of Agreements

41

 

3.13

Inconsistent Agreements

41

 

3.14

Hedge Agreements

41

 

3.15

Ownership of Licenses

42

 

 

 

 

SECTION 4

FINANCIAL COVENANTS AND REPORTING

42

 

4.1

Total Leverage Ratio

42

 

4.2

Total Interest Coverage Ratio

42

 

4.3

Equity to Assets Ratio

42

 

4.4

Fixed Charge Coverage Ratio

42

 

4.5

Financial Statements and Other Reports

42

 

4.6

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

46

 

 

 

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

46

 

5.1

Disclosure

46

 

5.2

No Material Adverse Effect

46

 

5.3

Organization, Powers, Authorization and Good Standing

47

 

5.4

Compliance of Loan Documents and Borrowings

47

 

5.5

Compliance with Applicable Law; Governmental Approvals

48

 

5.6

Tax Returns and Payments

48

 

5.7

Environmental Matters

48

 

5.8

Financial Statements

48

 

5.9

Intellectual Property

48

 

5.10

Litigation, Investigations, Audits, Etc

49

 

5.11

Employee Labor Matters

49

 

5.12

ERISA Compliance

49

 

5.13

Communications Regulatory Matters

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

 

Page

 

 

 

 

 

5.14

Perfection

51

 

5.15

Solvency

51

 

5.16

Investment Company Act

52

 

5.17

Intentionally omitted

52

 

5.18

Title to Properties

52

 

5.19

Subsidiaries

52

 

5.20

Transactions with Affiliates

52

 

5.21

Patriot Act

52

 

 

 

 

SECTION 6

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

52

 

6.1

Event of Default

52

 

6.2

Termination of Loan Commitments

55

 

6.3

Acceleration

56

 

6.4

Rights of Collection

56

 

6.5

Consents

56

 

6.6

Intentionally omitted

56

 

6.7

Set Off and Sharing of Payments

56

 

6.8

Application of Payments

57

 

6.9

Adjustments

57

 

 

 

 

SECTION 7

CONDITIONS TO LOANS

58

 

7.1

Conditions to Effectiveness

58

 

7.2

Conditions to Term Loan B

62

 

7.3

Conditions to All Loans

66

 

7.4

Post-Closing Obligations

67

 

 

 

 

SECTION 8

ASSIGNMENT AND PARTICIPATION

67

 

8.1

Assignments and Participations in Loans and Notes

67

 

8.2

Administrative Agent

70

 

8.3

Amendments, Consents and Waivers for Certain Actions

76

 

8.4

Disbursement of Funds

76

 

8.5

Disbursements of Advances; Payments

76

 

 

 

 

SECTION 9

MISCELLANEOUS

78

 

9.1

Indemnities

78

 

9.2

Amendments and Waivers

78

 

9.3

Notices

80

 

9.4

Failure or Indulgence Not Waiver; Remedies Cumulative

80

 

9.5

Marshaling; Payments Set Aside

81

 

9.6

Severability

81

 

9.7

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

81

 

9.8

Headings

81

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

 

Page

 

 

 

 

 

9.9

Applicable Law

81

 

9.10

Successors and Assigns

81

 

9.11

No Fiduciary Relationship

82

 

9.12

Construction

82

 

9.13

Confidentiality

82

 

9.14

Consent to Jurisdiction and Service of Process

82

 

9.15

Waiver of Jury Trial

83

 

9.16

Survival of Warranties and Certain Agreements

84

 

9.17

Entire Agreement

84

 

9.18

Counterparts; Effectiveness

84

 

9.19

Patriot Act

84

 

9.20

Guaranty of Secured Obligations by Guarantors

84

 

9.21

FCC and PUC Compliance

89

 

9.22

Effectiveness of Amendment and Restatement; No Novation; Waiver

89

 

 

 

 

SECTION 10

DEFINITIONS

89

 

10.1

Certain Defined Terms

89

 

10.2

Other Definitional Provisions

113

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1

 

Commitments

Schedule 3.3(C)

 

Existing Investments

Schedule 3.8

 

Transactions with Affiliates

Schedule 5.3(A)

 

Jurisdiction of Organization

Schedule 5.3(C)

 

Qualification to Transact Business

Schedule 5.4

 

Compliance

Schedule 5.10

 

Litigation, Etc.

Schedule 5.11

 

Labor Matters

Schedule 5.13(A)

 

License Information

Schedule 5.13(B)

 

Valid Licenses

Schedule 5.19

 

Subsidiaries

Schedule 9.3

 

Addresses of Lenders and Administrative Agent

 

EXHIBITS

 

Exhibit 1.3

 

Form of Notice of Borrowing/Conversion/Continuation

 

Exhibit 2.12

 

Form of Joinder Agreement

Exhibit 4.5(C)

 

Form of Compliance Certificate

Exhibit 10.1(A)

 

Form of Assignment and Assumption

Exhibit 10.1(B)

 

Form of Revolver Note

Exhibit 10.1(C)

 

Form of Term Loan A Note

Exhibit 10.1(D)

 

Form of Term Loan B Note

 

v

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

Accounting Change

 

§4.6

Acquired Companies

 

§10.1

Acquisition

 

§10.1

Acquisition Approval Date

 

§10.1

Act

 

§10.1

Adjustment Date

 

§10.1

Administrative Agent

 

§10.1

Affected Lender

 

§1.12

Affiliate

 

§10.1

Agreement

 

§10.1

Amendment Date

 

Preamble

Applicable Law

 

§10.1

Approved Fund

 

§10.1

Arranger

 

§10.1

Asset Disposition

 

§10.1

Assignment and Assumption

 

§10.1

Available Revolver Loan Commitment

 

§10.1

Avoidance Provisions

 

§9.20(A)

AWCC

 

§10.1

Bankruptcy Code

 

§10.1

Base Rate

 

§10.1

Base Rate Loans

 

§10.1

Base Rate Margin

 

§10.1

BDC

 

§10.1

Benefited Lender

 

§6.9

Borrower

 

Preamble

Breakage Fee

 

§1.4(C)

Budgets

 

§4.5(G)

Business Day

 

§10.1

Calculation Period

 

§10.1

Capital Lease

 

§10.1

Cash Equivalents

 

§10.1

Certificate of Exemption

 

§1.13(B)

Change of Control

 

§10.1

Choice

 

§10.1

Closing Date

 

§10.1

CoBank

 

Preamble

Collateral

 

§10.1

Collateral Contract Assignments

 

§10.1

Communications Act

 

§10.1

 

vi

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Communications System

 

§10.1

Compliance Certificate

 

§4.5(C)

Contingent Obligation

 

§10.1

Cure Loans

 

§8.5(A)

Default

 

§10.1

Defaulting Lender

 

§10.1

Domestic Subsidiary

 

§10.1

EBITDA

 

§10.1

Environmental Laws

 

§10.1

Equity

 

§10.1

Equity to Assets Ratio

 

§10.1

ERISA

 

§10.1

ERISA Affiliate

 

§10.1

ERISA Event

 

§10.1

Event of Default

 

§6.1

Excluded Subsidiaries

 

§10.1

Excluded Taxes

 

§10.1

Existing Credit Agreement

 

Recitals

Facility(ies)

 

§10.1

FCC

 

§10.1

FDPA

 

§2.2

Fixed Charge

 

§10.1

Fixed Charge Coverage Ratio

 

§10.1

Foreign Lender

 

§1.13(B)

Foreign Subsidiary

 

§10.1

Foreign Subsidiary Holding Company

 

§10.1

Fund

 

§10.1

Funding Date

 

§7.3

Funding Default

 

§10.1

GAAP

 

§10.1

Governmental Approvals

 

§10.1

Governmental Authority

 

§10.1

GTT

 

§10.1

Guarantor(s)

 

Preamble

Hedge Agreements

 

§10.1

Incremental Term Loan(s)

 

§1.1(C)

Incremental Term Loan Commitment(s)

 

§1.1(C)

Incremental Term Loan Facility(ies)

 

§1.1(C)

Indebtedness

 

§10.1

Indemnitees

 

§9.1

Initial Funding Date

 

§10.1

Intellectual Property Rights

 

§5.9

Interest Period

 

§10.1

 

vii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Investment

 

§10.1

ION HoldCo

 

§10.1

IRC

 

§10.1

ISP

 

§1.1(F)

Issuing Lender

 

§10.1

Joinder Agreement

 

§10.1

Joint Venture

 

§10.1

Lender(s)

 

§10.1

Lender Insolvency Event

 

§10.1

Letter(s) of Credit

 

§1.1(F)

Letter of Credit Liability

 

§10.1

Letter of Non-Exemption

 

§1.13(B)

LIBOR

 

§10.1

LIBOR Interest Period

 

§1.2(C)

LIBOR Loans

 

§10.1

LIBOR Margin

 

§10.1

Licenses

 

§10.1

Lien

 

§10.1

Loan(s)

 

§10.1

Loan Commitment(s)

 

§10.1

Loan Documents

 

§10.1

Loan Party(ies)

 

Preamble

Material Adverse Effect

 

§10.1

Material Contracts

 

§10.1

Material Leased Property

 

§2.6

Material Owned Property

 

§2.6

Materially Adverse

 

§10.1

Maximum Guarantor Liability

 

§9.20(A)

Multi-employer Plan

 

§10.1

Net Proceeds

 

§10.1

Newco Parent

 

§10.1

Non-Consenting Lender

 

§9.2

Non-Funding Lender

 

§8.5(A)

Non Pro Rata Loan

 

§8.5(A)

Note(s)

 

§10.1

Notice of Borrowing/Conversion/Continuation

 

§1.3

NTIA

 

§10.1

Obligations

 

§10.1

Other Debtor Relief Law

 

§9.20(A)

Other Parties

 

§9.20(G)(iii)

Parent Company

 

§10.1

Participant(s)

 

§8.1(D)

Partnerships

 

§10.1

 

viii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Patriot Act

 

§9.19

PBGC

 

§10.1

Pension Plan

 

§10.1

Permitted Acquisition and Investment

 

§10.1

Permitted Encumbrances

 

§10.1

Permitted RTPark Subsidiary

 

§10.1

Permitted Stimulus Indebtedness

 

§10.1

Person

 

§10.1

Plan

 

§10.1

Pledge and Security Agreement

 

§10.1

Portfolio Interest Exemption Certificate

 

§1.13(B)

Post-Closing Letter

 

§10.1

Potential Defaulting Lender

 

§10.1

Prime Rate

 

§10.1

Pro forma Basis

 

§10.1

Pro Rata Share

 

§10.1

Proposed Change

 

§9.2

PUC

 

§10.1

PUC Laws

 

§10.1

Register

 

§8.1(C)

Replacement Lender

 

§1.12(A)

Representatives

 

§8.2(E)

Related Parties

 

§10.1

Related Secured Hedge Agreement

 

§10.1

Reportable Event

 

§10.1

Requisite Lenders

 

§10.1

Restricted Junior Payment

 

§10.1

Revolver Commitment Fee

 

§1.4(A)(i)

Revolver Expiration Date

 

§10.1

Revolver Facility

 

§10.1

Revolver Lender

 

§10.1

Revolver Loan Commitment

 

§10.1

Revolver Loan(s)

 

§10.1

Revolver Note(s)

 

§10.1

RTPark Preferred Stock

 

§10.1

RTPark Program

 

§10.1

RUS

 

§10.1

SEC

 

§4.5(A)

Secured Hedge Agreement

 

§10.1

Secured Obligations

 

§10.1

Secured Parties

 

§10.1

Security Agreement Collateral

 

§5.14

Security Documents

 

§10.1

 

ix

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Security Interest

 

§10.1

Statement

 

§4.5(B)

Stimulus Recipient Subsidiary

 

§10.1

Stimulus Source Agency

 

§10.1

Subordinated Intercompany Lender

 

§9.20(J)

Subsidiary

 

§10.1

Substitute Lender

 

§9.2

Tax Liabilities

 

§1.13(A)

Term Loan A

 

§10.1

Term Loan A Facility

 

§10.1

Term Loan A Lender

 

§10.1

Term Loan A Maturity Date

 

§10.1

Term Loan A Note(s)

 

§10.1

Term Loan B

 

§10.1

Term Loan B Availability Expiration Date

 

§10.1

Term Loan B Commitment

 

§10.1

Term Loan B Commitment Fee

 

§1.4(A)(ii)

Term Loan B Facility

 

§10.1

Term Loan B Lender

 

§10.1

Term Loan B Maturity Date

 

§10.1

Term Loan B Note(s)

 

§10.1

Term Loan Facilities

 

§10.1

Term Loan Maturity Date

 

§10.1

Term Loan Notes

 

§10.1

Total Interest Coverage Ratio

 

§10.1

Total Lender Loan Commitment

 

§10.1

Total Leverage Ratio

 

§10.1

Transition Services Agreement

 

§10.1

UCP

 

§1.1(F)

Verizon Acquisition

 

§10.1

Verizon Acquisition Documentation

 

§10.1

Verizon Debtors

 

§7.1(D)(vi)

Verizon Purchase Agreement

 

§10.1

 

x

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of January 20,
2010 (the “Amendment Date”), among ATLANTIC TELE-NETWORK, INC., a Delaware
corporation (“Borrower”), each of the Subsidiaries of Borrower which is or
hereafter becomes a guarantor of the Secured Obligations (individually, a
“Guarantor” and, collectively, the “Guarantors”; and together with Borrower,
individually a “Loan Party” and, collectively, the “Loan Parties”), COBANK, ACB
(individually, “CoBank”), as Administrative Agent, Arranger, an Issuing Lender
and a Lender and the Lenders.  Capitalized terms used and not otherwise defined
herein shall have the meanings given to them in Subsection 10.1.

 

R E C I T A L S:

 

WHEREAS, Borrower, Administrative Agent and Lenders previously entered into a
Credit Agreement, dated as of September 10, 2008 (the “Existing Credit
Agreement”), pursuant to which Lenders extended certain financial accommodations
to Borrower consisting of the Term Loan A Facility and the Revolver Facility,
the proceeds of which were for working capital, to finance capital expenditures,
to finance certain Permitted Acquisitions and Investments (each as defined
therein) permitted thereunder, to finance certain Restricted Junior Payments (as
defined therein) permitted thereunder, to support the issuance of Letters of
Credit, to repay the then existing debt of Borrower, to finance certain costs
associated with the Revolver Facility and the Term Loan A Facility and other
lawful corporate purposes of Borrower and its Subsidiaries;

 

WHEREAS, the outstanding principal balance of the Term Loan A and the Revolver
Loans as of the date hereof are $73,875,000.00 and $0.00, respectively, and such
Loans shall remain outstanding under this Agreement;

 

WHEREAS, Borrower, Administrative Agent and the Requisite Lenders under the
Existing Credit Agreement and the Term Loan B Lenders have agreed to amend and
restate the Existing Credit Agreement as described herein, including to add an
Incremental Term Loan Facility under the Existing Credit Agreement designated as
the Term Loan B under this Agreement, the proceeds of which will be used to
finance the Verizon Acquisition and certain costs associated with this
Agreement; and

 

WHEREAS, the Loan Parties secured all of the Secured Obligations under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) by granting to Administrative Agent, for the benefit
of the Secured Parties, a first priority security interest in and lien upon all
or substantially all of its respective then owned or thereafter acquired
personal and real property (subject to the exceptions set forth in the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement)) and the Secured Obligations under this Agreement and the other Loan
Documents continue to be secured by virtue of such grant.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree, and amend and restate the Existing Credit Agreement in its entirety, as
follows:

 


SECTION 1
AMOUNTS AND TERMS OF FACILITIES


 


1.1           FACILITIES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE LOAN
PARTIES CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS:


 


(A)          REVOLVER FACILITY.  EACH LENDER, SEVERALLY AND NOT JOINTLY, AGREES
TO LEND TO BORROWER, FROM TIME TO TIME DURING THE PERIOD COMMENCING ON THE DATE
ALL CONDITIONS PRECEDENT SET FORTH IN SUBSECTIONS 7.1 AND 7.3 ARE SATISFIED OR
WAIVED AS PROVIDED HEREIN AND ENDING ON THE BUSINESS DAY IMMEDIATELY PRECEDING
THE REVOLVER EXPIRATION DATE, ITS PRO RATA SHARE OF EACH REVOLVER LOAN; PROVIDED
THAT NO LENDER SHALL BE REQUIRED AT ANY TIME TO LEND MORE THAN ITS RESPECTIVE
PRO RATA SHARE OF THE REVOLVER LOAN COMMITMENT; AND PROVIDED, FURTHER, THAT AT
ANY ONE TIME THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVER LOANS OUTSTANDING
MAY NOT EXCEED THE REVOLVER LOAN COMMITMENT LESS THE OUTSTANDING LETTER OF
CREDIT LIABILITY.  WITHIN THE LIMITS OF AND SUBJECT TO THE AVAILABLE REVOLVER
LOAN COMMITMENT, THIS SUBSECTION 1.1(A) AND SUBSECTIONS 1.6, 1.7 AND 1.8,
AMOUNTS BORROWED UNDER THIS SUBSECTION 1.1(A) MAY BE REPAID OR PREPAID AND, AT
ANY TIME UP TO AND INCLUDING THE BUSINESS DAY IMMEDIATELY PRECEDING THE REVOLVER
EXPIRATION DATE, REBORROWED.


 


(B)           TERM LOAN FACILITIES.


 

(I)            TERM LOAN A FACILITY.  EACH LENDER, SEVERALLY AND NOT JOINTLY,
HAS LENT TO BORROWER ITS PRO RATA SHARE OF THE TERM LOAN A.  AMOUNTS OF THE TERM
LOAN A THAT ARE REPAID OR PREPAID MAY NOT BE REBORROWED.

 

(II)           TERM LOAN B FACILITY.  EACH LENDER, SEVERALLY AND NOT JOINTLY,
AGREES TO LEND TO BORROWER, IN A SINGLE ADVANCE ON THE INITIAL FUNDING DATE, ITS
PRO RATA SHARE OF THE TERM LOAN B COMMITMENT; PROVIDED ALL CONDITIONS PRECEDENT
SET FORTH IN SUBSECTIONS 7.1, 7.2 AND 7.3 ARE SATISFIED OR WAIVED AS PROVIDED
HEREIN.  AMOUNTS BORROWED UNDER THIS SUBSECTION 1.1(B)(II) THAT ARE REPAID OR
PREPAID MAY NOT BE REBORROWED.

 


(C)           INCREMENTAL TERM LOAN FACILITIES.  BORROWER AND ANY ONE OR MORE
LENDERS (INCLUDING ANY PERSON NOT PREVIOUSLY A LENDER HEREUNDER WHO EXECUTES AND
DELIVERS A JOINDER AGREEMENT EXECUTED BY BORROWER, ADMINISTRATIVE AGENT, AND
SUCH LENDER, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO EACH OF THEM), WHICH
LENDERS ARE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT AND TO BORROWER, MAY
AGREE, UPON AT LEAST 10 DAYS’ PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT, THAT
SUCH LENDERS SHALL MAKE ONE OR MORE ADDITIONAL TERM LOAN FACILITIES AVAILABLE TO
BORROWER UNDER THIS SUBSECTION 1.1(C) (EACH, AN “INCREMENTAL TERM LOAN FACILITY”
AND COLLECTIVELY, THE “INCREMENTAL TERM LOAN FACILITIES”; EACH COMMITMENT
THEREUNDER AN “INCREMENTAL TERM LOAN COMMITMENT” AND COLLECTIVELY, THE
“INCREMENTAL

 

2

--------------------------------------------------------------------------------


 


TERM LOAN COMMITMENTS”; AND THE LOANS THEREUNDER, EACH, AN “INCREMENTAL TERM
LOAN” AND COLLECTIVELY, THE “INCREMENTAL TERM LOANS”).  ANY INCREMENTAL TERM
LOAN FACILITY SHALL BE DOCUMENTED BY AN AMENDMENT OR SUPPLEMENT TO THIS
AGREEMENT (OR RESTATEMENT HEREOF) SIGNED BY BORROWER AND THE LENDERS PROVIDING
SUCH INCREMENTAL TERM LOAN COMMITMENTS.  NOTWITHSTANDING THE FOREGOING: (I) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL INCREMENTAL TERM LOAN COMMITMENTS SHALL NOT
EXCEED $50,000,000; (II) THE MATURITY DATE OF ANY INCREMENTAL TERM LOAN FACILITY
SHALL BE NO EARLIER THAN THE MATURITY DATE OF THE TERM LOAN FACILITIES;
(III) THE WEIGHTED AVERAGE LIFE OF ANY INCREMENTAL TERM LOAN FACILITY SHALL BE
EQUAL TO OR GREATER THAN THE REMAINING WEIGHTED AVERAGE LIFE OF THE TERM LOAN
FACILITIES, DETERMINED AS OF THE INITIAL FUNDING DATE FOR SUCH INCREMENTAL TERM
LOAN FACILITY; (IV) TO THE EXTENT THAT THE APPLICABLE INTEREST RATE MARGINS FOR
ANY INCREMENTAL TERM LOAN FACILITY EXCEED BY MORE THAN 0.25% THE APPLICABLE
INTEREST RATE MARGINS FOR THE EXISTING TERM LOAN FACILITIES, DETERMINED AS OF
THE INITIAL FUNDING DATE FOR SUCH INCREMENTAL TERM LOAN FACILITY, THE APPLICABLE
INTEREST RATE MARGINS FOR THE EXISTING TERM LOAN FACILITIES SHALL BE INCREASED
SO THAT THE INTEREST RATE MARGINS ON SUCH INCREMENTAL TERM LOAN FACILITY AND THE
EXISTING TERM LOAN FACILITIES ARE EQUAL; (V) ANY COVENANT OR EVENT OF DEFAULT
APPLICABLE TO THE INCREMENTAL TERM LOAN FACILITY THAT IS MORE RESTRICTIVE THAN
THE EQUIVALENT COVENANT OR EVENT OF DEFAULT SET FORTH IN THIS AGREEMENT SHALL BE
DEEMED TO BE APPLICABLE TO THE LOANS HEREUNDER; AND (VI) NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT AFTER GIVING EFFECT TO
ANY INCREMENTAL TERM LOAN FACILITY AND THE BORROWINGS CONTEMPLATED THEREUNDER,
AND THE LOAN PARTIES SHALL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL
COVENANTS CONTAINED IN SECTION 4.  THE LENDERS SHALL HAVE NO OBLIGATION, AND
SHALL HAVE NO RIGHT, TO PARTICIPATE IN ANY INCREMENTAL TERM LOAN FACILITY.  ANY
NEW LENDER PROVIDING AN INCREMENTAL TERM LOAN COMMITMENT SHALL FOR ALL PURPOSES
BE A LENDER PARTY TO THE LOAN DOCUMENTATION AND SHALL HAVE ALL RIGHTS AND
OBLIGATIONS OF A LENDER.


 


(D)          NOTES.  UPON ANY LENDER’S REQUEST, BORROWER SHALL EXECUTE AND
DELIVER TO SUCH LENDER A REVOLVER NOTE, A TERM LOAN A NOTE, AND A TERM LOAN B
NOTE, AS APPLICABLE, EACH DATED THE AMENDMENT DATE, OR, IF LATER, THE DATE OF
SUCH REQUEST, IN THE PRINCIPAL AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF THE
REVOLVER LOAN COMMITMENT, THE TERM LOAN A AND THE TERM LOAN B COMMITMENT, AS
APPLICABLE.  UPON THE REQUEST OF ANY APPLICABLE LENDER, BORROWER SHALL EXECUTE
AND DELIVER TO SUCH LENDER A SEPARATE NOTE FOR EACH APPLICABLE INCREMENTAL TERM
LOAN FACILITY, EACH DATED THE CLOSING DATE OF SUCH INCREMENTAL TERM LOAN
FACILITY, OR, IF LATER, THE DATE OF SUCH REQUEST, IN THE PRINCIPAL AMOUNT OF
SUCH LENDER’S PRO RATA SHARE OF SUCH INCREMENTAL TERM LOAN COMMITMENT OR
INCREMENTAL TERM LOAN, AS APPLICABLE.


 


(E)           ADVANCES.  LOANS WILL BE MADE AVAILABLE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS.  WIRE TRANSFERS WILL BE MADE TO SUCH ACCOUNT OR
ACCOUNTS AS MAY BE AUTHORIZED BY BORROWER.  ADVANCES UNDER THE TERM LOAN B ARE
ONLY AVAILABLE ON THE INITIAL FUNDING DATE.


 


(F)           LETTERS OF CREDIT.  THE REVOLVER LOAN COMMITMENT SHALL, IN
ADDITION TO ADVANCES AS REVOLVER LOANS, BE UTILIZED, UPON THE REQUEST OF
BORROWER, FOR THE ISSUANCE OF IRREVOCABLE STANDBY OR TRADE LETTERS OF CREDIT
(INDIVIDUALLY, A “LETTER OF CREDIT” AND, COLLECTIVELY, THE “LETTERS OF CREDIT”)
BY AN ISSUING LENDER FOR THE ACCOUNT OF ANY LOAN PARTY.  IMMEDIATELY UPON THE
ISSUANCE BY AN ISSUING LENDER OF A LETTER OF CREDIT, AND WITHOUT FURTHER ACTION
ON THE PART OF ADMINISTRATIVE AGENT OR ANY LENDERS, EACH LENDER SHALL BE DEEMED
TO HAVE PURCHASED FROM SUCH ISSUING LENDER A PARTICIPATION IN SUCH LETTER OF
CREDIT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE REVOLVER LOAN COMMITMENT OF
THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER

 

3

--------------------------------------------------------------------------------


 


SUCH LETTER OF CREDIT.  EACH LETTER OF CREDIT SHALL REDUCE THE AMOUNT AVAILABLE
UNDER THE REVOLVER LOAN COMMITMENT BY THE MAXIMUM AMOUNT CAPABLE OF BEING DRAWN
UNDER SUCH LETTER OF CREDIT.


 

(I)            MAXIMUM AMOUNT.  THE AGGREGATE AMOUNT OF LETTER OF CREDIT
LIABILITY WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AT ANY TIME FOR THE
ACCOUNT OF BORROWER OR ANY OTHER LOAN PARTY MAY NOT EXCEED $10,000,000 AND THE
AGGREGATE AMOUNT OF LETTER OF CREDIT LIABILITY WITH RESPECT TO ALL LETTERS OF
CREDIT OUTSTANDING FOR THE ACCOUNT OF BORROWER OR ANY LOAN PARTY PLUS THE
AGGREGATE PRINCIPAL AMOUNT OF REVOLVER LOANS OUTSTANDING AT ANY TIME MAY NOT
EXCEED THE REVOLVER LOAN COMMITMENT.

 

(II)           REIMBURSEMENT.  BORROWER IS IRREVOCABLY AND UNCONDITIONALLY
OBLIGATED WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND
TO REIMBURSE AN ISSUING LENDER IN IMMEDIATELY AVAILABLE FUNDS FOR ANY AMOUNTS
PAID BY AN ISSUING LENDER WITH RESPECT TO A LETTER OF CREDIT ISSUED HEREUNDER
FOR THE ACCOUNT OF ANY LOAN PARTY.  UPON RECEIPT FROM THE BENEFICIARY OF ANY
LETTER OF CREDIT OF ANY NOTICE OF DRAWING UNDER SUCH LETTER OF CREDIT, THE
ISSUING LENDER SHALL NOTIFY BORROWER AND  ADMINISTRATIVE AGENT THEREOF.  NOT
LATER THAN 11:00 A.M. (DENVER, COLORADO TIME) ON THE DATE OF ANY PAYMENT BY THE
ISSUING LENDER UNDER A LETTER OF CREDIT, BORROWER SHALL REIMBURSE THE ISSUING
LENDER THROUGH ADMINISTRATIVE AGENT IN THE AMOUNT EQUAL TO THE AMOUNT OF SUCH
DRAWING.  IF BORROWER FAILS TO SO REIMBURSE THE ISSUING LENDER BY SUCH TIME,
BORROWER SHALL BE DEEMED TO HAVE REQUESTED ADMINISTRATIVE AGENT TO MAKE A
REVOLVER LOAN IN THE AMOUNT OF THE PAYMENT MADE BY SUCH ISSUING LENDER WITH
RESPECT TO SUCH LETTER OF CREDIT.  IF THE LETTER OF CREDIT IS PAYABLE IN A
FOREIGN CURRENCY, THE AMOUNT OWED BY BORROWER IN CONNECTION WITH SUCH LETTER OF
CREDIT SHALL EQUAL THE UNITED STATES DOLLAR EQUIVALENT OF SUCH FOREIGN CURRENCY
(DETERMINED BY ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION) ON THE DATE
SUCH PAYMENT IS MADE BY SUCH ISSUING LENDER.  ALL AMOUNTS PAID BY AN ISSUING
LENDER WITH RESPECT TO ANY LETTER OF CREDIT THAT ARE NOT IMMEDIATELY REPAID BY
BORROWER OR THAT ARE NOT REPAID WITH A REVOLVER LOAN SHALL BEAR INTEREST AT THE
SUM OF THE BASE RATE PLUS 3.750% PER ANNUM.  EACH LENDER AGREES TO FUND ITS PRO
RATA SHARE OF ANY REVOLVER LOAN MADE PURSUANT TO THIS SUBSECTION 1.1(F)(II).  IN
THE EVENT ADMINISTRATIVE AGENT ELECTS NOT TO DEBIT BORROWER’S ACCOUNT AND
BORROWER FAILS TO REIMBURSE AN ISSUING LENDER IN FULL ON THE DATE OF ANY PAYMENT
IN RESPECT OF A LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ANY LOAN PARTY,
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER WITH A PRO RATA SHARE OF
THE REVOLVER LOAN COMMITMENT OF THE AMOUNT OF SUCH UNREIMBURSED PAYMENT AND THE
ACCRUED INTEREST THEREON AND EACH SUCH LENDER, ON THE NEXT BUSINESS DAY, SHALL
DELIVER TO ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO ITS PRO RATA SHARE THEREOF IN
SAME DAY FUNDS.  EACH LENDER WITH A PRO RATA SHARE OF THE REVOLVER LOAN
COMMITMENT HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO EACH ISSUING
LENDER UPON DEMAND BY SUCH ISSUING LENDER SUCH LENDER’S PRO RATA SHARE OF EACH
PAYMENT MADE BY SUCH ISSUING LENDER IN RESPECT OF A LETTER OF CREDIT AND NOT
IMMEDIATELY REIMBURSED BY BORROWER.  EACH LENDER WITH A PRO RATA SHARE OF THE
REVOLVER LOAN COMMITMENT ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS SUBSECTION 1.1(F)(II) IN RESPECT OF LETTERS OF
CREDIT AND TO MAKE THE PAYMENTS TO EACH ISSUING LENDER REQUIRED BY THE PRECEDING
SENTENCE ARE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR AN EVENT OF DEFAULT OR ANY

 

4

--------------------------------------------------------------------------------


 

FAILURE BY BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SUBSECTION
7.3.  IF ANY LENDER WITH A PRO RATA SHARE OF THE REVOLVER LOAN COMMITMENT FAILS
TO MAKE AVAILABLE TO AN ISSUING LENDER THE AMOUNT OF SUCH LENDER’S PRO RATA
SHARE OF ANY PAYMENTS MADE BY SUCH ISSUING LENDER IN RESPECT OF A LETTER OF
CREDIT AS PROVIDED IN THIS SUBSECTION 1.1(F)(II), SUCH ISSUING LENDER SHALL BE
ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH
INTEREST AT THE BASE RATE.

 

(III)          CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT.  IN ADDITION TO ALL
OTHER TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE ISSUANCE BY AN
ISSUING LENDER OF ANY LETTER OF CREDIT SHALL BE SUBJECT TO THE CONDITIONS
PRECEDENT THAT THE LETTER OF CREDIT SHALL BE IN SUCH FORM, BE FOR SUCH AMOUNT
AND IN SUCH CURRENCY, AND CONTAIN SUCH TERMS AND CONDITIONS AS ARE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT AND THE ISSUING LENDER.  THE EXPIRATION
DATE OF EACH LETTER OF CREDIT MUST BE ON A DATE WHICH IS THE EARLIER OF
(1) (A) FOR A STANDBY LETTER OF CREDIT, ONE (1) YEAR FROM ITS DATE OF ISSUANCE
AND (B) FOR A TRADE LETTER OF CREDIT, 180 DAYS FROM ITS DATE OF ISSUANCE OR
(2) THE 30TH DAY BEFORE THE DATE SET FORTH IN CLAUSE (B) OF THE DEFINITION OF
THE TERM “REVOLVER EXPIRATION DATE,” OR SUCH LATER DATE AS AGREED TO BY BOTH
ADMINISTRATIVE AGENT AND THE ISSUING LENDER, IN THEIR SOLE DISCRETION.

 

(IV)          REQUEST FOR LETTERS OF CREDIT.  BORROWER MUST GIVE ADMINISTRATIVE
AGENT AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE, WHICH NOTICE WILL
BE IRREVOCABLE, SPECIFYING THE DATE A LETTER OF CREDIT IS REQUESTED TO BE ISSUED
AND THE AMOUNT AND THE CURRENCY IN WHICH SUCH LETTER OF CREDIT IS PAYABLE,
IDENTIFYING THE BENEFICIARY, STATING WHETHER THE LETTER OF CREDIT WILL BE A
STANDBY OR TRADE LETTER OF CREDIT, AND DESCRIBING THE NATURE OF THE TRANSACTIONS
PROPOSED TO BE SUPPORTED THEREBY.  ANY NOTICE REQUESTING THE ISSUANCE OF A
LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM OF THE LETTER OF CREDIT TO BE
PROVIDED BY AN ISSUING LENDER.  BORROWER MUST ALSO COMPLETE ANY APPLICATION
PROCEDURES AND DOCUMENTS REQUIRED BY AN ISSUING LENDER IN CONNECTION WITH THE
ISSUANCE OF ANY LETTER OF CREDIT, INCLUDING A CERTIFICATE REGARDING BORROWER’S
COMPLIANCE WITH THE PROVISIONS OF SUBSECTION 7.3 OF THIS AGREEMENT.

 

(V)           BORROWER OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF BORROWER UNDER
THIS SUBSECTION 1.1(F) ARE IRREVOCABLE, WILL REMAIN IN FULL FORCE AND EFFECT
UNTIL THE ISSUING LENDER AND LENDERS HAVE NO FURTHER OBLIGATIONS TO MAKE ANY
PAYMENTS OR DISBURSEMENTS UNDER ANY CIRCUMSTANCES WITH RESPECT TO ANY LETTER OF
CREDIT, SHALL BE ABSOLUTE AND UNCONDITIONAL, SHALL NOT BE SUBJECT TO
COUNTERCLAIM, SETOFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION
WHATSOEVER AND SHALL BE PAID IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING, ANY OF THE FOLLOWING
CIRCUMSTANCES:

 

(1)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY OF
THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS OR INSTRUMENTS RELATING TO ANY LETTER
OF CREDIT;

 

(2)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT
OR ANY OTHER AMENDMENT, MODIFICATION OR WAIVER OF OR ANY

 

5

--------------------------------------------------------------------------------


 

CONSENT TO OR DEPARTURE FROM ANY LETTER OF CREDIT, ANY DOCUMENTS OR INSTRUMENTS
RELATING THERETO, OR ANY LOAN DOCUMENT IN EACH CASE WHETHER OR NOT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES HAS NOTICE OR KNOWLEDGE THEREOF;

 

(3)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT
(OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), ADMINISTRATIVE
AGENT, ANY ISSUING LENDER, ANY LENDER, OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY LETTER OF CREDIT,
THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER RELATED OR UNRELATED
TRANSACTION OR TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND THE BENEFICIARY NAMED IN ANY SUCH
LETTER OF CREDIT);

 

(4)           ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT,
ANY ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF
ANY MESSAGES, BY MAIL, TELECOPIER OR OTHERWISE, OR ANY ERRORS IN TRANSLATION OR
IN INTERPRETATION OF TECHNICAL TERMS;

 

(5)           PAYMENT UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A
DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH DOES NOT COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT;

 

(6)           ANY DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER ANY LETTER
OF CREDIT TO CONFORM TO THE TERMS OF SUCH LETTER OF CREDIT (PROVIDED THAT ANY
DRAFT, CERTIFICATE OR OTHER DOCUMENT PRESENTED PURSUANT TO SUCH LETTER OF CREDIT
APPEARS ON ITS FACE TO COMPLY WITH THE TERMS THEREOF), ANY NONAPPLICATION OR
MISAPPLICATION BY THE BENEFICIARY OR ANY TRANSFEREE OF THE PROCEEDS OF SUCH
DRAWING OR ANY OTHER ACT OR OMISSION OF SUCH BENEFICIARY OR TRANSFEREE IN
CONNECTION WITH SUCH LETTER OF CREDIT;

 

(7)           THE EXCHANGE, RELEASE, SURRENDER OR IMPAIRMENT OF ANY COLLATERAL
OR OTHER SECURITY FOR THE OBLIGATIONS;

 

(8)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT; OR

 

(9)           ANY OTHER CIRCUMSTANCE OR EVENT WHATSOEVER, INCLUDING, ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY LOAN PARTY, ANY OF ITS SUBSIDIARIES OR A GUARANTOR.

 

Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful

 

6

--------------------------------------------------------------------------------


 

misconduct, is binding upon the Loan Parties and their Subsidiaries and shall
not create or result in any liability of such Issuing Lender to any Loan Party
or any of its Subsidiaries.

 

(VI)          OBLIGATIONS OF ISSUING LENDERS.  EACH ISSUING LENDER (OTHER THAN
COBANK) HEREBY AGREES THAT IT WILL NOT ISSUE A LETTER OF CREDIT HEREUNDER UNTIL
IT HAS PROVIDED ADMINISTRATIVE AGENT WITH WRITTEN NOTICE SPECIFYING THE AMOUNT,
CURRENCY AND INTENDED ISSUANCE DATE OF SUCH LETTER OF CREDIT AND ADMINISTRATIVE
AGENT HAS RETURNED A WRITTEN ACKNOWLEDGMENT OF SUCH NOTICE TO ISSUING LENDER. 
EACH OF ISSUING LENDER AND ADMINISTRATIVE AGENT AGREES TO PROVIDE SUCH NOTICES
AND ACKNOWLEDGEMENT PROMPTLY UPON BORROWER’S REQUEST OF A LETTER OF CREDIT
PROVIDED SUCH REQUEST SATISFIES ALL OF THE REQUIREMENTS PROVIDED HEREIN.  EACH
ISSUING LENDER (OTHER THAN COBANK) FURTHER AGREES TO PROVIDE TO ADMINISTRATIVE
AGENT:  (1) A COPY OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER
PROMPTLY AFTER ITS ISSUANCE; (2) A MONTHLY REPORT SUMMARIZING AVAILABLE AMOUNTS
UNDER LETTERS OF CREDIT ISSUED BY SUCH ISSUING LENDER, THE DATES AND AMOUNTS OF
ANY DRAWS UNDER SUCH LETTERS OF CREDIT, THE EFFECTIVE DATE OF ANY INCREASE OR
DECREASE IN THE FACE AMOUNT OF ANY LETTERS OF CREDIT DURING SUCH MONTH AND THE
AMOUNT OF ANY UNREIMBURSED DRAWS UNDER SUCH LETTERS OF CREDIT; AND (3) SUCH
ADDITIONAL INFORMATION REASONABLY REQUESTED BY ADMINISTRATIVE AGENT FROM TIME TO
TIME WITH RESPECT TO THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING LENDER.

 

(VII)         UCP AND ISP.  THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS AS MOST RECENTLY PUBLISHED FROM TIME TO TIME BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UCP”) IS HEREBY INCORPORATED IN THIS AGREEMENT WITH
RESPECT TO TRADE LETTERS OF CREDIT AND SHALL BE DEEMED INCORPORATED BY THIS
REFERENCE INTO EACH TRADE LETTER OF CREDIT ISSUED PURSUANT TO THIS AGREEMENT. 
THE TERMS AND CONDITIONS OF THE UCP SHALL BE BINDING WITH RESPECT TO TRADE
LETTERS OF CREDIT ON THE PARTIES TO THIS AGREEMENT AND EACH BENEFICIARY OF ANY
TRADE LETTER OF CREDIT ISSUED PURSUANT TO THIS AGREEMENT.  THE INTERNATIONAL
STANDBY PRACTICES AS MOST RECENTLY PUBLISHED FROM TIME TO TIME BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “ISP”) IS HEREBY INCORPORATED IN THIS
AGREEMENT WITH RESPECT TO STANDBY LETTERS OF CREDIT AND SHALL BE DEEMED
INCORPORATED BY THIS REFERENCE INTO EACH STANDBY LETTER OF CREDIT ISSUED
PURSUANT TO THIS AGREEMENT.  THE TERMS AND CONDITIONS OF THE ISP SHALL BE
BINDING WITH RESPECT TO STANDBY LETTERS OF CREDIT ON THE PARTIES TO THIS
AGREEMENT AND EACH BENEFICIARY OF ANY STANDBY LETTER OF CREDIT ISSUED PURSUANT
TO THIS AGREEMENT.

 


1.2           INTEREST.


 


(A)          INTEREST OPTIONS.  FROM THE DATE EACH LOAN IS MADE, BASED UPON THE
ELECTION OF BORROWER, AT SUCH TIME AND FROM TIME TO TIME THEREAFTER (AS PROVIDED
IN SUBSECTION 1.3 AND SUBJECT TO THE CONDITIONS SET FORTH IN SUCH SUBSECTION AND
SUBSECTION 1.2(G)), EACH SUCH LOAN SHALL ACCRUE INTEREST AS FOLLOWS:


 

(I)            AS A BASE RATE LOAN, AT THE SUM OF THE BASE RATE PLUS THE BASE
RATE MARGIN APPLICABLE TO SUCH LOAN FROM TIME TO TIME AS PROVIDED IN SUBSECTION
1.2(B); OR

 

7

--------------------------------------------------------------------------------


 

(II)           AS A LIBOR LOAN, FOR THE APPLICABLE LIBOR INTEREST PERIOD, AT THE
SUM OF LIBOR PLUS THE LIBOR MARGIN APPLICABLE TO SUCH LOAN FROM TIME TO TIME AS
PROVIDED IN SUBSECTION 1.2(B); OR

 

provided, that any Incremental Term Loan shall accrue interest as provided in
the amendment or supplement to this Agreement evidencing such Incremental Term
Loan Facility.

 


(B)           APPLICABLE MARGINS.  INITIALLY, AND CONTINUING THROUGH THE DAY
IMMEDIATELY PRECEDING THE FIRST ADJUSTMENT DATE OCCURRING AFTER THE AMENDMENT
DATE, THE APPLICABLE BASE RATE MARGIN, LIBOR MARGIN AND COMMITMENT FEE MARGIN
SHALL BE THE APPLICABLE PER ANNUM PERCENTAGE SET FORTH IN THE PRICING TABLE
BELOW OPPOSITE THE APPLICABLE TOTAL LEVERAGE RATIO OF BORROWER, DETERMINED ON A
CONSOLIDATED BASIS FOR BORROWER AND ITS SUBSIDIARIES AND CALCULATED ON A PRO
FORMA BASIS AFTER GIVING EFFECT TO ANY LOANS REQUESTED BY BORROWER PURSUANT TO
THIS AGREEMENT ON THE AMENDMENT DATE.  THEREAFTER, THE APPLICABLE BASE RATE
MARGIN, LIBOR MARGIN AND COMMITMENT FEE MARGIN SHALL BE FOR EACH CALCULATION
PERIOD THE APPLICABLE PER ANNUM PERCENTAGE SET FORTH IN THE PRICING TABLE BELOW
OPPOSITE THE APPLICABLE TOTAL LEVERAGE RATIO OF BORROWER, DETERMINED ON A
CONSOLIDATED BASIS FOR BORROWER AND ITS SUBSIDIARIES; PROVIDED, THAT, IN THE
EVENT THAT ADMINISTRATIVE AGENT SHALL NOT RECEIVE THE FINANCIAL STATEMENTS AND
COMPLIANCE CERTIFICATE REQUIRED PURSUANT TO SUBSECTIONS 4.5(A), 4.5(B) AND
4.5(C) WHEN DUE, FROM SUCH DUE DATE AND UNTIL THE FIFTH BUSINESS DAY FOLLOWING
ADMINISTRATIVE AGENT’S RECEIPT OF SUCH OVERDUE FINANCIAL STATEMENTS AND
COMPLIANCE CERTIFICATE (AND IN THE EVENT A DECREASE IN THE APPLICABLE MARGIN IS
THEN WARRANTED, RECEIPT OF BORROWER’S WRITTEN REQUEST TO DECREASE SUCH MARGIN),
THE BASE RATE MARGIN SHALL BE 3.750% PER ANNUM, THE LIBOR MARGIN SHALL BE 4.750%
PER ANNUM, AND THE COMMITMENT FEE MARGIN SHALL BE 0.750%; PROVIDED, FURTHER,
THAT EFFECTIVE UPON THE CLOSING OF ANY ACQUISITION THAT WILL INCREASE THE TOTAL
LEVERAGE RATIO ON A PRO FORMA BASIS, THE BASE RATE MARGIN, LIBOR MARGIN AND
COMMITMENT FEE MARGIN WILL IMMEDIATELY ADJUST TO REFLECT SUCH HIGHER RATIO. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS PARAGRAPH, INITIALLY,
AND CONTINUING THROUGH THE DAY IMMEDIATELY PROCEEDING THE FIRST ADJUSTMENT DATE
OCCURRING ON OR AFTER SEPTEMBER 30, 2010, THE LIBOR MARGIN WILL BE NOT LESS THAN
3.750% AND THE BASE RATE MARGIN WILL BE NOT LESS THAN 2.750%.

 

PRICING TABLE

 

Total Leverage Ratio

 

Base Rate Margin

 

LIBOR Margin

 

Commitment
Fee Margin

 

> 2.00x

 

3.750

%

4.750

%

0.750

%

> 1.75x and < 2.00x

 

3.500

%

4.500

%

0.750

%

> 1.50x and < 1.75x

 

3.250

%

4.250

%

0.750

%

> 1.25x and < 1.50x

 

3.000

%

4.000

%

0.625

%

> 1.00x and < 1.25x

 

2.750

%

3.750

%

0.500

%

< 1.00x

 

2.500

%

3.500

%

0.500

%

 

8

--------------------------------------------------------------------------------


 

If, as a result of any restatement of or other adjustment to any financial
statements referred to above (i) the Total Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in different pricing for any
period, then (1) if the proper calculation of the Total Leverage Ratio would
have resulted in higher pricing for such period, Borrower shall automatically
and retroactively be obligated to pay to Administrative Agent, promptly on
demand by Administrative Agent, an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (2) if the proper calculation of the Total
Leverage Ratio would have resulted in lower pricing for such period,
Administrative Agent and the Lenders shall have no obligation to repay any
interest to Borrower; provided that if, as a result of any restatement or other
event a proper calculation of the Total Leverage Ratio would have resulted in
higher pricing for one or more periods and lower pricing for one or more other
periods (due to the shifting of income or expenses from one period to another
period or any similar reason), then the amount payable by Borrower pursuant to
clause (1) above shall be based upon the excess, if any, of the amount of
interest that should have been paid for all applicable periods over the amount
of interest paid for all such periods.

 


(C)           LIBOR INTEREST PERIODS.  EACH LIBOR LOAN MAY BE OBTAINED FOR A ONE
(1), TWO (2), THREE (3), OR SIX (6) MONTH PERIOD OR, IF AVAILABLE TO ALL LENDERS
UNDER THE APPLICABLE FACILITY, NINE (9) OR 12 MONTH PERIOD (EACH SUCH PERIOD
BEING AN “LIBOR INTEREST PERIOD”). WITH RESPECT TO ALL LIBOR LOANS:


 

(I)            THE LIBOR INTEREST PERIOD WILL COMMENCE ON THE DATE THAT THE
LIBOR LOAN IS MADE OR THE DATE ON WHICH ANY PORTION OF ANY BASE RATE LOAN IS
CONVERTED INTO A LIBOR LOAN, OR, IN THE CASE OF IMMEDIATELY SUCCESSIVE LIBOR
INTEREST PERIODS, EACH SUCCESSIVE LIBOR INTEREST PERIOD SHALL COMMENCE ON THE
DAY ON WHICH THE IMMEDIATELY PRECEDING LIBOR INTEREST PERIOD EXPIRES;

 

(II)           IF THE LIBOR INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT
IS NOT A BUSINESS DAY, THEN IT WILL EXPIRE ON THE NEXT BUSINESS DAY; PROVIDED,
THAT IF ANY LIBOR INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT A
BUSINESS DAY AND SUCH DAY IS THE LAST BUSINESS DAY OF A CALENDAR MONTH, SUCH
LIBOR INTEREST PERIOD SHALL EXPIRE ON THE BUSINESS DAY NEXT PRECEDING SUCH DAY;

 

(III)          ANY LIBOR INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF
A CALENDAR MONTH OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE LAST CALENDAR MONTH IN SUCH LIBOR INTEREST PERIOD SHALL END ON THE LAST
BUSINESS DAY OF THE LAST CALENDAR MONTH IN SUCH LIBOR INTEREST PERIOD; AND

 

(IV)          NO LIBOR INTEREST PERIOD SHALL BE SELECTED UNDER ANY TERM LOAN
FACILITY IF, IN ORDER TO MAKE SCHEDULED REPAYMENTS OF SUCH TERM LOAN REQUIRED
PURSUANT TO SUBSECTION 1.6(A)(II), (III) OR (IV), REPAYMENT OF ALL OR ANY
PORTION OF THE LIBOR LOAN PRIOR TO THE EXPIRATION OF SUCH INTEREST PERIOD WOULD
BE NECESSARY; AND

 

9

--------------------------------------------------------------------------------


 

(V)           NO LIBOR INTEREST PERIOD SHALL BE SELECTED UNDER THE REVOLVER
FACILITY THAT EXTENDS BEYOND THE DATE SET FORTH IN CLAUSE (B) OF THE DEFINITION
OF REVOLVER EXPIRATION DATE, AND NO LIBOR INTEREST PERIOD SHALL BE SELECTED
UNDER ANY TERM LOAN FACILITY THAT EXTENDS BEYOND THE DATE SET FORTH IN CLAUSE
(B) OF THE DEFINITION OF APPLICABLE TERM LOAN MATURITY DATE.

 


(D)          CALCULATION AND PAYMENT.  INTEREST ON BASE RATE LOANS SHALL BE
CALCULATED ON THE BASIS OF A 365-6-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.  INTEREST ON LIBOR LOANS, INCLUDING AMOUNTS DUE UNDER SUBSECTION 1.4,
SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.  THE DATE OF FUNDING OR CONVERSION OF A LIBOR LOAN TO A BASE RATE LOAN
AND THE FIRST DAY OF A LIBOR INTEREST PERIOD SHALL BE INCLUDED IN THE
CALCULATION OF INTEREST.  THE DATE OF PAYMENT (AS DETERMINED IN SUBSECTION 1.5)
OF ANY LOAN AND THE LAST DAY OF A LIBOR INTEREST PERIOD SHALL BE EXCLUDED FROM
THE CALCULATION OF INTEREST; PROVIDED, IF A LOAN IS REPAID ON THE SAME DAY THAT
IT IS MADE, ONE (1) DAY’S INTEREST SHALL BE CHARGED.


 

Interest accruing on Base Rate Loans is payable in arrears on each of the
following dates or events: (i) the last day of each calendar quarter; (ii) the
prepayment of such Loan (or portion thereof), to the extent accrued on the
principal prepaid; and (iii) the applicable Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise, with respect to the principal to be repaid.  Interest accruing on
each LIBOR Loan is payable in arrears on each of the following dates or events:
(1) the last day of each applicable LIBOR Interest Period; (2) if the LIBOR
Interest Period is longer than three (3) months, on each three-month anniversary
of the commencement date of such LIBOR Interest Period; (3) the prepayment of
such Loan (or portion thereof), to the extent accrued on the principal prepaid;
and (4) the applicable Term Loan Maturity Date or the Revolver Expiration Date,
as the case may be, whether by acceleration or otherwise, with respect to the
principal to be repaid.

 


(E)           DEFAULT RATE OF INTEREST.  AT THE ELECTION OF ADMINISTRATIVE AGENT
OR REQUISITE LENDERS, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT AND FOR SO
LONG AS IT CONTINUES, ALL LOANS AND OTHER OBLIGATIONS SHALL BEAR INTEREST AT
RATES THAT ARE 2% IN EXCESS OF THE RATES OTHERWISE IN EFFECT, INCLUDING, RATES
IN EFFECT PURSUANT TO SUBSECTION 1.2(B), WITH RESPECT TO SUCH LOANS AND OTHER
OBLIGATIONS.  INTEREST ACCRUING PURSUANT TO THIS SUBSECTION 1.2(E) IS PAYABLE ON
DEMAND.


 


(F)           EXCESS INTEREST.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH HEREIN, THE AGGREGATE INTEREST, FEES AND OTHER AMOUNTS REQUIRED TO BE PAID
BY BORROWER TO LENDERS OR ANY LENDER HEREUNDER ARE HEREBY EXPRESSLY LIMITED SO
THAT IN NO CONTINGENCY OR EVENT WHATSOEVER, WHETHER BY REASON OF ACCELERATION OF
MATURITY OF THE INDEBTEDNESS EVIDENCED HEREBY OR OTHERWISE, SHALL THE AMOUNT
PAID OR AGREED TO BE PAID TO LENDERS OR ANY LENDER FOR THE USE OR THE
FORBEARANCE OF THE INDEBTEDNESS OR OBLIGATIONS EVIDENCED HEREBY EXCEED THE
MAXIMUM PERMISSIBLE UNDER APPLICABLE LAW.  IF UNDER OR FROM ANY CIRCUMSTANCES
WHATSOEVER, FULFILLMENT OF ANY PROVISION HEREOF OR OF ANY OF THE OTHER LOAN
DOCUMENTS AT THE TIME OF PERFORMANCE OF SUCH PROVISION SHALL BE DUE, SHALL
INVOLVE EXCEEDING THE LIMIT OF SUCH VALIDITY PRESCRIBED BY APPLICABLE LAW THEN
THE OBLIGATION TO BE FULFILLED SHALL AUTOMATICALLY BE REDUCED TO THE LIMIT OF

 

10

--------------------------------------------------------------------------------


 


SUCH VALIDITY AND IF UNDER OR FROM CIRCUMSTANCES WHATSOEVER LENDERS OR ANY
LENDER SHOULD EVER RECEIVE AS INTEREST ANY AMOUNT WHICH WOULD EXCEED THE HIGHEST
LAWFUL RATE, THE AMOUNT OF SUCH INTEREST THAT IS EXCESSIVE SHALL BE APPLIED TO
THE REDUCTION OF THE PRINCIPAL BALANCE OF THE OBLIGATIONS EVIDENCED HEREBY AND
NOT TO THE PAYMENT OF INTEREST.  ADDITIONALLY, SHOULD THE METHOD USED FOR
CALCULATING INTEREST ON LIBOR LOANS (I.E., USING A 360-DAY YEAR) BE UNLAWFUL,
SUCH CALCULATION METHOD SHALL BE AUTOMATICALLY CHANGED TO A 365-6-DAY YEAR OR
SUCH OTHER LAWFUL CALCULATION METHOD AS IS REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT.  THIS PROVISION SHALL CONTROL EVERY OTHER PROVISION OF
THIS AGREEMENT AND ALL PROVISIONS OF EVERY OTHER LOAN DOCUMENT.


 


(G)           SELECTION, CONVERSION OR CONTINUATION OF LOANS; LIBOR
AVAILABILITY.  PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS THEN
CONTINUING, BORROWER SHALL HAVE THE OPTION TO (I) SELECT ALL OR ANY PART OF A
NEW BORROWING TO BE A BASE RATE LOAN OR A LIBOR LOAN, IN THE CASE OF A BASE RATE
LOAN IN A PRINCIPAL AMOUNT EQUAL TO AT LEAST $100,000, IN THE CASE OF A LIBOR
LOAN IN A PRINCIPAL AMOUNT EQUAL TO $1,000,000 OR ANY WHOLE MULTIPLE OF $500,000
IN EXCESS THEREOF, (II) CONVERT AT ANY TIME ALL OR ANY PORTION OF A BASE RATE
LOAN IN A PRINCIPAL AMOUNT EQUAL TO $1,000,000 OR ANY WHOLE MULTIPLE OF $500,000
IN EXCESS THEREOF INTO A LIBOR LOAN, (III) UPON THE EXPIRATION OF ITS INTEREST
PERIOD, CONVERT ALL OR ANY PART OF ANY LIBOR LOAN INTO A BASE RATE LOAN, AND
(IV) UPON THE EXPIRATION OF ITS INTEREST PERIOD, CONTINUE ANY LIBOR LOAN INTO
ONE OR MORE LIBOR LOANS IN A PRINCIPAL AMOUNT OF $1,000,000 OR ANY WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF FOR SUCH NEW INTEREST PERIOD(S) AS
SELECTED BY BORROWER.  EACH LIBOR LOAN SHALL BE MADE UNDER ANY ONE OF THE
REVOLVER FACILITY, THE TERM LOAN A FACILITY, THE TERM LOAN B FACILITY, OR ANY
INCREMENTAL TERM LOAN FACILITY, BUT MAY NOT BE MADE UNDER MORE THAN ONE FACILITY
CONCURRENTLY.  DURING ANY PERIOD IN WHICH ANY EVENT OF DEFAULT IS CONTINUING, AS
THE INTEREST PERIODS FOR LIBOR LOANS THEN IN EFFECT EXPIRE, SUCH LOANS SHALL BE
CONVERTED INTO A BASE RATE LOAN AND THE LIBOR OPTION WILL NOT BE AVAILABLE TO
BORROWER UNTIL ALL EVENTS OF DEFAULT ARE CURED OR WAIVED. IN THE EVENT BORROWER
FAILS TO ELECT A LIBOR LOAN UPON ANY ADVANCE HEREUNDER OR UPON THE TERMINATION
OF ANY INTEREST PERIOD, BORROWER SHALL BE DEEMED TO HAVE ELECTED TO HAVE SUCH
AMOUNT CONSTITUTE A BASE RATE LOAN.  THERE SHALL BE NO MORE THAN AN AGGREGATE OF
FIVE (5) LIBOR LOANS OUTSTANDING AT ANY ONE TIME UNDER ANY FACILITY.


 


1.3           NOTICE OF BORROWING, CONVERSION OR CONTINUATION OF LOANS. 
WHENEVER BORROWER DESIRES TO REQUEST A LOAN PURSUANT TO SUBSECTION 1.1(A) OR
(B) OR TO CONVERT OR CONTINUE LOANS PURSUANT TO SUBSECTION 1.2(G), BORROWER
SHALL GIVE ADMINISTRATIVE AGENT IRREVOCABLE PRIOR WRITTEN NOTICE IN THE FORM
ATTACHED HERETO AS EXHIBIT 1.3 (A “NOTICE OF BORROWING/CONVERSION/CONTINUATION”)
(A) IF REQUESTING A BORROWING OF A BASE RATE LOAN (OR ANY PORTION THEREOF), NOT
LATER THAN 11:00 A.M. (DENVER, COLORADO TIME) ONE (1) BUSINESS DAY BEFORE THE
PROPOSED BORROWING, CONVERSION OR CONTINUATION IS TO BE EFFECTIVE OR, (B) IF
REQUESTING A BORROWING OF, OR CONVERSION TO OR CONTINUATION OF A LIBOR LOAN, NOT
LATER THAN 11:00 A.M. (DENVER, COLORADO TIME) THREE (3) BUSINESS DAYS BEFORE THE
PROPOSED BORROWING, CONVERSION OR CONTINUATION IS TO BE EFFECTIVE.  EACH NOTICE
OF BORROWING/CONVERSION/CONTINUATION SHALL SPECIFY (I) THE LOAN (OR PORTION
THEREOF) TO BE ADVANCED, CONVERTED OR CONTINUED AND, WITH RESPECT TO ANY LIBOR
LOAN TO BE CONVERTED OR CONTINUED, THE LAST DAY OF THE CURRENT INTEREST PERIOD
THEREFOR, (II) THE EFFECTIVE DATE OF SUCH BORROWING, CONVERSION OR CONTINUATION
(WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF SUCH LOAN TO BE
BORROWED, CONVERTED OR CONTINUED, (IV) THE INTEREST PERIOD TO BE APPLICABLE TO
ANY NEW LIBOR LOAN, AND (V) THE FACILITY UNDER WHICH SUCH BORROWING, CONVERSION
OR CONTINUATION IS TO BE MADE.  ADMINISTRATIVE AGENT SHALL GIVE EACH

 

11

--------------------------------------------------------------------------------


 


LENDER PROMPT WRITTEN NOTICE OF ANY NOTICE OF BORROWING/CONVERSION/CONTINUATION
GIVEN BY BORROWER.


 


1.4           FEES AND EXPENSES.


 


(A)          UNUSED COMMITMENT FEES.


 

(I)            FROM THE CLOSING DATE, BORROWER SHALL BE OBLIGATED TO PAY
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL REVOLVER LENDERS THAT ARE NEITHER
DEFAULTING LENDERS NOR POTENTIAL DEFAULTING LENDERS WITH RESPECT TO WHICH ANY
ISSUING BANK HAS EXERCISED THE RIGHT TO REQUIRE CASH COLLATERALIZATION PURSUANT
TO SUBSECTION 1.17(A)(I) FROM BORROWER OR SUCH POTENTIAL DEFAULTING LENDER
(BASED UPON THEIR RESPECTIVE PRO RATA SHARES OF THE REVOLVER LOAN COMMITMENT), A
FEE (THE “REVOLVER COMMITMENT FEE”) IN AN AMOUNT EQUAL TO (I) THE REVOLVER LOAN
COMMITMENT LESS THE SUM OF (1) THE AVERAGE DAILY OUTSTANDING BALANCE OF REVOLVER
LOANS PLUS (2) THE AVERAGE DAILY OUTSTANDING LETTER OF CREDIT LIABILITY, IN EACH
CASE DURING THE PRECEDING CALENDAR QUARTER MULTIPLIED BY (II) THE APPLICABLE
COMMITMENT FEE MARGIN AS PROVIDED IN SUBSECTION 1.2(B), CALCULATED ON THE BASIS
OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.  SUCH FEES ARE TO BE
PAID QUARTERLY IN ARREARS ON THE LAST DAY OF EACH CALENDAR QUARTER FOR SUCH
CALENDAR QUARTER (OR PORTION THEREOF), WITH THE FINAL SUCH PAYMENT DUE ON THE
REVOLVER EXPIRATION DATE.

 

(II)           FROM THE AMENDMENT DATE THROUGH THE EARLIER OF THE INITIAL
FUNDING DATE OR THE TERM LOAN B AVAILABILITY EXPIRATION DATE, BORROWER SHALL BE
OBLIGATED TO PAY ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL TERM LOAN B
LENDERS THAT ARE NOT DEFAULTING LENDERS (BASED UPON THEIR RESPECTIVE PRO RATA
SHARES OF THE TERM LOAN B COMMITMENT), A FEE (THE “TERM LOAN B COMMITMENT FEE”)
IN AN AMOUNT EQUAL TO (I) THE TERM LOAN B COMMITMENT MULTIPLIED BY (II) THE
APPLICABLE COMMITMENT FEE MARGIN AS PROVIDED IN SUBSECTION 1.2(B), CALCULATED ON
THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.  SUCH FEES
ARE TO BE PAID QUARTERLY IN ARREARS ON THE LAST DAY OF EACH CALENDAR QUARTER FOR
SUCH CALENDAR QUARTER (OR PORTION THEREOF), WITH THE FINAL SUCH PAYMENT DUE ON
THE EARLIER OF THE INITIAL FUNDING DATE AND THE TERM LOAN B AVAILABILITY
EXPIRATION DATE.

 


(B)           CERTAIN OTHER FEES.  BORROWER SHALL BE OBLIGATED TO PAY TO COBANK,
INDIVIDUALLY, FEES IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE LETTER
AGREEMENT DATED SEPTEMBER 9, 2009, BETWEEN BORROWER AND COBANK.


 


(C)           BREAKAGE FEE.  UPON ANY REPAYMENT OR PAYMENT OF A LIBOR LOAN ON
ANY DAY THAT IS NOT THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO
(REGARDLESS OF THE SOURCE OF SUCH REPAYMENT OR PREPAYMENT AND WHETHER VOLUNTARY,
MANDATORY, BY ACCELERATION OR OTHERWISE), BORROWER SHALL BE OBLIGATED TO PAY
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ALL AFFECTED LENDERS, AN AMOUNT (THE
“BREAKAGE FEE”) EQUAL TO THE PRESENT VALUE OF ANY LOSSES, EXPENSES AND
LIABILITIES (INCLUDING ANY LOSS (INCLUDING INTEREST PAID) SUSTAINED BY EACH SUCH
AFFECTED LENDER IN CONNECTION WITH THE REEMPLOYMENT OF SUCH FUNDS) THAT ANY SUCH
AFFECTED LENDER MAY SUSTAIN AS A RESULT OF THE PAYMENT OF SUCH LIBOR LOAN ON
SUCH DAY.  FOR PURPOSES OF CALCULATING AMOUNTS PAYABLE BY BORROWER TO LENDERS
UNDER THIS SUBSECTION 1.4(C), EACH LIBOR LOAN MADE BY A LENDER (AND EACH RELATED
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT) SHALL BE CONCLUSIVELY

 

12

--------------------------------------------------------------------------------


 


DEEMED TO HAVE BEEN FUNDED AT THE LIBOR RATE FOR SUCH LIBOR LOAN BY A MATCHING
DEPOSIT OR OTHER BORROWING IN THE INTERBANK EUROCURRENCY MARKET FOR A COMPARABLE
AMOUNT AND FOR A COMPARABLE PERIOD, WHETHER OR NOT SUCH LIBOR LOAN IS IN FACT SO
FUNDED.  IN ADDITION, UPON ANY REPAYMENT OR PREPAYMENT OF A LIBOR LOAN ON ANY
DAY THAT IS NOT THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO
(REGARDLESS OF THE SOURCE OF SUCH REPAYMENT OR PREPAYMENT AND WHETHER VOLUNTARY,
MANDATORY, BY ACCELERATION OR OTHERWISE), BORROWER SHALL BE OBLIGATED TO PAY
ADMINISTRATIVE AGENT, NOT FOR THE BENEFIT OF LENDERS, AN ADMINISTRATIVE FEE OF
$300.


 


(D)          EXPENSES AND ATTORNEYS’ FEES.  IN ADDITION TO FEES DUE UNDER
SUBSECTIONS 1.4(A) AND 1.4(B), BORROWER AGREES TO PAY PROMPTLY ALL REASONABLE
FEES, COSTS AND EXPENSES (INCLUDING THOSE OF ATTORNEYS) INCURRED BY
ADMINISTRATIVE AGENT IN CONNECTION WITH (I) ANY MATTERS CONTEMPLATED BY OR
ARISING OUT OF THE LOAN DOCUMENTS, (II) THE CONTINUED ADMINISTRATION OF THE LOAN
DOCUMENTS, INCLUDING ANY SUCH FEES, COSTS AND EXPENSES INCURRED IN PERFECTING,
MAINTAINING, DETERMINING THE PRIORITY OF AND RELEASING ANY SECURITY AND ANY TAX
PAYABLE IN CONNECTION WITH ANY LOAN DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS
AND WAIVERS.  IN ADDITION TO FEES DUE UNDER SUBSECTIONS 1.4(A) AND (B), BORROWER
SHALL ALSO REIMBURSE ON DEMAND ADMINISTRATIVE AGENT FOR ITS EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED IN CONNECTION WITH DOCUMENTING
AND CLOSING THE TRANSACTIONS CONTEMPLATED HEREIN.  IN ADDITION TO FEES DUE UNDER
SUBSECTIONS 1.4(A) AND (B), BORROWER AGREES TO PAY PROMPTLY (1) ALL REASONABLE
FEES, COSTS AND EXPENSES INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION WITH ANY
AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION OF ANY OF THE LOAN DOCUMENTS AND
(2) ALL REASONABLE OUT-OF-POCKET FEES, COSTS AND EXPENSES INCURRED BY EACH OF
ADMINISTRATIVE AGENT AND LENDERS IN CONNECTION WITH ANY EVENT OF DEFAULT AND ANY
ENFORCEMENT OF COLLECTION PROCEEDING RESULTING THEREFROM OR, DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, ANY WORKOUT OR RESTRUCTURING OF ANY OF THE
TRANSACTIONS HEREUNDER OR CONTEMPLATED THEREBY OR ANY ACTION TO ENFORCE ANY LOAN
DOCUMENT OR TO COLLECT ANY PAYMENTS DUE FROM BORROWER.  ALL FEES, COSTS AND
EXPENSES FOR WHICH BORROWER IS RESPONSIBLE UNDER THIS SUBSECTION 1.4(D) SHALL BE
DEEMED PART OF THE OBLIGATIONS WHEN INCURRED, PAYABLE UPON DEMAND AND IN
ACCORDANCE WITH THE SECOND PARAGRAPH OF SUBSECTION 1.5 AND SHALL BE SECURED BY
THE COLLATERAL.


 


(E)           LETTER OF CREDIT FEES.  FROM THE CLOSING DATE, BORROWER SHALL PAY
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF ALL REVOLVER LENDERS THAT ARE NEITHER
DEFAULTING LENDERS NOR POTENTIAL DEFAULTING LENDERS WITH RESPECT TO WHICH ANY
ISSUING BANK HAS EXERCISED THE RIGHT TO REQUIRE CASH COLLATERALIZATION PURSUANT
TO SUBSECTION 1.17(A)(I) FROM BORROWER OR SUCH POTENTIAL DEFAULTING LENDER
(BASED UPON THEIR RESPECTIVE PRO RATA SHARES) A FEE FOR EACH LETTER OF CREDIT
FROM THE DATE OF ISSUANCE TO THE DATE OF TERMINATION IN AN AMOUNT EQUAL TO THE
APPLICABLE LIBOR MARGIN PER ANNUM MULTIPLIED BY THE FACE AMOUNT OF SUCH LETTER
OF CREDIT.  SUCH FEE SHALL BE PAYABLE TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF
ALL LENDERS COMMITTED TO MAKE REVOLVER LOANS (BASED UPON THEIR RESPECTIVE PRO
RATA SHARES).  SUCH FEE IS TO BE PAID QUARTERLY IN ARREARS ON THE LAST DAY OF
EACH CALENDAR QUARTER AND THE TERMINATION OF THE LETTER OF CREDIT.  WITH RESPECT
TO EACH LETTER OF CREDIT, BORROWER SHALL ALSO PAY ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE ISSUING LENDER ISSUING SUCH LETTER OF CREDIT, AN ISSUANCE FEE
EQUAL TO THE GREATER OF (I) $1,000 OR (II) 0.125% OF THE FACE AMOUNT OF SUCH
LETTER OF CREDIT, WHICH AMOUNT SHALL BE PAID UPON THE DATE OF ISSUANCE AND, IF
THE EXPIRATION DATE OF SUCH LETTER OF CREDIT IS LATER THAN ONE (1) YEAR FROM ITS
DATE OF ISSUANCE, UPON EACH ANNIVERSARY OF THE DATE OF ISSUANCE DURING THE TERM
OF SUCH LETTER OF CREDIT.

 

13

--------------------------------------------------------------------------------


 


1.5                                 PAYMENTS.  ALL PAYMENTS BY BORROWER OF THE
OBLIGATIONS SHALL BE MADE IN SAME DAY FUNDS AND DELIVERED TO ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF ITSELF AND LENDERS, AS APPLICABLE, BY WIRE TRANSFER TO
THE FOLLOWING ACCOUNT OR SUCH OTHER PLACE AS ADMINISTRATIVE AGENT MAY FROM TIME
TO TIME DESIGNATE IN WRITING:


 

CoBank, ACB
Greenwood Village, Colorado
ABA Number 3070-8875-4
Reference:  CoBank for the benefit of ATN

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day. 
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day.  Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity or to any other obligee in
respect of the Obligations hereunder, which payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, or any
combination of the foregoing (whether by demand, litigation, settlement or
otherwise), then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by Administrative Agent or such obligee.

 

Each payment received by Administrative Agent under this Agreement or any Note
for account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 


1.6                                 REPAYMENTS OF LOANS; REDUCTION OF THE
REVOLVER LOAN COMMITMENT.


 


(A)                              SCHEDULED TERMINATION OF REVOLVER LOAN
COMMITMENT AND REPAYMENTS OF THE TERM LOAN.


 

(I)                                     SCHEDULED TERMINATION OF REVOLVER LOAN
COMMITMENT.  IN ADDITION TO ANY REDUCTIONS PURSUANT TO SUBSECTIONS 1.6(B) AND
1.6(C), THE REVOLVER LOAN COMMITMENT SHALL BE PERMANENTLY REDUCED AND TERMINATED
IN FULL ON THE REVOLVER EXPIRATION DATE, AND ANY OUTSTANDING PRINCIPAL BALANCE
OF THE REVOLVER LOANS NOT SOONER DUE AND PAYABLE WILL BECOME DUE AND PAYABLE ON
THE REVOLVER EXPIRATION DATE.

 

(II)                                  SCHEDULED REPAYMENTS OF THE TERM LOAN A. 
COMMENCING ON MARCH 31, 2010, AND ON EACH JUNE 30, SEPTEMBER 30, DECEMBER 31 AND
MARCH 31 THEREAFTER,

 

14

--------------------------------------------------------------------------------


 

SUBJECT TO SECTION 1.8, BORROWER SHALL REPAY THE AGGREGATE PRINCIPAL BALANCE OF
THE TERM LOAN A IN THE AMOUNT SET FORTH BELOW OPPOSITE SUCH PERIOD:

 

TERM LOAN A - REPAYMENT TABLE

 

Period

 

Quarterly Principal Payment

 

 

 

 

 

March 31, 2010 to December 31, 2011

 

$

923,437.50

 

 

 

 

 

March 31, 2012 to June 30, 2014

 

$

1,846,875.00

 

 

The outstanding principal balance of the Term Loan A not sooner due and payable
will become due and payable on the Term Loan A Maturity Date.

 

(III)                               SCHEDULED REPAYMENTS OF THE TERM LOAN B. THE
TERM LOAN B COMMITMENT SHALL BE PERMANENTLY TERMINATED ON THE EARLIER OF THE
INITIAL FUNDING DATE (AFTER THE MAKING OF THE TERM LOAN B) AND THE TERM LOAN B
AVAILABILITY EXPIRATION DATE.  COMMENCING ON THE FIRST SUCH DATE OCCURRING AFTER
THE INITIAL FUNDING DATE, AND ON EACH MARCH 31, JUNE 30, SEPTEMBER 30 AND
DECEMBER 31 THEREAFTER, SUBJECT TO SECTION 1.8, BORROWER SHALL REPAY THE
AGGREGATE PRINCIPAL BALANCE OF THE TERM LOAN B IN THE AMOUNT SET FORTH BELOW
OPPOSITE SUCH PERIOD:

 

TERM LOAN B - REPAYMENT TABLE

 

Period

 

Quarterly Principal Payment

 

 

 

 

 

First calendar quarter end occurring after the Initial Funding Date to
December 31, 2011

 

$

1,875,000.00

 

 

 

 

 

March 31, 2012 to June 30, 2014

 

$

3,750,000.00

 

 

; provided that, if Borrower borrows less than the full amount of the Term Loan
B Commitment on the Initial Funding Date, Administrative Agent will calculate
and deliver to Borrower and the Term Loan B Lenders on the Initial Funding Date
an amortization schedule which will amend and restate the schedule set forth
above and will provide for equal quarterly payments of 1.25% of the aggregate
principal balance of the Term Loan B on the Initial Funding Date from the first
repayment date occurring after the Initial Funding Date to December 31, 2011 and
equal quarterly payments of 2.5% of the aggregate principal balance of the Term
Loan B on the Initial Funding Date from March 31, 2012 to June 30, 2014.

 

The outstanding principal balance of the Term Loan B not sooner due and payable
will become due and payable on the Term Loan B Maturity Date.

 

15

--------------------------------------------------------------------------------


 

(IV)                              INCREMENTAL TERM LOANS.  BORROWER SHALL REPAY
THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF ANY INCREMENTAL TERM LOAN AS
PROVIDED IN THE AMENDMENT OR SUPPLEMENT TO THIS AGREEMENT DOCUMENTING SUCH
INCREMENTAL TERM LOAN FACILITY.

 

All repayments of the Facilities pursuant to this Subsection 1.6(A) shall be
applied in accordance with Subsection 1.8, and shall be accompanied by any
applicable Breakage Fees and any other fees required pursuant to Subsection 1.4.

 


(B)                                REDUCTIONS RESULTING FROM MANDATORY
REPAYMENTS.  THE REVOLVER LOAN COMMITMENT ALSO WILL BE PERMANENTLY REDUCED TO
THE EXTENT AND IN THE AMOUNT THAT BORROWER IS REQUIRED, PURSUANT TO SUBSECTION
1.8, TO APPLY MANDATORY REPAYMENTS TO BE MADE PURSUANT TO SUBSECTIONS 1.7(B),
(C) AND (D) TO THE REVOLVER FACILITY (WHETHER OR NOT ANY REVOLVER LOANS ARE THEN
OUTSTANDING AND AVAILABLE TO BE REPAID).  ALL REDUCTIONS PROVIDED FOR IN THIS
SUBSECTION 1.6(B) SHALL BE IN ADDITION TO THE VOLUNTARY REDUCTIONS PROVIDED FOR
IN SUBSECTION 1.6(C) AND, ACCORDINGLY, MAY RESULT IN THE TERMINATION OF THE
REVOLVER LOAN COMMITMENT PRIOR TO THE DATE SET FORTH IN CLAUSE (B) OF THE
DEFINITION OF THE TERM REVOLVER EXPIRATION DATE.


 


(C)                                VOLUNTARY REDUCTION OF THE REVOLVER LOAN. 
BORROWER SHALL HAVE THE RIGHT, UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO ADMINISTRATIVE AGENT, TO TERMINATE OR PERMANENTLY REDUCE THE
THEN UNUSED PORTION OF THE REVOLVER LOAN COMMITMENT.  EACH PARTIAL REDUCTION
SHALL BE IN A MINIMUM AMOUNT OF AT LEAST $250,000, OR ANY WHOLE MULTIPLE THEREOF
IN EXCESS THEREOF, AND SHALL BE APPLIED AS TO EACH LENDER BASED UPON ITS PRO
RATA SHARE.  NOTWITHSTANDING THE FOREGOING, NO REDUCTION TO THE REVOLVER LOAN
COMMITMENT SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY
PREPAYMENT MADE IN CONNECTION THEREWITH, THE AGGREGATE PRINCIPAL BALANCE OF THE
REVOLVER LOANS THEN OUTSTANDING UNDER THE REVOLVER FACILITY PLUS THE AMOUNT OF
THE LETTER OF CREDIT LIABILITY WOULD EXCEED THE REVOLVER LOAN COMMITMENT AS SO
REDUCED.  ALL REDUCTIONS TO THE REVOLVER LOAN COMMITMENT ELECTED UNDER THIS
SUBSECTION 1.6(C) SHALL BE IN ADDITION TO THE REDUCTIONS IN THE REVOLVER LOAN
COMMITMENT PROVIDED FOR IN SUBSECTIONS 1.6(A)(I) AND 1.6(B) AND, ACCORDINGLY,
MAY RESULT IN THE TERMINATION OF THE REVOLVER LOAN COMMITMENT PRIOR TO THE DATE
SET FORTH IN CLAUSE (B) OF THE DEFINITION OF THE TERM REVOLVER EXPIRATION DATE.


 


(D)                               MANDATORY REPAYMENTS.  IF AT ANY TIME THE
AGGREGATE OUTSTANDING AMOUNT OF REVOLVER LOANS PLUS THE AMOUNT OF THE LETTER OF
CREDIT LIABILITY EXCEEDS THE REVOLVER LOAN COMMITMENT, BORROWER SHALL REPAY
PROMPTLY THE REVOLVER LOANS OR REDUCE THE LETTER OF CREDIT LIABILITY PURSUANT TO
SUBSECTION 1.16 IN AN AMOUNT AT LEAST SUFFICIENT TO REDUCE THE AGGREGATE
PRINCIPAL BALANCE OF SUCH REVOLVER LOANS THEN OUTSTANDING PLUS THE AMOUNT OF THE
LETTER OF CREDIT LIABILITY TO THE AMOUNT OF THE REVOLVER LOAN COMMITMENT, AND
UNTIL SUCH REPAYMENT IS MADE, LENDERS SHALL NOT BE OBLIGATED TO MAKE ANY
ADDITIONAL REVOLVER LOANS.  ANY REPAYMENTS PURSUANT TO THIS SUBSECTION
1.6(D) SHALL BE PAID AND APPLIED IN ACCORDANCE WITH SUBSECTION 1.8 AND MUST BE
ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT REPAID AND ANY APPLICABLE BREAKAGE
FEES AND ANY OTHER FEES REQUIRED PURSUANT TO SUBSECTION 1.4.


 


1.7                                 VOLUNTARY PREPAYMENTS AND OTHER MANDATORY
REPAYMENTS.


 


(A)                              VOLUNTARY PREPAYMENT OF LOANS.  SUBJECT TO THE
PROVISIONS OF SUBSECTION 1.8, AT ANY TIME, BORROWER MAY PREPAY THE BASE RATE
LOANS, IN WHOLE OR IN PART, WITHOUT PENALTY. 

 

16

--------------------------------------------------------------------------------


 


SUBJECT TO THE PROVISIONS OF SUBSECTION 1.8, PAYMENT OF THE BREAKAGE FEES AND
ANY OTHER FEES REQUIRED PURSUANT TO SUBSECTION 1.4 AND THE NOTICE REQUIREMENT IN
THE FOLLOWING SENTENCE, AT ANY TIME BORROWER MAY PREPAY ANY LIBOR LOAN, IN WHOLE
OR IN PART.  NOTICE OF ANY PREPAYMENT OF (I) A BASE RATE LOAN SHALL BE GIVEN NOT
LATER THAN 11 A.M. (DENVER, COLORADO TIME) ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE OF PREPAYMENT, AND (II) A LIBOR LOAN SHALL BE GIVEN NOT LATER
THAN 11:00 A.M. (DENVER, COLORADO TIME) ON THE THIRD BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE OF PREPAYMENT.  ALL PARTIAL PREPAYMENTS SHALL BE IN A MINIMUM
AMOUNT OF AT LEAST $250,000, OR ANY WHOLE MULTIPLE THEREOF IN EXCESS THEREOF (OR
THE ENTIRE REMAINING BALANCE OF THE APPLICABLE LOAN), AND SHALL BE PAID AND
APPLIED IN ACCORDANCE WITH SUBSECTION 1.8.  ALL PREPAYMENT NOTICES SHALL BE
IRREVOCABLE. ALL PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE
AMOUNT PREPAID AND ANY APPLICABLE BREAKAGE FEES AND ANY OTHER FEES REQUIRED
PURSUANT TO SUBSECTION 1.4.

 


(B)                                REPAYMENTS FROM INSURANCE PROCEEDS. 
IMMEDIATELY UPON RECEIPT THEREOF, BORROWER SHALL BE OBLIGATED TO REPAY THE LOANS
(OR REDUCE THE LETTER OF CREDIT LIABILITY PURSUANT TO SUBSECTION 1.16) IN AN
AMOUNT EQUAL TO ALL NET PROCEEDS RECEIVED BY BORROWER OR ANY SUBSIDIARY OF
BORROWER THAT ARE INSURANCE PROCEEDS FROM ANY ASSET DISPOSITION (WHICH NET
PROCEEDS, TOGETHER WITH ALL OTHER SUCH NET PROCEEDS COVERED BY THIS SUBSECTION
1.7(B), EXCEEDS $5,000,000 IN THE AGGREGATE OVER THE TERM OF THIS AGREEMENT);
PROVIDED, HOWEVER, THAT IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER SHALL NOT BE REQUIRED TO REPAY THE LOANS WITH THE NET PROCEEDS IF
BORROWER OR SUCH SUBSIDIARY (I) HAS PREVIOUSLY APPLIED CASH OR (II) APPLIES SUCH
NET PROCEEDS TO REPAIR OR REPLACE THE LOST, DAMAGED OR DESTROYED ASSETS WITHIN
180 DAYS OF RECEIPT BY BORROWER OR SUCH SUBSIDIARY OF SUCH NET PROCEEDS.  ALL
SUCH REPAYMENTS SHALL BE PAID AND APPLIED IN ACCORDANCE WITH SUBSECTION 1.8 (IF
UPON THE EXPIRATION OF SUCH 180-DAY PERIOD ANY OF SUCH NET PROCEEDS HAVE NOT
BEEN SO APPLIED, BORROWER IMMEDIATELY SHALL REPAY THE LOANS (OR REDUCE THE
LETTER OF CREDIT LIABILITY PURSUANT TO SUBSECTION 1.16) IN AN AMOUNT EQUAL TO
SUCH REMAINING NET PROCEEDS).  ALL PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED
INTEREST ON THE AMOUNT PREPAID AND ANY APPLICABLE BREAKAGE FEES AND ANY OTHER
FEES REQUIRED PURSUANT TO SUBSECTION 1.4.

 


(C)                                REPAYMENTS FROM CERTAIN ASSET DISPOSITIONS. 
IMMEDIATELY UPON RECEIPT THEREOF, BORROWER SHALL BE OBLIGATED TO REPAY THE LOANS
(OR REDUCE THE LETTER OF CREDIT LIABILITY PURSUANT TO SUBSECTION 1.16) IN AN
AMOUNT EQUAL TO ALL NET PROCEEDS RECEIVED BY BORROWER OR ANY SUBSIDIARY OF
BORROWER THAT ARE FROM ASSET DISPOSITIONS, OTHER THAN INSURANCE PROCEEDS OR FROM
ASSET DISPOSITIONS PERMITTED PURSUANT TO SUBSECTIONS 3.7(A) THROUGH (C), (E),
(G), (H) OR (I); PROVIDED, HOWEVER, THAT IF (I) NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND (II) THE AGGREGATE OF ALL SUCH NET PROCEEDS DURING THE
12-MONTH PERIOD ENDING ON THE DATE OF SUCH PROPOSED REINVESTMENT DOES NOT EXCEED
5% OF BORROWER’S THEN AMOUNT OF CONSOLIDATED ASSETS, BORROWER SHALL NOT BE
REQUIRED TO REPAY THE LOANS WITH THE NET PROCEEDS IF BORROWER OR SUCH SUBSIDIARY
APPLIES SUCH NET PROCEEDS TO ACQUIRE ASSETS THAT ARE USED OR USEFUL IN THE
BUSINESS OF BORROWER OR SUCH SUBSIDIARY WITHIN 180 DAYS OF RECEIPT BY BORROWER
OR SUCH SUBSIDIARY OF SUCH NET PROCEEDS (IF UPON THE EXPIRATION OF SUCH 180-DAY
PERIOD ANY OF SUCH NET PROCEEDS HAVE NOT BEEN SO APPLIED, BORROWER IMMEDIATELY
SHALL REPAY THE LOANS (OR REDUCE THE LETTER OF CREDIT LIABILITY PURSUANT TO
SUBSECTION 1.16) IN AN AMOUNT EQUAL TO SUCH REMAINING NET PROCEEDS).  ALL SUCH
REPAYMENTS SHALL BE PAID AND APPLIED IN ACCORDANCE WITH SUBSECTION 1.8.  ALL
PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT PREPAID AND
ANY APPLICABLE BREAKAGE FEES AND ANY OTHER FEES REQUIRED PURSUANT TO SUBSECTION
1.4.

 

17

--------------------------------------------------------------------------------


 


(D)                               REPAYMENTS FROM DEBT ISSUANCES.  IMMEDIATELY
UPON RECEIPT BY BORROWER OR ANY SUBSIDIARY OF BORROWER OF NET PROCEEDS RELATING
TO THE ISSUANCE BY BORROWER OR ANY SUBSIDIARY OF BORROWER OF ANY PUBLIC OR
PRIVATE DEBT (OTHER THAN INDEBTEDNESS PERMITTED UNDER SUBSECTION 3.1), BORROWER
SHALL BE OBLIGATED TO REPAY THE LOANS (OR REDUCE THE LETTER OF CREDIT LIABILITY
PURSUANT TO SUBSECTION 1.16) IN AN AMOUNT EQUAL TO SUCH NET PROCEEDS.  ALL SUCH
REPAYMENTS SHALL BE PAID AND APPLIED IN ACCORDANCE WITH SUBSECTION 1.8. ALL
PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT PREPAID AND
ANY APPLICABLE BREAKAGE FEES AND ANY OTHER FEES REQUIRED PURSUANT TO SUBSECTION
1.4.


 


1.8                                 APPLICATION OF PREPAYMENTS AND REPAYMENTS;
PAYMENT OF BREAKAGE FEES, ETC.  SUBJECT TO THE LAST SENTENCE OF THIS SUBSECTION
1.8, ALL PREPAYMENTS PURSUANT TO SUBSECTION 1.7(A) TO BE APPLIED TO THE LOANS
SHALL BE APPLIED AS BORROWER SHALL DIRECT.  EACH REPAYMENT MADE PURSUANT TO
SUBSECTION 1.7(B) THROUGH (D) SHALL BE APPLIED FIRST, PRO RATA TO THE
OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN FACILITIES (INCLUDING PRO RATA TO
ANY INCREMENTAL TERM LOAN FACILITY, IF AND WHEN APPLICABLE), AND SECOND, TO
REPAY THE REVOLVER LOANS (OR REDUCE THE LETTER OF CREDIT LIABILITY PURSUANT TO
SUBSECTION 1.16).  ALL REPAYMENTS MADE PURSUANT TO SUBSECTIONS 1.6 AND 1.7 SHALL
FIRST BE APPLIED TO A BASE RATE LOAN OR SUCH OF THE LIBOR LOANS AS BORROWER
SHALL DIRECT IN WRITING AND, IN THE ABSENCE OF SUCH DIRECTION, SHALL FIRST BE
APPLIED TO A BASE RATE LOAN AND THEN TO SUCH LIBOR LOANS AS ADMINISTRATIVE AGENT
SHALL SELECT.  ALL PREPAYMENTS AND REPAYMENTS REQUIRED OR PERMITTED HEREUNDER
SHALL BE ACCOMPANIED BY PAYMENT OF ALL APPLICABLE BREAKAGE FEES AND ACCRUED
INTEREST ON THE AMOUNT PREPAID OR REPAID.  ALL PREPAYMENTS AND REPAYMENTS
APPLIED TO THE TERM LOAN A, THE TERM LOAN B OR ANY INCREMENTAL TERM LOAN SHALL
BE APPLIED TO PRINCIPAL INSTALLMENTS IN THE INVERSE ORDER OF MATURITY; PROVIDED
THAT BORROWER MAY DIRECT IN WRITING THAT ANY PREPAYMENT MADE PURSUANT TO
SUBSECTION 1.7(A) TO THE TERM LOAN FACILITIES BE APPLIED PRO RATA FIRST, TO UP
TO THE NEXT TWO (2) SCHEDULED PRINCIPAL PAYMENTS ON EACH OF THE TERM LOAN
FACILITIES AND SECOND, PRO RATA ACROSS THE REMAINING SCHEDULED PRINCIPAL
PAYMENTS OF THE TERM LOAN FACILITIES.


 


1.9                                 LOAN ACCOUNTS.  ADMINISTRATIVE AGENT WILL
MAINTAIN LOAN ACCOUNT RECORDS FOR (A) ALL LOANS, INTEREST CHARGES AND PAYMENTS
THEREOF, (B)  ALL LETTER OF CREDIT LIABILITY, (C) THE CHARGING AND PAYMENT OF
ALL FEES, COSTS AND EXPENSES AND (D) ALL OTHER DEBITS AND CREDITS PURSUANT TO
THIS AGREEMENT.  THE BALANCE IN THE LOAN ACCOUNTS SHALL BE PRESUMPTIVE EVIDENCE
OF THE AMOUNTS DUE AND OWING TO LENDERS, ABSENT MANIFEST ERROR, PROVIDED THAT
ANY FAILURE BY ADMINISTRATIVE AGENT TO MAINTAIN SUCH RECORDS SHALL NOT LIMIT OR
AFFECT BORROWER’S OBLIGATION TO PAY.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER IRREVOCABLY WAIVES THE RIGHT TO
DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AND BORROWER HEREBY IRREVOCABLY
AGREES THAT ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE CONTINUING
EXCLUSIVE RIGHT TO APPLY AND REAPPLY PAYMENTS TO ANY OF THE OBLIGATIONS IN ANY
MANNER IT OR THEY DEEM APPROPRIATE.


 


1.10                           CHANGES IN LIBOR RATE AVAILABILITY.


 


(A)                              IF WITH RESPECT TO ANY PROPOSED LIBOR INTEREST
PERIOD, ADMINISTRATIVE AGENT OR ANY LENDER (AFTER CONSULTATION WITH
ADMINISTRATIVE AGENT) DETERMINES THAT DEPOSITS IN DOLLARS (IN THE APPLICABLE
AMOUNT) ARE NOT BEING OFFERED IN THE RELEVANT MARKET FOR SUCH LIBOR INTEREST
PERIOD, OR LENDERS HAVING A PRO RATA SHARE OF 50% OR MORE UNDER A FACILITY
DETERMINE (AND NOTIFY ADMINISTRATIVE AGENT) THAT THE LIBOR RATE APPLICABLE
PURSUANT TO SUBSECTION

 

18

--------------------------------------------------------------------------------



 


1.2(A)(II) FOR ANY REQUESTED LIBOR INTEREST PERIOD WITH RESPECT TO A PROPOSED
LIBOR LOAN UNDER SUCH FACILITY DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST
TO SUCH LENDERS OF FUNDING SUCH LOAN, ADMINISTRATIVE AGENT SHALL FORTHWITH GIVE
NOTICE THEREOF TO BORROWER AND LENDERS, WHEREUPON AND UNTIL SUCH AFFECTED LENDER
OR LENDERS NOTIFIES ADMINISTRATIVE AGENT, AND ADMINISTRATIVE AGENT NOTIFIES
BORROWER AND THE OTHER LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
SITUATION NO LONGER EXIST, THE OBLIGATIONS OF ANY AFFECTED LENDER TO MAKE ITS
PORTION OF SUCH TYPE OF LIBOR LOAN SHALL BE SUSPENDED AND SUCH AFFECTED LENDER
SHALL MAKE ITS PRO RATA SHARE OF SUCH TYPE OF LIBOR LOAN AS A BASE RATE LOAN OR
SUCH OTHER TYPE OF LOAN AS PERMITTED BY ADMINISTRATIVE AGENT.  ANY LENDER MAY,
IN ITS SOLE DISCRETION, WAIVE THE BENEFITS AND PROVISIONS OF THIS SUBSECTION
WITH RESPECT TO ANY PROPOSED LIBOR INTEREST PERIOD.


 


(B)                                IF THE INTRODUCTION OF, OR ANY CHANGE IN, ANY
APPLICABLE LAW OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, IN EACH CASE
OCCURRING AFTER THE CLOSING DATE, SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ONE
OR MORE LENDERS TO HONOR ITS OBLIGATIONS HEREUNDER TO MAKE OR MAINTAIN ANY LIBOR
LOAN, SUCH LENDER SHALL PROMPTLY GIVE NOTICE THEREOF TO ADMINISTRATIVE AGENT,
AND ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE THEREOF TO BORROWER AND ALL
OTHER LENDERS.  THEREAFTER, UNTIL SUCH LENDER OR LENDERS NOTIFY ADMINISTRATIVE
AGENT, AND ADMINISTRATIVE AGENT NOTIFIES BORROWER AND THE OTHER LENDERS THAT
SUCH CIRCUMSTANCES NO LONGER EXIST, (I) THE OBLIGATIONS OF SUCH LENDER OR
LENDERS TO MAKE LIBOR LOANS AND THE RIGHT OF BORROWER TO CONVERT ANY LOAN OF
SUCH LENDER OR LENDERS TO A LIBOR LOAN OR CONTINUE ANY LOAN OF SUCH LENDER OR
LENDERS AS A LIBOR LOAN SHALL BE SUSPENDED AND (II) IF ANY LENDER MAY NOT
LAWFULLY CONTINUE TO MAINTAIN A LIBOR LOAN TO THE END OF THE THEN CURRENT LIBOR
INTEREST PERIOD APPLICABLE THERETO, SUCH LOAN SHALL IMMEDIATELY BE CONVERTED TO
THE BASE RATE LOAN.


 


1.11                           CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.


 


(A)                              IF AFTER THE CLOSING DATE THERE OCCURS THE
INTRODUCTION, OR CHANGE IN THE INTERPRETATION OF, ANY LAW, RULE, OR REGULATION
THE EFFECT OF WHICH WOULD INCREASE THE RESERVE REQUIREMENT OR OTHERWISE INCREASE
THE COST TO ANY LENDER OF MAKING OR MAINTAINING A LIBOR LOAN, THEN
ADMINISTRATIVE AGENT, ON BEHALF OF ALL AFFECTED LENDERS, SHALL SUBMIT A
CERTIFICATE TO BORROWER SETTING FORTH THE AMOUNT AND DEMONSTRATING THE
CALCULATION OF SUCH INCREASED COST. BORROWER SHALL BE OBLIGATED TO PAY THE
AMOUNT OF SUCH INCREASED COST TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
AFFECTED LENDERS WITHIN 15 DAYS AFTER RECEIPT OF SUCH CERTIFICATE.  SUCH
CERTIFICATE SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR
ALL PURPOSES.  THERE IS NO LIMITATION ON THE NUMBER OF TIMES SUCH A CERTIFICATE
MAY BE SUBMITTED; PROVIDED THAT ANY SUCH CERTIFICATE MAY NOT SEEK INCREASED
COSTS FOR ANY PERIOD PRIOR TO THE DATE THAT IS SIX (6) MONTHS PRIOR TO THE DATE
OF SUCH CERTIFICATE.


 


(B)                                IN THE EVENT THAT THE ADOPTION AFTER THE
CLOSING DATE OF ANY LAW, TREATY, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE,
REGULATION, GUIDELINE OR ORDER REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS
OR SIMILAR REQUIREMENTS OR COMPLIANCE BY ANY LENDER OR ANY CORPORATION
CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL
ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS (WHETHER OR NOT HAVING
THE FORCE OF LAW AND

 

19

--------------------------------------------------------------------------------


 


WHETHER OR NOT FAILURE TO COMPLY THEREWITH WOULD BE UNLAWFUL) FROM ANY CENTRAL
BANK OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION DOES OR SHALL HAVE THE
EFFECT OF INCREASING THE AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO
BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AND
THEREBY REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S
CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, THEN BORROWER SHALL BE
OBLIGATED, FROM TIME TO TIME WITHIN 15 DAYS AFTER NOTICE AND DEMAND FROM SUCH
LENDER (TOGETHER WITH THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE AND WITH
A COPY TO ADMINISTRATIVE AGENT), TO PAY TO ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
REDUCTION.  A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF
THE COMPUTATION OF SUCH COST SUBMITTED BY SUCH LENDER TO BORROWER AND
ADMINISTRATIVE AGENT SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND
BINDING FOR ALL PURPOSES.  THERE IS NO LIMITATION ON THE NUMBER OF TIMES SUCH A
CERTIFICATE MAY BE SUBMITTED; PROVIDED THAT ANY SUCH CERTIFICATE MAY NOT SEEK
INCREASED COSTS FOR ANY PERIOD PRIOR TO THE DATE THAT IS SIX (6) MONTHS PRIOR TO
THE DATE OF SUCH CERTIFICATE.

 


1.12                           OPTIONAL PREPAYMENT/REPLACEMENT OF LENDER IN
RESPECT OF INCREASED COSTS OR DEFAULTED LENDERS.  WITHIN 15 DAYS AFTER RECEIPT
BY BORROWER OF WRITTEN NOTICE AND DEMAND FROM ANY LENDER FOR PAYMENT OF
ADDITIONAL COSTS AS PROVIDED IN SUBSECTIONS 1.11, 1.13 OR 1.14 OR IF IT BECOMES
ILLEGAL OR IMPOSSIBLE FOR ANY LENDER TO CONTINUE TO FUND OR TO MAKE LIBOR LOANS
PURSUANT TO SUBSECTION 1.10(B), AS A RESULT OF ANY CONDITION DESCRIBED IN ANY OF
SUCH SUBSECTIONS, OR IF ANY LENDER IS A DEFAULTING LENDER (ANY SUCH LENDER, AN
“AFFECTED LENDER”) THEN, UNLESS SUCH LENDER HAS THERETOFORE REMOVED OR CURED THE
CONDITIONS CREATING THE CAUSE FOR SUCH OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS
OR FOR SUCH ILLEGALITY OR IMPOSSIBILITY, OR HAS CEASED TO BE A DEFAULTING
LENDER, BORROWER MAY, AT ITS OPTION, NOTIFY ADMINISTRATIVE AGENT AND SUCH
AFFECTED LENDER OF ITS INTENTION TO DO ONE OF THE FOLLOWING:

 


(A)                              BORROWER MAY OBTAIN, AT BORROWER’S EXPENSE, A
REPLACEMENT LENDER (“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER, WHICH
REPLACEMENT LENDER SHALL BE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.  IN
THE EVENT BORROWER OBTAINS A REPLACEMENT LENDER WITHIN 90 DAYS FOLLOWING NOTICE
OF ITS INTENTION TO DO SO, THE AFFECTED LENDER SHALL SELL AND ASSIGN ITS LOANS
AND ITS OBLIGATIONS UNDER THE LOAN COMMITMENTS TO SUCH REPLACEMENT LENDER AT A
PRICE (INCLUDING ACCRUED INTEREST) THAT IS REASONABLY ACCEPTABLE TO THE AFFECTED
LENDER AND THE REPLACEMENT LENDER (IT BEING AGREED THAT AN ASSIGNMENT AT PAR
(PLUS ACCRUED INTEREST) OR A HIGHER PRICE IS DEEMED TO BE ACCEPTABLE), PROVIDED
THAT BORROWER HAS REIMBURSED SUCH AFFECTED LENDER FOR ITS INCREASED COSTS FOR
WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF
SUCH SALE AND ASSIGNMENT; OR


 


(B)                                BORROWER MAY PREPAY IN FULL ALL OUTSTANDING
OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE SUCH AFFECTED LENDER’S
PRO RATA SHARE OF THE LOAN COMMITMENTS, IN WHICH CASE THE LOAN COMMITMENTS WILL
BE PERMANENTLY REDUCED BY THE AMOUNT OF SUCH PRO RATA SHARE.  BORROWER SHALL,
WITHIN 90 DAYS FOLLOWING NOTICE OF ITS INTENTION TO DO SO, PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER (INCLUDING ALL APPLICABLE
BREAKAGE FEES AND SUCH AFFECTED LENDER’S INCREASED COSTS FOR WHICH IT IS
ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF SUCH
PREPAYMENT), AND TERMINATE SUCH AFFECTED LENDER’S OBLIGATIONS UNDER THE LOAN
COMMITMENTS.  ANY SUCH PREPAYMENT PURSUANT TO THIS SUBSECTION 1.12(B) SHALL BE
APPLIED IN ACCORDANCE WITH SUBSECTION 1.8 (EXCEPT THAT SUCH PREPAYMENT SHALL BE
SOLELY FOR THE ACCOUNT OF THE AFFECTED LENDER AND NOT FOR THE ACCOUNT OF ALL

 

20

--------------------------------------------------------------------------------


 


THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA SHARES) AND SHALL BE ACCOMPANIED
BY PAYMENT OF ALL APPLICABLE BREAKAGE FEES AND ACCRUED INTEREST ON THE AMOUNT
REPAID.

 


1.13                           TAXES.


 


(A)                              NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR
REIMBURSEMENTS MADE HEREUNDER OR UNDER THE NOTES SHALL BE MADE FREE AND CLEAR OF
AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO (ALL SUCH
TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS AND ALL LIABILITIES
WITH RESPECT THERETO, EXCLUDING SUCH TAXES IMPOSED ON NET INCOME, HEREIN “TAX
LIABILITIES”), EXCLUDING, HOWEVER, ANY EXCLUDED TAXES.  IF BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY SUCH TAX LIABILITIES (NET OF EXCLUDED TAXES) FROM
OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER OR ADMINISTRATIVE
AGENT, THEN, EXCEPT AS PROVIDED IN SUBSECTION 1.13(B) AND THE LAST SENTENCE OF
THIS SUBSECTION 1.13(A), THE SUM PAYABLE HEREUNDER SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS, SUCH LENDER OR
ADMINISTRATIVE AGENT RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE.  NOTWITHSTANDING THE FOREGOING, ANY LENDER
THAT FAILS TO PROVIDE BORROWER AND ADMINISTRATIVE AGENT A PROPERLY COMPLETED AND
EXECUTED IRS FORM W-9 WILL BE SUBJECT TO BACKUP WITHHOLDING ON PAYMENTS TO SUCH
LENDER WITHOUT ANY GROSS-UP HEREUNDER.

 


(B)                                FOREIGN LENDERS.  EACH LENDER WHICH WOULD NOT
BE CONSIDERED A UNITED STATES PERSON UNDER THE IRC (“FOREIGN LENDER”) AS TO
WHICH PAYMENTS MADE UNDER THIS AGREEMENT OR UNDER THE NOTES IS EXEMPT FOR
WITHHOLDING TAX UNDER THE IRC OR IS SUBJECT TO WITHHOLDING TAX AT A REDUCED RATE
UNDER AN APPLICABLE STATUTE OR TAX TREATY SHALL PROVIDE TO BORROWER AND
ADMINISTRATIVE AGENT (I) A PROPERLY COMPLETED AND EXECUTED UNITED STATES
INTERNAL REVENUE SERVICE FORM W-8ECI OR W-8BEN OR OTHER APPLICABLE FORM,
CERTIFICATE OR DOCUMENT PRESCRIBED BY THE INTERNAL REVENUE SERVICE OF THE UNITED
STATES CERTIFYING AS TO SUCH FOREIGN LENDER’S ENTITLEMENT TO SUCH EXEMPTION OR
REDUCED RATE OF WITHHOLDING WITH RESPECT TO PAYMENTS TO BE MADE TO SUCH FOREIGN
LENDER UNDER THIS AGREEMENT AND UNDER THE NOTES (A “CERTIFICATE OF EXEMPTION”)
AND, IN THE CASE OF A FOREIGN LENDER CLAIMING EXEMPTION UNDER SECTIONS 871(H) OR
881(C) OF THE IRC, A CERTIFICATE IN FORM AND SUBSTANCE ACCEPTABLE TO BORROWER
THAT SUCH FOREIGN LENDER IS NOT (1) RECEIVING INTEREST UNDER THE NOTES AS A BANK
ON AN EXTENSION OF CREDIT MADE PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE
ORDINARY COURSE OF ITS TRADE OR BUSINESS WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE IRC, (2) A “10 PERCENT SHAREHOLDER” OF BORROWER
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE IRC AND (3) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE IRC (THE
“PORTFOLIO INTEREST EXEMPTION CERTIFICATE”) OR (II) LETTER FROM ANY SUCH FOREIGN
LENDER STATING THAT IT IS NOT ENTITLED TO ANY SUCH EXEMPTION OR REDUCED RATE OF
WITHHOLDING (A “LETTER OF NON-EXEMPTION”).  PRIOR TO BECOMING A LENDER UNDER
THIS AGREEMENT AND WITHIN 15 DAYS AFTER A REASONABLE WRITTEN REQUEST OF BORROWER
OR ADMINISTRATIVE AGENT FROM TIME TO TIME THEREAFTER, EACH FOREIGN LENDER THAT
BECOMES A LENDER UNDER THIS AGREEMENT SHALL PROVIDE A CERTIFICATE OF EXEMPTION
(AND A PORTFOLIO INTEREST EXEMPTION CERTIFICATE, IF APPLICABLE) OR A LETTER OF
NON-EXEMPTION TO BORROWER AND ADMINISTRATIVE AGENT.

 

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and

 

21

--------------------------------------------------------------------------------


 

does not provide a Certificate of Exemption (and a Portfolio Interest Exemption
Certificate, if applicable) to Borrower and Administrative Agent within the time
periods set forth in the preceding paragraph, Borrower shall withhold taxes from
payments to such Foreign Lender at the applicable statutory rates and Borrower
shall not be required to pay any additional amounts as a result of such
withholding, provided that all such withholding shall cease or be reduced, as
appropriate, upon delivery by such Foreign Lender of a Certificate of Exemption
(and a Portfolio Interest Exemption Certificate, if applicable) to Borrower and
Administrative Agent.

 


(C)                                TAX REFUND.  IF AND TO THE EXTENT THAT
ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES IN ITS GOOD FAITH DISCRETION THAT
IT HAS RECEIVED A REFUND FOR OR A CREDIT OR DEDUCTION OF ANY AMOUNTS WHICH HAVE
BEEN PAID UNDER THIS SUBSECTION 1.13 OR SUBSECTION 1.14, IT SHALL PAY TO
BORROWER THE PORTION OF SUCH REFUND, CREDIT OR DEDUCTION THAT IT DETERMINES IN
ITS REASONABLE DISCRETION WILL LEAVE IT, AFTER SUCH PAYMENT, IN NO BETTER OR
WORSE AFTER-TAX FINANCIAL POSITION (TAKING INTO ACCOUNT ANY OUT-OF-POCKET
EXPENSES OF ADMINISTRATIVE AGENT OR SUCH LENDER) THAN IF THE TAX LIABILITY OR
COST GIVING RISE TO THE PAYMENT HAD NOT BEEN IMPOSED IN THE FIRST INSTANCE;
PROVIDED, HOWEVER, THAT BORROWER, UPON THE REQUEST OF ADMINISTRATIVE AGENT OR
SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER TO ADMINISTRATIVE
AGENT OR SUCH LENDER (ALONG WITH ANY APPLICABLE INTEREST OR PENALTIES) IN THE
EVENT ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH AMOUNTS TO
SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION 1.13(C) SHALL NOT BE CONSTRUED TO
REQUIRE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS OR
OTHER CONFIDENTIAL TAX INFORMATION TO BORROWER OR ANY OTHER PERSON.


 


1.14                           CHANGES IN TAX LAWS.  IN THE EVENT THAT,
SUBSEQUENT TO THE CLOSING DATE, (A) ANY CHANGES IN ANY EXISTING LAW, REGULATION,
TREATY OR DIRECTIVE OR IN THE INTERPRETATION OR APPLICATION THEREOF, (B) ANY NEW
LAW, REGULATION, TREATY OR DIRECTIVE ENACTED OR ANY INTERPRETATION OR
APPLICATION THEREOF, OR (C) COMPLIANCE BY ADMINISTRATIVE AGENT OR ANY LENDER
WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY:

 

(I)                                     DOES OR SHALL SUBJECT ADMINISTRATIVE
AGENT OR ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY LOANS MADE HEREUNDER, OR CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO ADMINISTRATIVE AGENT OR SUCH LENDER OF
PRINCIPAL, FEES, INTEREST OR ANY OTHER AMOUNT PAYABLE HEREUNDER (EXCEPT FOR
EXCLUDED TAXES); OR

 

(II)                                  DOES OR SHALL IMPOSE ON ADMINISTRATIVE
AGENT OR ANY LENDER ANY OTHER CONDITION OR INCREASED COST IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY OR PARTICIPATIONS HEREIN;

 

and the result of any of the foregoing is to increase the cost to Administrative
Agent or any such Lender of making or continuing any Loan hereunder, or to
reduce any amount receivable hereunder, as the case may be, then, in any such
case, Borrower shall be obligated to promptly pay to Administrative Agent or
such Lender, upon its demand, any additional amounts necessary to compensate
Administrative Agent or such Lender, on an after-tax basis, for such additional
cost or reduced amount receivable, as reasonably determined by Administrative
Agent or such Lender with respect to this Agreement or the other Loan
Documents.  If Administrative Agent or such Lender becomes entitled to claim any
additional amounts pursuant to this Subsection 1.14, it shall promptly notify
Borrower of the event by reason of which Administrative Agent or such

 

22

--------------------------------------------------------------------------------


 

Lender has become so entitled.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Administrative Agent or
such Lender to Borrower and Administrative Agent shall, absent manifest error,
be final, conclusive and binding for all purposes.  There is no limitation on
the number of times such a certificate may be submitted.

 

Notwithstanding the forgoing, Administrative Agent and any such Lender shall
cooperate with Borrower to reduce or eliminate any additional amounts owed under
this Subsection 1.14 and shall provide Borrower with such certificate or similar
document(s) as may reasonably be requested by Borrower in order to relieve
Borrower of any obligation to pay any portion of the payments owed pursuant to
this Subsection 1.14.

 


1.15                           TERM OF THIS AGREEMENT.  ALL OF THE OBLIGATIONS
SHALL BECOME DUE AND PAYABLE AS OTHERWISE SET FORTH HEREIN.  THIS AGREEMENT
SHALL REMAIN IN EFFECT THROUGH AND INCLUDING, AND (EXCEPT WITH RESPECT TO
PROVISIONS HEREOF EXPRESSLY STATED HEREIN TO SURVIVE ANY SUCH TERMINATION) SHALL
TERMINATE IMMEDIATELY AFTER, THE DATE ON WHICH ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNITY, EXPENSE REIMBURSEMENT AND TAX GROSS-UP PAYMENTS FOR WHICH
NO CLAIM HAS BEEN ASSERTED) SHALL HAVE BEEN PAID AND SATISFIED IN FULL IN CASH.


 


1.16                           LETTER OF CREDIT LIABILITY.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND AT THE DIRECTION OF
ADMINISTRATIVE AGENT, AND IN THE EVENT ANY LETTERS OF CREDIT ARE OUTSTANDING AT
THE TIME THAT BORROWER TERMINATES THE REVOLVER LOAN COMMITMENT, THEN (A) WITH
RESPECT TO EACH SUCH LETTER OF CREDIT, BORROWER SHALL EITHER (I) DELIVER TO
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ALL LENDERS WITH A REVOLVER LOAN
COMMITMENT A LETTER OF CREDIT IN THE SAME CURRENCY THAT SUCH LETTER OF CREDIT IS
PAYABLE, WITH A TERM THAT EXTENDS 60 DAYS BEYOND THE EXPIRATION DATE OF SUCH
LETTER OF CREDIT, ISSUED BY A BANK SATISFACTORY TO ADMINISTRATIVE AGENT AND IN
AN AMOUNT EQUAL TO 103% OF THE AGGREGATE OUTSTANDING LETTER OF CREDIT LIABILITY
WITH RESPECT TO SUCH LETTER OF CREDIT, WHICH LETTER OF CREDIT SHALL BE DRAWABLE
BY ADMINISTRATIVE AGENT TO REIMBURSE PAYMENTS OF DRAFTS DRAWN UNDER SUCH LETTER
OF CREDIT AND TO PAY ANY FEES AND EXPENSES RELATED THERETO OR (II) IMMEDIATELY
DEPOSIT WITH ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE AGGREGATE OUTSTANDING
LETTER OF CREDIT LIABILITY TO ENABLE ADMINISTRATIVE AGENT TO MAKE PAYMENTS UNDER
THE LETTERS OF CREDIT WHEN REQUIRED AND SUCH AMOUNT SHALL BECOME IMMEDIATELY DUE
AND PAYABLE, AND (B) BORROWER SHALL PREPAY THE FEES PAYABLE UNDER SUBSECTION
1.4(E) WITH RESPECT TO ALL SUCH LETTERS OF CREDIT FOR THE FULL REMAINING TERMS
OF SUCH LETTERS OF CREDIT.  UPON TERMINATION OF ANY SUCH LETTER OF CREDIT, THE
UNEARNED PORTION OF SUCH PREPAID FEE ATTRIBUTABLE TO SUCH LETTER OF CREDIT SHALL
BE REFUNDED TO BORROWER.


 


1.17                           DEFAULTING LENDERS.


 


(A)                              LETTERS OF CREDIT.


 

(I)                                     IF ANY REVOLVING LENDER BECOMES, AND
DURING THE PERIOD IT REMAINS, A DEFAULTING LENDER OR A POTENTIAL DEFAULTING
LENDER, IF ANY LETTER OF CREDIT IS AT THE TIME OUTSTANDING, ANY ISSUING LENDER
(X) MAY BY NOTICE TO BORROWER AND SUCH DEFAULTING LENDER OR POTENTIAL DEFAULTING
LENDER THROUGH ADMINISTRATIVE AGENT, REQUIRE BORROWER, SUCH DEFAULTING LENDER OR
SUCH POTENTIAL DEFAULTING LENDER TO CASH COLLATERALIZE THE OBLIGATIONS OF
BORROWER TO SUCH ISSUING LENDER IN RESPECT OF SUCH LETTER OF CREDIT IN AN AMOUNT
EQUAL TO THE PRO RATA SHARE OF THE LETTER OF CREDIT LIABILITY

 

23

--------------------------------------------------------------------------------


 

(CONTINGENT OR OTHERWISE) OF SUCH DEFAULTING LENDER OR SUCH POTENTIAL DEFAULTING
LENDER, AS THE CASE MAY BE, IN RESPECT THEREOF, AND (Y) WILL NOT BE REQUIRED TO
AMEND OR EXTEND SUCH LETTER OF CREDIT UNLESS ISSUING LENDER IS REASONABLY
SATISFIED THAT ANY EXPOSURE THAT WOULD RESULT THEREFROM IS ELIMINATED OR FULLY
COVERED, WHETHER BY CASH COLLATERALIZATION OR OTHERWISE; PROVIDED THAT, AT
BORROWER’S OPTION, INSTEAD OF SUCH CASH COLLATERALIZATION, BORROWER MAY, BY
NOTICE TO ADMINISTRATIVE AGENT AND ISSUING LENDER, ELECT TO REALLOCATE ALL OR
ANY PART OF THE DEFAULTING LENDER’S OR POTENTIAL DEFAULTING LENDER’S PRO RATA
SHARE OF LETTER OF THE CREDIT LIABILITY WITH RESPECT TO SUCH LETTER OF CREDIT
AMONG ALL REVOLVER LENDERS THAT ARE NOT DEFAULTING LENDERS OR POTENTIAL
DEFAULTING LENDERS BUT ONLY TO THE EXTENT (X) THE SUM OF (I) THE AGGREGATE PRO
RATA SHARES OF ALL REVOLVER LENDERS THAT ARE NOT DEFAULTING LENDERS OR POTENTIAL
DEFAULTING LENDERS OF (1) THE OUTSTANDING REVOLVER LOANS AND (2) ALL LETTER OF
CREDIT LIABILITIES WITH RESPECT TO ALL OUTSTANDING LETTERS OF CREDIT PLUS
(II) SUCH DEFAULTING LENDER’S OR POTENTIAL DEFAULTING LENDER’S PRO RATA SHARE OF
THE AGGREGATE LETTER OF CREDIT LIABILITY WITH RESPECT TO ALL OUTSTANDING LETTERS
OF CREDIT, EXCEPT TO THE EXTENT CASH COLLATERALIZED, DOES NOT EXCEED THE
REVOLVER LOAN COMMITMENT (EXCLUDING THE REVOLVER LOAN COMMITMENT OF ANY
DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER EXCEPT TO THE EXTENT OF ANY
OUTSTANDING REVOLVER LOANS OF SUCH DEFAULTING LENDER OR POTENTIAL DEFAULTING
LENDER) AND (Y) THE CONDITIONS SET FORTH IN SECTION 7.03 ARE SATISFIED AT SUCH
TIME (IN WHICH CASE THE REVOLVER LOAN COMMITMENT OF ALL DEFAULTING LENDERS OR
POTENTIAL DEFAULTING LENDER SHALL BE DEEMED TO BE ZERO (EXCEPT TO THE EXTENT
CASH COLLATERAL HAS BEEN POSTED IN RESPECT OF ANY PORTION OF SUCH DEFAULTING
LENDER’S OR POTENTIAL DEFAULTING LENDER’S LETTER OF CREDIT LIABILITY) FOR
PURPOSES OF ANY DETERMINATION OF THE REVOLVER LENDERS’ RESPECTIVE PRO RATA
SHARES OF LETTER OF CREDIT LIABILITIES (INCLUDING FOR PURPOSES OF ALL FEE
CALCULATIONS HEREUNDER)); PROVIDED, FURTHER, THAT NO SUCH REALLOCATION BY
BORROWER SHALL CHANGE THE STATUS OF A DEFAULTING LENDER OR POTENTIAL DEFAULTING
LENDER AS SUCH, OR OTHERWISE LIMIT, REDUCE OR QUALIFY THE OBLIGATIONS OF SUCH
DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER WITH RESPECT TO ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(II)                                  NO PAYMENT BY BORROWER OR DELIVERY OR
APPLICATION OF CASH COLLATERAL PURSUANT TO CLAUSE (I) ABOVE SHALL CHANGE THE
STATUS OF A DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER AS SUCH, OR
OTHERWISE LIMIT, REDUCE OR QUALIFY THE OBLIGATIONS OF SUCH DEFAULTING LENDER OR
POTENTIAL DEFAULTING LENDER WITH RESPECT TO ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

(III)                               ANY AMOUNT DEPOSITED BY BORROWER PURSUANT TO
CLAUSE (I) ABOVE WITH RESPECT TO ANY OUTSTANDING LETTER OF CREDIT WILL NOT BE
PAID OR DISTRIBUTED TO THE RELEVANT DEFAULTING LENDER OR POTENTIAL DEFAULTING
LENDER, BUT WILL INSTEAD BE RETAINED BY ADMINISTRATIVE AGENT IN A SEGREGATED
ACCOUNT UNTIL SUCH LENDER IS NO LONGER A DEFAULTING LENDER OR POTENTIAL
DEFAULTING LENDER, AT WHICH POINT SUCH AMOUNTS WILL BE RETURNED TO BORROWER.

 


(B)                                CURE.  IF BORROWER, ADMINISTRATIVE AGENT AND
EACH ISSUING LENDER AGREE IN WRITING IN THEIR DISCRETION THAT A LENDER THAT IS A
DEFAULTING LENDER OR A POTENTIAL DEFAULTING LENDER SHOULD NO LONGER BE DEEMED TO
BE A DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER, AS THE CASE MAY BE,
ADMINISTRATIVE AGENT WILL SO NOTIFY THE LENDERS, WHEREUPON AS OF THE EFFECTIVE
DATE SPECIFIED IN SUCH NOTICE (AND AGREED TO BY BORROWER) AND SUBJECT TO ANY
CONDITIONS SET FORTH

 

24

--------------------------------------------------------------------------------

 


 


THEREIN (AND AGREED TO BY BORROWER) SUCH LENDER WILL CEASE TO BE A DEFAULTING
LENDER OR POTENTIAL DEFAULTING LENDER AND WILL BE A NON-DEFAULTING LENDER;
PROVIDED THAT NO ADJUSTMENTS WILL BE MADE RETROACTIVELY WITH RESPECT TO FEES
ACCRUED OR PAYMENTS MADE BY OR ON BEHALF OF BORROWER WHILE SUCH LENDER WAS A
DEFAULTING LENDER; AND PROVIDED, FURTHER, THAT EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY AGREED BY THE AFFECTED PARTIES, NO CHANGE HEREUNDER FROM DEFAULTING
LENDER OR POTENTIAL DEFAULTING LENDER TO NON-DEFAULTING LENDER WILL CONSTITUTE A
WAIVER OR RELEASE OF ANY CLAIM OF ANY PARTY HEREUNDER ARISING FROM SUCH LENDER’S
HAVING BEEN A DEFAULTING OR POTENTIAL DEFAULTING LENDER.

 


(C)                                REMEDIES.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE EXCUSED OR OTHERWISE
MODIFIED, AS A RESULT OF ANY FUNDING DEFAULT OR THE OPERATION OF THIS SUBSECTION
1.17.  THE RIGHTS AND REMEDIES AGAINST ANY DEFAULTING LENDER OR POTENTIAL
DEFAULTING LENDER UNDER THIS SUBSECTION 1.17 ARE IN ADDITION TO ANY OTHER RIGHTS
AND REMEDIES THAT BORROWER, ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE AGAINST
ANY SUCH DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER, AS THE CASE MAY BE.

 


SECTION 2
AFFIRMATIVE COVENANTS


 

Each Loan Party hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, it shall perform and comply, and shall cause each of its
respective Subsidiaries to perform and comply, with all covenants in this
Section 2.

 


2.1                                 COMPLIANCE WITH LAWS.  THE LOAN PARTIES WILL
(A) COMPLY WITH AND WILL CAUSE THEIR RESPECTIVE SUBSIDIARIES TO COMPLY WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS (INCLUDING LAWS, RULES, REGULATIONS AND
ORDERS RELATING TO TAXES, EMPLOYER AND EMPLOYEE CONTRIBUTIONS, SECURITIES,
EMPLOYEE RETIREMENT AND WELFARE BENEFITS, ENVIRONMENTAL PROTECTION MATTERS AND
EMPLOYEE HEALTH AND SAFETY) AS NOW IN EFFECT AND WHICH MAY BE IMPOSED IN THE
FUTURE IN ALL JURISDICTIONS IN WHICH THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES ARE NOW DOING OR HEREAFTER DO BUSINESS, (B) OBTAIN AND MAINTAIN AND
WILL CAUSE THEIR RESPECTIVE SUBSIDIARIES TO OBTAIN AND MAINTAIN ALL LICENSES,
QUALIFICATIONS AND PERMITS (INCLUDING THE LICENSES) NOW HELD OR HEREAFTER
REQUIRED FOR THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO
OPERATE, AND (C) COMPLY WITH AND WILL CAUSE THEIR RESPECTIVE SUBSIDIARIES TO
COMPLY WITH ALL MATERIAL CONTRACTS, OTHER THAN, IN ALL SUCH CASES, AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THIS SUBSECTION 2.1 SHALL NOT PRECLUDE THE LOAN PARTIES OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES FROM CONTESTING ANY TAXES OR OTHER PAYMENTS, IF
THEY ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH AND IF ADEQUATE RESERVES
THEREFOR ARE MAINTAINED IN CONFORMITY WITH GAAP.

 


2.2                                 MAINTENANCE OF BOOKS AND RECORDS;
PROPERTIES; INSURANCE.  THE LOAN PARTIES WILL KEEP AND WILL CAUSE THEIR
RESPECTIVE SUBSIDIARIES TO KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH
FULL, TRUE AND CORRECT ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY

 

25

--------------------------------------------------------------------------------


 


APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS OF SUCH PERSONS.  THE LOAN
PARTIES WILL MAINTAIN OR CAUSE TO BE MAINTAINED AND WILL CAUSE THEIR RESPECTIVE
SUBSIDIARIES TO MAINTAIN OR CAUSE TO BE MAINTAINED IN GOOD REPAIR, WORKING ORDER
AND CONDITION ALL COLLATERAL USED IN THE BUSINESS OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES, AND WILL MAKE OR CAUSE TO BE MADE ALL APPROPRIATE
REPAIRS, RENEWALS AND REPLACEMENTS THEREOF, EXCEPT FOR (A) DISPOSITIONS OF
ASSETS PERMITTED HEREUNDER OR (B) AS WOULD NOT REASONABLY, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
LOAN PARTIES WILL AND WILL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO
MAINTAIN COMPLETE, ACCURATE AND UP-TO-DATE BOOKS, RECORDS, ACCOUNTS AND OTHER
INFORMATION RELATING TO ALL COLLATERAL IN SUCH FORM AND IN SUCH DETAIL AS MAY BE
SATISFACTORY TO ADMINISTRATIVE AGENT.  THE LOAN PARTIES WILL AND WILL CAUSE
THEIR RESPECTIVE SUBSIDIARIES TO MAINTAIN OR CAUSE TO BE MAINTAINED, WITH
FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE WITH RESPECT TO THEIR
BUSINESS AND PROPERTIES AND THE BUSINESS AND PROPERTIES OF THEIR RESPECTIVE
SUBSIDIARIES AGAINST LOSS AND DAMAGE OF THE KINDS AND OF SUCH TYPES, WITH SUCH
INSURERS, IN SUCH AMOUNTS, WITH SUCH LIMITS AND DEDUCTIBLES AND OTHERWISE ON
SUCH TERMS AND CONDITIONS AS CUSTOMARILY CARRIED OR MAINTAINED BY COMPANIES OF
ESTABLISHED REPUTATION ENGAGED IN SIMILAR BUSINESSES, AND WILL DELIVER EVIDENCE
THEREOF TO ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE AND THEREAFTER
PRIOR TO OR UPON ANY EXPIRATION THEREOF, EVIDENCE OF RENEWAL OF SUCH INSURANCE.
 IF ANY PART OF THE COLLATERAL LIES WITHIN A “SPECIAL FLOOD HAZARD AREA” AS
DEFINED AND SPECIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY (OR OTHER
APPROPRIATE GOVERNMENTAL AUTHORITY) PURSUANT TO THE FLOOD DISASTER PROTECTION
ACT OF 1973, AS AMENDED (THE “FDPA”), AND ADMINISTRATIVE AGENT DETERMINES THAT
FLOOD INSURANCE COVERAGE IS REQUIRED TO BE OBTAINED FOR SUCH COLLATERAL IN ORDER
FOR ADMINISTRATIVE AGENT AND THE LENDERS TO COMPLY WITH THE FDPA, THE LOAN
PARTIES SHALL OBTAIN AND MAINTAIN SUCH FLOOD INSURANCE POLICIES AS
ADMINISTRATIVE AGENT REASONABLY REQUESTS SO THAT ADMINISTRATIVE AGENT AND THE
LENDERS SHALL BE DEEMED IN COMPLIANCE WITH THE FDPA AND SHALL DELIVER EVIDENCE
THEREOF TO ADMINISTRATIVE AGENT.  THE LOAN PARTIES WILL, AND WILL CAUSE THEIR
RESPECTIVE SUBSIDIARIES, TO NAME ADMINISTRATIVE AGENT, PURSUANT TO ENDORSEMENTS
AND ASSIGNMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT, (I) AS A LENDER LOSS PAYEE AND MORTGAGEE, IF APPLICABLE, IN THE CASE OF
CASUALTY INSURANCE WITH RESPECT TO THE COLLATERAL, (II) AS AN ADDITIONAL INSURED
IN THE CASE OF ALL LIABILITY INSURANCE, AND (III) AS AN ADDITIONAL INSURED IN
THE CASE OF ALL FLOOD INSURANCE.  UNLESS ADMINISTRATIVE AGENT OTHERWISE AGREES,
ALL INSURANCE POLICIES REQUIRED HEREUNDER SHALL INCLUDE EFFECTIVE WAIVERS BY THE
INSURER OF SUBROGATION.  UNLESS ADMINISTRATIVE AGENT OTHERWISE AGREES, BORROWER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN FOR ALL INSURANCE POLICIES
ENDORSEMENTS PROVIDING THAT EACH SUCH INSURANCE POLICY IS NON-CANCELABLE AND NOT
SUBJECT TO MATERIAL CHANGE AS TO ADMINISTRATIVE AGENT EXCEPT UPON 30 DAYS’ (AND
10 DAYS’ FOR NON-PAYMENT OF PREMIUMS) PRIOR WRITTEN NOTICE GIVEN BY THE INSURER
TO ADMINISTRATIVE AGENT.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of the Loan Parties and
their respective Subsidiaries carried and maintained with respect to the Loan
Parties’ obligations under this Subsection 2.2. Notwithstanding anything to the
contrary herein, no provision of this Subsection 2.2 or any provision of this
Agreement shall impose on Administrative Agent and the Lenders any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Loan Parties and their respective Subsidiaries, nor shall
Administrative Agent and the Lenders be responsible for any representations or
warranties made by or on behalf of the Loan Parties and their respective
Subsidiaries to any insurance broker, company or underwriter.  Administrative

 

26

--------------------------------------------------------------------------------


 

Agent, at its sole option, may obtain any insurance required hereunder if not
provided by the Loan Parties and in such event, the Loan Parties shall reimburse
Administrative Agent upon demand for the cost thereof.

 


2.3                                 INSPECTION.  THE LOAN PARTIES WILL PERMIT,
AND WILL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO PERMIT, AT THE EXPENSE
OF THE LOAN PARTIES, ANY AUTHORIZED REPRESENTATIVES OF ADMINISTRATIVE AGENT
(TOGETHER WITH ANY AUTHORIZED REPRESENTATIVES OF ANY LENDER THAT DESIRES TO HAVE
ITS AUTHORIZED REPRESENTATIVES ACCOMPANY ADMINISTRATIVE AGENT’S AUTHORIZED
REPRESENTATIVES) (A) TO VISIT AND INSPECT ANY OF THE PROPERTIES OF THE LOAN
PARTIES AND THEIR RESPECTIVE SUBSIDIARIES, INCLUDING THEIR FINANCIAL AND
ACCOUNTING RECORDS, AND TO MAKE COPIES AND TAKE EXTRACTS THEREFROM, AND (B) TO
DISCUSS THEIR AFFAIRS, FINANCES AND BUSINESS WITH THEIR OFFICERS, EMPLOYEES AND
CERTIFIED PUBLIC ACCOUNTANTS, IN EACH CASE UPON REASONABLE PRIOR NOTICE AT SUCH
REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY
REQUESTED; PROVIDED, THAT, EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
EACH VISIT OR INSPECTION BY ADMINISTRATIVE AGENT IN EXCESS OF ONE (1) VISIT OR
INSPECTION DURING A CALENDAR YEAR SHALL NOT BE AT THE LOAN PARTIES’ EXPENSE BUT
SHALL BE AT THE SOLE EXPENSE OF ADMINISTRATIVE AGENT OR LENDERS; PROVIDED,
FURTHER, THAT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE AUTHORIZED
REPRESENTATIVES OF ADMINISTRATIVE AGENT AND ANY LENDER MAY CONDUCT SUCH VISITS
AND INSPECTIONS AND ENGAGE IN SUCH DISCUSSIONS WITHOUT NOTICE AND AS FREQUENTLY
AND AT SUCH TIMES AS THEY MAY SPECIFY.

 


2.4                                 LEGAL EXISTENCE, ETC.  EXCEPT AS OTHERWISE
PERMITTED BY SUBSECTIONS 3.6 OR 3.7 OR AS CONTEMPLATED ON SCHEDULE 5.19 OF THIS
AGREEMENT, THE LOAN PARTIES WILL, AND WILL CAUSE THEIR RESPECTIVE SUBSIDIARIES
TO AT ALL TIMES PRESERVE AND KEEP IN FULL FORCE AND EFFECT, THEIR LEGAL
EXISTENCE AND GOOD STANDING AND ALL RIGHTS AND FRANCHISES (INCLUDING THE
LICENSES), EXCEPT AS PERMITTED HEREUNDER AND AS WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 


2.5                                 USE OF PROCEEDS.  THE LOAN PARTIES WILL USE
THE PROCEEDS OF THE LOANS, AND WILL CAUSE ANY OF THEIR RESPECTIVE SUBSIDIARIES
WHO RECEIVE (DIRECTLY OR INDIRECTLY) PROCEEDS OF THE LOANS TO USE SUCH PROCEEDS,
SOLELY FOR WORKING CAPITAL, TO FINANCE CAPITAL EXPENDITURES PERMITTED HEREUNDER,
TO FINANCE ACQUISITIONS AND INVESTMENTS PERMITTED HEREUNDER (INCLUDING PERMITTED
ACQUISITIONS AND INVESTMENTS AND THE VERIZON ACQUISITION), TO FINANCE RESTRICTED
JUNIOR PAYMENTS PERMITTED HEREUNDER, TO SUPPORT THE ISSUANCE OF LETTERS OF
CREDIT, TO FINANCE CERTAIN TRANSACTIONS COSTS IN CONNECTION WITH ALL OF THE
FOREGOING, AND OTHER LAWFUL CORPORATE PURPOSES OF BORROWER AND ITS SUBSIDIARIES
PERMITTED HEREUNDER; PROVIDED THAT THE PROCEEDS OF THE TERM LOAN B SHALL BE USED
SOLELY TO FINANCE THE VERIZON ACQUISITION AND TRANSACTION COSTS IN CONNECTION
WITH THE VERIZON ACQUISITION AND THIS AGREEMENT; AND PROVIDED, FURTHER, HOWEVER,
THE PROCEEDS OF ANY INCREMENTAL TERM LOAN SHALL BE USED SOLELY FOR THE PURPOSES
DESCRIBED IN THE AMENDMENT OR SUPPLEMENT TO THIS AGREEMENT EVIDENCING SUCH
INCREMENTAL TERM LOAN FACILITY.  NO PART OF ANY LOAN WILL BE USED (DIRECTLY OR
INDIRECTLY) TO PURCHASE ANY “MARGIN STOCK” AS DEFINED IN, OR OTHERWISE IN
VIOLATION OF, THE REGULATIONS OF THE FEDERAL RESERVE SYSTEM.

 


2.6                                 FURTHER ASSURANCES; NOTICES.  THE LOAN
PARTIES WILL, AND WILL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO, FROM TIME
TO TIME, DO, EXECUTE, AUTHORIZE AND DELIVER, AS THE CASE MAY BE, ALL SUCH
ADDITIONAL AND FURTHER ACTS, DOCUMENTS AND INSTRUMENTS AS ADMINISTRATIVE AGENT
REASONABLY REQUESTS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO
VEST COMPLETELY IN AND ASSURE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES
OF THEIR RESPECTIVE RIGHTS UNDER

 

27

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING SUCH FINANCING
STATEMENTS, DOCUMENTS, SECURITY AGREEMENTS AND REPORTS TO EVIDENCE, PERFECT OR
OTHERWISE IMPLEMENT THE SECURITY FOR REPAYMENT OF THE SECURED OBLIGATIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.  OTHER THAN WITH RESPECT TO THE VERIZON
ACQUISITION, BORROWER WILL NOTIFY ADMINISTRATIVE AGENT IN EACH COMPLIANCE
CERTIFICATE DELIVERED PURSUANT TO SUBSECTION 4.5(C) OF (A) THE ACQUISITION IN
FEE SIMPLE BY ANY LOAN PARTY OF ANY REAL PROPERTY WITH A PURCHASE PRICE IN
EXCESS OF $1,000,000 OR AS TO WHICH THE LOSS THEREOF WOULD HAVE A MATERIAL
ADVERSE EFFECT (A “MATERIAL OWNED PROPERTY”), (B) THE LEASE OR LICENSE BY ANY
LOAN PARTY AFTER THE DATE HEREOF OF ANY REAL PROPERTY AS TO WHICH (I) THE ANNUAL
RENTALS OR EQUIVALENT PAYMENTS EXCEED $200,000, (II) THE BOOK VALUE OF THE
ASSETS OF THE LOAN PARTY LOCATED ON THE LEASED OR LICENSED LOCATION IS IN EXCESS
OF $1,000,000 OR (III) THE LOSS THEREOF WOULD HAVE A MATERIAL ADVERSE EFFECT (A
“MATERIAL LEASED PROPERTY”), (C) THE ACQUISITION BY ANY LOAN PARTY OF THE
OWNERSHIP OF OR THE LICENSE TO USE ANY MATERIAL REGISTERED INTELLECTUAL PROPERTY
(INCLUDING ANY DOMAIN NAME THE LOSS OF WHICH WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT), ANY COMMERCIAL TORT CLAIM KNOWN TO A LOAN
PARTY (SUCH THAT A SENIOR OFFICER OF SUCH LOAN PARTY HAS ACTUAL KNOWLEDGE OF THE
EXISTENCE OF A TORT CAUSE OF ACTION AND NOT MERELY OF THE EXISTENCE OF THE FACTS
GIVING RISE TO SUCH CAUSE OF ACTION AND KNOWN TO INVOLVE AN AMOUNT IN
CONTROVERSY IN EXCESS OF $1,000,000 INDIVIDUALLY OR $5,000,000 IN THE
AGGREGATE), AND (D) THE OPENING OR ACQUISITION BY ANY LOAN PARTY OF ANY NEW
DEPOSIT, INVESTMENT OR OTHER ACCOUNTS.  EACH LOAN PARTY, PROMPTLY UPON THE
REQUEST OF ADMINISTRATIVE AGENT, WILL EXECUTE AND DELIVER ALL SUCH ADDITIONAL
DOCUMENTS AND INSTRUMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE WITH
RESPECT TO EACH MATERIAL OWNED PROPERTY AND EACH MATERIAL LEASED PROPERTY
ACQUIRED AFTER THE DATE HEREOF IN ORDER TO CREATE A VALID AND PERFECTED LIEN IN
FAVOR ADMINISTRATIVE AGENT IN SUCH PROPERTY (INCLUDING, UPON THE REQUEST OF
ADMINISTRATIVE AGENT, MORTGAGES, LEASEHOLD MORTGAGES, MORTGAGEE WAIVERS,
LANDLORD AGREEMENTS, FIXTURE FILINGS, ENVIRONMENTAL AUDITS, COMPLETED
ENVIRONMENTAL QUESTIONNAIRES, SURVEYS AND TITLE INSURANCE POLICIES). 
ADMINISTRATIVE AGENT MAY ELECT NOT TO REQUEST ANY DOCUMENTS OR INSTRUMENTS AS
CONTEMPLATED BY THIS SUBSECTION 2.6 REGARDING SUCH MATERIAL OWNED PROPERTY OR
MATERIAL LEASED PROPERTY OR REGISTERED INTELLECTUAL PROPERTY UNDER THE LAWS OF
ANY COUNTRY OTHER THAN THE UNITED STATES IF IT DETERMINES IN ITS SOLE DISCRETION
THAT THE COSTS TO THE LOAN PARTIES OF PERFECTING A SECURITY INTEREST OR LIEN IN
SUCH MATERIAL OWNED PROPERTY, MATERIAL LEASED PROPERTY OR INTELLECTUAL PROPERTY
EXCEED THE RELATIVE BENEFIT AFFORDED THE SECURED PARTIES.  EACH LOAN PARTY,
PROMPTLY UPON THE REQUEST OF ADMINISTRATIVE AGENT, ALSO WILL AUTHENTICATE OR
EXECUTE AND DELIVER UCC FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS),
ASSIGNMENTS, SECURITY AGREEMENTS, CONTROL AGREEMENTS (BUT ONLY FOR ACCOUNTS WITH
AN AVERAGE DAILY BALANCE (DETERMINED ON A TRAILING SIX (6) MONTH BASIS, COUNTING
THE ACTUAL NUMBER OF DAYS ELAPSED) EXCEEDING $1,000,000 FOR TWO (2) CONSECUTIVE
MONTHS), AND LEGAL OPINIONS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO
FURTHER CREATE OR TO EVIDENCE A VALID AND PERFECTED LIEN IN FAVOR OF
ADMINISTRATIVE AGENT IN SUCH PROPERTY.

 


2.7                                 COBANK EQUITY.  SO LONG AS COBANK IS A
LENDER HEREUNDER, BORROWER WILL ACQUIRE EQUITY IN COBANK IN SUCH AMOUNTS AND AT
SUCH TIMES AS COBANK MAY REQUIRE IN ACCORDANCE WITH COBANK’S BYLAWS AND CAPITAL
PLAN (AS EACH MAY BE AMENDED FROM TIME TO TIME), EXCEPT THAT THE MAXIMUM AMOUNT
OF EQUITY THAT BORROWER MAY BE REQUIRED TO PURCHASE IN COBANK IN CONNECTION WITH
THE LOANS MAY NOT EXCEED THE MAXIMUM AMOUNT PERMITTED BY THE BYLAWS AND THE
CAPITAL PLAN AT THE TIME THIS AGREEMENT IS ENTERED INTO.  THE RIGHTS AND
OBLIGATIONS OF THE PARTIES WITH RESPECT TO SUCH EQUITY AND ANY DISTRIBUTIONS
MADE ON ACCOUNT THEREOF OR ON ACCOUNT OF

 

28

--------------------------------------------------------------------------------


 


BORROWER’S EQUITY WITH COBANK SHALL BE GOVERNED BY COBANK’S BYLAWS.  COBANK
AGREES THAT ALL LOANS THAT ARE MADE BY COBANK AND THAT ARE RETAINED FOR ITS OWN
ACCOUNT AND NOT SOLD IN A PARTICIPATION SHALL BE ENTITLED TO PATRONAGE
DISTRIBUTIONS IN ACCORDANCE WITH COBANK’S BYLAWS; ALL LOANS THAT ARE MADE BY
COBANK AND ARE INCLUDED IN A SALE OF A PARTICIPATION SHALL NOT BE ENTITLED TO
PATRONAGE DISTRIBUTIONS.  COBANK’S PRO RATA SHARE OF THE LOANS AND OTHER SECURED
OBLIGATIONS DUE TO COBANK SHALL BE SECURED BY A STATUTORY FIRST LIEN ON ALL
EQUITY WHICH BORROWER MAY NOW OWN OR HEREAFTER ACQUIRE IN COBANK.  SUCH EQUITY
SHALL NOT, HOWEVER, CONSTITUTE SECURITY FOR THE SECURED OBLIGATIONS DUE TO ANY
OTHER SECURED PARTY.  COBANK SHALL NOT BE OBLIGATED TO SET OFF OR OTHERWISE
APPLY SUCH EQUITIES TO BORROWER’S OBLIGATIONS TO COBANK.  IN THE EVENT OF ANY
LIQUIDATION, SALE, TRANSFER OR OTHER DISPOSITION OF COLLATERAL THAT INCLUDES
BORROWER’S EQUITY IN COBANK, WHETHER BY FORECLOSURE OR OTHERWISE, THE PROCEEDS
ATTRIBUTABLE TO SUCH EQUITY SHALL BE EQUAL TO THE FACE VALUE OF SUCH EQUITY AS
REFLECTED IN THE OFFICIAL RECORDS OF COBANK.

 


2.8                                 COLLATERAL ASSIGNMENTS OF MATERIAL
CONTRACTS.  THE LOAN PARTIES SHALL PROMPTLY EXECUTE AND DELIVER TO
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND ALL LENDERS,
ALL SUCH COLLATERAL CONTRACT ASSIGNMENTS WITH RESPECT TO MATERIAL CONTRACTS
(EXCLUDING THE TRADEMARK LICENSE AGREEMENT EXECUTED IN CONNECTION WITH THE
VERIZON PURCHASE AGREEMENT) AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM
TIME TO TIME, SUCH COLLATERAL CONTRACT ASSIGNMENTS TO CONTAIN, TO THE EXTENT
OBTAINABLE THROUGH THE USE OF COMMERCIALLY REASONABLE EFFORTS, A CONSENT TO THE
COLLATERAL ASSIGNMENT OF THE APPLICABLE MATERIAL CONTRACT SATISFACTORY TO
ADMINISTRATIVE AGENT AND CONTAINING SUCH OTHER REASONABLE TERMS AND CONDITIONS
IN LIGHT OF THE NATURE OF THE APPLICABLE MATERIAL CONTRACT AND THE PARTIES
THERETO OTHER THAN THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES.

 


2.9                                 INVESTMENT COMPANY ACT.  NONE OF THE LOAN
PARTIES NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL BE OR BECOME AN
“INVESTMENT COMPANY” AS THAT TERM IS DEFINED IN THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.

 


2.10                           PAYMENT OF OBLIGATIONS.  UNLESS CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND THEN ONLY TO THE EXTENT RESERVES REQUIRED
BY GAAP HAVE BEEN SET ASIDE THEREFORE, THE LOAN PARTIES WILL, AND WILL CAUSE
EACH OF THEIR RESPECTIVE SUBSIDIARIES TO, (A) PAY, DISCHARGE OR OTHERWISE
SATISFY AT OR BEFORE MATURITY ALL LIABILITIES AND OBLIGATIONS AS AND WHEN DUE
(SUBJECT TO ANY APPLICABLE SUBORDINATION PROVISIONS), AND ANY ADDITIONAL COSTS
THAT ARE IMPOSED AS A RESULT OF ANY FAILURE TO SO PAY, DISCHARGE OR OTHERWISE
SATISFY SUCH OBLIGATIONS, EXCEPT TO THE EXTENT FAILURE TO DO SO WOULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND (B) PAY AND DISCHARGE
ALL TAXES, ASSESSMENTS, CLAIMS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON
IT, UPON ITS INCOME OR PROFITS OR UPON ANY OF ITS PROPERTIES, PRIOR TO THE DATE
ON WHICH PENALTIES WOULD ATTACH THERETO OR A LIEN WOULD ATTACH TO ANY OF THE
PROPERTIES OF THE LOAN PARTIES OR THEIR RESPECTIVE SUBSIDIARIES IF UNPAID
UNLESS, IN EACH CASE, THE SAME IS BEING CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS AND THEN ONLY IF AND TO THE EXTENT RESERVES REQUIRED BY
GAAP HAVE BEEN SET ASIDE THEREFOR.

 


2.11                           ENVIRONMENTAL LAWS.  THE LOAN PARTIES WILL, AND
WILL AT ALL TIMES, CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO:

 


(A)                              COMPLY IN ALL MATERIAL RESPECTS WITH, AND
ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL TENANTS AND SUBTENANTS, IF
ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND OBTAIN

 

29

--------------------------------------------------------------------------------


 


AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, AND ENSURE THAT ALL
TENANTS AND SUBTENANTS OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND
MAINTAIN, ANY AND ALL LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR
PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 


(B)                                CONDUCT AND COMPLETE ALL INVESTIGATIONS,
STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS
REQUIRED UNDER ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING
ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT THE SAME IS BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 


(C)                                DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND LENDERS, AND THEIR RESPECTIVE EMPLOYEES, AGENTS,
OFFICERS AND DIRECTORS, FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, PENALTIES,
FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR
NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY
ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF ANY LOAN PARTY OR ANY OF ITS
RESPECTIVE SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES, OR ANY ORDERS,
REQUIREMENTS OR DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED THERETO, INCLUDING,
REASONABLE ATTORNEY’S AND CONSULTANT’S FEES, INVESTIGATION AND LABORATORY FEES,
RESPONSE COSTS, COURT COSTS AND LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT
ANY OF THE FOREGOING IS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION THEREFOR.  THE AGREEMENTS IN
THIS SUBSECTION 2.11 SHALL SURVIVE REPAYMENT OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.

 


2.12                           CREATION OR ACQUISITION OF SUBSIDIARIES. 
PROMPTLY UPON (AND IN ANY EVENT WITHIN 30 DAYS AFTER) THE CREATION OR
ACQUISITION OF ANY NEW SUBSIDIARY (OTHER THAN (I) AN EXCLUDED SUBSIDIARY OR
(II) A STIMULUS RECIPIENT SUBSIDIARY IF AND FOR SO LONG AS THE TERMS AND
CONDITIONS OF ANY PERMITTED STIMULUS INDEBTEDNESS OR ANY GRANT RECEIVED BY SUCH
STIMULUS RECIPIENT SUBSIDIARY FROM ANY STIMULUS SOURCE AGENCY PROHIBIT, OR IT IS
REASONABLY ANTICIPATED THAT SUCH TERMS AND CONDITIONS WILL PROHIBIT, SUCH
STIMULUS RECIPIENT SUBSIDIARY FROM ENTERING INTO A JOINDER AGREEMENT) BY ANY
LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY, EACH SUCH NEW SUBSIDIARY WILL
EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT A JOINDER AGREEMENT, PURSUANT TO
WHICH SUCH NEW SUBSIDIARY (I) SHALL BECOME A PARTY HERETO AS A GUARANTOR AND
(II) SHALL BECOME A PARTY TO THE PLEDGE AND SECURITY AGREEMENT AND SHALL DELIVER
TO ADMINISTRATIVE AGENT ALL SUCH OTHER SECURITY DOCUMENTS AND SUCH LEGAL
OPINIONS AS ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, AND SHALL GRANT TO
ADMINISTRATIVE AGENT A LIEN UPON AND SECURITY INTEREST IN ITS COLLATERAL, TO THE
EXTENT PROVIDED IN THE SECURITY DOCUMENTS, FOR THE SECURED OBLIGATIONS (PROVIDED
THAT NO ASSETS OF A FOREIGN SUBSIDIARY OR A FOREIGN SUBSIDIARY HOLDING COMPANY
SHALL BE REQUIRED TO SECURE THE OBLIGATIONS BY PLEDGE OR OTHERWISE); AND

 


PROMPTLY UPON (AND IN ANY EVENT WITHIN 30 DAYS AFTER (OR SUCH LATER DATE AS
ADMINISTRATIVE AGENT SHALL AGREE TO IN WRITING IN ITS SOLE DISCRETION)) THE
CREATION OR ACQUISITION OF A NEW SUBSIDIARY (OTHER THAN A STIMULUS RECIPIENT
SUBSIDIARY IF AND FOR SO LONG AS THE TERMS AND CONDITIONS OF ANY PERMITTED
STIMULUS INDEBTEDNESS OR ANY GRANT RECEIVED BY SUCH STIMULUS RECIPIENT
SUBSIDIARY FROM ANY STIMULUS SOURCE AGENCY PROHIBIT, OR IT IS REASONABLY
ANTICIPATED

 

30

--------------------------------------------------------------------------------


 


THAT SUCH TERMS AND CONDITIONS WILL PROHIBIT, THE EQUITY INTERESTS IN SUCH
STIMULUS RECIPIENT SUBSIDIARY FROM BEING PLEDGED TO ADMINISTRATIVE AGENT OR
REQUIRE OR IT IS REASONABLY ANTICIPATED WILL REQUIRE THAT SUCH EQUITY INTERESTS
BE PLEDGED TO THE APPLICABLE STIMULUS SOURCE AGENCY) BY ANY LOAN PARTY OR ANY
SUBSIDIARY OF ANY LOAN PARTY, ALL CAPITAL STOCK OR OTHER EQUITY INTEREST IN SUCH
SUBSIDIARY OWNED BY ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY WILL BE
PLEDGED TO ADMINISTRATIVE AGENT AS FOLLOWS (PROVIDED THAT ANY EQUITY INTERESTS
IN ANY FOREIGN SUBSIDIARY OR FOREIGN SUBSIDIARY HOLDING COMPANY OWNED BY A LOAN
PARTY OR ANOTHER SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY OR FOREIGN
SUBSIDIARY HOLDING COMPANY) WHICH, WHEN AGGREGATED WITH ALL OF THE OTHER SHARES
OF EQUITY INTERESTS IN SUCH SUBSIDIARY PLEDGED TO ADMINISTRATIVE AGENT, WOULD
RESULT IN MORE THAN 65% OF THE TOTAL EQUITY INTERESTS ENTITLED TO VOTE OF SUCH
SUBSIDIARY BEING PLEDGED TO ADMINISTRATIVE AGENT, SHALL NOT BE PLEDGED; PROVIDED
FURTHER THAT NO ASSETS OF A FOREIGN SUBSIDIARY OR FOREIGN SUBSIDIARY HOLDING
COMPANY, OR ANY SUBSIDIARY OF EITHER THEREOF OR ANY EQUITY INTEREST ISSUED BY
ANY SUCH SUBSIDIARY OF EITHER THEREOF, SHALL BE REQUIRED TO SECURE THE
OBLIGATIONS BY PLEDGE OR OTHERWISE):  (I) IF A LOAN PARTY DIRECTLY OWNS ANY OF
THE CAPITAL STOCK OF OR OTHER EQUITY INTEREST IN SUCH NEW SUBSIDIARY, SUCH LOAN
PARTY WILL EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT AN AMENDMENT OR
SUPPLEMENT TO THE PLEDGE AND SECURITY AGREEMENT PURSUANT TO WHICH ALL SUCH
CAPITAL STOCK OR OTHER EQUITY INTEREST SHALL BE PLEDGED TO ADMINISTRATIVE AGENT,
TOGETHER WITH THE CERTIFICATES EVIDENCING SUCH CAPITAL STOCK OR OTHER EQUITY
INTEREST AND UNDATED STOCK OR TRANSFER POWERS DULY EXECUTED IN BLANK AND SUCH
LEGAL OPINIONS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; AND (II) IF ANY
OF THE CAPITAL STOCK OF OR OTHER EQUITY INTEREST IN SUCH NEW SUBSIDIARY IS OWNED
BY ANOTHER SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY OR FOREIGN SUBSIDIARY
HOLDING COMPANY), TO THE EXTENT NOT ALREADY COVERED BY THE PLEDGE AND SECURITY
AGREEMENT, SUCH OTHER SUBSIDIARY WILL EXECUTE AND DELIVER TO ADMINISTRATIVE
AGENT AN APPROPRIATE JOINDER, AMENDMENT OR SUPPLEMENT TO THE PLEDGE AND SECURITY
AGREEMENT, PURSUANT TO WHICH ALL OF THE CAPITAL STOCK OF OR OTHER EQUITY
INTEREST IN SUCH NEW SUBSIDIARY OWNED BY SUCH OTHER SUBSIDIARY SHALL BE PLEDGED
TO ADMINISTRATIVE AGENT, TOGETHER WITH THE CERTIFICATES EVIDENCING SUCH CAPITAL
STOCK OR OTHER EQUITY INTEREST AND UNDATED STOCK OR TRANSFER POWERS DULY
EXECUTED IN BLANK AND SUCH LEGAL OPINIONS AS ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST.

 

As promptly as reasonably possible, the Loan Parties and their respective
Subsidiaries will deliver any such other documents, certificates and opinions
(including opinions of local counsel in the jurisdiction of organization of each
such new Subsidiary), in form and substance reasonably satisfactory to
Administrative Agent, as Administrative Agent may reasonably request in
connection therewith and will take such other action as Administrative Agent may
reasonably request to create in favor of Administrative Agent a perfected
security interest on a first-priority basis in the Collateral being pledged
pursuant to the documents described above.

 

Administrative Agent may elect by written notice to Borrower to exempt (i) any
new Subsidiary which is not wholly-owned directly or indirectly by the Loan
Parties and/or (ii) any Loan Party that owns capital stock or other equity
interest in such Subsidiary from the requirements of all or any portion of this
Subsection 2.12 if it determines in its sole discretion that the costs to the
Loan Parties of complying with all or such portion of this Subsection 2.12
exceed the relative benefit afforded the Secured Parties.

 


2.13                           INTEREST RATE PROTECTION.  WITHIN 90 DAYS OF THE
AMENDMENT DATE, BORROWER SHALL HAVE ENTERED INTO OR OBTAINED, AND BORROWER WILL
THEREAFTER MAINTAIN IN FULL FORCE AND EFFECT,

 

31

--------------------------------------------------------------------------------


 


HEDGE AGREEMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT, THE EFFECT OF WHICH SHALL BE TO FIX OR LIMIT INTEREST RATES PAYABLE BY
BORROWER AS TO AT LEAST 33% OF THE AGGREGATE PRINCIPAL BALANCE OF THE TERM LOAN
A OUTSTANDING ON SUCH DATE FOR A PERIOD OF NOT LESS THAN TWO (2) YEARS AFTER
SUCH DATE (ADJUSTED TO TAKE INTO ACCOUNT AMORTIZATION OF THE TERM LOAN A). 
WITHIN 90 DAYS OF THE EARLIER OF THE INITIAL FUNDING DATE AND THE TERM LOAN B
AVAILABILITY EXPIRATION DATE, BORROWER SHALL HAVE ENTERED INTO OR OBTAINED, AND
BORROWER WILL THEREAFTER MAINTAIN IN FULL FORCE AND EFFECT, HEDGE AGREEMENTS IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, THE EFFECT
OF WHICH SHALL BE TO FIX OR LIMIT INTEREST RATES PAYABLE BY BORROWER AS TO AT
LEAST 33% OF THE AGGREGATE PRINCIPAL BALANCE OF THE TERM LOAN B OUTSTANDING ON
SUCH DATE FOR A PERIOD OF NOT LESS THAN TWO (2) YEARS AFTER SUCH DATE (ADJUSTED
TO TAKE INTO ACCOUNT AMORTIZATION OF THE TERM LOAN B).  BORROWER WILL DELIVER TO
ADMINISTRATIVE AGENT, PROMPTLY UPON RECEIPT THEREOF, COPIES OF SUCH HEDGE
AGREEMENTS (AND ANY SUPPLEMENTS OR AMENDMENTS THERETO), AND PROMPTLY UPON
REQUEST THEREFOR, ANY OTHER INFORMATION REASONABLY REQUESTED BY ADMINISTRATIVE
AGENT TO EVIDENCE ITS COMPLIANCE WITH THE PROVISIONS OF THIS SUBSECTION 2.13.

 


2.14                           ERISA.  WITH RESPECT TO ANY PLAN, OTHER THAN A
MULTI-EMPLOYER PLAN, THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
IRC, THE LOAN PARTIES WILL APPLY FOR AND OBTAIN A FAVORABLE DETERMINATION LETTER
WITHIN THE PERIOD PROVIDED BY APPLICABLE LAW, UNLESS THE PLAN WAS ADOPTED BY
MEANS OF A MASTER OR PROTOTYPE PLAN THAT HAS RECEIVED A FAVORABLE OPINION LETTER
FROM THE INTERNAL REVENUE SERVICE UPON WHICH THE LOAN PARTIES ARE ENTITLED TO
RELY.

 


2.15                           POST-CLOSING LETTER.  THE LOAN PARTIES SHALL TAKE
EACH OF THE ACTIONS SPECIFIED IN THE POST-CLOSING LETTER WITHIN THE TIME PERIODS
SPECIFIED THEREIN.

 


2.16                           MODIFICATIONS TO VERIZON ACQUISITION
DOCUMENTATION.  THE LOAN PARTIES SHALL GIVE THE LENDERS PROMPT NOTICE OF ANY
AMENDMENT, MODIFICATION, CHANGE OR CONSENT OR AGREEMENT TO ANY AMENDMENT,
MODIFICATION, CHANGE OR CONSENT TO OR REGARDING THE VERIZON ACQUISITION
DOCUMENTATION EFFECTED ON OR PRIOR TO THE INITIAL FUNDING DATE.  UPON THE
INITIAL FUNDING DATE, BORROWER SHALL DELIVER A TRUE AND COMPLETE COPY OF THE
VERIZON ACQUISITION DOCUMENTATION AND, THEREAFTER, SHALL PROMPTLY DELIVER A TRUE
AND COMPLETE COPY OF ANY AMENDMENT, MODIFICATION, CHANGE OR CONSENT TO OR
REGARDING THE VERIZON ACQUISITION DOCUMENTATION.

 


2.17                           NOTICES REGARDING VERIZON ACQUISITION.  UNTIL THE
TERM LOAN B AVAILABILITY EXPIRATION DATE, (I) PROMPTLY AFTER BECOMING AWARE
THEREOF, BORROWER WILL GIVE NOTICE TO ADMINISTRATIVE AGENT OF ANY MATERIAL
COMMUNICATION WITH THE FCC (OR OTHER GOVERNMENTAL AUTHORITY WHOSE APPROVAL IS A
CONDITION PRECEDENT TO THE CONSUMMATION OF THE VERIZON ACQUISITION) BY OR ON
BEHALF OF BORROWER OR ITS AFFILIATES REGARDING THE STATUS OR ANTICIPATED TIMING
OF APPROVAL BY THE FCC (OR SUCH OTHER GOVERNMENTAL AUTHORITY) OF THE VERIZON
ACQUISITION, AND (II) BORROWER WILL GIVE ADMINISTRATIVE AGENT WEEKLY UPDATES
(WHICH MAY BE PROVIDED ORALLY OR BY ELECTRONIC MAIL) REGARDING THE STATUS OR
ANTICIPATED TIMING OF APPROVAL BY THE FCC (OR SUCH OTHER GOVERNMENTAL
AUTHORITY).

 


2.18                           COLLATERAL REGARDING VERIZON ACQUISITION. 
BORROWER SHALL, WITHIN 30 DAYS AFTER THE CONSUMMATION OF THE VERIZON ACQUISITION
(OR PRIOR TO SUCH LATER DATE AS ADMINISTRATIVE AGENT MAY SPECIFY IN WRITING),
PROVIDE OR CAUSE TO BE PROVIDED TO ADMINISTRATIVE AGENT, FOR THE BENEFIT

 

32

--------------------------------------------------------------------------------


 


OF THE LENDERS, EXECUTED ACCOUNT CONTROL AGREEMENTS WITH RESPECT TO THE ACQUIRED
COMPANIES’ DEPOSIT AND SECURITIES ACCOUNTS AS SHALL BE SPECIFIED BY
ADMINISTRATIVE AGENT, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, FROM THE APPROPRIATE DEPOSITORY INSTITUTIONS OR OTHER
ENTITIES HOLDING SUCH DEPOSIT ACCOUNTS, IN EACH CASE ONLY TO THE EXTENT REQUIRED
BY SUBSECTION 2.6.  FURTHER, BORROWER SHALL, WITHIN 90 DAYS AFTER THE
CONSUMMATION OF THE VERIZON ACQUISITION (OR PRIOR TO SUCH LATER DATE AS
ADMINISTRATIVE AGENT MAY SPECIFY IN WRITING), PROVIDE OR CAUSE TO BE PROVIDED TO
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, EXECUTED MORTGAGES, TITLE
COMMITMENTS, ENVIRONMENTAL QUESTIONNAIRES, FURTHER PHASE I OR PHASE II REPORTS,
FIXTURE FILINGS, LEGAL OPINIONS, LANDLORD CONSENTS AND FLOOD INSURANCE, AND SUCH
OTHER DOCUMENTS OR INSTRUMENTS REQUIRED BY ADMINISTRATIVE AGENT WITH RESPECT TO
THE ACQUIRED COMPANIES’ MATERIAL OWNED OR LEASED REAL PROPERTY AS SHALL HAVE
BEEN SPECIFIED BY ADMINISTRATIVE AGENT, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT.

 


SECTION 3
NEGATIVE COVENANTS


 

Each of the Loan Parties hereby covenants and agrees that so long as this
Agreement is in effect and until payment in full of all Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payments for which
no claim has been asserted), unless Requisite Lenders shall otherwise give their
prior written consent, such Loan Party shall perform and comply, and shall cause
each of its respective Subsidiaries to perform and comply, with all covenants in
this Section 3.

 


3.1                                 INDEBTEDNESS.  THE LOAN PARTIES WILL NOT,
AND WILL NOT PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY, CREATE, INCUR, ASSUME, GUARANTY OR OTHERWISE BECOME OR REMAIN LIABLE
WITH RESPECT TO ANY INDEBTEDNESS OTHER THAN:

 


(A)                              THE LOANS AND THE OTHER OBLIGATIONS;

 


(B)                                THE CONTINGENT OBLIGATIONS PERMITTED BY
SUBSECTION 3.4;

 


(C)                                INDEBTEDNESS INCURRED IN CONNECTION WITH ANY
HEDGE AGREEMENT PERMITTED PURSUANT TO SUBSECTION 3.14;

 


(D)                               SO LONG AS NO EVENT OF DEFAULT EXISTS BEFORE
OR WILL RESULT AFTER GIVING EFFECT TO SUCH INDEBTEDNESS, INDEBTEDNESS INCURRED
BY GTT IN AN AGGREGATE OUTSTANDING AMOUNT NOT TO EXCEED $25,000,000 AT ANY TIME
AND INDEBTEDNESS INCURRED BY BDC IN AN AGGREGATE OUTSTANDING AMOUNT NOT TO
EXCEED $30,000,000 (NO MORE THAN $20,000,000 OF WHICH AT ANY TIME MAY BE HELD BY
A PERSON OTHER THAN BORROWER OR ANOTHER LOAN PARTY) AT ANY TIME UPON TERMS AND
CONDITIONS (INCLUDING AS TO ANY PROPOSED LIMITATION ON DISTRIBUTIONS OR
DIVIDENDS TO BE MADE BY GTT OR BDC) REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT; PROVIDED, THAT, THE PROCEEDS OF ANY INDEBTEDNESS OF BDC INCURRED PURSUANT
TO THIS SUBSECTION 3.1(D) SHALL BE USED SOLELY FOR THE PURPOSES OF
(I) REPURCHASING STOCK OF BDC FROM ITS OWNERS OTHER THAN BORROWER OR ANY OF ITS
AFFILIATES, (II) PAYING DIVIDENDS TO BORROWER (DIRECTLY OR THROUGH ONE OR MORE
WHOLLY-OWNED SUBSIDIARIES), (III) REPAYING INDEBTEDNESS OWED TO BORROWER, OR
(IV) REFINANCING INDEBTEDNESS INCURRED UNDER THIS SUBSECTION 3.1(D);

 

33

--------------------------------------------------------------------------------

 



 


(E)                                 INDEBTEDNESS IN RESPECT OF INVESTMENTS
PERMITTED PURSUANT TO SUBSECTIONS 3.3(D) (EXCLUDING INDEBTEDNESS OF A PERSON OR
INDEBTEDNESS ATTACHING TO THE ASSETS OF A PERSON THAT, IN EITHER CASE, BECOMES A
SUBSIDIARY (OR IS A SUBSIDIARY THAT SURVIVES A MERGER WITH SUCH PERSON) OR
INDEBTEDNESS ATTACHING TO ASSETS THAT ARE ACQUIRED BY BORROWER OR ANY
SUBSIDIARY, IN EACH CASE AFTER THE AMENDMENT DATE AS THE RESULT OF A PERMITTED
ACQUISITION AND INVESTMENT ) OR (F);


 


(F)                                 (I) INDEBTEDNESS OF A PERSON OR INDEBTEDNESS
ATTACHING TO THE ASSETS OF A PERSON THAT, IN EITHER CASE, BECOMES A SUBSIDIARY
(OR IS A SUBSIDIARY THAT SURVIVES A MERGER WITH SUCH PERSON) OR INDEBTEDNESS
ATTACHING TO ASSETS THAT ARE ACQUIRED BY BORROWER OR ANY SUBSIDIARY, IN EACH
CASE AFTER THE AMENDMENT DATE AS THE RESULT OF A PERMITTED ACQUISITION AND
INVESTMENT; PROVIDED THAT


 

(1)                                  SUCH INDEBTEDNESS EXISTED AT THE TIME SUCH
PERSON BECAME A SUBSIDIARY OR AT THE TIME SUCH ASSETS WERE ACQUIRED AND, IN EACH
CASE, WAS NOT CREATED IN ANTICIPATION THEREOF, AND

 

(2)                                  SUCH INDEBTEDNESS IS NOT GUARANTEED IN ANY
RESPECT BY BORROWER OR ANY SUBSIDIARY (OTHER THAN BY ANY SUCH PERSON THAT SO
BECOMES A SUBSIDIARY OR IS THE SURVIVOR OF A MERGER WITH SUCH PERSON, OR ANY OF
ITS SUBSIDIARIES), AND

 

(3)                                  (A) THE EQUITY INTERESTS OF SUCH PERSON ARE
PLEDGED TO SECURE THE SECURED OBLIGATIONS TO THE EXTENT REQUIRED HEREUNDER, AND
(B) SUCH PERSON OTHERWISE COMPLIES WITH SUBSECTION 2.12, AND

 

(4)                                  (A) AFTER GIVING PRO FORMA EFFECT TO THE
INCURRENCE OF SUCH INDEBTEDNESS AND THE APPLICATION OF PROCEEDS THEREOF,
BORROWER IS IN COMPLIANCE WITH THE COVENANTS SET FORTH IN SUBSECTIONS 4.1
THROUGH 4.4 FOR THE MOST RECENTLY ENDED TEST PERIOD AND (B) EXCEPT FOR
INDEBTEDNESS CONSISTING OF CAPITAL LEASE OBLIGATIONS, PURCHASE MONEY
INDEBTEDNESS OR MORTGAGES OR OTHER LIENS ON SPECIFIC ASSETS (X) NO PORTION OF
SUCH INDEBTEDNESS MATURES PRIOR TO THE LATEST MATURITY DATE OF ANY OF THE LOANS,
AND (Y) NO PORTION OF SUCH INDEBTEDNESS IS ISSUED OR GUARANTEED BY A PERSON THAT
IS, OR AS A RESULT OF SUCH ACQUISITION BECOMES, A SUBSIDIARY THAT IS NOT A
GUARANTOR; AND

 

(II)                                  ANY MODIFICATION, REPLACEMENT,
REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN
SUBCLAUSE (I) ABOVE, PROVIDED THAT, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY
PERMITTED HEREUNDER, (1) THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS DOES NOT
EXCEED THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH
MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT
BY AN AMOUNT EQUAL TO THE UNPAID ACCRUED INTEREST AND PREMIUM THEREON PLUS OTHER
REASONABLE AMOUNTS PAID AND FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH
MODIFICATION, REPLACEMENT, REFINANCING, REFUNDING, RENEWAL OR EXTENSION, (2) THE
DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS ARE NOT CHANGED
AND (3) IF THE INDEBTEDNESS BEING REFINANCED, OR ANY GUARANTEE THEREOF,
CONSTITUTES SUBORDINATED

 

34

--------------------------------------------------------------------------------


 

INDEBTEDNESS, THEN SUCH REPLACEMENT OR REFINANCING INDEBTEDNESS, OR SUCH
GUARANTEE, RESPECTIVELY, SHALL BE SUBORDINATED TO THE SECURED OBLIGATIONS TO
SUBSTANTIALLY THE SAME EXTENT;

 


(G)                                INDEBTEDNESS WITH RESPECT TO CASH MANAGEMENT
AND SIMILAR ARRANGEMENTS IN THE ORDINARY COURSE OF BUSINESS;


 


(H)                               INDEBTEDNESS ARISING FROM AGREEMENTS OF
BORROWER OR ANY SUBSIDIARY PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE
PRICE OR SIMILAR OBLIGATIONS, IN EACH CASE ENTERED INTO IN CONNECTION WITH THE
DISPOSITION OF ANY BUSINESS, ASSETS OR STOCK PERMITTED HEREUNDER, OTHER THAN
CONTINGENT OBLIGATIONS INCURRED BY ANY PERSON ACQUIRING ALL OR ANY PORTION OF
SUCH BUSINESS, ASSETS OR EQUITY INTERESTS FOR THE PURPOSE OF FINANCING SUCH
ACQUISITION, PROVIDED THAT SUCH AMOUNT IS NOT INDEBTEDNESS REQUIRED TO BE
REFLECTED ON THE BALANCE SHEET OF BORROWER OR ANY SUBSIDIARY IN ACCORDANCE WITH
GAAP (CONTINGENT OBLIGATIONS REFERRED TO IN A FOOTNOTE TO FINANCIAL STATEMENTS
AND NOT OTHERWISE REFLECTED ON THE BALANCE SHEET WILL NOT BE DEEMED TO BE
REFLECTED ON SUCH BALANCE SHEET FOR PURPOSES OF THIS PROVISO);


 


(I)                                    INDEBTEDNESS REPRESENTING DEFERRED
COMPENSATION TO EMPLOYEES OF BORROWER AND ITS SUBSIDIARIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(J)                                   INDEBTEDNESS IN RESPECT OF (I) THE RTPARK
PREFERRED STOCK (PROVIDED THAT ANY SUCH INDEBTEDNESS TOGETHER WITH ANY
INVESTMENT PERMITTED UNDER SUBSECTION 3.3(M) SHALL NOT EXCEED $500,000 IN THE
AGGREGATE), AND (II) IN RESPECT OF PERMITTED STIMULUS INDEBTEDNESS; AND


 


(K)                               INDEBTEDNESS UNDER PURCHASE MONEY SECURITY
AGREEMENTS, CAPITAL LEASES, AND OTHER INDEBTEDNESS, THE AGGREGATE PRINCIPAL
AMOUNT OF WHICH SHALL NOT EXCEED $7,500,000 AT ANY TIME.


 


3.2                                 LIENS AND RELATED MATTERS.


 


(A)                              NO LIENS.  THE LOAN PARTIES WILL NOT, AND WILL
NOT PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY
PROPERTY OR ASSET (INCLUDING ANY DOCUMENT OR INSTRUMENT WITH RESPECT TO GOODS OR
ACCOUNTS RECEIVABLE) OF THE LOAN PARTIES OR THEIR RESPECTIVE SUBSIDIARIES,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM,
EXCEPT PERMITTED ENCUMBRANCES.


 

(B)                                No Negative Pledges.  The Loan Parties will
not and will not permit their respective Subsidiaries directly or indirectly to
enter into or assume any agreement (other than the Loan Documents) prohibiting
the creation or assumption of any Lien upon its or their properties or assets,
whether now owned or hereafter acquired, except (i) operating leases, Licenses
and Capital Leases and agreements evidencing purchase money Indebtedness
permitted pursuant to Subsection 3.1(F) or (K), in each case which only prohibit
Liens upon the assets that are subject thereto and proceeds thereof, (ii) loan
and security documentation evidencing Permitted Stimulus Indebtedness in each
case which only prohibit Liens upon the assets of the applicable Stimulus
Recipient Subsidiary, (iii) loan and security documentation evidencing
Indebtedness (x) in favor of a Loan Party or (y) permitted pursuant to
Subsection 3.1(D), (iv) 

 

35

--------------------------------------------------------------------------------


 

customary non-assignment clauses in agreements entered into in the ordinary
course of business, (v) contracts for the sale of assets permitted by Subsection
3.7, and (vi) restrictions imposed by Applicable Law.

 


3.3                                 INVESTMENTS.  THE LOAN PARTIES WILL NOT, AND
WILL NOT PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
MAKE OR OWN ANY INVESTMENT IN ANY PERSON EXCEPT:


 


(A)                              INVESTMENTS IN CASH EQUIVALENTS;


 


(B)                                OBLIGATIONS OF OR EQUITIES IN COBANK, AS SET
FORTH IN SUBSECTION 2.7;


 


(C)                                EXISTING INVESTMENTS SET FORTH ON SCHEDULE
3.3(C) AND ANY EXTENSIONS, RENEWALS OR REINVESTMENTS THEREOF, SO LONG AS THE
AMOUNT OF ANY SUCH INVESTMENT PURSUANT TO THIS CLAUSE (C) IS NOT INCREASED AT
ANY TIME ABOVE THE AMOUNT OF SUCH INVESTMENT EXISTING ON THE DATE HEREOF (OTHER
THAN BECAUSE OF CAPITALIZATION OF INTEREST PURSUANT TO THE TERMS THEREOF ON THE
DATE HEREOF OR AS AMENDED WITH THE CONSENT OF ADMINISTRATIVE AGENT);


 


(D)                               PERMITTED ACQUISITIONS AND INVESTMENTS AND THE
VERIZON ACQUISITION;


 


(E)                                 HEDGE AGREEMENTS PERMITTED PURSUANT TO
SUBSECTION 3.14;


 


(F)                                 INVESTMENTS IN LOAN PARTIES;


 


(G)                                LOANS AND ADVANCES TO OFFICERS, DIRECTORS AND
EMPLOYEES OF BORROWER OR ANY OF ITS SUBSIDIARIES (I) FOR REASONABLE AND
CUSTOMARY BUSINESS-RELATED TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS
ORDINARY BUSINESS PURPOSES (INCLUDING EMPLOYEE PAYROLL ADVANCES), (II) IN
CONNECTION WITH SUCH PERSON’S PURCHASE OF EQUITY INTERESTS OF BORROWER TO THE
EXTENT THAT THE CASH PROCEEDS OF SUCH LOANS AND ADVANCES ARE DIRECTLY OR
INDIRECTLY CONTRIBUTED TO BORROWER IN CASH AND (III) FOR PURPOSES NOT DESCRIBED
IN THE FOREGOING SUBCLAUSES (I) AND (II), IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING PURSUANT TO THIS SUBCLAUSE (III) NOT TO EXCEED $500,000;


 


(H)                               INVESTMENTS RECEIVED IN CONNECTION WITH THE
BANKRUPTCY OR REORGANIZATION OF SUPPLIERS OR CUSTOMERS AND IN SETTLEMENT OF
DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS ARISING IN THE
ORDINARY COURSE OF BUSINESS OR UPON FORECLOSURE WITH RESPECT TO ANY SECURED
INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY SECURED INVESTMENT;


 


(I)                                    INVESTMENTS CONSISTING OF EXTENSIONS OF
CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE
GRANT OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS
RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY
TROUBLED ACCOUNT DEBTORS AND OTHER CREDITS TO SUPPLIERS IN THE ORDINARY COURSE
OF BUSINESS;


 


(J)                                   INVESTMENTS IN THE ORDINARY COURSE OF
BUSINESS CONSISTING OF ENDORSEMENTS FOR COLLECTION OR DEPOSIT AND CUSTOMARY
TRADE ARRANGEMENTS WITH CUSTOMERS CONSISTENT WITH PAST PRACTICES;


 


(K)                               ADVANCES OF PAYROLL PAYMENTS TO EMPLOYEES IN
THE ORDINARY COURSE OF BUSINESS;


 

36

--------------------------------------------------------------------------------



 


(L)                                 GUARANTEE OBLIGATIONS OF ANY LOAN PARTY OF
LEASES (OTHER THAN CAPITAL LEASES) OR OF OTHER OBLIGATIONS THAT DO NOT
CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;


 


(M)                            INVESTMENTS IN THE PERMITTED RTPARK SUBSIDIARY
(I) IN CONNECTION WITH ITS FORMATION AND (II) IN CONNECTION WITH FUNDING ANY
OBLIGATIONS WITH RESPECT OF THE RTPARK PREFERRED STOCK OR (III) IN CONNECTION
WITH THE PURCHASE BY CHOICE OF THE RTPARK PREFERRED STOCK, THE AGGREGATE AMOUNT
OF WHICH TOGETHER WITH ANY INDEBTEDNESS PERMITTED UNDER SUBSECTION
3.1(J)(I) SHALL NOT EXCEED $500,000 IN THE AGGREGATE;


 


(N)                               INVESTMENTS HELD BY A PERSON (INCLUDING THE
ACQUIRED COMPANIES AND THEIR RESPECTIVE SUBSIDIARIES) ACQUIRED, OR INVESTMENTS
CONSTITUTING PART OF THE ASSETS ACQUIRED (INCLUDING, IN EACH CASE, BY WAY OF
MERGER OR CONSOLIDATION), AFTER THE AMENDMENT DATE AND OTHERWISE IN ACCORDANCE
WITH THIS SUBSECTION 3.3 TO THE EXTENT THAT SUCH INVESTMENTS WERE NOT MADE IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION, MERGER OR CONSOLIDATION
AND WERE IN EXISTENCE ON THE DATE OF SUCH ACQUISITION, MERGER OR CONSOLIDATION;
AND


 


(O)                               INVESTMENTS IN A STIMULUS RECIPIENT SUBSIDIARY
UPON TERMS AND CONDITIONS (INCLUDING AS TO ANY PROPOSED LIMITATION ON
DISTRIBUTIONS OR DIVIDENDS TO BE MADE BY SUCH STIMULUS RECIPIENT SUBSIDIARY)
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT; PROVIDED THAT (Y) THE AGGREGATE
OUTSTANDING AMOUNT OF INVESTMENTS IN STIMULUS RECIPIENT SUBSIDIARIES AND THE
AMOUNT OF CONTINGENT OBLIGATIONS ENTERED INTO BY BORROWER OR ANY OF ITS
SUBSIDIARIES (OTHER THAN STIMULUS RECIPIENT SUBSIDIARIES) IN RESPECT OF
PERMITTED STIMULUS INDEBTEDNESS SHALL NOT EXCEED $25,000,000 AT ANY TIME, AND
(Z) THE AGGREGATE OUTSTANDING AMOUNT OF INVESTMENTS IN STIMULUS RECIPIENT
SUBSIDIARIES, THE AMOUNT OF CONTINGENT OBLIGATIONS ENTERED INTO BY BORROWER OR
ANY OF ITS SUBSIDIARIES (OTHER THAN STIMULUS RECIPIENT SUBSIDIARIES) IN RESPECT
OF PERMITTED STIMULUS INDEBTEDNESS AND THE AGGREGATE CONSIDERATION OF ALL
PERMITTED ACQUISITIONS AND INVESTMENTS (CALCULATED AS PROVIDED IN THE DEFINITION
OF PERMITTED ACQUISITIONS AND INVESTMENTS) SHALL NOT EXCEED AT ANY TIME THE SUM
OF (I) $140,000,000 PLUS (II) THE NET PROCEEDS OF EQUITY ISSUANCES BY BORROWER
MADE AFTER THE EARLIER OF THE INITIAL FUNDING DATE AND THE TERM LOAN B
AVAILABILITY EXPIRATION DATE IN THE AMOUNT OF UP TO BUT NOT TO EXCEED
$100,000,000, WHICH NET PROCEEDS HAVE NOT BEEN USED TO CURE A DEFAULT OR EVENT
OF DEFAULT UNDER SUBSECTION 4.1.


 


3.4                                 CONTINGENT OBLIGATIONS.  THE LOAN PARTIES
WILL NOT, AND WILL NOT PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY
OR INDIRECTLY, CREATE OR BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT
OBLIGATION EXCEPT THOSE:


 


(A)                              RESULTING FROM ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                ARISING UNDER INDEMNITY AGREEMENTS TO TITLE
INSURERS IN CONNECTION WITH MORTGAGEE TITLE INSURANCE POLICIES IN FAVOR OF
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF AND THE OTHER LENDERS;


 


(C)                                ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS INCURRED IN CONNECTION WITH PERMITTED ACQUISITIONS
AND INVESTMENTS AND PERMITTED DISPOSITIONS OF ASSETS (PROVIDED THAT SUCH
OBLIGATIONS SHALL IN NO EVENT EXCEED THE AMOUNT OF PROCEEDS RECEIVED IN


 

37

--------------------------------------------------------------------------------



 


CONNECTION THEREWITH, SUBJECT TO CARVE OUTS FROM SUCH LIMITATION ON SUCH
OBLIGATIONS FOR FRAUD AND FOR OTHER CUSTOMARY REASONS);


 


(D)                               ARISING IN THE ORDINARY COURSE OF BUSINESS
WITH RESPECT TO CUSTOMARY INDEMNIFICATION OBLIGATIONS INCURRED IN CONNECTION
WITH LIABILITY INSURANCE COVERAGE;


 


(E)                                 INCURRED IN THE ORDINARY COURSE OF BUSINESS
WITH RESPECT TO SURETY AND APPEAL BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS
AND OTHER SIMILAR OBLIGATIONS NOT EXCEEDING AT ANY TIME OUTSTANDING $2,000,000
IN AGGREGATE LIABILITY;


 


(F)                                 INCURRED AS A GUARANTY OF INDEBTEDNESS
PERMITTED BY SUBSECTION 3.1 (PROVIDED THAT SUCH GUARANTY OBLIGATION SHALL IN NO
EVENT EXCEED THE AMOUNT OF SUCH INDEBTEDNESS PLUS OTHER RELATED COSTS AND
EXPENSES OF COLLECTION AS SET FORTH IN SUCH GUARANTY);


 


(G)                                CONSTITUTING INVESTMENTS PERMITTED PURSUANT
TO SUBSECTION 3.3 (INCLUDING COMMITMENTS TO MAKE PERMITTED ACQUISITIONS AND
INVESTMENTS);


 


(H)                               CONTINGENT OBLIGATIONS ARISING WITH RESPECT TO
THE RTPARK PREFERRED STOCK;


 


(I)                                    CONTINGENT OBLIGATIONS ARISING UNDER THE
LOAN DOCUMENTS AND UNDER HEDGE AGREEMENTS; AND


 


(J)                                   CONTINGENT OBLIGATIONS ARISING WITH
RESPECT TO PERMITTED STIMULUS INDEBTEDNESS UPON TERMS AND CONDITIONS (INCLUDING
AS TO ANY PROPOSED LIMITATION ON DISTRIBUTIONS OR DIVIDENDS TO BE MADE BY ANY
LOAN PARTY OR SUBSIDIARY PROVIDING SUCH CONTINGENT OBLIGATION) REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT; PROVIDED THAT (Y) THE AGGREGATE OUTSTANDING
AMOUNT OF INVESTMENTS IN STIMULUS RECIPIENT SUBSIDIARIES AND THE AMOUNT OF
CONTINGENT OBLIGATIONS ENTERED INTO BY BORROWER OR ANY OF ITS SUBSIDIARIES
(OTHER THAN STIMULUS RECIPIENT SUBSIDIARIES) IN RESPECT OF PERMITTED STIMULUS
INDEBTEDNESS SHALL NOT EXCEED $25,000,000 AT ANY TIME, AND (Z) THE AGGREGATE
OUTSTANDING AMOUNT OF INVESTMENTS IN STIMULUS RECIPIENT SUBSIDIARIES, THE AMOUNT
OF CONTINGENT OBLIGATIONS ENTERED INTO BY BORROWER OR ANY OF ITS SUBSIDIARIES
(OTHER THAN STIMULUS RECIPIENT SUBSIDIARIES) IN RESPECT OF PERMITTED STIMULUS
INDEBTEDNESS AND THE AGGREGATE CONSIDERATION OF ALL PERMITTED ACQUISITIONS AND
INVESTMENTS (CALCULATED AS PROVIDED IN THE DEFINITION OF PERMITTED ACQUISITIONS
AND INVESTMENTS) SHALL NOT EXCEED AT ANY TIME THE SUM OF (I) $140,000,000 PLUS
(II) THE NET PROCEEDS OF EQUITY ISSUANCES BY BORROWER MADE AFTER THE EARLIER OF
THE INITIAL FUNDING DATE AND THE TERM LOAN B AVAILABILITY EXPIRATION DATE IN THE
AMOUNT OF UP TO BUT NOT TO EXCEED $100,000,000, WHICH NET PROCEEDS HAVE NOT BEEN
USED TO CURE A DEFAULT OR EVENT OF DEFAULT UNDER SUBSECTION 4.1.


 


3.5                                 RESTRICTED JUNIOR PAYMENTS.  THE LOAN
PARTIES WILL NOT, AND WILL NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY
OR INDIRECTLY, DECLARE, ORDER, PAY, MAKE OR SET APART ANY SUM FOR ANY RESTRICTED
JUNIOR PAYMENT; PROVIDED, HOWEVER, THAT (A) ANY LOAN PARTY OR SUBSIDIARY MAY
MAKE, DECLARE OR PAY LAWFUL CASH DIVIDENDS OR DISTRIBUTIONS TO, OR REDEEM
CAPITAL STOCK HELD BY, ANY LOAN PARTY, (B) ANY SUBSIDIARY MAY MAKE, DECLARE OR
PAY LAWFUL, PRO RATA CASH DIVIDENDS OR DISTRIBUTIONS AND THE PERMITTED RTPARK
SUBSIDIARY MAY MAKE DISTRIBUTIONS AND DIVIDENDS WITH RESPECT TO THE RTPARK
PREFERRED STOCK, (C) SO LONG AS NO DEFAULT UNDER SUBSECTIONS 6.1(A) OR (F) 


 

38

--------------------------------------------------------------------------------



 


OR ANY EVENT OF DEFAULT EXISTS BEFORE OR WILL RESULT AFTER GIVING EFFECT TO SUCH
DISTRIBUTION ON A PRO FORMA BASIS, BORROWER AND ITS SUBSIDIARIES MAY MAKE,
DECLARE OR PAY LAWFUL CASH DIVIDENDS OR DISTRIBUTIONS TO THEIR RESPECTIVE
SHAREHOLDERS AND REDEEM CAPITAL STOCK IN AN AGGREGATE AMOUNT WHICH WHEN ADDED TO
ANY SUCH DIVIDENDS OR DISTRIBUTIONS AND REDEMPTIONS OF CAPITAL STOCK MADE,
DECLARED OR PAID FROM AND AFTER JANUARY 1, 2009, IS NOT MORE THAN 50% OF
BORROWER’S CONSOLIDATED NET INCOME (EXCLUDING NON-CASH EXTRAORDINARY ITEMS, SUCH
AS THE WRITEDOWN OR WRITEUP OF ASSETS) FROM JANUARY 1, 2009, TO THE DATE OF ANY
SUCH DIVIDEND, DISTRIBUTION OR REDEMPTION, AND (D) SO LONG AS NO DEFAULT UNDER
SUBSECTIONS 6.1(A) OR (F) OR ANY EVENT OF DEFAULT EXISTS BEFORE OR WILL RESULT
AFTER GIVING EFFECT TO SUCH DISTRIBUTION ON A PRO FORMA BASIS, BORROWER OR ANY
OF ITS SUBSIDIARIES MAY REDEEM OR REPURCHASE CAPITAL STOCK IN CONNECTION WITH
THE TERMINATION OF AN EMPLOYEE OR PURSUANT TO ANY BOARD APPROVED PLAN, IN AN
AGGREGATE AMOUNT DURING EACH FISCAL YEAR NOT TO EXCEED $500,000.


 


3.6                                 RESTRICTION ON FUNDAMENTAL CHANGES.  THE
LOAN PARTIES WILL NOT, AND WILL NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO,
DIRECTLY OR INDIRECTLY:  (A) UNLESS AND ONLY TO THE EXTENT REQUIRED BY LAW OR AS
WOULD NOT BE REASONABLY EXPECTED TO BE ADVERSE TO THE INTERESTS OF LENDERS,
AMEND, MODIFY OR WAIVE ANY TERM OR PROVISION OF THEIR RESPECTIVE ARTICLES OF
ORGANIZATION, OPERATING AGREEMENTS, MANAGEMENT AGREEMENTS, ARTICLES OF
INCORPORATION, CERTIFICATES OF DESIGNATIONS PERTAINING TO PREFERRED STOCK,
BY-LAWS, ARTICLES OF FORMATION OR PARTNERSHIP AGREEMENT (PROVIDED THAT 10 DAYS
PRIOR WRITTEN NOTICE WILL BE DELIVERED TO ADMINISTRATIVE AGENT OF ANY
MODIFICATION THAT RESULTS IN A LOAN PARTY, ANY SUBSIDIARY OF A LOAN PARTY OR ANY
ENTITY WHOSE EQUITY INTEREST IS PLEDGED BY A LOAN PARTY PURSUANT TO THE PLEDGE
AND SECURITY AGREEMENT OPTING INTO ARTICLE 8 OF THE UCC); (B) ENTER INTO ANY
TRANSACTION OF MERGER OR CONSOLIDATION, EXCEPT THAT (I) ANY SUBSIDIARY OF
BORROWER MAY BE MERGED WITH OR INTO BORROWER (PROVIDED THAT BORROWER IS THE
SURVIVING ENTITY), (II) ANY LOAN PARTY OTHER THAN BORROWER MAY MERGE OR
CONSOLIDATE WITH ANY OTHER LOAN PARTY OTHER THAN BORROWER, (III) ANY SUBSIDIARY
THAT IS NOT A LOAN PARTY MAY MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH OR
INTO ANY LOAN PARTY, PROVIDED THAT SUCH LOAN PARTY SHALL BE THE CONTINUING OR
SURVIVING CORPORATION, (IV) ANY SUBSIDIARY WHICH IS NOT A LOAN PARTY MAY MERGE,
DISSOLVE, LIQUIDATE, CONSOLIDATE WITH OR INTO ANY OTHER SUBSIDIARY WHICH IS NOT
A LOAN PARTY, (V) ANY PERMITTED ACQUISITION AND INVESTMENT OR ANY OTHER
PERMITTED INVESTMENT OR ANY PERMITTED ASSET DISPOSITION MAY BE STRUCTURED AS
MERGER, CONSOLIDATION OR AMALGAMATION; (C) LIQUIDATE, WIND-UP OR DISSOLVE ITSELF
(OR SUFFER ANY LIQUIDATION OR DISSOLUTION), EXCEPT IN CONNECTION WITH ANOTHER
TRANSACTION PERMITTED UNDER CLAUSE (B) ABOVE OR ANY ASSET DISPOSITION PERMITTED
UNDER SUBSECTION 3.7; OR (D) ACQUIRE BY PURCHASE OR OTHERWISE ALL OR ANY
SUBSTANTIAL PART OF THE BUSINESS, ASSETS OR EQUITY INTERESTS OF OR IN ANY PERSON
(WHETHER BY STOCK PURCHASE OR OTHERWISE) OTHER THAN PURSUANT TO A PERMITTED
ACQUISITION AND INVESTMENT, THE VERIZON ACQUISITION OR ANY OTHER INVESTMENT
PERMITTED HEREUNDER; PROVIDED THAT 10 DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
MERGER, CONSOLIDATION, DISSOLUTION, LIQUIDATION, OR AMALGAMATION IN THE CASE OF
CLAUSE (B) OR CLAUSE (C), OR SUCH ACQUISITION IN THE CASE OF CLAUSE (D), AND
PROMPTLY FOLLOWING SUCH AMENDMENT, MODIFICATION OR WAIVER IN THE CASE OF CLAUSE
(A), BORROWER SHALL PROVIDE WRITTEN NOTICE AND A COPY THEREOF OR THE
DOCUMENTATION RELATING THERETO TO ADMINISTRATIVE AGENT.


 


3.7                                 DISPOSAL OF ASSETS OR SUBSIDIARY STOCK.  THE
LOAN PARTIES WILL NOT, AND WILL NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO,
DIRECTLY OR INDIRECTLY, CONVEY, SELL (INCLUDING, PURSUANT TO A SALE AND
LEASEBACK TRANSACTION, EXCEPT THOSE THAT WOULD BE PERMITTED UNDER SUBSECTION
3.1(K) DEEMING ANY SUCH SALE-LEASEBACK TO BE INDEBTEDNESS, SUBJECT TO
DOCUMENTATION REASONABLY


 

39

--------------------------------------------------------------------------------



 


SATISFACTORY TO ADMINISTRATIVE AGENT), LEASE (INCLUDING, PURSUANT TO A LEASE OR
SALE AND LEASEBACK TRANSACTION), SUBLEASE, TRANSFER OR OTHERWISE DISPOSE OF, OR
GRANT ANY PERSON AN OPTION TO ACQUIRE (INCLUDING IN THE CASE OF ANY SUBSIDIARY,
THE ISSUANCE BY SUCH SUBSIDIARY OF ITS CAPITAL STOCK OR OTHER EQUITY INTEREST),
IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ANY OF THEIR RESPECTIVE
PROPERTY, BUSINESS OR ASSETS, OR THE CAPITAL STOCK OF OR OTHER EQUITY INTERESTS
IN ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR
(A) BONA FIDE SALES OR LEASES OF INVENTORY TO CUSTOMERS IN THE ORDINARY COURSE
OF BUSINESS, DISPOSITIONS OF SURPLUS, WORN OUT OR OBSOLETE EQUIPMENT, AND ANY
CONVEYANCE, LEASE, SUBLEASE, TRANSFER OR OTHER DISPOSITION OF ASSETS OF ANY LOAN
PARTY OR ITS SUBSIDIARIES TO ANY LOAN PARTY; (B) FAIR MARKET VALUE SALES OF CASH
EQUIVALENTS; (C) LEASING OR SUBLEASING OF THEIR RESPECTIVE PROPERTY IN THE
ORDINARY COURSE OF BUSINESS; (D) TO THE EXTENT REQUIRED BY LAW; (E) ANY ASSET
DISPOSITION OF NON-CORE ASSETS OF ANY PERSON ACQUIRED PURSUANT TO A PERMITTED
ACQUISITION AND INVESTMENT OR THE VERIZON ACQUISITION PROVIDED THAT SUCH ASSET
DISPOSITION OCCURS WITHIN 18 MONTHS OF SUCH PERMITTED ACQUISITION AND INVESTMENT
OR THE VERIZON ACQUISITION, AS APPLICABLE; (F) ASSET SWAPS OF DOMESTIC WIRELESS
ASSETS WITHIN 18 MONTHS OF THE INITIAL FUNDING DATE IN AN AGGREGATE AMOUNT NOT
TO EXCEED $30,000,000 IF (I) AFTER GIVING EFFECT TO SUCH ASSET SWAP, BORROWER,
ON A COMBINED AND CONSOLIDATED BASIS WITH ITS SUBSIDIARIES AS SET FORTH IN
SECTION 4, IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN
SECTION 4 RECOMPUTED FOR THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH
INFORMATION IS AVAILABLE, AND (II) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR
SHALL RESULT FROM SUCH ASSET SWAP; (G) ALL OTHER ASSET DISPOSITIONS IF ALL OF
THE FOLLOWING CONDITIONS ARE MET: (I) THE AGGREGATE MARKET VALUE OF SUCH ASSETS
SOLD IN ANY FISCAL YEAR OF BORROWER DOES NOT EXCEED $7,500,000 IN THE AGGREGATE
FOR THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES; (II) THE CONSIDERATION
RECEIVED BY THE LOAN PARTY OR SUCH SUBSIDIARY IS AT LEAST EQUAL TO THE FAIR
MARKET VALUE OF SUCH ASSETS; (III) THE SOLE CONSIDERATION RECEIVED IS CASH OR
EQUIPMENT OF COMPARABLE VALUE TO THAT DISPOSED OF AND THAT IS TO BE USED IN THE
BUSINESS OF THE LOAN PARTY OR SUCH SUBSIDIARY; (IV) AFTER GIVING EFFECT TO THE
ASSET DISPOSITION, BORROWER, ON A COMBINED AND CONSOLIDATED BASIS WITH ITS
SUBSIDIARIES AS SET FORTH IN SECTION 4, IS IN COMPLIANCE ON A PRO FORMA BASIS
WITH THE COVENANTS SET FORTH IN SECTION 4 RECOMPUTED FOR THE MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH INFORMATION IS AVAILABLE; AND (V) NO DEFAULT OR EVENT
OF DEFAULT THEN EXISTS OR SHALL RESULT FROM THE ASSET DISPOSITION; (H) THE
ISSUANCE OF THE RTPARK PREFERRED STOCK AND THE ISSUANCE OF UP TO 10% OF THE
COMMON STOCK OF AWCC ISSUED TO THE OFFICERS OR EMPLOYEES OF AWCC OR ITS
SUBSIDIARIES (TO THE EXTENT SUCH ISSUANCES OF AWCC COMMON STOCK ARE SUBJECT TO
DRAG ALONG, RIGHTS OF FIRST REFUSAL, RESTRICTIONS ON TRANSFER AND OTHER TERMS
AND CONDITIONS REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT); AND (I) THE
ISSUANCE OR OTHER DISPOSITION BY A SUBSIDIARY OF ITS OWN CAPITAL STOCK OR OTHER
EQUITY INTERESTS (X) IN CONNECTION WITH ANY PERMITTED ACQUISITION AND INVESTMENT
OR (Y) SO LONG AS SUCH ISSUING OR DISPOSING SUBSIDIARY IS NOT A WHOLLY OWNED
SUBSIDIARY IMMEDIATELY PRIOR TO SUCH ISSUANCE OR OTHER DISPOSITION AND SUCH
SUBSIDIARY REMAINS A SUBSIDIARY AFTER TAKING INTO ACCOUNT SUCH ISSUANCE OR OTHER
DISPOSITION.


 


3.8                                 TRANSACTIONS WITH AFFILIATES.  THE LOAN
PARTIES WILL NOT, AND WILL NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY
OR INDIRECTLY, ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
SERVICE) WITH ANY AFFILIATE OR WITH ANY DIRECTOR OR OFFICER OF THE LOAN PARTIES
OR ANY AFFILIATE, EXCEPT (A) AS SET FORTH ON SCHEDULE 3.8; (B) AS PERMITTED
PURSUANT TO SUBSECTIONS 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7 AND 3.9;
(C) TRANSACTIONS UPON FAIR AND REASONABLE TERMS WHICH (IN THE CASE OF
TRANSACTIONS REQUIRING PAYMENTS BY ANY LOAN PARTY OR ITS SUBSIDIARIES IN THE
AGGREGATE IN EXCESS OF $250,000


 

40

--------------------------------------------------------------------------------



 


IN ANY FISCAL YEAR) ARE FULLY DISCLOSED TO LENDERS AND ARE NO LESS FAVORABLE TO
SUCH LOAN PARTY OR SUCH SUBSIDIARY THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE; (D) TRANSACTIONS
AMONG THE LOAN PARTIES; OR (E) PAYMENT OF COMPENSATION TO DIRECTORS, OFFICERS
AND EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS FOR SERVICES ACTUALLY RENDERED
IN THEIR CAPACITIES AS DIRECTORS, OFFICERS AND EMPLOYEES, PROVIDED SUCH
COMPENSATION IS REASONABLE AND COMPARABLE WITH COMPENSATION PAID BY COMPANIES OF
LIKE NATURE AND SIMILARLY SITUATED.


 


3.9                                 MANAGEMENT FEES.  THE LOAN PARTIES WILL NOT,
AND WILL NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
PAY ANY MANAGEMENT OR OTHER SIMILAR FEES TO ANY PERSON; EXCEPT MANAGEMENT FEES
PAID (A) TO ANY LOAN PARTY, OR (B) OTHER MANAGEMENT OR SIMILAR FEES REASONABLY
SATISFACTORY TO REQUISITE LENDERS.


 


3.10                           CONDUCT OF BUSINESS.  THE LOAN PARTIES WILL NOT,
AND WILL NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF OWNING, CONSTRUCTING, MANAGING,
OPERATING AND INVESTING (SUBJECT TO SUBSECTION 3.3) IN COMMUNICATIONS SYSTEMS OR
OTHER BUSINESSES RELATED OR INCIDENTAL THERETO.


 


3.11                           FISCAL YEAR.  THE LOAN PARTIES WILL NOT, AND WILL
NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO, CHANGE THEIR FISCAL YEAR FROM A
FISCAL YEAR ENDING ON DECEMBER 31 OF EACH YEAR.


 


3.12                           MODIFICATION OF AGREEMENTS.  THE LOAN PARTIES
WILL NOT AMEND, MODIFY OR CHANGE, OR CONSENT OR AGREE TO ANY AMENDMENT,
MODIFICATION, CHANGE OR CONSENT TO OR REGARDING, ANY OF THE TERMS OF ANY
MATERIAL CONTRACTS (OTHER THAN THE VERIZON ACQUISITION DOCUMENTATION PRIOR TO
THE INITIAL FUNDING DATE), EXCEPT TO THE EXTENT SUCH CHANGE, AMENDMENT,
MODIFICATION OR CONSENT IS NOT MATERIALLY ADVERSE TO ADMINISTRATIVE AGENT OR ANY
LENDER AND WOULD NOT OTHERWISE HAVE A MATERIAL ADVERSE EFFECT.

 

3.13         Inconsistent Agreements.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, enter into any agreement containing any
provision which would (A) be violated or breached by any borrowing by Borrower
hereunder or by the performance by the Loan Parties or their respective
Subsidiaries of any of their obligations hereunder or under any other Loan
Document (other than permitted Capital Leases and purchase money security
agreements) or (B) create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of such Loan Party or Subsidiary to
(i) pay dividends or make other distributions to its parent or any other
applicable Subsidiary of its parent, or pay any Indebtedness owed to its parent
or any Subsidiary of its parent, (ii) make loans or advances to its parent or
(iii) transfer any of its assets or properties to its parent; in each case,
other than (x) restrictions contained in loan and security documentation
evidencing Permitted Stimulus Indebtedness or Indebtedness permitted pursuant to
Subsection 3.1(D), or (y) restrictions affecting non-wholly-owned Subsidiaries.

 

3.14         Hedge Agreements.  The Loan Parties will not, and will not permit
their respective Subsidiaries to, engage in any speculative transactions or in
any transaction involving a Hedge Agreement except as required by Subsection
2.13 or for the sole purpose of hedging in the normal course of business.

 

41

--------------------------------------------------------------------------------



 


3.15                           OWNERSHIP OF LICENSES.  EXCEPT AS NOTED ON
SCHEDULE 5.13(A) OR PURSUANT TO A PERMITTED ASSET DISPOSITION, THE LOAN PARTIES
WILL NOT PERMIT ANY LICENSE ISSUED BY THE UNITED STATES OF AMERICA, OR STATE OR
ANY POLITICAL SUBDIVISION THEREOF, INCLUDING ANY AGENCY OR COMMISSION OF ANY
THEREOF, AND UTILIZED IN THE BUSINESS OF SUCH LOAN PARTY TO BE ISSUED, ASSIGNED
OR TRANSFERRED TO ANY SUBSIDIARY OR AFFILIATE OF A LOAN PARTY WHO IS NOT A LOAN
PARTY OR IS NOT A WHOLLY-OWNED, DOMESTIC SUBSIDIARY OF A LOAN PARTY WHOSE
OWNERSHIP INTERESTS ARE SUBJECT TO A VALID AND PERFECTED FIRST PRIORITY LIEN IN
FAVOR OF THE SECURED PARTIES PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT.


 


SECTION 4
FINANCIAL COVENANTS AND REPORTING


 

The Loan Parties hereby covenant and agree that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, the Loan Parties shall perform and comply with, and shall cause
each of their respective Subsidiaries to perform and comply with, all covenants
in this Section 4. For the purposes of this Section 4, all covenants calculated
for Borrower shall be calculated on a consolidated basis for Borrower and its
Subsidiaries.

 


4.1                                 TOTAL LEVERAGE RATIO.  COMMENCING ON THE
AMENDMENT DATE, BORROWER SHALL MAINTAIN AT ALL TIMES, MEASURED AT EACH FISCAL
QUARTER END, A TOTAL LEVERAGE RATIO OF LESS THAN OR EQUAL TO 2.5:1.0; PROVIDED,
HOWEVER, BORROWER WILL HAVE 30 DAYS AFTER THE APPLICABLE REPORTING DATE TO CURE
ANY DEFAULT UNDER THIS SUBSECTION 4.1 BY REDUCING THE INDEBTEDNESS OF BORROWER
ON A CONSOLIDATED BASIS SOLELY THROUGH AN EQUITY ISSUANCE.


 


4.2                                 TOTAL INTEREST COVERAGE RATIO.  COMMENCING
ON THE AMENDMENT DATE, BORROWER SHALL MAINTAIN AT ALL TIMES, MEASURED AT EACH
FISCAL QUARTER END, A TOTAL INTEREST COVERAGE RATIO GREATER THAN 3.5:1.0.


 


4.3                                 EQUITY TO ASSETS RATIO.  COMMENCING ON THE
AMENDMENT DATE, BORROWER SHALL MAINTAIN AT ALL TIMES, MEASURED AT EACH FISCAL
QUARTER END, AN EQUITY TO ASSETS RATIO GREATER THAN 0.35:1.0.


 


4.4                                 FIXED CHARGE COVERAGE RATIO.  COMMENCING ON
THE AMENDMENT DATE, BORROWER SHALL MAINTAIN AT ALL TIMES, MEASURED AT EACH
FISCAL QUARTER END, A FIXED CHARGE COVERAGE RATIO GREATER THAN 1.05:1.0.


 


4.5                                 FINANCIAL STATEMENTS AND OTHER REPORTS.  THE
LOAN PARTIES WILL MAINTAIN, AND WILL CAUSE THEIR RESPECTIVE SUBSIDIARIES TO
MAINTAIN, A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH
SOUND BUSINESS PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP CONSISTENTLY APPLIED (IT BEING UNDERSTOOD THAT QUARTERLY
FINANCIAL STATEMENTS ARE NOT REQUIRED TO HAVE FOOTNOTE DISCLOSURES OR REFLECT
YEAR END ADJUSTMENTS).  BORROWER WILL DELIVER OR CAUSE TO BE DELIVERED EACH OF
THE FINANCIAL STATEMENTS AND OTHER REPORTS DESCRIBED BELOW TO ADMINISTRATIVE
AGENT (AND EACH LENDER IN THE CASE OF THE FINANCIAL STATEMENTS AND OTHER REPORTS
DESCRIBED IN SUBSECTIONS 4.5(A) THROUGH (I) AND (K)).


 

42

--------------------------------------------------------------------------------


 


(A)                              QUARTERLY FINANCIALS; OTHER QUARTERLY REPORTS. 
AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN THE EARLIER TO OCCUR OF
(I) 10 DAYS AFTER THE DATE THAT BORROWER IS OR WOULD BE REQUIRED TO FILE
BORROWER’S QUARTERLY REPORT WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) AS PART OF BORROWER’S PERIODIC REPORTING (WHETHER OR NOT BORROWER IS
SUBJECT TO SUCH REPORTING REQUIREMENTS) AND (II) 55 DAYS AFTER THE END OF THE
FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF BORROWER, BORROWER WILL
DELIVER CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF BORROWER AND ITS
SUBSIDIARIES, AS AT THE END OF SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION
OF THE APPLICABLE FISCAL YEAR, AND THE RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL
QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF
BORROWER TO THE END OF SUCH QUARTER (WHICH REQUIREMENT SHALL BE DEEMED SATISFIED
BY THE DELIVERY OF BORROWER’S QUARTERLY REPORT ON FORM 10-Q (OR ANY SUCCESSOR
FORM) FOR SUCH QUARTER).


 


(B)                                YEAR-END FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT NO LATER THAN THE EARLIER TO OCCUR OF (I) 10 DAYS AFTER THE
DATE THAT BORROWER IS OR WOULD BE REQUIRED TO FILE BORROWER’S ANNUAL REPORT WITH
THE SEC AS PART OF BORROWER’S PERIODIC REPORTING (WHETHER OR NOT BORROWER IS
SUBJECT TO SUCH REPORTING REQUIREMENTS), AND (II) 100 DAYS AFTER THE END OF EACH
FISCAL YEAR OF BORROWER, BORROWER WILL DELIVER (A) CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS OF BORROWER AND ITS SUBSIDIARIES, AS AT THE END OF
SUCH YEAR, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR (WHICH REQUIREMENT
SHALL BE DEEMED SATISFIED BY THE DELIVERY OF BORROWER’S ANNUAL REPORT ON
FORM 10-K (OR ANY SUCCESSOR FORM) FOR SUCH YEAR) AND (B) A REPORT WITH RESPECT
TO THE FINANCIAL STATEMENTS RECEIVED PURSUANT TO THIS SUBSECTION FROM
PRICEWATERHOUSECOOPERS LLP OR ANOTHER FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY BORROWER AND REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT, WHICH REPORT SHALL BE PREPARED IN ACCORDANCE
WITH STATEMENT OF AUDITING STANDARDS NO. 58 (THE “STATEMENT”), AS AMENDED,
ENTITLED “REPORTS ON AUDITED FINANCIAL STATEMENTS” AND SUCH REPORT SHALL BE
WITHOUT ANY MATERIAL QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT OR
ANY “GOING CONCERN” QUALIFICATION.


 


(C)                                COMPLIANCE CERTIFICATES.  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES PURSUANT TO
SUBSECTIONS 4.5(A) AND (B), BORROWER WILL DELIVER OR CAUSE TO BE DELIVERED A
FULLY AND PROPERLY COMPLETED COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE SAME
FORM AS EXHIBIT 4.5(C) (EACH, A “COMPLIANCE CERTIFICATE”) SIGNED BY TWO OF THE
CHIEF EXECUTIVE OFFICER, THE CHIEF FINANCIAL OFFICER AND THE CHIEF ACCOUNTING
OFFICER OF BORROWER.


 


(D)                               ACCOUNTANTS’ RELIANCE LETTER.  TOGETHER WITH
EACH DELIVERY OF FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES PURSUANT
TO SUBSECTION 4.5(B), BORROWER WILL DELIVER OR CAUSE TO BE DELIVERED A COPY OF
LETTERS ADDRESSED TO BORROWER’S CERTIFIED PUBLIC ACCOUNTANTS IDENTIFYING LENDERS
AS PARTIES THAT BORROWER INTENDS TO RELY ON THE PROFESSIONAL SERVICES PROVIDED
TO BORROWER BY SUCH ACCOUNTANTS.


 


(E)                                 ACCOUNTANTS’ REPORTS.  PROMPTLY UPON RECEIPT
THEREOF, BORROWER WILL DELIVER OR CAUSE TO BE DELIVERED COPIES OF ALL
SIGNIFICANT REPORTS SUBMITTED BY BORROWER’S FIRM OF CERTIFIED PUBLIC ACCOUNTANTS
IN CONNECTION WITH EACH ANNUAL, INTERIM OR SPECIAL AUDIT OR REVIEW OF ANY TYPE
OF FINANCIAL STATEMENTS OR RELATED INTERNAL CONTROL SYSTEMS OF BORROWER MADE BY
SUCH


 

43

--------------------------------------------------------------------------------



 


ACCOUNTANTS, INCLUDING ANY COMMENT LETTER SUBMITTED BY SUCH ACCOUNTANTS TO
MANAGEMENT IN CONNECTION WITH THEIR SERVICES.


 


(F)                                 MANAGEMENT REPORT.  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES PURSUANT TO
SUBSECTIONS 4.5(A) AND 4.5(B), BORROWER WILL DELIVER OR CAUSE TO BE DELIVERED
(I) IF BORROWER IS NO LONGER SUBJECT TO REPORTING REQUIREMENTS OF THE ACT,
REPORTS IN SCOPE AND CONTENT SUBSTANTIVELY SIMILAR TO ITS PRESENT SEC REPORTING
AND (II) QUARTERLY OPERATIONAL DATA IN SCOPE AND CONTENT SUBSTANTIALLY SIMILAR
TO THAT DATA NOW PROVIDED TO BORROWER’S BOARD OF DIRECTORS AS ITS MONTHLY
“DASHBOARD.”  THE INFORMATION ABOVE SHALL BE PRESENTED IN REASONABLE DETAIL AND
SHALL BE CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR CHIEF OPERATING OFFICER OF
BORROWER, RESPECTIVELY, TO THE EFFECT THAT, TO HIS OR HER KNOWLEDGE AFTER
REASONABLE DILIGENCE, SUCH INFORMATION FAIRLY PRESENTS THE RESULTS OF OPERATIONS
AND FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES AS AT THE DATES AND FOR
THE PERIODS INDICATED.

 

(G)           Budget.  (i) As soon as reasonably available, but in any event
within 60 days after the first day of each fiscal year of Borrower,
respectively, occurring during the term hereof, Borrower shall deliver or cause
to be delivered operating and capital spending budgets (the “Budgets”) of
Borrower and its Subsidiaries for such fiscal year, quarter by quarter and (ii)
promptly after becoming aware thereof, Borrower will deliver or cause to be
delivered any material amendment to or deviation from such Budgets.


 


(H)                               SEC FILINGS AND PRESS RELEASES.  PROMPTLY UPON
THEIR BECOMING AVAILABLE, BORROWER WILL DELIVER OR CAUSE TO BE DELIVERED COPIES
OF (I) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR
MADE AVAILABLE BY ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO ANY
OF THEIR SECURITY HOLDERS GENERALLY, (II) ALL REGULAR AND PERIODIC REPORTS AND
ALL REGISTRATION STATEMENTS AND PROSPECTUSES, IF ANY, FILED BY ANY LOAN PARTY OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE
SEC OR ANY GOVERNMENTAL OR PRIVATE REGULATORY AUTHORITY, AND (III) ALL MATERIAL
PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE BY ANY LOAN PARTY OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES TO THE PUBLIC CONCERNING DEVELOPMENTS IN THE
BUSINESS OF ANY SUCH PERSON.


 


(I)                                    EVENTS OF DEFAULT, ETC.  PROMPTLY UPON
ANY EXECUTIVE OFFICER OF ANY LOAN PARTY OBTAINING KNOWLEDGE OF ANY OF THE
FOLLOWING EVENTS OR CONDITIONS, BORROWER SHALL DELIVER COPIES OF ALL NOTICES
GIVEN OR RECEIVED BY ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH
RESPECT TO ANY SUCH EVENT OR CONDITION AND A CERTIFICATE OF BORROWER’S CHIEF
EXECUTIVE OFFICER OR CHIEF OPERATING OFFICER SPECIFYING THE NATURE AND PERIOD OF
EXISTENCE OF SUCH EVENT OR CONDITION AND WHAT ACTION, IF ANY, SUCH LOAN PARTY OR
SUCH SUBSIDIARY HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO: 
(I) ANY EVENT OF DEFAULT OR DEFAULT; OR (II) ANY NOTICE THAT ANY PERSON HAS
GIVEN TO ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY OTHER
ACTION TAKEN WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE
REFERRED TO IN SUBSECTION 6.1(B).


 


(J)                                   LITIGATION.  PROMPTLY UPON ANY OFFICER OF
ANY LOAN PARTY OBTAINING KNOWLEDGE OF (I) THE INSTITUTION OF ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AGAINST OR AFFECTING ANY
LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES NOT PREVIOUSLY DISCLOSED BY
BORROWER TO ADMINISTRATIVE AGENT OR (II) ANY MATERIAL DEVELOPMENT IN ANY ACTION,
SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AT ANY TIME PENDING
AGAINST OR AFFECTING ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES WHICH,
IN EACH CASE, COULD

 

44

--------------------------------------------------------------------------------



 


REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, BORROWER WILL PROMPTLY
GIVE NOTICE THEREOF TO ADMINISTRATIVE AGENT AND PROVIDE SUCH OTHER INFORMATION
AS MAY BE REQUESTED BY ADMINISTRATIVE AGENT AND REASONABLY AVAILABLE TO ANY LOAN
PARTY TO ENABLE ADMINISTRATIVE AGENT AND ITS COUNSEL TO EVALUATE SUCH MATTER.


 


(K)                               REGULATORY AND OTHER NOTICES.  PROMPTLY AFTER
FILING, RECEIPT OR BECOMING AWARE THEREOF, BORROWER WILL DELIVER OR CAUSE TO BE
DELIVERED COPIES OF ANY FILINGS OR COMMUNICATIONS SENT TO, OR NOTICES AND OTHER
COMMUNICATIONS RECEIVED BY, ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES
FROM ANY GOVERNMENTAL AUTHORITY, INCLUDING THE FCC, ANY APPLICABLE PUC AND THE
SEC, RELATING TO ANY NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS RESPECTIVE
SUBSIDIARIES WITH ANY LAW OR WITH RESPECT TO ANY MATTER OR PROCEEDING THE EFFECT
OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(L)                                 MATERIAL ADVERSE EFFECT.  PROMPTLY AFTER
BECOMING AWARE THEREOF, BORROWER WILL GIVE WRITTEN NOTICE TO ADMINISTRATIVE
AGENT AND LENDERS OF ANY CHANGE IN EVENTS OR CHANGES IN FACTS OR CIRCUMSTANCES
AFFECTING ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAVE HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(M)                            ENVIRONMENTAL NOTICES.  PROMPTLY AFTER BECOMING
AWARE OF ANY MATERIAL VIOLATION BY ANY LOAN PARTY OR ANY OF ITS RESPECTIVE
SUBSIDIARIES OF ENVIRONMENTAL LAWS OR PROMPTLY UPON RECEIPT OF ANY NOTICE THAT A
GOVERNMENTAL AUTHORITY HAS ASSERTED THAT ANY LOAN PARTY OR ANY OF ITS RESPECTIVE
SUBSIDIARIES IS NOT IN COMPLIANCE WITH ENVIRONMENTAL LAWS OR THAT ITS COMPLIANCE
IS BEING INVESTIGATED, AND, IN EITHER CASE, THE SAME COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, BORROWER WILL GIVE NOTICE TO
ADMINISTRATIVE AGENT AND LENDERS THEREOF AND PROVIDE SUCH OTHER INFORMATION AS
MAY BE REASONABLY AVAILABLE TO ANY LOAN PARTY OR ANY OF ITS RESPECTIVE
SUBSIDIARIES TO ENABLE ADMINISTRATIVE AGENT AND LENDERS TO REASONABLY EVALUATE
SUCH MATTER.


 


(N)                               ERISA EVENTS.  IMMEDIATELY AFTER BECOMING
AWARE OF ANY ERISA EVENT, ACCOMPANIED BY ANY MATERIALS REQUIRED TO BE FILED WITH
THE PBGC WITH RESPECT THERETO; IMMEDIATELY AFTER ANY LOAN PARTY’S OR ANY OF ITS
RESPECTIVE SUBSIDIARIES’ RECEIPT OF ANY NOTICE CONCERNING THE INSTITUTION OF
PROCEEDINGS BY THE PBGC PURSUANT TO SECTION 4042 OF ERISA TO INVOLUNTARILY
TERMINATE ANY PENSION PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PENSION
PLAN; IMMEDIATELY UPON THE ESTABLISHMENT OF ANY PENSION PLAN NOT EXISTING AT THE
CLOSING DATE OR THE COMMENCEMENT OF CONTRIBUTIONS BY ANY LOAN PARTY OR ANY OF
ITS RESPECTIVE SUBSIDIARIES TO ANY PENSION PLAN TO WHICH ANY LOAN PARTY OR ANY
OF ITS RESPECTIVE SUBSIDIARIES WAS NOT CONTRIBUTING AT THE CLOSING DATE; AND
IMMEDIATELY UPON BECOMING AWARE OF ANY OTHER EVENT OR CONDITION REGARDING A PLAN
OR ANY LOAN PARTY’S OR ANY OF ITS RESPECTIVE SUBSIDIARIES’ OR AN ERISA
AFFILIATE’S COMPLIANCE WITH ERISA WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, BORROWER WILL GIVE NOTICE TO ADMINISTRATIVE AGENT AND
LENDERS THEREOF AND PROVIDE SUCH OTHER INFORMATION AS MAY BE REASONABLY
AVAILABLE TO ANY LOAN PARTY OR ANY SUCH SUBSIDIARY TO ENABLE ADMINISTRATIVE
AGENT AND LENDERS TO REASONABLY EVALUATE SUCH MATTER.


 


(O)                               OTHER INFORMATION.  WITH REASONABLE
PROMPTNESS, BORROWER WILL DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT
TO ANY LOAN PARTY OR ANY OF ITS RESPECTIVE

 

45

--------------------------------------------------------------------------------



 


SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY ADMINISTRATIVE
AGENT OR ANY LENDER.


 


4.6                                 ACCOUNTING TERMS; UTILIZATION OF GAAP FOR
PURPOSES OF CALCULATIONS UNDER AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, ALL
ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO SUCH TERMS IN CONFORMITY WITH GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED,
FINANCIAL STATEMENTS AND OTHER INFORMATION FURNISHED TO ADMINISTRATIVE AGENT
PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN
EFFECT AT THE TIME OF SUCH PREPARATION.  IN THE EVENT OF AN ACCOUNTING CHANGE
(AS DEFINED BELOW) THAT RESULTS IN A CHANGE IN ANY CALCULATIONS REQUIRED BY
SECTION 4 OF THIS AGREEMENT THAT WOULD NOT HAVE RESULTED HAD SUCH ACCOUNTING
CHANGE NOT OCCURRED, THE PARTIES HERETO AGREE TO ENTER INTO NEGOTIATIONS IN GOOD
FAITH IN ORDER TO AMEND SUCH PROVISIONS SO AS TO EQUITABLY REFLECT SUCH
ACCOUNTING CHANGE SUCH THAT THE CRITERIA FOR EVALUATING COMPLIANCE WITH SUCH
COVENANTS SHALL BE THE SAME AFTER SUCH ACCOUNTING CHANGE AS IF SUCH ACCOUNTING
CHANGE HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT NO CHANGE IN GAAP THAT WOULD
AFFECT A CALCULATION THAT MEASURES COMPLIANCE WITH SECTION 4 OF THIS AGREEMENT
SHALL BE GIVEN EFFECT UNTIL SUCH PROVISIONS ARE AMENDED TO REFLECT SUCH CHANGE
IN GAAP.  “ACCOUNTING CHANGE” MEANS ANY CHANGE IN ACCOUNTING PRINCIPLES THAT IS
REQUIRED OR PERMITTED HEREAFTER BY THE RULES, REGULATIONS, PRONOUNCEMENTS AND
OPINIONS OF THE FINANCIAL ACCOUNTING STANDARDS BOARD OR THE AMERICAN INSTITUTE
OF CERTIFIED PUBLIC ACCOUNTANTS (OR SUCCESSORS THERETO) AND SUCH CHANGE IS
ADOPTED BY BORROWER AND THE OTHER LOAN PARTIES WITH THE AGREEMENT OF THEIR
ACCOUNTANTS.


 


SECTION 5
REPRESENTATIONS AND WARRANTIES


 

In order to induce Administrative Agent and Requisite Lenders under the Existing
Credit Agreement and the Term Loan B Lenders to enter into this Agreement and to
make Loans, each of the Loan Parties hereby represents and warrants to
Administrative Agent and each Lender on the Amendment Date and on the date of
each request for a Loan or the issuance of a Letter of Credit that the following
statements are true, correct and complete:

 


5.1                                 DISCLOSURE.  THE WRITTEN INFORMATION
FURNISHED BY OR ON BEHALF OF THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES CONTAINED IN THIS AGREEMENT, THE FINANCIAL STATEMENTS REFERRED TO
IN SUBSECTION 5.8 AND ANY OTHER DOCUMENT, CERTIFICATE, OPINION OR WRITTEN
STATEMENT FURNISHED TO ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN PROJECTIONS), TAKEN AS A WHOLE,
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WAS
MADE.  ANY PROJECTIONS PROVIDED BY OR ON BEHALF OF THE LOAN PARTIES OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES HAVE BEEN PREPARED BY MANAGEMENT IN GOOD FAITH AND
BASED UPON ASSUMPTIONS BELIEVED BY MANAGEMENT TO BE REASONABLE AT THE TIME THE
PROJECTIONS WERE PREPARED.


 


5.2                                 NO MATERIAL ADVERSE EFFECT.  SINCE
DECEMBER 31, 2008, THERE HAS BEEN NO EVENT OR CHANGE IN FACTS OR CIRCUMSTANCES
AFFECTING THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAVE HAD OR COULD REASONABLY BE EXPECTED TO

 

46

--------------------------------------------------------------------------------



 


HAVE A MATERIAL ADVERSE EFFECT AND THAT HAVE NOT BEEN DISCLOSED HEREIN, IN
BORROWER’S PRIOR SEC FILINGS MADE PRIOR TO THE DATE HEREOF, OR IN THE ATTACHED
SCHEDULES.


 


5.3                                 ORGANIZATION, POWERS, AUTHORIZATION AND GOOD
STANDING.


 


(A)                              ORGANIZATION AND POWERS.  EACH OF THE LOAN
PARTIES AND THEIR RESPECTIVE SUBSIDIARIES IS A LIMITED LIABILITY COMPANY,
CORPORATION OR PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION OR INCORPORATION (WHICH
JURISDICTION IS SET FORTH ON SCHEDULE 5.3(A)).  EXCEPT AS DISCLOSED ON SCHEDULE
5.3(A), EACH OF THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES HAS ALL
REQUISITE LEGAL POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES, TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED AND PROPOSED TO BE CONDUCTED, TO ENTER INTO
EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AND TO CARRY OUT ITS RESPECTIVE
OBLIGATIONS WITH RESPECT THERETO.


 


(B)                                AUTHORIZATION; BINDING OBLIGATION.  EACH OF
THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES HAS TAKEN ALL NECESSARY
LIMITED LIABILITY COMPANY, PARTNERSHIP, CORPORATE AND OTHER ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH OF THE OTHER
LOAN DOCUMENTS TO WHICH IT IS A PARTY. THIS AGREEMENT IS, AND THE OTHER LOAN
DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE, THE LEGALLY VALID AND BINDING
OBLIGATIONS OF THE APPLICABLE PARTIES THERETO (OTHER THAN ADMINISTRATIVE AGENT
AND LENDERS), EACH ENFORCEABLE AGAINST EACH OF SUCH PARTIES, AS APPLICABLE, IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR STATE
OR FEDERAL DEBT OR RELIEF LAWS FROM TIME TO TIME IN EFFECT WHICH AFFECT THE
ENFORCEMENT OF CREDITORS’ RIGHTS IN GENERAL AND GENERAL PRINCIPLES OF EQUITY.


 


(C)                                QUALIFICATION.  EACH OF THE LOAN PARTIES AND
THEIR RESPECTIVE SUBSIDIARIES IS DULY QUALIFIED AND AUTHORIZED TO DO BUSINESS
AND IN GOOD STANDING IN EACH JURISDICTION WHERE THE NATURE OF ITS BUSINESS AND
OPERATIONS REQUIRES SUCH QUALIFICATION AND AUTHORIZATION, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED, AUTHORIZED AND IN GOOD STANDING COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL JURISDICTIONS IN WHICH EACH
LOAN PARTY IS QUALIFIED AND AUTHORIZED TO DO BUSINESS ARE SET FORTH ON SCHEDULE
5.3(C).


 


5.4                                 COMPLIANCE OF LOAN DOCUMENTS AND
BORROWINGS.  EXCEPT AS SET FORTH ON SCHEDULE 5.4, THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES OF THE LOAN
DOCUMENTS TO WHICH EACH SUCH PERSON IS A PARTY, THE BORROWINGS HEREUNDER AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT, BY THE PASSAGE
OF TIME, THE GIVING OF NOTICE OR OTHERWISE, (A) REQUIRE ANY GOVERNMENTAL
APPROVAL OR VIOLATE ANY APPLICABLE LAW RELATING TO THE LOAN PARTIES OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES, (B) CONFLICT WITH, RESULT IN A BREACH OF OR
CONSTITUTE A DEFAULT UNDER THE ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR ANY MATERIAL CONTRACT TO WHICH SUCH PERSON IS A PARTY OR BY
WHICH ANY OF ITS PROPERTIES MAY BE BOUND OR ANY GOVERNMENTAL APPROVAL RELATING
TO SUCH PERSON OR (C) EXCEPT AS REQUIRED OR PERMITTED UNDER THE LOAN DOCUMENTS,
RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT
TO ANY PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH PERSON.

 

47

--------------------------------------------------------------------------------



 


5.5                                 COMPLIANCE WITH APPLICABLE LAW; GOVERNMENTAL
APPROVALS.  EACH OF THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES (A) HAS,
OR HAS THE RIGHT TO USE, ALL MATERIAL GOVERNMENTAL APPROVALS, INCLUDING THE
LICENSES, REQUIRED BY ANY APPLICABLE LAW FOR IT TO CONDUCT ITS BUSINESS, AND
(B) IS IN MATERIAL COMPLIANCE WITH EACH GOVERNMENTAL APPROVAL, INCLUDING THE
LICENSES, APPLICABLE TO IT AND IN COMPLIANCE WITH ALL OTHER APPLICABLE LAWS
RELATING TO IT OR ANY OF ITS RESPECTIVE PROPERTIES THE VIOLATION OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.6                                 TAX RETURNS AND PAYMENTS.  EACH OF THE LOAN
PARTIES AND THEIR RESPECTIVE SUBSIDIARIES HAVE DULY FILED OR CAUSED TO BE FILED
ALL FEDERAL AND ALL MATERIAL STATE, LOCAL AND OTHER TAX RETURNS REQUIRED BY
APPLICABLE LAW TO BE FILED, AND HAS PAID, OR MADE ADEQUATE PROVISION FOR THE
PAYMENT OF, ALL FEDERAL AND ALL MATERIAL STATE, LOCAL AND OTHER TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT AND ITS PROPERTY, INCOME,
PROFITS AND ASSETS WHICH ARE DUE AND PAYABLE, EXCEPT WHERE THE PAYMENT OF SUCH
TAX IS BEING DILIGENTLY CONTESTED IN GOOD FAITH AND ADEQUATE RESERVES THEREFOR
HAVE BEEN ESTABLISHED IN COMPLIANCE WITH GAAP.  THE CHARGES, ACCRUALS AND
RESERVES ON THE BOOKS OF THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES IN
RESPECT OF FEDERAL, STATE, LOCAL AND OTHER TAXES FOR ALL FISCAL YEARS AND
PORTIONS THEREOF ARE, IN THE JUDGMENT OF THE LOAN PARTIES, ADEQUATE, AND NEITHER
THE LOAN PARTIES NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES ANTICIPATE ANY
ADDITIONAL MATERIAL TAXES OR ASSESSMENTS FOR ANY OF SUCH YEARS.


 


5.7                                 ENVIRONMENTAL MATTERS.  EACH OF THE LOAN
PARTIES AND THEIR RESPECTIVE SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION
OR MATERIAL VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS AT, UNDER OR ABOUT SUCH
PROPERTIES OR SUCH OPERATIONS OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES WHICH WOULD INTERFERE IN ANY MATERIAL RESPECT WITH THE CONTINUED
OPERATION OF SUCH PROPERTIES OR IMPAIR IN ANY MATERIAL RESPECT THE FAIR SALEABLE
VALUE THEREOF OR WITH SUCH OPERATIONS, EXCEPT FOR ANY SUCH VIOLATIONS OR
CONTAMINATION AS COULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


5.8                                 FINANCIAL STATEMENTS.


 


(A)                              ALL FINANCIAL STATEMENTS CONCERNING THE LOAN
PARTIES AND THEIR RESPECTIVE SUBSIDIARIES WHICH HAVE BEEN FURNISHED TO
ADMINISTRATIVE AGENT AND LENDERS PURSUANT TO THIS AGREEMENT HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED (EXCEPT AS DISCLOSED THEREIN AND,
IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, EXCEPT FOR THE ABSENCE OF NOTES
AND FOR YEAR-END ADJUSTMENTS) AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION OF THE PERSONS COVERED THEREBY AS OF THE DATE THEREOF AND
THE RESULTS OF THEIR OPERATIONS FOR THE PERIODS COVERED THEREBY AND DO AND WILL
DISCLOSE ALL MATERIAL LIABILITIES AND CONTINGENT OBLIGATIONS OF ANY OF THE LOAN
PARTIES OR THEIR RESPECTIVE SUBSIDIARIES AS AT THE DATES THEREOF.


 


(B)                                ALL BUDGETS CONCERNING THE LOAN PARTIES AND
THEIR RESPECTIVE SUBSIDIARIES WHICH HAVE BEEN FURNISHED TO ADMINISTRATIVE AGENT
OR LENDERS WERE PREPARED IN GOOD FAITH BY OR ON BEHALF OF SUCH LOAN PARTY AND
SUCH SUBSIDIARIES.


 


5.9                                 INTELLECTUAL PROPERTY.  EACH OF THE LOAN
PARTIES AND THEIR RESPECTIVE SUBSIDIARIES OWNS, OR POSSESSES THE RIGHT TO USE
ALL PATENTS, COPYRIGHTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS, TECHNOLOGY
KNOW-HOW AND PROCESSES NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY


 

48

--------------------------------------------------------------------------------



 


OR ANTICIPATED TO BE CONDUCTED (COLLECTIVELY, THE “INTELLECTUAL PROPERTY
RIGHTS”) WITHOUT INFRINGING UPON ANY VALIDLY ASSERTED RIGHTS OF OTHERS, EXCEPT
FOR ANY INTELLECTUAL PROPERTY RIGHTS THE ABSENCE OF WHICH COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO EVENT HAS OCCURRED WHICH
PERMITS, OR AFTER NOTICE OR LAPSE OF TIME OR BOTH WOULD PERMIT, THE REVOCATION
OR TERMINATION OF ANY SUCH RIGHTS EXCEPT TO THE EXTENT THE SAME WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NEITHER THE LOAN PARTIES NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES HAS BEEN THREATENED IN WRITING WITH ANY LITIGATION REGARDING
INTELLECTUAL PROPERTY RIGHTS THAT WOULD PRESENT A MATERIAL IMPEDIMENT TO THE
BUSINESS OF ANY SUCH PERSON.


 


5.10                           LITIGATION, INVESTIGATIONS, AUDITS, ETC.  EXCEPT
AS SET FORTH ON SCHEDULE 5.10, THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING AGAINST, OR, TO THE KNOWLEDGE OF THE LOAN PARTIES,
THREATENED AGAINST THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
ANY OF THEIR RESPECTIVE PROPERTIES, INCLUDING THE LICENSES, IN ANY COURT OR
BEFORE ANY ARBITRATOR OF ANY KIND OR BEFORE OR BY ANY GOVERNMENTAL AUTHORITY
(INCLUDING THE FCC OR ANY PUC), EXCEPT SUCH AS (A) AFFECT THE TELECOMMUNICATIONS
INDUSTRY GENERALLY, (B) DO NOT CALL INTO QUESTION THE VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY LIEN OR SECURITY INTEREST
CREATED HEREUNDER, OR (C) INDIVIDUALLY OR COLLECTIVELY WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE
5.10, TO THE LOAN PARTIES’ KNOWLEDGE, NONE OF THE LOAN PARTIES OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES ARE THE SUBJECT OF ANY REVIEW OR AUDIT BY THE INTERNAL
REVENUE SERVICE OR ANY INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY CONCERNING
THE VIOLATION OR POSSIBLE VIOLATION OF ANY LAW (OTHER THAN ROUTINE IRS AUDITS).


 


5.11                           EMPLOYEE LABOR MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 5.11, (A) NONE OF THE LOAN PARTIES, THEIR RESPECTIVE SUBSIDIARIES OR
THEIR RESPECTIVE EMPLOYEES ARE SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT,
(B) NO PETITION FOR CERTIFICATION OR UNION ELECTION IS PENDING WITH RESPECT TO
THE EMPLOYEES OF ANY SUCH PERSON AND NO UNION OR COLLECTIVE BARGAINING UNIT HAS
SOUGHT SUCH CERTIFICATION OR RECOGNITION WITH RESPECT TO THE EMPLOYEES OF ANY
SUCH PERSON AND (C) THERE ARE NO STRIKES, SLOWDOWNS, UNFAIR LABOR PRACTICE
COMPLAINTS, WORK STOPPAGES OR CONTROVERSIES PENDING OR, TO THE BEST KNOWLEDGE OF
THE LOAN PARTIES AFTER DUE INQUIRY, THREATENED BETWEEN ANY SUCH PERSON AND ITS
RESPECTIVE EMPLOYEES, OTHER THAN EMPLOYEE GRIEVANCES ARISING IN THE ORDINARY
COURSE OF BUSINESS THAT WOULD NOT (IN THE CASE OF EACH OF CLAUSES (A), (B) OR
(C) ABOVE) REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


5.12                           ERISA COMPLIANCE.


 


(A)                              EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE IRC AND OTHER FEDERAL OR
STATE LAW EXCEPT FOR ANY NONCOMPLIANCE THAT WOULD NOT REASONABLY BE EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  EACH
PLAN, OTHER THAN A MULTI-EMPLOYER PLAN, WHICH IS INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE IRC HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE
INTERNAL REVENUE SERVICE OR IS ADOPTED BY MEANS OF A MASTER OR PROTOTYPE PLAN
THAT HAS RECEIVED A FAVORABLE OPINION LETTER UPON WHICH THE LOAN PARTIES ARE
ENTITLED TO RELY AND TO THE BEST KNOWLEDGE OF THE LOAN PARTIES, NOTHING HAS
OCCURRED THAT WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.  THE LOAN PARTIES AND
EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO ANY PLAN SUBJECT TO
SECTION 412 OF THE IRC, AND NO APPLICATION FOR A FUNDING WAIVER OR AN


 

49

--------------------------------------------------------------------------------



 


EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE IRC HAS BEEN
MADE WITH RESPECT TO ANY PLAN.


 


(B)                                THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF THE LOAN PARTIES, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION
BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN
NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                (I) NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED LIABILITY;
(III) NEITHER THE LOAN PARTIES NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT
TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER
SECTION 4007 OF ERISA); (IV) NEITHER THE LOAN PARTIES NOR ANY ERISA AFFILIATE
HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD
RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTI-EMPLOYER PLAN; AND (V) NEITHER THE LOAN PARTIES NOR ANY ERISA AFFILIATE
HAS ENGAGED IN A TRANSACTION THAT COULD SUBJECT ANY PERSON TO SECTION 4069 OR
4212(C) OF ERISA.


 


5.13                           COMMUNICATIONS REGULATORY MATTERS.


 


(A)                              SCHEDULE 5.13(A) SETS FORTH A TRUE AND COMPLETE
LIST OF THE FOLLOWING INFORMATION FOR EACH LICENSE ISSUED TO OR UTILIZED BY THE
LOAN PARTIES OR THEIR RESPECTIVE SUBSIDIARIES:  THE NAME OF THE LICENSEE, THE
TYPE OF SERVICE, THE EXPIRATION DATE AND THE GEOGRAPHIC AREA COVERED BY SUCH
LICENSE.  OTHER THAN AS SET FORTH IN SCHEDULE 5.13(A), EACH LICENSE IS HELD BY A
LOAN PARTY OR A WHOLLY-OWNED, DOMESTIC SUBSIDIARY OF A LOAN PARTY WHOSE EQUITY
INTERESTS ARE SUBJECT TO A VALID AND PERFECTED FIRST PRIORITY LIEN IN FAVOR OF
THE SECURED PARTIES PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT.


 


(B)                                OTHER THAN AS SET FORTH ON SCHEDULE 5.13(B),
THE LICENSES ARE VALID AND IN FULL FORCE AND EFFECT WITHOUT CONDITIONS EXCEPT
FOR SUCH CONDITIONS AS ARE GENERALLY APPLICABLE TO HOLDERS OF SUCH LICENSES. 
OTHER THAN AS SET FORTH ON SCHEDULE 5.13(B), EACH LOAN PARTY OR SUBSIDIARY OF A
LOAN PARTY HAS ALL REQUISITE POWER AND AUTHORITY REQUIRED UNDER THE
COMMUNICATIONS ACT AND PUC LAWS TO HOLD THE LICENSES AND TO OWN AND OPERATE THE
COMMUNICATIONS SYSTEMS.  OTHER THAN AS SET FORTH ON SCHEDULE 5.13(B), THE
LICENSES CONSTITUTE IN ALL MATERIAL RESPECTS ALL OF THE LICENSES NECESSARY FOR
THE OPERATION OF THE COMMUNICATIONS SYSTEMS IN THE SAME MANNER AS IT IS
PRESENTLY CONDUCTED.  OTHER THAN AS SET FORTH ON SCHEDULE 5.13(B), NO EVENT HAS
OCCURRED AND IS CONTINUING WHICH COULD REASONABLY BE EXPECTED TO (I) RESULT IN
THE IMPOSITION OF A MATERIAL FORFEITURE OR THE SUSPENSION, REVOCATION,
TERMINATION OR ADVERSE MODIFICATION OF ANY SUCH LICENSE OR (II) MATERIALLY AND
ADVERSELY AFFECT ANY RIGHTS OF THE LOAN PARTIES OR THEIR RESPECTIVE SUBSIDIARIES
THEREUNDER.  EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 5.13(B), NEITHER THE LOAN
PARTIES NOR ANY OF THEIR SUBSIDIARIES HAVE REASON TO BELIEVE OR HAVE KNOWLEDGE
THAT ANY LICENSE WILL NOT BE RENEWED IN THE ORDINARY COURSE.  OTHER THAN AS SET
FORTH ON SCHEDULE 5.13(B), NEITHER THE LOAN PARTIES NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES ARE A PARTY TO ANY INVESTIGATION, NOTICE OF APPARENT LIABILITY,
NOTICE OF VIOLATION, ORDER OR COMPLAINT ISSUED BY OR BEFORE THE FCC, PUC OR ANY
APPLICABLE GOVERNMENTAL AUTHORITY, AND THERE ARE NO PROCEEDINGS

 

50

--------------------------------------------------------------------------------



 


PENDING BY OR BEFORE THE FCC, PUC OR ANY APPLICABLE GOVERNMENTAL AUTHORITY WHICH
COULD IN ANY MANNER THREATEN OR ADVERSELY AFFECT THE VALIDITY OF ANY LICENSE.


 


(C)                                ALL OF THE MATERIAL PROPERTIES, EQUIPMENT AND
SYSTEMS OWNED, LEASED OR MANAGED BY THE LOAN PARTIES OR THEIR RESPECTIVE
SUBSIDIARIES ARE, AND (TO THE BEST KNOWLEDGE OF THE LOAN PARTIES AND THEIR
SUBSIDIARIES) ALL SUCH PROPERTY, EQUIPMENT AND SYSTEMS TO BE ACQUIRED OR ADDED
IN CONNECTION WITH ANY CONTEMPLATED SYSTEM EXPANSION OR CONSTRUCTION WILL BE, IN
GOOD REPAIR, WORKING ORDER AND CONDITION (REASONABLE WEAR AND TEAR EXCEPTED) AND
ARE AND WILL BE IN COMPLIANCE WITH ALL TERMS AND CONDITIONS OF THE LICENSES AND
ALL STANDARDS OR RULES IMPOSED BY ANY GOVERNMENTAL AUTHORITY OR AS IMPOSED UNDER
ANY AGREEMENTS WITH TELECOMMUNICATIONS COMPANIES AND CUSTOMERS.


 


(D)                               EACH OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES HAS MADE ALL MATERIAL FILINGS WHICH ARE REQUIRED TO BE FILED BY IT,
PAID ALL MATERIAL FRANCHISE, LICENSE OR OTHER FEES AND CHARGES RELATED TO THE
LICENSES OR WHICH HAVE BECOME DUE PURSUANT TO ANY GOVERNMENTAL APPROVAL IN
RESPECT OF ITS BUSINESS AND HAS MADE APPROPRIATE PROVISION AS IS REQUIRED BY
GAAP FOR ANY SUCH FEES AND CHARGES WHICH HAVE ACCRUED.


 


5.14                           PERFECTION.  THE PLEDGE AND SECURITY AGREEMENT IS
EFFECTIVE TO CREATE IN FAVOR OF ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN AND LIEN ON
THE COLLATERAL COVERED THEREBY (THE “SECURITY AGREEMENT COLLATERAL”) AND, WHEN
(A) FINANCING STATEMENTS AND OTHER FILINGS IN APPROPRIATE FORM ARE FILED IN THE
APPROPRIATE OFFICES AND (B) UPON THE TAKING OF POSSESSION OR CONTROL BY
ADMINISTRATIVE AGENT OF THE SECURITY AGREEMENT COLLATERAL WITH RESPECT TO WHICH
A SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR CONTROL (WHICH
POSSESSION OR CONTROL SHALL BE GIVEN TO ADMINISTRATIVE AGENT TO THE EXTENT
POSSESSION OR CONTROL BY ADMINISTRATIVE AGENT IS REQUIRED BY EACH SECURITY
DOCUMENT), THE LIEN CREATED BY THE PLEDGE AND SECURITY AGREEMENT SHALL
CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST OF THE GRANTORS THEREUNDER IN THE SECURITY AGREEMENT COLLATERAL
(OTHER THAN SUCH SECURITY AGREEMENT COLLATERAL IN WHICH A SECURITY INTEREST
CANNOT BE PERFECTED UNDER THE UCC AS IN EFFECT AT THE RELEVANT TIME IN THE
RELEVANT JURISDICTION OR AS TO WHICH THE STEPS TO EFFECT SUCH PERFECTION ARE NOT
REQUIRED TO BE TAKEN UNDER THE PLEDGE AND SECURITY AGREEMENT), IN EACH CASE
SUBJECT TO NO LIENS OTHER THAN LIENS PERMITTED HEREUNDER.


 


5.15                           SOLVENCY.  EACH OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES:  (A) OWNS AND WILL OWN ASSETS THE PRESENT FAIR SALEABLE
VALUE OF WHICH ARE (I) GREATER THAN THE TOTAL AMOUNT OF LIABILITIES (INCLUDING
CONTINGENT LIABILITIES) OF THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES,
AND (II) GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE
LIABILITIES OF ITS THEN EXISTING DEBTS AND LIABILITIES AS THEY BECOME ABSOLUTE
AND MATURED CONSIDERING ALL FINANCING ALTERNATIVES AND POTENTIAL ASSET SALES
REASONABLY AVAILABLE TO SUCH LOAN PARTY OR SUCH SUBSIDIARY OF A LOAN PARTY;
(B) HAS CAPITAL THAT IS NOT UNREASONABLY SMALL IN RELATION TO ITS BUSINESS AS
PRESENTLY CONDUCTED OR AFTER GIVING EFFECT TO ANY CONTEMPLATED TRANSACTION; AND
(C) DOES NOT INTEND TO INCUR AND DOES NOT BELIEVE THAT IT WILL INCUR DEBTS AND
LIABILITIES BEYOND ITS ABILITY TO PAY SUCH DEBTS AND LIABILITIES AS THEY BECOME
DUE.


 

51

--------------------------------------------------------------------------------



 


5.16                           INVESTMENT COMPANY ACT.  NONE OF THE LOAN PARTIES
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS THAT TERM
IS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


5.17                           INTENTIONALLY OMITTED.


 


5.18                           TITLE TO PROPERTIES.  THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES HAVE SUCH TITLE OR LEASEHOLD INTEREST IN AND TO THE REAL
PROPERTY OR INTERESTS THEREIN, AND EASEMENTS, LICENSES AND SIMILAR RIGHTS IN
REAL ESTATE, OWNED OR LEASED BY THEM AS IS NECESSARY TO THE CONDUCT OF THEIR
BUSINESS AND VALID AND LEGAL TITLE OR LEASEHOLD INTEREST IN AND TO ALL OF THEIR
PERSONAL PROPERTY, INCLUDING THOSE REFLECTED ON THE BALANCE SHEETS OF THE LOAN
PARTIES DELIVERED AS DESCRIBED IN SUBSECTION 5.8, EXCEPT THOSE WHICH HAVE BEEN
DISPOSED OF BY THE LOAN PARTIES SUBSEQUENT TO SUCH DATE PURSUANT TO TRANSACTIONS
PERMITTED HEREUNDER.


 


5.19                           SUBSIDIARIES.  SCHEDULE 5.19 SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL DIRECT OR INDIRECT SUBSIDIARIES OF THE LOAN
PARTIES AS OF THE AMENDMENT DATE, INCLUDING FOR EACH SUCH SUBSIDIARY WHETHER
SUCH SUBSIDIARY IS WHOLLY OWNED BY THE APPLICABLE LOAN PARTY, AND IF NOT, THE
PERCENTAGE OWNERSHIP OF SUCH LOAN PARTY OR ITS SUBSIDIARY IN SUCH SUBSIDIARY.


 


5.20                           TRANSACTIONS WITH AFFILIATES.  NO AFFILIATE OF
ANY LOAN PARTY IS A PARTY TO ANY AGREEMENT, CONTRACT, COMMITMENT OR TRANSACTION
WITH SUCH LOAN PARTY OR HAS ANY MATERIAL INTEREST IN ANY MATERIAL PROPERTY USED
BY SUCH LOAN PARTY, EXCEPT AS PERMITTED BY SUBSECTIONS 3.8 AND 3.9.


 


5.21                           PATRIOT ACT.  EACH OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE
(A) TRADING WITH THE ENEMY ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS
CONTROL REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE
B, CHAPTER V, AS AMENDED) AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER
RELATING THERETO, AND (B) UNITING AND STRENGTHENING AMERICA BY PROVIDING
APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT
OF 2001).  NO PART OF THE PROCEEDS OF THE LOANS WILL BE USED, DIRECTLY OR
INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL
PARTY, OFFICIAL OF A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE
ELSE ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT
BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES
FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


 


SECTION 6
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES


 


6.1                                 EVENT OF DEFAULT.  “EVENT OF DEFAULT” SHALL
MEAN THE OCCURRENCE OR EXISTENCE OF ANY ONE OR MORE OF THE FOLLOWING:


 


(A)                              PAYMENT.  (I) FAILURE TO REPAY ANY OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS AT THE TIME REQUIRED PURSUANT TO THIS AGREEMENT OR
TO REIMBURSE ANY ISSUING LENDER WHEN DUE FOR ANY PAYMENT MADE BY SUCH ISSUING
LENDER UNDER ANY LETTER OF CREDIT LIABILITY, OR (II) FAILURE TO PAY ANY INTEREST
ON ANY LOAN, ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE


 

52

--------------------------------------------------------------------------------



 


OTHER LOAN DOCUMENTS, OR ANY OTHER SECURED OBLIGATION, AND IN THE CASE OF THIS
CLAUSE (II) SUCH FAILURE CONTINUES FOR THREE (3) BUSINESS DAYS; OR


 


(B)                                DEFAULT IN OTHER AGREEMENTS.  (I) FAILURE OF
ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES TO PAY WHEN DUE OR WITHIN
ANY APPLICABLE GRACE PERIOD ANY PRINCIPAL OR INTEREST ON INDEBTEDNESS (OTHER
THAN THE LOANS) OR ANY CONTINGENT OBLIGATION; OR (II) ANY OTHER BREACH OR
DEFAULT OF ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES WITH RESPECT TO
ANY INDEBTEDNESS (OTHER THAN THE LOANS), THE EFFECT OF SUCH BREACH OR DEFAULT
(EITHER INDIVIDUALLY OR IN THE AGGREGATE WITH ANY OTHER BREACHES OR DEFAULTS
UNDER THIS CLAUSE (II)) IS TO CAUSE OR TO PERMIT THE HOLDER OR HOLDERS THEN TO
CAUSE ANY INDEBTEDNESS OR CONTINGENT OBLIGATION HAVING AN AGGREGATE PRINCIPAL
AMOUNT FOR ONE OR MORE OF THE LOAN PARTIES IN EXCESS OF $2,500,000 OR AN
AGGREGATE PRINCIPAL AMOUNT FOR ONE OR MORE OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES IN EXCESS OF $7,500,000 TO BECOME OR BE DECLARED DUE
PRIOR TO ITS STATED MATURITY; OR


 


(C)                                BREACH OF CERTAIN PROVISIONS.  FAILURE OF ANY
LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES TO PERFORM OR COMPLY WITH ANY
TERM OR CONDITION CONTAINED IN THAT PORTION OF SUBSECTION 2.2 RELATING TO SUCH
LOAN PARTY’S OR ITS RESPECTIVE SUBSIDIARIES’ OBLIGATION TO MAINTAIN INSURANCE,
SUBSECTION 2.5, SECTION 3 OR SECTION 4 (EXCLUDING SUBSECTION 4.5); OR


 


(D)                               BREACH OF WARRANTY.  ANY REPRESENTATION,
WARRANTY, CERTIFICATION OR OTHER STATEMENT MADE BY ANY LOAN PARTY OR ANY OF ITS
RESPECTIVE SUBSIDIARIES IN ANY LOAN DOCUMENT OR IN ANY STATEMENT OR CERTIFICATE
AT ANY TIME GIVEN BY ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES IN
WRITING PURSUANT TO ANY LOAN DOCUMENT IS FALSE IN ANY MATERIAL RESPECT ON THE
DATE MADE OR DEEMED MADE; OR


 


(E)                                 OTHER DEFAULTS UNDER LOAN DOCUMENTS.  ANY
LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES BREACHES OR DEFAULTS IN THE
PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS NOT SPECIFICALLY COVERED IN SUBSECTIONS 6.1(A), (B), (C) OR
(D) AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN 45 DAYS AFTER RECEIPT BY
ANY LOAN PARTY OR SUCH OTHER PARTY OF NOTICE FROM ADMINISTRATIVE AGENT OR
REQUISITE LENDERS OF SUCH DEFAULT (OTHER THAN OCCURRENCES DESCRIBED IN OTHER
PROVISIONS OF THIS SUBSECTION 6.1 FOR WHICH A DIFFERENT GRACE OR CURE PERIOD IS
SPECIFIED OR WHICH CONSTITUTE IMMEDIATE EVENTS OF DEFAULT); OR


 


(F)                                 INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER; ETC.  (I) A COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO
ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES IN AN INVOLUNTARY CASE
UNDER THE BANKRUPTCY CODE, WHICH DECREE OR ORDER IS NOT STAYED OR OTHER SIMILAR
RELIEF IS NOT GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE LAW WITHIN 60 DAYS;
OR (II) THE CONTINUANCE OF ANY OF THE FOLLOWING EVENTS FOR 60 DAYS UNLESS
DISMISSED, BONDED OR DISCHARGED:  (1) AN INVOLUNTARY CASE IS COMMENCED AGAINST
ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR (2) A
DECREE OR ORDER OF A COURT FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING SIMILAR POWERS OVER ANY
LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES OR OVER ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, IS ENTERED; OR (3) AN INTERIM RECEIVER, TRUSTEE OR OTHER
CUSTODIAN IS APPOINTED WITHOUT THE CONSENT OF ANY LOAN PARTY OR ANY OF ITS
RESPECTIVE SUBSIDIARIES, FOR ALL OR A SUBSTANTIAL PART OF THE PROPERTY OF ANY
LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES; OR

 

53

--------------------------------------------------------------------------------


 


(G)           VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER; ETC.  ANY LOAN
PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES (I) COMMENCES A VOLUNTARY CASE UNDER
THE BANKRUPTCY CODE, FILES A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING UP OR COMPOSITION
FOR ADJUSTMENT OF DEBTS OF ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES,
OR CONSENTS TO, OR FAILS TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, THE
ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE, THE CONVERSION OF AN
INVOLUNTARY CASE TO A VOLUNTARY CASE UNDER ANY SUCH LAW, OR THE APPOINTMENT OF
OR TAKING POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF ALL OR A
SUBSTANTIAL PART OF THE PROPERTY; OR (II) MAKES ANY ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; OR (III) THE BOARD OF DIRECTORS OF ANY LOAN PARTY OR ANY OF ITS
RESPECTIVE SUBSIDIARIES ADOPTS ANY RESOLUTION OR OTHERWISE AUTHORIZES ACTION TO
APPROVE ANY OF THE ACTIONS REFERRED TO IN THIS SUBSECTION 6.1(G); OR


 


(H)          GOVERNMENTAL LIENS.  ANY LIEN, LEVY OR ASSESSMENT (OTHER THAN
PERMITTED ENCUMBRANCES) IS FILED OR RECORDED WITH RESPECT TO OR OTHERWISE
IMPOSED UPON ALL OR ANY PART OF THE COLLATERAL OR THE OTHER ASSETS OF ANY LOAN
PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES BY THE UNITED STATES OR ANY OTHER
COUNTRY OR ANY DEPARTMENT OR INSTRUMENTALITY THEREOF OR BY ANY STATE, COUNTY,
MUNICIPALITY OR OTHER GOVERNMENTAL AUTHORITY AND REMAINS UNDISCHARGED,
UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF 30 DAYS OR IN ANY EVENT LATER
THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE THEREUNDER;
OR


 


(I)            JUDGMENT AND ATTACHMENTS.  ANY MONEY JUDGMENT, WRIT OR WARRANT OF
ATTACHMENT OR SIMILAR PROCESS (OTHER THAN THOSE DESCRIBED IN SUBSECTION 6.1(H))
INVOLVING AN AMOUNT IN ANY INDIVIDUAL CASE OR IN THE AGGREGATE FOR OR AGAINST
ONE OR MORE OF THE LOAN PARTIES IN EXCESS OF $2,500,000 OR FOR OR AGAINST ONE OR
MORE OF THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES IN EXCESS OF
$7,500,000 (IN EITHER CASE NOT ADEQUATELY COVERED BY INSURANCE AS TO WHICH THE
INSURANCE COMPANY HAS NOT DENIED COVERAGE) IS ENTERED OR FILED AGAINST ANY LOAN
PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES AND/OR ANY OF ITS RESPECTIVE ASSETS
AND REMAINS UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF 60
DAYS OR IN ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF ANY
PROPOSED SALE THEREUNDER; OR


 


(J)            DISSOLUTION.  ANY ORDER, JUDGMENT OR DECREE IS ENTERED AGAINST
ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES DECREEING THE DISSOLUTION
OR SPLIT UP OF ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES AND SUCH
ORDER REMAINS UNDISCHARGED OR UNSTAYED FOR A PERIOD IN EXCESS OF 30 DAYS; OR


 


(K)          SOLVENCY.  ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES
CEASES TO BE SOLVENT OR ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES
ADMITS IN WRITING ITS PRESENT OR PROSPECTIVE INABILITY TO PAY ITS DEBTS AS THEY
BECOME DUE; OR


 


(L)           INJUNCTION.  ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES
ARE ENJOINED, RESTRAINED OR IN ANY WAY PREVENTED BY THE ORDER OF ANY COURT OR
ANY GOVERNMENTAL AUTHORITY FROM CONDUCTING ALL OR ANY SUBSTANTIAL PART OF THE
BUSINESS OF THE LOAN PARTIES AND THEIR SUBSIDIARIES, TAKEN AS A WHOLE, AND SUCH
ORDER CONTINUES FOR MORE THAN 15 DAYS; OR


 


(M)         ERISA; PENSION PLANS.  (I) ANY LOAN PARTY OR ANY OF ITS RESPECTIVE
SUBSIDIARIES FAILS TO MAKE FULL PAYMENT WHEN DUE OF ALL AMOUNTS WHICH, UNDER THE
PROVISIONS OF ANY PLANS OR ANY APPLICABLE PROVISIONS OF THE IRC, ANY SUCH PERSON
IS REQUIRED TO PAY AS

 

54

--------------------------------------------------------------------------------


 


CONTRIBUTIONS THERETO AND SUCH FAILURE RESULTS IN OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR (II) AN ACCUMULATED FUNDING
DEFICIENCY OCCURS OR EXISTS, WHETHER OR NOT WAIVED, WITH RESPECT TO ANY SUCH
PLANS; OR (III) ANY PLAN OF ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES
LOSES ITS STATUS AS A QUALIFIED PLAN UNDER THE IRC AND SUCH LOSS RESULTS IN OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(N)          ENVIRONMENTAL MATTERS.  ANY LOAN PARTY OR ANY OF ITS RESPECTIVE
SUBSIDIARIES FAILS TO: (I) OBTAIN OR MAINTAIN ANY OPERATING LICENSES OR PERMITS
REQUIRED BY ENVIRONMENTAL AUTHORITIES; (II) BEGIN, CONTINUE OR COMPLETE ANY
REMEDIATION ACTIVITIES AS REQUIRED BY ANY ENVIRONMENTAL AUTHORITIES; (III) STORE
OR DISPOSE OF ANY HAZARDOUS MATERIALS IN ACCORDANCE WITH APPLICABLE
ENVIRONMENTAL LAWS; OR (IV) COMPLY WITH ANY OTHER ENVIRONMENTAL LAWS, IF IN ANY
SUCH CASE SUCH FAILURE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; OR


 


(O)          INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE LOAN DOCUMENTS FOR ANY
REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN ACCORDANCE WITH THE TERMS
THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS DECLARED TO BE NULL AND
VOID, OR ANY LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES DENIES THAT IT HAS
ANY FURTHER LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR GIVES
NOTICE TO SUCH EFFECT; OR


 


(P)           FAILURE OF SECURITY.  ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
ITSELF, AND LENDERS, DOES NOT HAVE OR CEASES TO HAVE A VALID AND PERFECTED FIRST
PRIORITY SECURITY INTEREST (SUBJECT TO PERMITTED ENCUMBRANCES) IN THE COLLATERAL
OR ANY SUBSTANTIAL PORTION THEREOF, OR ANY LOAN PARTY DENIES THE VALIDITY,
PERFECTION OR FIRST PRIORITY OF SUCH SECURITY INTEREST OR GIVES NOTICE TO SUCH
EFFECT; OR


 


(Q)          INTENTIONALLY OMITTED.


 


(R)           INTENTIONALLY OMITTED.


 


(S)           CHANGE IN CONTROL.  A CHANGE OF CONTROL OCCURS; OR


 


(T)           EXPROPRIATION.  ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY
TAKES ANY ACTION TO EXPROPRIATE OR CONDEMN ALL OR ANY SUBSTANTIAL PORTION OF THE
ASSETS OF (I) BORROWER, (II) GTT, OR (III) BDC, ANY LOAN PARTY, OR ANY OTHER
SUBSIDIARIES OF BORROWER, IF THE ASSETS OF BDC, ANY SUCH LOAN PARTY OR ANY SUCH
SUBSIDIARY, INDIVIDUALLY OR IN THE AGGREGATE, ACCOUNT FOR 25% OR MORE OF
BORROWER’S CONSOLIDATED EBITDA; OR


 


(U)          FCC AND PUC MATTERS.  ANY LICENSE NECESSARY FOR THE OWNERSHIP OR
OPERATION OF THE COMMUNICATIONS SYSTEMS SHALL BE CANCELLED, EXPIRED, REVOKED,
TERMINATED, RESCINDED, ANNULLED, SUSPENDED, OR MODIFIED OR SHALL NO LONGER BE IN
FULL FORCE AND EFFECT AND THE RESULT OF SUCH ACTION HAS, OR WOULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


6.2           TERMINATION OF LOAN COMMITMENTS.  UPON THE OCCURRENCE AND DURING
THE CONTINUATION OF ANY EVENT OF DEFAULT, AND WITHOUT LIMITING ANY OTHER RIGHT
OR REMEDY HEREUNDER, ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE REQUISITE
LENDERS (SUBJECT TO THE FIRST SENTENCE OF SECTION 6.3 BELOW), SHALL DECLARE THAT
ALL OR ANY PORTION OF THE COMMITMENTS BE TERMINATED, WHEREUPON THE OBLIGATIONS
OF EACH LENDER TO MAKE ANY LOAN AND TO ISSUE ANY LETTER OF CREDIT SHALL
IMMEDIATELY TERMINATE.

 

55

--------------------------------------------------------------------------------


 


6.3           ACCELERATION.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
DESCRIBED IN THE FOREGOING SUBSECTIONS 6.1(F) OR 6.1(G), THE UNPAID PRINCIPAL
AMOUNT OF AND ACCRUED INTEREST AND FEES ON THE LOANS, ALL LETTER OF CREDIT
LIABILITY AND ALL OTHER OBLIGATIONS SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE
AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION OR OTHER REQUIREMENTS OF ANY KIND, ALL OF
WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER, AND THE OBLIGATIONS OF LENDERS TO
MAKE LOANS AND ISSUE LETTERS OF CREDIT SHALL THEREUPON TERMINATE.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY OTHER EVENT OF DEFAULT,
ADMINISTRATIVE AGENT MAY, WITH THE CONSENT OF REQUISITE LENDERS, AND, UPON
WRITTEN DEMAND BY REQUISITE LENDERS, SHALL, BY WRITTEN NOTICE TO BORROWER,
DECLARE ALL OR ANY PORTION OF THE LOANS, ALL OR SOME PORTION OF THE LETTER OF
CREDIT LIABILITY AND ALL OR SOME OF THE OTHER OBLIGATIONS TO BE, AND THE SAME
SHALL FORTHWITH BECOME, IMMEDIATELY DUE AND PAYABLE TOGETHER WITH ACCRUED
INTEREST THEREON, AND UPON SUCH ACCELERATION THE OBLIGATIONS OF ADMINISTRATIVE
AGENT AND LENDERS TO MAKE LOANS AND ISSUE LETTERS OF CREDIT SHALL THEREUPON
TERMINATE.


 


6.4           RIGHTS OF COLLECTION.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT AND AT ANY TIME THEREAFTER, UNLESS AND
UNTIL SUCH EVENT OF DEFAULT IS CURED, OR WAIVED OR REMOVED BY REQUISITE LENDERS,
ADMINISTRATIVE AGENT MAY EXERCISE ON BEHALF OF THE SECURED PARTIES ALL OF THEIR
OTHER RIGHTS AND REMEDIES UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
APPLICABLE LAW, IN ORDER TO SATISFY ALL OF THE SECURED OBLIGATIONS.


 


6.5           CONSENTS.  BORROWER ACKNOWLEDGES THAT CERTAIN TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND CERTAIN ACTIONS
WHICH MAY BE TAKEN BY ADMINISTRATIVE AGENT OR LENDERS IN THE EXERCISE OF THEIR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY REQUIRE
THE CONSENT OF A GOVERNMENTAL AUTHORITY.  IF ADMINISTRATIVE AGENT REASONABLY
DETERMINES THAT THE CONSENT OF A GOVERNMENTAL AUTHORITY IS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY OF THE AFORESAID
LOAN DOCUMENTS OR ANY LOAN DOCUMENTS DELIVERED TO ADMINISTRATIVE AGENT OR
LENDERS IN CONNECTION THEREWITH OR AS A RESULT OF ANY ACTION WHICH MAY BE TAKEN
PURSUANT THERETO, THEN BORROWER, AT BORROWER’S COST AND EXPENSE, AGREES TO USE
REASONABLE BEST EFFORTS, AND TO CAUSE ITS SUBSIDIARIES TO USE THEIR BEST
EFFORTS, TO SECURE SUCH CONSENT AND TO COOPERATE WITH ADMINISTRATIVE AGENT AND
LENDERS IN ANY ACTION COMMENCED BY ADMINISTRATIVE AGENT OR ANY LENDER TO SECURE
SUCH CONSENT.


 


6.6           INTENTIONALLY OMITTED.


 


6.7           SET OFF AND SHARING OF PAYMENTS.  IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH
RIGHTS, DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, EACH LENDER IS HEREBY
AUTHORIZED BY EACH LOAN PARTY AT ANY TIME OR FROM TIME TO TIME, WITH REASONABLY
PROMPT SUBSEQUENT NOTICE TO SUCH LOAN PARTY (ANY PRIOR OR CONTEMPORANEOUS NOTICE
BEING HEREBY EXPRESSLY WAIVED) TO SET OFF AND TO APPROPRIATE AND TO APPLY ANY
AND ALL (A) BALANCES HELD BY SUCH LENDER AT ANY OF ITS OFFICES FOR THE ACCOUNT
OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES (REGARDLESS OF WHETHER SUCH
BALANCES ARE THEN DUE TO SUCH LOAN PARTY), AND (B) EXCEPT AS PROVIDED IN
SUBSECTION 8.2(J), OTHER PROPERTY AT ANY TIME HELD OR OWING BY SUCH LENDER TO OR
FOR THE CREDIT OR FOR THE ACCOUNT OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS; PROVIDED, THAT NO LENDER SHALL
EXERCISE ANY SUCH RIGHT WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE
AGENT.  ANY LENDER

 

56

--------------------------------------------------------------------------------


 


EXERCISING A RIGHT TO SET OFF SHALL, TO THE EXTENT THE AMOUNT OF ANY SUCH SET
OFF EXCEEDS ITS PRO RATA SHARE OF THE AMOUNT SET OFF, PURCHASE FOR CASH (AND THE
OTHER LENDERS SHALL SELL) INTERESTS IN EACH SUCH OTHER LENDER’S PRO RATA SHARE
OF THE OBLIGATIONS AS WOULD BE NECESSARY TO CAUSE SUCH LENDER TO SHARE SUCH
EXCESS WITH EACH OTHER LENDER IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA
SHARES.  EACH LOAN PARTY AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT
ANY LENDER MAY EXERCISE ITS RIGHT TO SET OFF WITH RESPECT TO AMOUNTS IN EXCESS
OF ITS PRO RATA SHARE OF THE OBLIGATIONS AND UPON DOING SO SHALL DELIVER SUCH
EXCESS TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF ALL LENDERS IN ACCORDANCE WITH
THEIR PRO RATA SHARES; PROVIDED, THAT COBANK MAY EXERCISE ITS RIGHTS AGAINST ANY
EQUITY OF COBANK HELD BY BORROWER WITHOUT COMPLYING WITH THIS SUBSECTION 6.7.


 


6.8           APPLICATION OF PAYMENTS.  SUBSEQUENT TO THE ACCELERATION OF THE
LOANS PURSUANT TO SUBSECTION 6.3, ALL PAYMENTS RECEIVED BY THE SECURED PARTIES
ON THE SECURED OBLIGATIONS AND ON THE PROCEEDS FROM THE ENFORCEMENT OF THE
SECURED OBLIGATIONS SHALL BE APPLIED AMONG ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES AS FOLLOWS:  FIRST, PRO RATA TO ALL ADMINISTRATIVE AGENT’S, AND
THE OTHER SECURED PARTIES’ FEES AND EXPENSES THEN DUE AND PAYABLE; THEN PRO RATA
TO ALL OTHER EXPENSES THEN DUE AND PAYABLE BY THE LOAN PARTIES UNDER THE LOAN
DOCUMENTS; THEN PRO RATA TO ALL INDEMNITEE OBLIGATIONS THEN DUE AND PAYABLE BY
THE LOAN PARTIES UNDER THE LOAN DOCUMENTS; THEN TO ALL COMMITMENT AND OTHER FEES
AND COMMISSIONS THEN DUE AND PAYABLE BY THE LOAN PARTIES UNDER THE LOAN
DOCUMENTS; THEN PRO RATA TO (A) ACCRUED AND UNPAID INTEREST ON THE LOANS (PRO
RATA) IN ACCORDANCE WITH ALL SUCH AMOUNTS DUE ON THE LOANS AND (B) ANY SCHEDULED
PAYMENTS (EXCLUDING TERMINATION, UNWIND AND SIMILAR PAYMENTS) DUE TO A SECURED
PARTY ON ANY RELATED SECURED HEDGE AGREEMENT (PRO RATA WITH ALL SUCH AMOUNTS
DUE); THEN PRO RATA TO (I) THE PRINCIPAL AMOUNT OF THE LOANS (PRO RATA AMONG ALL
LOANS) AND (II) ANY TERMINATION, UNWIND AND SIMILAR PAYMENTS DUE TO A SECURED
PARTY UNDER A RELATED SECURED HEDGE AGREEMENT (PRO RATA WITH ALL SUCH AMOUNTS
DUE); AND THEN PRO RATA TO ANY SCHEDULED PAYMENTS (EXCLUDING TERMINATION, UNWIND
AND SIMILAR PAYMENTS) DUE TO A SECURED PARTY ON ANY SECURED HEDGE AGREEMENT
OTHER THAN A RELATED SECURED HEDGE AGREEMENT (PRO RATA WITH ALL SUCH AMOUNTS
DUE); AND THEN PRO RATA TO ANY TERMINATION, UNWIND AND SIMILAR PAYMENTS DUE TO A
SECURED PARTY UNDER A SECURED HEDGE AGREEMENT OTHER THAN A RELATED SECURED HEDGE
AGREEMENT (PRO RATA WITH ALL SUCH AMOUNTS DUE); AND THEN TO ANY REMAINING
AMOUNTS DUE UNDER THE SECURED OBLIGATIONS, IN THAT ORDER.  ANY REMAINING MONIES
NOT APPLIED AS PROVIDED IN THIS SUBSECTION 6.8 SHALL BE PAID TO BORROWER OR ANY
PERSON LAWFULLY ENTITLED THERETO.


 


6.9           ADJUSTMENTS.  IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY
TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS, OR INTEREST THEREON IN A
GREATER PROPORTION THAN ANY SUCH PAYMENT RECEIVED BY ANY OTHER LENDER (OTHER
THAN PURSUANT TO SUBSECTION 1.12(B)), IF ANY, IN RESPECT OF SUCH OTHER LENDER’S
LOANS, OR INTEREST THEREON, SUCH BENEFITED LENDER SHALL, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, PURCHASE FOR CASH FROM THE OTHER LENDERS SUCH PORTION OF EACH
SUCH OTHER LENDER’S LOANS AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER
TO SHARE THE EXCESS PAYMENT OR BENEFITS RATABLY WITH EACH LENDER; PROVIDED, THAT
IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED
FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE
PRICE AND BENEFITS RETURNED TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT
INTEREST.  EACH LOAN PARTY AGREES THAT EACH LENDER SO PURCHASING A PORTION OF
ANOTHER LENDER’S LOANS MAY EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING RIGHTS OF
SET-OFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
HOLDER OF SUCH PORTION.  THIS

 

57

--------------------------------------------------------------------------------


 


SUBSECTION 6.9 SHALL NOT APPLY TO ANY ACTION TAKEN BY COBANK WITH RESPECT TO
EQUITY IN IT HELD BY BORROWER.


 


SECTION 7


CONDITIONS TO LOANS

 

The effectiveness of this Agreement (in the case of Subsection 7.1) and the
obligations of Lenders to make Loans (in the case of Subsections 7.2 and 7.3)
are subject to satisfaction of all of the applicable conditions set forth below.

 


7.1           CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS HEREOF IS SUBJECT
TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)          EXECUTED LOAN DOCUMENTS.  (I) THIS AGREEMENT, (II) THE TERM LOAN B
NOTES, (III) THE PLEDGE AND SECURITY AGREEMENT, (IV) THE POST-CLOSING LETTER,
AND (V) ALL OTHER DOCUMENTS, FINANCING STATEMENTS AND INSTRUMENTS REQUIRED BY
SUCH AGREEMENTS TO BE EXECUTED AND DELIVERED ON OR PRIOR TO SUCH DATE
(INCLUDING, TO THE EXTENT REQUIRED BY THE LOAN DOCUMENTS, LANDLORD WAIVERS AND
CONSENTS AND REAFFIRMATIONS), SHALL HAVE BEEN DULY AUTHORIZED AND EXECUTED BY
THE LOAN PARTIES OR OTHER PERSONS PARTY THERETO, AS APPLICABLE, IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, AND THE LOAN PARTIES OR SUCH
OTHER PERSONS, AS APPLICABLE, SHALL HAVE DELIVERED SUFFICIENT ORIGINAL
COUNTERPARTS THEREOF TO ADMINISTRATIVE AGENT FOR DELIVERY TO LENDERS.


 


(B)           CONTROL AGREEMENTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EXECUTED ACCOUNT CONTROL AGREEMENTS WITH RESPECT TO THE LOAN PARTIES’ DEPOSIT
AND SECURITIES ACCOUNTS AS SHALL HAVE BEEN SPECIFIED BY ADMINISTRATIVE AGENT, IN
FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, FROM THE APPROPRIATE
DEPOSITORY INSTITUTIONS OR OTHER ENTITIES HOLDING SUCH DEPOSIT ACCOUNTS.


 


(C)           CLOSING CERTIFICATES; OPINIONS.


 

(I)            OFFICER’S CERTIFICATE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE FROM THE CHIEF EXECUTIVE OFFICER, CHIEF OPERATING OFFICER OR CHIEF
FINANCIAL OFFICER OF BORROWER ON BEHALF OF BORROWER AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE EFFECT THAT, TO THEIR
KNOWLEDGE, ALL REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS; THAT NO LOAN PARTY NOR
ANY SUBSIDIARY OF ANY LOAN PARTY IS IN VIOLATION OF ANY OF THE COVENANTS
CONTAINED IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS; THAT, AFTER GIVING
EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING; THAT THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES HAVE
SATISFIED EACH OF THE CLOSING CONDITIONS TO BE SATISFIED BY THEM HEREBY; AND
CALCULATING THE TOTAL LEVERAGE RATIO AS OF THE AMENDMENT DATE.

 

(II)           CERTIFICATES OF SECRETARIES OF THE LOAN PARTIES.  ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY
OF EACH LOAN PARTY, DATED AS OF THE AMENDMENT DATE, ON BEHALF OF SUCH LOAN PARTY
AND IN FORM AND

 

58

--------------------------------------------------------------------------------


 

SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, CERTIFYING THAT
ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE ARTICLES OF INCORPORATION OR
ORGANIZATION, AS THE CASE MAY BE, OF SUCH PERSON AND ALL AMENDMENTS THERETO,
CERTIFIED AS OF A RECENT DATE BY THE APPROPRIATE GOVERNMENTAL AUTHORITY IN ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION (UNLESS SUCH CERTIFICATION IS
WAIVED BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION); THAT ATTACHED THERETO IS
A TRUE AND COMPLETE COPY OF THE BYLAWS, PARTNERSHIP AGREEMENT OR OPERATING
AGREEMENT, AS THE CASE MAY BE, OF SUCH PERSON AS IN EFFECT ON THE DATE OF SUCH
CERTIFICATION; THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS
OR CONSENTS DULY ADOPTED BY THE BOARD OF DIRECTORS, MEMBERS OR MANAGERS OF SUCH
PERSON, AS APPLICABLE, AUTHORIZING THE BORROWINGS, PLEDGES OR GUARANTEES
CONTEMPLATED HEREUNDER, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, THE PLEDGE AND SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE GRANTING OF THE SECURITY INTEREST; AND AS TO THE INCUMBENCY AND GENUINENESS
OF THE SIGNATURE OF EACH OFFICER OF SUCH PERSON EXECUTING LOAN DOCUMENTS.

 

(III)          CERTIFICATES OF GOOD STANDING.  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CERTIFICATES AS OF A RECENT DATE (OR SUCH OTHER DATE AS ADMINISTRATIVE
AGENT MAY AGREE TO IN ITS SOLE DISCRETION) OF THE GOOD STANDING OF EACH LOAN
PARTY UNDER THE LAWS OF ITS RESPECTIVE JURISDICTION OF INCORPORATION OR
ORGANIZATION, AND SUCH OTHER JURISDICTIONS AS ARE REQUESTED BY ADMINISTRATIVE
AGENT.

 

(IV)          OPINIONS OF COUNSEL.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FAVORABLE OPINIONS OF COUNSEL TO THE LOAN PARTIES ADDRESSED TO ADMINISTRATIVE
AGENT AND LENDERS, DATED AS OF THE AMENDMENT DATE, WITH RESPECT TO THE LOAN
PARTIES, COVERING SUCH MATTERS AS MAY BE REASONABLY REQUESTED BY ADMINISTRATIVE
AGENT, INCLUDING, THE LOAN DOCUMENTS, THE SECURITY INTEREST, DUE AUTHORIZATION
AND OTHER CORPORATE MATTERS AND REGULATORY MATTERS (INCLUDING THE LICENSES) AND
WHICH ARE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT.

 


(D)          COLLATERAL.


 

(I)            COLLATERAL PLEDGE.  THE LOAN PARTIES SHALL HAVE EFFECTIVELY AND
VALIDLY PLEDGED AND PERFECTED THE COLLATERAL CONTEMPLATED BY THE SECURITY
DOCUMENTS.

 

(II)           FILINGS AND RECORDINGS.  ALL FILINGS AND RECORDINGS (INCLUDING,
ALL MORTGAGES, FIXTURE FILINGS AND TRANSMITTING UTILITY FILINGS) THAT ARE
NECESSARY TO PERFECT THE SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE
SECURITY DOCUMENTS SHALL HAVE BEEN FILED OR RECORDED IN ALL APPROPRIATE
LOCATIONS AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO
ADMINISTRATIVE AGENT THAT SUCH SECURITY INTEREST CONSTITUTES A VALID AND
PERFECTED FIRST PRIORITY LIEN THEREIN.

 

(III)          LIEN SEARCHES AGAINST LOAN PARTIES.  THE LOAN PARTIES SHALL HAVE
DELIVERED TO ADMINISTRATIVE AGENT THE RESULTS OF A LIEN SEARCH OF ALL FILINGS
MADE AGAINST EACH OF THE LOAN PARTIES AND THEIR SUBSIDIARIES UNDER THE UNIFORM
COMMERCIAL CODE (AND LOCAL TAX, FIXTURE AND JUDGMENT FILING OFFICES) AS IN
EFFECT IN ANY JURISDICTION IN WHICH (1) IT IS ORGANIZED AND IN THE DISTRICT OF
COLUMBIA, IF APPLICABLE PURSUANT TO SECTION 9-307(C) OF THE UNIFORM COMMERCIAL
CODE OR (2) IT HAS ASSETS UNLESS (A) THE AGGREGATE VALUE OF

 

59

--------------------------------------------------------------------------------


 

SUCH ASSETS IN SUCH JURISDICTION IS NOT IN EXCESS OF $500,000 (OR SUCH HIGHER
THRESHOLD AS ADMINISTRATIVE AGENT MAY AGREE TO IN ITS SOLE DISCRETION), AND
(B) THE LOSS OF THE ASSETS IN SUCH JURISDICTION COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, INDICATING, AMONG OTHER THINGS, THAT THE LOAN
PARTIES’ ASSETS AND THE OWNERSHIP INTERESTS OF THE LOAN PARTIES ARE FREE AND
CLEAR OF ANY LIEN, EXCEPT FOR PERMITTED ENCUMBRANCES.

 

(IV)          LIEN SEARCHES AGAINST ACQUIRED COMPANIES.  TO THE EXTENT SUCH
ACQUIRED COMPANY OR SUBSIDIARY OF AN ACQUIRED COMPANY HAS BEEN IN EXISTENCE FOR
MORE THAN SEVEN (7) CALENDAR DAYS PRIOR TO THE AMENDMENT DATE, THE LOAN PARTIES
SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT THE RESULTS OF A LIEN SEARCH OF ALL
FILINGS MADE AGAINST EACH OF THE ACQUIRED COMPANIES AND THEIR SUBSIDIARIES
(OTHER THAN THE PARTNERSHIPS) UNDER THE UNIFORM COMMERCIAL CODE (AND LOCAL TAX,
FIXTURE AND JUDGMENT FILING OFFICES) AS IN EFFECT IN ANY JURISDICTION IN WHICH
(1) IT IS ORGANIZED, (2) IT HAS ITS PRINCIPAL PLACE OF BUSINESS OR CHIEF
EXECUTIVE OFFICE, (3) IT HAS FIVE OR MORE TOWERS, (4) IT HAS A SWITCH, OR (5) IT
HAS OTHER ASSETS THE LOSS OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE ACQUIRED COMPANIES, INDICATING, AMONG OTHER
THINGS, THAT THE ACQUIRED COMPANIES’ ASSETS AND THE OWNERSHIP INTERESTS OF THE
ACQUIRED COMPANIES ARE FREE AND CLEAR OF ANY LIEN, EXCEPT FOR PERMITTED
ENCUMBRANCES.

 

(V)           LIEN SEARCHES AGAINST PARTNERSHIPS.  THE LOAN PARTIES SHALL HAVE
DELIVERED TO ADMINISTRATIVE AGENT THE RESULTS OF A LIEN SEARCH OF ALL FILINGS
MADE AGAINST EACH OF THE PARTNERSHIPS UNDER THE UNIFORM COMMERCIAL CODE (AND
LOCAL TAX, FIXTURE AND JUDGMENT FILING OFFICES) AS IN EFFECT IN ANY JURISDICTION
IN WHICH (1) IT IS ORGANIZED OR (2) IT HAS ITS PRINCIPAL PLACE OF BUSINESS OR
CHIEF EXECUTIVE OFFICE.

 

(VI)          LIEN SEARCHES AGAINST NEWCO PARENT AND THE CONTRIBUTING ENTITIES. 
THE LOAN PARTIES SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT THE RESULTS OF A
LIEN SEARCH OF ALL FILINGS MADE AGAINST EACH OF NEWCO PARENT AND THE
CONTRIBUTING ENTITIES (AS SUCH TERM IS DEFINED IN THE VERIZON PURCHASE
AGREEMENT; TOGETHER WITH NEWCO PARENT, THE “VERIZON DEBTORS”) UNDER THE UNIFORM
COMMERCIAL CODE (AND LOCAL TAX, FIXTURE AND JUDGMENT FILING OFFICES) AS IN
EFFECT IN ANY JURISDICTION IN WHICH (1) IT IS ORGANIZED, (2) IT HAS ITS
PRINCIPAL PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE, (3) IT HAS FIVE OR MORE
TOWERS SUBJECT TO THE VERIZON ACQUISITION, (4) IT HAS A SWITCH SUBJECT TO THE
VERIZON ACQUISITION, OR (5) IT HAS OTHER ASSETS SUBJECT TO THE VERIZON
ACQUISITION THE LOSS OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE ACQUIRED COMPANIES, INDICATING, AMONG OTHER THINGS, THAT
THE VERIZON DEBTORS’ ASSETS SUBJECT TO THE VERIZON ACQUISITION AND THE OWNERSHIP
INTERESTS OF NEWCO PARENT IN THE ACQUIRED COMPANIES ARE FREE AND CLEAR OF ANY
LIEN, EXCEPT FOR PERMITTED ENCUMBRANCES.

 

(VII)         INSURANCE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFICATES
OF INSURANCE IN THE FORM REQUIRED UNDER SUBSECTION 2.2 AND THE SECURITY
DOCUMENTS AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT.

 


(E)           CONSENTS.


 

(I)            PERMITS AND LICENSES.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COPIES OF ALL MATERIAL PERMITS AND LICENSES, INCLUDING THE LICENSES REQUIRED
UNDER

 

60

--------------------------------------------------------------------------------


 

APPLICABLE LAWS, FOR THE CONDUCT OF THE LOAN PARTIES’ AND THEIR RESPECTIVE
SUBSIDIARIES’ BUSINESSES AS CONDUCTED ON SUCH DATE.

 

(II)           NO INJUNCTION, ETC.  NO ACTION, PROCEEDING, INVESTIGATION,
REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED OR PROPOSED
BEFORE, NOR ANY ADVERSE RULING RECEIVED FROM, ANY GOVERNMENTAL AUTHORITY TO
ENJOIN, RESTRAIN OR PROHIBIT, OR TO OBTAIN SUBSTANTIAL DAMAGES IN RESPECT OF, OR
WHICH IS RELATED TO OR ARISES OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND
WHICH, AS DETERMINED BY ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION, WOULD
MAKE IT INADVISABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND SUCH OTHER LOAN DOCUMENTS.

 


(F)           FEES, EXPENSES, TAXES, ETC.  THERE SHALL HAVE BEEN PAID BY
BORROWER TO ADMINISTRATIVE AGENT THE FEES SET FORTH OR REFERENCED IN SUBSECTION
1.4 AND ANY OTHER INVOICED AND UNPAID FEES OR COMMISSIONS DUE HEREUNDER
(INCLUDING REASONABLE LEGAL FEES AND EXPENSES), AND TO ANY OTHER PERSON SUCH
AMOUNT AS MAY BE DUE THERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING ALL TAXES, FEES AND OTHER CHARGES IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDING, FILING AND REGISTRATION OF ANY OF THE LOAN
DOCUMENTS TO THE EXTENT EFFECTED ON OR PRIOR TO SUCH DATE.


 


(G)           MISCELLANEOUS.


 

(I)            PROCEEDINGS AND DOCUMENTS.  ALL OPINIONS, CERTIFICATES AND OTHER
INSTRUMENTS AND ALL PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL
OTHER INSTRUMENTS AND OTHER EVIDENCE AS ADMINISTRATIVE AGENT MAY REQUEST, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TAKING OF ALL ACTIONS
IN CONNECTION THEREWITH.

 

(II)           LITIGATION, INVESTIGATIONS, AUDITS, ETC.  THERE SHALL BE NO
ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING AGAINST, OR, TO THE KNOWLEDGE
OF ANY LOAN PARTY, THREATENED AGAINST ANY LOAN PARTY, ANY OF ITS RESPECTIVE
SUBSIDIARIES OR ANY OF ITS RESPECTIVE PROPERTIES, INCLUDING THE LICENSES, IN ANY
COURT OR BEFORE ANY ARBITRATOR OF ANY KIND OR BEFORE OR BY ANY GOVERNMENTAL
AUTHORITY (INCLUDING THE FCC AND ANY APPLICABLE PUC), EXCEPT SUCH AS AFFECT THE
TELECOMMUNICATIONS INDUSTRY GENERALLY, THAT COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.

 

(III)          VERIZON ACQUISITION DOCUMENTATION.  THERE SHALL HAVE BEEN NO
AMENDMENT, MODIFICATION, CHANGE OR CONSENT OR AGREEMENT TO ANY AMENDMENT,
MODIFICATION OR CHANGE TO THE VERIZON ACQUISITION DOCUMENTATION, EXCEPT TO THE
EXTENT SUCH AMENDMENT, MODIFICATION OR CHANGE (1) IS NOT ADVERSE TO THE
INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER AND THE LENDERS HAVE RECEIVED
WRITTEN NOTICE OF THE SAME OR (2) SUCH AMENDMENT, MODIFICATION OR CHANGE HAS
BEEN CONSENTED TO IN WRITING BY THE REQUISITE LENDERS UNDER THIS AGREEMENT (AND
EACH LENDER’S EXECUTION AND DELIVERY HEREOF CONSTITUTES SUCH CONSENT FOR SUCH
AMENDMENTS, MODIFICATIONS OR CHANGES DELIVERED TO ADMINISTRATIVE AGENT PRIOR TO
THE DATE HEREOF).

 

61

--------------------------------------------------------------------------------


 

(IV)          NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2008, THERE SHALL
NOT HAVE OCCURRED ANY EVENT OR CONDITION AFFECTING THE LOAN PARTIES, WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2008, THERE SHALL NOT HAVE
OCCURRED ANY EVENT OR CONDITION MATERIALLY ADVERSELY AFFECTING THE ASSETS, TAKEN
AS A WHOLE, TO BE ACQUIRED PURSUANT TO THE VERIZON ACQUISITION.

 


7.2           CONDITIONS TO TERM LOAN B.  THE OBLIGATIONS OF TERM LOAN B LENDERS
TO MAKE ANY ADVANCE UNDER THE TERM LOAN B ARE, IN ADDITION TO THE CONDITIONS
PRECEDENT SPECIFIED IN SUBSECTIONS 7.1 (ON THE AMENDMENT DATE) AND 7.3, SUBJECT
TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)          EXECUTED LOAN DOCUMENTS.  (I) A JOINDER AGREEMENT FOR THE ACQUIRED
COMPANIES REQUIRED HEREUNDER TO BE PARTY TO THE LOAN DOCUMENTS, TOGETHER WITH
UPDATED SCHEDULES TO THIS AGREEMENT AND ANNEXES TO THE PLEDGE AND SECURITY
AGREEMENT, AND (II) ALL OTHER DOCUMENTS, FINANCING STATEMENTS AND INSTRUMENTS
REQUIRED BY SUCH AGREEMENTS TO BE EXECUTED AND DELIVERED ON OR PRIOR TO THE DATE
OF SUCH ADVANCE (INCLUDING, TO THE EXTENT REQUIRED BY THE LOAN DOCUMENTS,
LANDLORD WAIVERS AND CONSENTS), SHALL HAVE BEEN DULY AUTHORIZED AND EXECUTED BY
THE ACQUIRED COMPANIES AND THE OTHER LOAN PARTIES OR OTHER PERSONS PARTY
THERETO, AS APPLICABLE, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE
AGENT, AND THE ACQUIRED COMPANIES, THE OTHER LOAN PARTIES OR SUCH OTHER PERSONS,
AS APPLICABLE, SHALL HAVE DELIVERED SUFFICIENT ORIGINAL COUNTERPARTS THEREOF TO
ADMINISTRATIVE AGENT FOR DELIVERY TO LENDERS.


 


(B)           CLOSING CERTIFICATES; OPINIONS.


 

(I)            OFFICER’S CERTIFICATE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE FROM THE CHIEF EXECUTIVE OFFICER, CHIEF OPERATING OFFICER OR CHIEF
FINANCIAL OFFICER OF BORROWER ON BEHALF OF BORROWER AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE EFFECT THAT, TO THEIR
KNOWLEDGE, ALL REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES, INCLUDING THE
ACQUIRED COMPANIES, CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS; THAT NO LOAN PARTY,
INCLUDING THE ACQUIRED COMPANIES, NOR ANY SUBSIDIARY OF ANY LOAN PARTY IS IN
VIOLATION OF ANY OF THE COVENANTS CONTAINED IN THIS AGREEMENT OR IN ANY OF THE
OTHER LOAN DOCUMENTS; THAT, AFTER GIVING EFFECT TO THE FUNDING OF THE TERM LOAN
B AND ANY REVOLVER LOAN REQUESTED BY THE BORROWER AND TO THE VERIZON
ACQUISITION, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; THAT
THE LOAN PARTIES, INCLUDING THE ACQUIRED COMPANIES, AND THEIR RESPECTIVE
SUBSIDIARIES HAVE SATISFIED EACH OF THE CLOSING CONDITIONS TO BE SATISFIED BY
THEM HEREBY; CALCULATING THE TOTAL LEVERAGE RATIO AS OF THE INITIAL FUNDING DATE
(AFTER GIVING EFFECT TO THE VERIZON ACQUISITION AND TO THE FUNDING OF THE TERM
LOAN B AND ANY REVOLVER LOAN REQUESTED BY THE BORROWER AND CALCULATED ON A PRO
FORMA BASIS); AND CERTIFYING THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY
OF THE VERIZON ACQUISITION DOCUMENTATION AS IN EFFECT ON THE DATE THEREOF.

 

(II)           CERTIFICATES OF SECRETARIES OF THE ACQUIRED COMPANIES. 
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF EACH ACQUIRED COMPANY, DATED AS OF THE INITIAL FUNDING
DATE, ON BEHALF OF

 

62

--------------------------------------------------------------------------------


 

SUCH ACQUIRED COMPANY AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, CERTIFYING THAT ATTACHED THERETO IS A TRUE AND COMPLETE
COPY OF THE ARTICLES OF INCORPORATION OR ORGANIZATION, AS THE CASE MAY BE, OF
SUCH PERSON AND ALL AMENDMENTS THERETO, CERTIFIED AS OF A RECENT DATE BY THE
APPROPRIATE GOVERNMENTAL AUTHORITY IN ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION; THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE BYLAWS,
PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT, AS THE CASE MAY BE, OF SUCH PERSON
AS IN EFFECT ON THE DATE OF SUCH CERTIFICATION; THAT ATTACHED THERETO IS A TRUE
AND COMPLETE COPY OF RESOLUTIONS OR CONSENTS DULY ADOPTED BY THE BOARD OF
DIRECTORS, MEMBERS OR MANAGERS OF SUCH PERSON, AS APPLICABLE, AUTHORIZING THE
PLEDGES OR GUARANTEES CONTEMPLATED HEREUNDER, THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
GRANTING OF THE SECURITY INTEREST; AND AS TO THE INCUMBENCY AND GENUINENESS OF
THE SIGNATURE OF EACH OFFICER OF SUCH PERSON EXECUTING LOAN DOCUMENTS.

 

(III)          CERTIFICATES OF GOOD STANDING.  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CERTIFICATES AS OF A RECENT DATE OF THE GOOD STANDING OF EACH ACQUIRED
COMPANY UNDER THE LAWS OF ITS RESPECTIVE JURISDICTION OF INCORPORATION OR
ORGANIZATION, AND SUCH OTHER JURISDICTIONS AS ARE REQUESTED BY ADMINISTRATIVE
AGENT.

 

(IV)          OPINIONS OF COUNSEL.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FAVORABLE OPINIONS OF COUNSEL TO THE LOAN PARTIES (INCLUDING THE ACQUIRED
COMPANIES) ADDRESSED TO ADMINISTRATIVE AGENT AND LENDERS, DATED AS OF THE
INITIAL FUNDING DATE, COVERING SUCH MATTERS AS MAY BE REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT, INCLUDING, THE LOAN DOCUMENTS, THE SECURITY INTEREST, DUE
AUTHORIZATION AND OTHER CORPORATE MATTERS AND REGULATORY MATTERS (INCLUDING THE
LICENSES) AND WHICH SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
ADMINISTRATIVE AGENT.

 


(C)           COLLATERAL.


 

(I)            COLLATERAL PLEDGE.  THE LOAN PARTIES SHALL HAVE EFFECTIVELY AND
VALIDLY PLEDGED AND PERFECTED THE COLLATERAL CONTEMPLATED BY THE SECURITY
DOCUMENTS AND ACQUIRED PURSUANT TO THE VERIZON ACQUISITION, INCLUDING, THE
PLEDGE OF ALL OF THE OWNERSHIP INTEREST OF THE ACQUIRED COMPANIES AND THEIR
SUBSIDIARIES, TO THE EXTENT REQUIRED HEREUNDER AND UNDER THE SECURITY DOCUMENTS.

 

(II)           FILINGS AND RECORDINGS.  ALL FILINGS AND RECORDINGS (INCLUDING,
ALL MORTGAGES, FIXTURE FILINGS AND TRANSMITTING UTILITY FILINGS) THAT ARE
NECESSARY TO PERFECT THE SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE
SECURITY DOCUMENTS AND ACQUIRED PURSUANT TO THE VERIZON ACQUISITION SHALL, TO
THE EXTENT REQUIRED HEREUNDER OR UNDER THE SECURITY DOCUMENTS, HAVE BEEN FILED
OR RECORDED IN ALL APPROPRIATE LOCATIONS AND ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE SATISFACTORY TO ADMINISTRATIVE AGENT THAT SUCH SECURITY
INTEREST CONSTITUTES A VALID AND PERFECTED FIRST PRIORITY LIEN THEREIN.

 

(III)          LIEN SEARCHES AGAINST ACQUIRED COMPANIES AND PARTNERSHIPS.  TO
THE EXTENT SUCH ACQUIRED COMPANY OR SUBSIDIARY OF AN ACQUIRED COMPANY HAS BEEN
IN EXISTENCE FOR MORE THAN FOURTEEN (14) CALENDAR DAYS PRIOR TO THE INITIAL
FUNDING DATE AND THE LIEN SEARCHES REQUIRED BY SUBSECTION 7.1(D) AGAINST ENTITY
ARE DATED MORE THAN

 

63

--------------------------------------------------------------------------------


 

TWENTY (20) CALENDAR DAYS PRIOR TO THE INITIAL FUNDING DATE, THE LOAN PARTIES
SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT THE RESULTS OF A “BRING DOWN” LIEN
SEARCH ON EACH OF THE ACQUIRED COMPANIES AND THEIR SUBSIDIARIES AND THE
PARTNERSHIPS, INDICATING, AMONG OTHER THINGS, THAT THE ASSETS OF SUCH ENTITY AND
THE OWNERSHIP INTERESTS OF SUCH ENTITY ARE FREE AND CLEAR OF ANY LIEN, EXCEPT
FOR PERMITTED ENCUMBRANCES.

 

(IV)          LIEN SEARCHES AGAINST NEWCO PARENT AND THE CONTRIBUTING ENTITIES. 
TO THE EXTENT NOT PREVIOUSLY DELIVERED TO ADMINISTRATIVE AGENT PURSUANT TO
SUBSECTION 7.1(D) DUE TO MODIFICATIONS TO THE VERIZON ACQUISITION AS PERMITTED
HEREIN, THE LOAN PARTIES SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT THE
RESULTS OF A LIEN SEARCH OF ALL FILINGS MADE AGAINST EACH OF THE VERIZON DEBTORS
UNDER THE UNIFORM COMMERCIAL CODE (AND LOCAL TAX, FIXTURE AND JUDGMENT FILING
OFFICES) AS IN EFFECT IN ANY JURISDICTION IN WHICH (1) IT IS ORGANIZED, (2) IT
HAS ITS PRINCIPAL PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE, (3) IT HAS FIVE
OR MORE TOWERS SUBJECT TO THE VERIZON ACQUISITION, (4) IT HAS A SWITCH SUBJECT
TO THE VERIZON ACQUISITION, OR (5) IT HAS OTHER ASSETS SUBJECT TO THE VERIZON
ACQUISITION THE LOSS OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE ACQUIRED COMPANIES, INDICATING, AMONG OTHER THINGS, THAT
THE VERIZON DEBTORS’ ASSETS SUBJECT TO THE VERIZON ACQUISITION AND THE OWNERSHIP
INTERESTS OF NEWCO PARENT IN THE ACQUIRED COMPANIES ARE FREE AND CLEAR OF ANY
LIEN, EXCEPT FOR PERMITTED ENCUMBRANCES.

 

(V)           INSURANCE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFICATES
OF INSURANCE INCORPORATING THE VERIZON ACQUISITION IN THE FORM REQUIRED UNDER
SUBSECTION 2.2 AND THE SECURITY DOCUMENTS AND OTHERWISE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.

 


(D)          CONSENTS.


 

(I)            GOVERNMENTAL APPROVALS.  THE LOAN PARTIES SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT EVIDENCE THAT ALL REQUIRED MATERIAL PERMITS, AND
AUTHORIZATIONS, IF ANY, OF ALL GOVERNMENTAL AUTHORITIES, INCLUDING THE FCC AND
ALL APPLICABLE PUCS, NECESSARY TO CONSUMMATE THE VERIZON ACQUISITION SHALL HAVE
BEEN OBTAINED AND SHALL BE IN FULL FORCE AND EFFECT.

 

(II)           PERMITS AND LICENSES.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COPIES OF ALL MATERIAL PERMITS AND LICENSES, INCLUDING THE LICENSES REQUIRED
UNDER APPLICABLE LAWS, FOR THE CONDUCT OF THE ACQUIRED COMPANIES’ AND THEIR
RESPECTIVE SUBSIDIARIES’ BUSINESSES.

 

(III)          NO INJUNCTION, ETC.  NO ACTION, PROCEEDING, INVESTIGATION,
REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED OR PROPOSED
BEFORE, NOR ANY ADVERSE RULING RECEIVED FROM, ANY GOVERNMENTAL AUTHORITY THAT
SEEKS TO ENJOIN, RESTRAIN OR PROHIBIT, OR CALLS INTO QUESTION THE VERIZON
ACQUISITION, THE JOINDER AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OTHER THAN THE
CIVIL ACTION BROUGHT IN THE UNITED DISTRICT COURT FOR THE NORTHERN DISTRICT OF
GEORGIA (ATLANTA DIVISION) BY PLAINTIFFS BULLOCH CELLULAR, INC., PINELAND
CELLULAR, INC., PLANTERS RURAL CELLULAR, INC. AND PLANT CELLULAR RSA 8, INC.
AGAINST

 

64

--------------------------------------------------------------------------------


 

DEFENDANT ALLTEL COMMUNICATIONS, LLC, ON FILE AS CIVIL ACTION
NO. 1:09-CV-2186-RWS.

 


(E)           FEES, EXPENSES, TAXES, ETC.  THERE SHALL HAVE BEEN PAID BY
BORROWER TO ADMINISTRATIVE AGENT THE FEES SET FORTH OR REFERENCED IN SUBSECTION
1.4 AND ANY OTHER INVOICED AND UNPAID FEES OR COMMISSIONS DUE HEREUNDER
(INCLUDING REASONABLE LEGAL FEES AND EXPENSES), AND TO ANY OTHER PERSON SUCH
AMOUNT AS MAY BE DUE THERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING ALL TAXES, FEES AND OTHER CHARGES IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDING, FILING AND REGISTRATION OF ANY OF THE LOAN
DOCUMENTS ON THE INITIAL FUNDING DATE.


 


(F)           REPAYMENT OF CERTAIN INDEBTEDNESS.  ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED EVIDENCE, IN FORM AND SUBSTANCE, REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT THAT (I) ALL INDEBTEDNESS OF THE ACQUIRED COMPANIES AND THE
OTHER LOAN PARTIES HAS BEEN FULLY PAID, SATISFIED AND DISCHARGED, OTHER THAN
INDEBTEDNESS PERMITTED UNDER SUBSECTION 3.1 AND (II) ALL LIENS WITH RESPECT TO
ANY SUCH INDEBTEDNESS TO BE PAID HAVE BEEN TERMINATED, OTHER THAN PERMITTED
ENCUMBRANCES.


 


(G)           MISCELLANEOUS.


 

(I)            SATISFACTION OF CONDITIONS PRECEDENT TO VERIZON ACQUISITION.  ALL
CONDITIONS PRECEDENT TO THE VERIZON ACQUISITION AS PROVIDED IN THE VERIZON
ACQUISITION DOCUMENTATION SHALL HAVE BEEN SATISFIED, EXCEPT (1) AS CONSENTED TO
IN WRITING BY THE REQUISITE LENDERS UNDER THIS AGREEMENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED; (2) ANY UNSATISFIED
CONDITION PRECEDENT THAT AROSE ON OR BEFORE THE ACQUISITION APPROVAL DATE THAT
IS NOT, WHEN TAKEN TOGETHER WITH ALL UNSATISFIED CONDITIONS PRECEDENT NOT
CONSENTED TO BY THE REQUISITE LENDERS, MATERIALLY ADVERSE TO THE INTERESTS OF
BORROWER, ADMINISTRATIVE AGENT OR THE LENDERS, AND OF WHICH THE LENDERS RECEIVED
WRITTEN NOTICE ON OR BEFORE THE ACQUISITION APPROVAL DATE; OR (3) ANY
UNSATISFIED CONDITION PRECEDENT THAT AROSE AFTER THE ACQUISITION APPROVAL DATE
THAT IS IMMATERIAL, WHEN TAKEN TOGETHER WITH ALL UNSATISFIED CONDITIONS
PRECEDENT NOT CONSENTED TO BY THE REQUISITE LENDERS, AND OF WHICH THE LENDERS
RECEIVED WRITTEN NOTICE PROMPTLY UPON BORROWER BECOMING AWARE THAT SUCH
CONDITION WOULD NOT BE SATISFIED.

 

(II)           VERIZON ACQUISITION DOCUMENTS.  THERE SHALL HAVE BEEN NO
AMENDMENT, MODIFICATION, CHANGE OR CONSENT OR AGREEMENT TO ANY AMENDMENT,
MODIFICATION, CHANGE OR CONSENT TO OR REGARDING, ANY OF THE TERMS OF THE VERIZON
ACQUISITION DOCUMENTATION, EXCEPT TO THE EXTENT SUCH CHANGE, AMENDMENT,
MODIFICATION OR CONSENT (1) HAS BEEN CONSENTED TO IN WRITING BY THE REQUISITE
LENDERS UNDER THIS AGREEMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED; (2) BECAME EFFECTIVE ON OR BEFORE THE ACQUISITION
APPROVAL DATE, IS NOT, WHEN TAKEN TOGETHER WITH ALL CHANGES, AMENDMENTS,
MODIFICATIONS OR CONSENTS NOT CONSENTED TO BY THE REQUISITE LENDERS, MATERIALLY
ADVERSE TO THE INTERESTS OF BORROWER, ADMINISTRATIVE AGENT OR THE LENDERS, AND
OF WHICH THE LENDERS RECEIVED WRITTEN NOTICE ON OR BEFORE THE ACQUISITION
APPROVAL DATE; OR (3) BECAME EFFECTIVE AFTER THE ACQUISITION APPROVAL DATE, IS
IMMATERIAL, WHEN TAKEN TOGETHER WITH ALL CHANGES, AMENDMENTS, MODIFICATIONS OR

 

65

--------------------------------------------------------------------------------


 

CONSENTS NOT CONSENTED TO BY THE REQUISITE LENDERS, AND OF WHICH THE LENDERS
RECEIVED WRITTEN NOTICE PROMPTLY UPON ITS ADOPTION.

 

(III)          VERIZON ACQUISITION.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, THAT THE VERIZON
ACQUISITION HAS BEEN FULLY CONSUMMATED, OTHER THAN PAYMENT OF THE PURCHASE PRICE
BY BORROWER AND THOSE CONDITIONS PRECEDENT IDENTIFIED IN SUBSECTION 7.2(G)(I),
IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THE VERIZON ACQUISITION
DOCUMENTATION, OTHER THAN AS MODIFIED OR WAIVED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.

 

(IV)          NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2008, THERE SHALL
NOT HAVE OCCURRED ANY EVENT OR CONDITION AFFECTING THE LOAN PARTIES WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2008, THERE SHALL NOT HAVE
OCCURRED ANY EVENT OR CONDITION MATERIALLY ADVERSELY AFFECTING THE ASSETS, TAKEN
AS A WHOLE, TO BE ACQUIRED BY THE ACQUIRED COMPANIES, BORROWER OR ANY OTHER LOAN
PARTY PURSUANT TO THE VERIZON ACQUISITION.

 


(H)          INITIAL FUNDING DATE.  THE INITIAL FUNDING DATE SHALL HAVE OCCURRED
ON OR BEFORE THE TERM LOAN B AVAILABILITY EXPIRATION DATE.


 


7.3           CONDITIONS TO ALL LOANS.  THE SEVERAL OBLIGATIONS OF LENDERS TO
MAKE LOANS, INCLUDING THE INITIAL LOAN, AND OF ANY ISSUING LENDER TO ISSUE
LETTERS OF CREDIT, ON ANY DATE (EACH SUCH DATE, A “FUNDING DATE”) ARE SUBJECT TO
THE FURTHER CONDITIONS PRECEDENT SET FORTH BELOW:


 


(A)          ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION 1.3, A NOTICE OF BORROWING REQUESTING AN ADVANCE OF A
LOAN, OR, IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 1.1(F)(IV), A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT.


 


(B)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5 OF THIS
AGREEMENT AND ELSEWHERE HEREIN AND IN THE LOAN DOCUMENTS SHALL BE (AND EACH
REQUEST BY BORROWER FOR A LOAN OR THE ISSUANCE OF A LETTER OF CREDIT SHALL
CONSTITUTE A REPRESENTATION AND WARRANTY BY THE LOAN PARTIES THAT SUCH
REPRESENTATIONS AND WARRANTIES ARE) TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH FUNDING DATE TO THE SAME EXTENT AS THOUGH MADE ON AND
AS OF THAT DATE, EXCEPT FOR ANY REPRESENTATION OR WARRANTY LIMITED BY ITS TERMS
TO A SPECIFIC DATE AND TAKING INTO ACCOUNT ANY AMENDMENTS TO THE SCHEDULES OR
EXHIBITS AS A RESULT OF ANY DISCLOSURES MADE IN WRITING BY BORROWER TO
ADMINISTRATIVE AGENT AFTER THE AMENDMENT DATE WHICH DISCLOSURES ARE REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT.


 


(C)           NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
FROM THE CONSUMMATION OF THE BORROWING CONTEMPLATED THAT WOULD CONSTITUTE AN
EVENT OF DEFAULT OR A DEFAULT.


 


(D)          NO ORDER, JUDGMENT OR DECREE OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL AUTHORITY SHALL PURPORT TO ENJOIN OR RESTRAIN ANY LENDER FROM
MAKING ANY LOAN OR AN ISSUING LENDER FROM ISSUING ANY LETTER OF CREDIT.

 

66

--------------------------------------------------------------------------------


 


(E)           SINCE THE AMENDMENT DATE, THERE SHALL NOT HAVE OCCURRED ANY EVENT
OR CONDITION HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


7.4           POST-CLOSING OBLIGATIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT, IT SHALL NOT BE A
CONDITION PRECEDENT TO THE FUNDING OF ANY LOAN HEREUNDER OR THE EFFECTIVENESS
HEREOF THAT THE LOAN PARTIES COMPLETE PRIOR TO THE LATER DATE SET FORTH IN THE
POST CLOSING LETTER ANY ACTION, OR EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED
AND DELIVERED) ANY DOCUMENT, SET FORTH IN THE POST-CLOSING LETTER.


 


SECTION 8


ASSIGNMENT AND PARTICIPATION


 


8.1           ASSIGNMENTS AND PARTICIPATIONS IN LOANS AND NOTES.


 


(A)          GENERAL.  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NEITHER BORROWER NOR ANY OTHER LOAN
PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT AND EACH
LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION 8.1(B), (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH
THE PROVISIONS OF SUBSECTION 8.1(D), OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SUBSECTION 8.1(E) (AND ANY
OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND
VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
SUBSECTION 8.1(D) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.  IN THE EVENT OF AN
ASSIGNMENT PURSUANT TO THIS SUBSECTION 8.1, IF A NEW NOTE IS REQUESTED BY THE
PERSON TO WHICH INTERESTS ARE TO BE ASSIGNED, BORROWER SHALL, UPON SURRENDER OF
THE ASSIGNING LENDER’S NOTE, ISSUE A NEW NOTE TO REFLECT THE INTERESTS OF THE
ASSIGNING LENDER AND THE PERSON TO WHICH INTERESTS ARE TO BE ASSIGNED. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, SO LONG AS
THE REQUISITE LENDERS SHALL REMAIN CAPABLE OF MAKING LIBOR LOANS, NO PERSON
SHALL BECOME A “LENDER” HEREUNDER UNLESS SUCH PERSON SHALL ALSO BE CAPABLE OF
MAKING LIBOR LOANS.


 


(B)           ASSIGNMENTS BY THE LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO
ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS LOAN COMMITMENTS AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:


 

(I)            MINIMUM AMOUNTS.

 

(1)           IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S LOAN COMMITMENT AND THE LOANS AT THE TIME

 

67

--------------------------------------------------------------------------------


 

OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO ANOTHER LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

 

(2)           IN ANY CASE NOT DESCRIBED IN SUBSECTION 8.1(B)(I)(1), THE
AGGREGATE AMOUNT OF THE LOAN COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE LOAN COMMITMENT IS NOT THEN IN
EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER
SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND
ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO ADMINISTRATIVE AGENT
OR, IF AN “EFFECTIVE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF
THE EFFECTIVE DATE) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF
ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).

 

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL OF THE ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE LOAN
COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER
FROM ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE
FACILITIES ON A NON-PRO RATA BASIS.

 

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION 8.1(B)(I)(2) AND, IN
ADDITION:

 

(1)           THE CONSENT OF BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (A) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (B) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; AND

 

(2)           THE CONSENT OF ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ASSIGNMENTS IN RESPECT
OF A FACILITY IF SUCH ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER WITH A LOAN
COMMITMENT OR A LOAN IN RESPECT OF SUCH FACILITY, AN AFFILIATE OF SUCH LENDER OR
AN APPROVED FUND WITH RESPECT TO SUCH LENDER.

 

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, AND THE ASSIGNEE, IF
IT IS NOT A LENDER, SHALL DELIVER TO ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE.

 

(V)           NO ASSIGNMENT TO BORROWER.  NO SUCH ASSIGNMENT SHALL BE MADE TO
BORROWER OR ANY OF BORROWER’S AFFILIATES OR SUBSIDIARIES.

 

68

--------------------------------------------------------------------------------


 

(VI)          NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.14 and 9.15 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection 8.1(B) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
8.1(D).

 


(C)           REGISTER.  ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS
AN AGENT OF BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN DENVER, COLORADO A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE LOAN COMMITMENTS
OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE
TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND BORROWER, ADMINISTRATIVE AGENT
AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT ABSENT MANIFEST ERROR, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)          PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, BORROWER OR ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY
PERSON (OTHER THAN A NATURAL PERSON OR BORROWER OR ANY OF BORROWER’S AFFILIATES
OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS LOAN COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) BORROWER, ADMINISTRATIVE AGENT AND THE
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. 
COBANK RESERVES THE RIGHT TO ASSIGN OR SELL PARTICIPATIONS IN ALL OR ANY PART OF
ITS PRO RATA SHARE OF EACH LOAN COMMITMENT AND/OR LOANS ON A NON-PATRONAGE
BASIS.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2 relating

 

69

--------------------------------------------------------------------------------


 

to amendments requiring unanimous consent of the Lenders that affects such
Participant.  Borrower agrees that each Participant shall be entitled to the
benefits of Subsections 1.11 and 1.13  to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Subsection 8.1(B).  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Subsection 6.7 as though it were a Lender, provided such Participant
agrees to be subject to Subsection 6.7 as though it were a Lender.

 

Any institutions chartered under the Farm Credit System that (i) has purchased a
participation in a minimum amount of $2,500,000, (ii) if Administrative Agent is
other than CoBank, has been designated by written notice from the selling Lender
to Administrative Agent as being entitled to be accorded the right of a voting
Participant, and (iii) receives the prior written consent of Administrative
Agent (such consent being required only if Administrative Agent is other than
CoBank) and of Borrower (such consent being required only if an Event of Default
then exists and is continuing and only as to members not disclosed to Borrower
on or prior to the Amendment Date as being a Participant as of the Amendment
Date) to become a voting Participant, shall be entitled to vote, and the voting
rights of the selling Lender shall be correspondingly reduced, on a
dollar-for-dollar basis, as if such Participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action to which the Lender selling such
participation is entitled to vote.

 


(E)           CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT  TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


8.2           ADMINISTRATIVE AGENT.

 

(A)          Appointment.  Each Lender hereby irrevocably appoints and
authorizes CoBank, as Administrative Agent and as Arranger; to act as
Administrative Agent or Arranger  hereunder and under any other Loan Document
with such powers as are specifically delegated to such Person by the terms of
this Agreement and any other Loan Document, together with such other powers as
are reasonably incidental thereto. Administrative Agent is authorized and
empowered to amend, modify or waive any provisions of this Agreement or the
other Loan Documents on behalf of Lenders, subject to the requirement that the
consent of certain Lenders or all Lenders, as appropriate, be obtained in
certain instances as provided in Subsections 8.3 and 9.2.  CoBank hereby agrees
to act as Administrative Agent on the express conditions contained in this
Subsection 8.2.  Other than the applicable provisions of Subsections 8.2(E) and
8.2(H), the provisions of this Subsection 8.2 are solely for the benefit of
Administrative Agent and Lenders, and neither the Loan Parties nor any other
Person shall have rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as Administrative Agent or Arranger, as
applicable, of Lenders and Administrative Agent shall assume or be deemed to
have assumed no obligation toward or relationship of agency or trust with or for
any Loan Party or its respective Affiliates or any other Person.  Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents or attorneys-in-fact and shall not

 

70

--------------------------------------------------------------------------------


 

be responsible for the negligence or misconduct of any agents or
attorneys-in-fact that it selects with reasonable care.


 


(B)           NATURE OF DUTIES.  THE DUTIES OF ADMINISTRATIVE AGENT SHALL BE
MECHANICAL AND ADMINISTRATIVE IN NATURE.  ADMINISTRATIVE AGENT SHALL NOT HAVE BY
REASON OF THIS AGREEMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER. 
NOTHING IN THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EXPRESS OR IMPLIED, IS
INTENDED TO OR SHALL BE CONSTRUED TO IMPOSE UPON ADMINISTRATIVE AGENT ANY
OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH LENDER EXPRESSLY ACKNOWLEDGES THAT
NONE OF ADMINISTRATIVE AGENT NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAVE MADE ANY REPRESENTATION
OR WARRANTY TO IT AND THAT NO ACT BY ADMINISTRATIVE AGENT OR ANY SUCH PERSON
HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF THE LOAN PARTIES OR ANY
OTHER PERSON, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY
ADMINISTRATIVE AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO ADMINISTRATIVE
AGENT THAT (I) IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ADMINISTRATIVE
AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTIES, FINANCIAL AND OTHER CONDITIONS AND
CREDITWORTHINESS OF THE LOAN PARTIES AND THE ACQUIRED COMPANIES AND MADE ITS OWN
DECISION TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO BORROWER HEREUNDER,
AND (II) IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ADMINISTRATIVE AGENT
OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS
AND DECISIONS IN TAKING OR NOT TAKING ACTION HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AND TO MAKE SUCH INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF
AS TO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTIES, FINANCIAL AND OTHER
CONDITIONS AND CREDITWORTHINESS OF THE LOAN PARTIES AND THE ACQUIRED COMPANIES. 
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY, EITHER INITIALLY OR
ON A CONTINUING BASIS, TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION WITH RESPECT THERETO (OTHER THAN AS EXPRESSLY REQUIRED HEREIN).  IF
ADMINISTRATIVE AGENT SEEKS THE CONSENT OR APPROVAL OF ANY LENDERS TO THE TAKING
OR REFRAINING FROM TAKING OF ANY ACTION HEREUNDER, THEN ADMINISTRATIVE AGENT
SHALL SEND NOTICE THEREOF TO EACH LENDER.  ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER ANY TIME THAT REQUISITE LENDERS HAVE INSTRUCTED
ADMINISTRATIVE AGENT TO ACT OR REFRAIN FROM ACTING PURSUANT HERETO.


 


(C)           RIGHTS, EXCULPATION, ETC.  EACH OF ADMINISTRATIVE AGENT, ITS
RESPECTIVE AFFILIATES AND ANY OF ITS OR ITS AFFILIATES’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR ATTORNEYS-IN-FACT SHALL NOT BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT EACH SUCH
ENTITY SHALL BE LIABLE WITH RESPECT TO ITS OWN GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.  ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY
APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF ANY
SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE
IN ERROR, THE SOLE RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE
SHALL BE TO RECOVER FROM OTHER LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO
WHICH THEY ARE DETERMINED TO BE ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE TO
RETURN TO SUCH LENDER ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM). IN
PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, ADMINISTRATIVE  AGENT SHALL
EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT,
BUT ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE EXECUTION,
EFFECTIVENESS,

 

71

--------------------------------------------------------------------------------


 


GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR SUFFICIENCY OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY,
OR FOR THE FINANCIAL CONDITION OF THE LOAN PARTIES OR ANY OTHER PERSON. 
ADMINISTRATIVE AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS FROM LENDERS WITH
RESPECT TO ANY ACTIONS OR APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF
ANY OF THE LOAN DOCUMENTS ADMINISTRATIVE AGENT IS PERMITTED OR REQUIRED TO TAKE
OR TO GRANT, AND IF SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED, ADMINISTRATIVE
AGENT SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING ANY ACTION OR TO
WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY WHATSOEVER TO ANY
PERSON FOR REFRAINING FROM ANY ACTION OR WITHHOLDING ANY APPROVAL UNDER ANY OF
THE LOAN DOCUMENTS (I) IF SUCH ACTION OR OMISSION WOULD, IN THE REASONABLE
OPINION OF ADMINISTRATIVE AGENT, VIOLATE ANY APPLICABLE LAW OR ANY PROVISION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (II) UNTIL IT SHALL HAVE RECEIVED
SUCH INSTRUCTIONS FROM REQUISITE LENDERS OR ALL OF LENDERS, AS APPLICABLE. 
WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION
WHATSOEVER AGAINST ADMINISTRATIVE AGENT AS A RESULT OF ADMINISTRATIVE AGENT
ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT, THE NOTES, OR ANY OF THE
OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS,
EXCEPT IN CONNECTION WITH ITS OWN GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT.


 


(D)          RELIANCE.  ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITTEN OR ORAL NOTICES,
STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY TELEPHONE MESSAGE OR
OTHER COMMUNICATION (INCLUDING ANY WRITING, ELECTRONIC MAIL, TELEX, TELECOPY OR
TELEGRAM) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE
BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES
HEREUNDER OR THEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT IN CONNECTION
WITH THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, ADMINISTRATION,
AMENDMENT, MODIFICATION, WAIVER OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS,
LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE WITH RESPECT TO RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


(E)           INDEMNIFICATION.  LENDERS WILL REIMBURSE AND INDEMNIFY
ADMINISTRATIVE AGENT AND ITS AFFILIATES AND ITS AND ITS AFFILIATES’ OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS-IN-FACT (COLLECTIVELY,
“REPRESENTATIVES”), ON DEMAND (TO THE EXTENT NOT ACTUALLY REIMBURSED BY THE LOAN
PARTIES, BUT WITHOUT LIMITING THE OBLIGATIONS OF THE LOAN PARTIES UNDER THIS
AGREEMENT) FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING,
REASONABLE ATTORNEYS’ FEES AND EXPENSES), ADVANCES OR DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST
ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES (I) IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN
OR OMITTED BY ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES UNDER THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS, AND (II) IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY, ADMINISTRATION, AMENDMENT, MODIFICATION,
WAIVER OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN PROPORTION TO EACH LENDER’S
PRO RATA SHARE; PROVIDED, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS RESULTING FROM ADMINISTRATIVE AGENT’S
OR ITS REPRESENTATIVES’ GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.  IF
ANY INDEMNITY FURNISHED TO ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES FOR ANY
PURPOSE SHALL, IN THE OPINION OF ADMINISTRATIVE AGENT, BE INSUFFICIENT OR BECOME

 

72

--------------------------------------------------------------------------------


 


IMPAIRED, ADMINISTRATIVE AGENT MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR
NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY
IS FURNISHED.  THE OBLIGATIONS OF LENDERS UNDER THIS SUBSECTION 8.2(E) SHALL
SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.


 


(F)           ADMINISTRATIVE AGENT, SYNDICATION AGENT AND DOCUMENTATION AGENT
INDIVIDUALLY.  WITH RESPECT TO ITS OBLIGATIONS UNDER THE LOAN COMMITMENTS, THE
LOANS MADE BY IT, AND THE NOTES ISSUED TO IT, EACH OF ADMINISTRATIVE AGENT, ANY
SYNDICATION AGENT, AND ANY DOCUMENTATION AGENT SHALL HAVE AND MAY EXERCISE THE
SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE
TERMS “LENDERS” OR “REQUISITE LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE EACH OF ADMINISTRATIVE AGENT, ANY
SYNDICATION AGENT AND ANY DOCUMENTATION AGENT IN ITS INDIVIDUAL CAPACITY AS A
LENDER OR AS ONE OF THE REQUISITE LENDERS.  EACH OF ADMINISTRATIVE AGENT, ANY
SYNDICATION AGENT AND ANY DOCUMENTATION AGENT MAY LEND MONEY TO, AND GENERALLY
ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH, LOAN PARTIES OR ANY
OTHER PERSON AS IF IT WERE NOT ACTING AS ADMINISTRATIVE AGENT, SYNDICATION AGENT
OR DOCUMENTATION AGENT PURSUANT HERETO.


 


(G)           NOTICE OF DEFAULT.  ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS
OR THE FINANCIAL CONDITION OF THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR ANY OTHER PERSON, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY
DEFAULT OR EVENT OF DEFAULT.  ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN NOTICE FROM A LOAN PARTY OR A
LENDER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT
AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  IN THE EVENT THAT
ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, ADMINISTRATIVE AGENT WILL GIVE
NOTICE THEREOF TO LENDERS AS SOON AS REASONABLY PRACTICABLE; PROVIDED, THAT IF
ANY SUCH NOTICE HAS ALSO BEEN FURNISHED TO LENDERS, ADMINISTRATIVE AGENT SHALL
HAVE NO OBLIGATION TO NOTIFY LENDERS WITH RESPECT THERETO.  ADMINISTRATIVE
AGENT  SHALL (SUBJECT TO THIS SUBSECTION 8.2) TAKE SUCH ACTION WITH RESPECT TO
SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL REASONABLY BE DIRECTED BY REQUISITE
LENDERS; PROVIDED, FURTHER, THAT, UNLESS AND UNTIL ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED SUCH DIRECTIONS, ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE AND IN THE BEST
INTERESTS OF LENDERS.


 


(H)          SUCCESSOR ADMINISTRATIVE AGENT.


 

(I)            RESIGNATION.  ADMINISTRATIVE AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL OF ITS AGENCY FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY
GIVING AT LEAST 30 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND LENDERS. 
SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR
ADMINISTRATIVE AGENT OF APPOINTMENT PURSUANT TO CLAUSE (II) BELOW OR AS
OTHERWISE PROVIDED BELOW.

 

(II)           APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH NOTICE OF RESIGNATION
PURSUANT TO CLAUSE (I) ABOVE, REQUISITE LENDERS SHALL (AND IF NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON RECEIPT OF BORROWER’S PRIOR
CONSENT, WHICH SHALL

 

73

--------------------------------------------------------------------------------


 

NOT BE UNREASONABLY WITHHELD), APPOINT A SUCCESSOR ADMINISTRATIVE AGENT FROM
AMONG LENDERS OR ANOTHER FINANCIAL INSTITUTION.  IF A SUCCESSOR ADMINISTRATIVE
AGENT SHALL NOT HAVE BEEN SO APPOINTED WITHIN THE 30 BUSINESS DAY PERIOD
REFERRED TO IN SUBSECTION 8.2(H)(I) ABOVE, THE RETIRING ADMINISTRATIVE AGENT,
UPON NOTICE TO (AND, SO LONG AS NO EVENT OF DEFAULT THEN EXISTS AND IS
CONTINUING, THE CONSENT OF) BORROWER, SHALL THEN APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT FROM AMONG LENDERS WHO SHALL SERVE AS ADMINISTRATIVE AGENT
UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS, UPON RECEIPT OF BORROWER’S PRIOR
WRITTEN CONSENT (IF REQUIRED UNDER THE FIRST SENTENCE OF THIS PARAGRAPH), WHICH
SHALL NOT BE UNREASONABLY WITHHELD, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS
PROVIDED ABOVE.

 

(III)          SUCCESSOR ADMINISTRATIVE AGENT.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR
ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS. 
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION AS ADMINISTRATIVE AGENT
UNDER THE LOAN DOCUMENTS, THE PROVISIONS OF THIS SUBSECTION 8.2 SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS.

 


(I)            COLLATERAL MATTERS.


 

(I)            RELEASE OF COLLATERAL.  LENDERS HEREBY IRREVOCABLY AUTHORIZE
ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN
GRANTED TO OR HELD BY ADMINISTRATIVE AGENT UPON ANY PROPERTY COVERED BY THE
SECURITY DOCUMENTS (1) UPON TERMINATION OF THE LOAN COMMITMENTS AND PAYMENT IN
CASH AND SATISFACTION OF ALL OBLIGATIONS (OTHER THAN INDEMNIFICATION OR EXPENSE
REIMBURSEMENT OBLIGATIONS NOT THEN DUE AND PAYABLE); (2) CONSTITUTING PROPERTY
BEING SOLD OR DISPOSED OF IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT IF
BORROWER CERTIFIES TO ADMINISTRATIVE AGENT IN WRITING THAT THE SALE OR
DISPOSITION IS MADE IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (AND ADMINISTRATIVE AGENT MAY RELY IN GOOD FAITH
CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY); (3) CONSTITUTING
PROPERTY LEASED TO A LOAN PARTY UNDER A LEASE WHICH HAS EXPIRED OR BEEN
TERMINATED IN A TRANSACTION PERMITTED UNDER THIS AGREEMENT OR IS ABOUT TO EXPIRE
AND WHICH HAS NOT BEEN, AND IS NOT INTENDED BY SUCH LOAN PARTY TO BE, RENEWED OR
EXTENDED; OR (4) OWNED BY A GUARANTOR UPON RELEASE OF SUCH GUARANTOR FROM ITS
OBLIGATIONS UNDER ANY LOAN DOCUMENT IF SUCH PERSON CEASES TO BE A GUARANTOR AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER.  IN ADDITION, ADMINISTRATIVE AGENT,
WITH THE CONSENT OF REQUISITE LENDERS, MAY RELEASE OR COMPROMISE ANY COLLATERAL
AND THE PROCEEDS THEREOF CONSTITUTING LESS THAN ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL.

 

(II)           CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES.  WITHOUT IN ANY
MANNER LIMITING ADMINISTRATIVE AGENT’S AUTHORITY TO ACT WITHOUT ANY SPECIFIC OR
FURTHER AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN SUBSECTION
8.2(I)(I)), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY
ADMINISTRATIVE AGENT OR BORROWER, THE AUTHORITY TO RELEASE ANY PROPERTY COVERED
BY THE SECURITY DOCUMENTS CONFERRED UPON

 

74

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT UNDER CLAUSES (2) THROUGH (4) OF THE FIRST SENTENCE OF
SUBSECTION 8.2(I)(I).  UPON RECEIPT BY ADMINISTRATIVE AGENT OF CONFIRMATION FROM
EACH LENDER OF ITS AUTHORITY TO RELEASE OR COMPROMISE ANY PARTICULAR ITEM OR
TYPES OF PROPERTY COVERED BY THE SECURITY DOCUMENTS UNDER SUBSECTION 8.2(I)(I),
AND UPON AT LEAST 10 BUSINESS DAYS’ PRIOR WRITTEN REQUEST BY BORROWER,
ADMINISTRATIVE AGENT SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO)
EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OR COMPROMISE
OF THE LIENS GRANTED TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ADMINISTRATIVE
AGENT AND LENDERS, UPON SUCH COLLATERAL, PROVIDED THAT (1) ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN
ADMINISTRATIVE AGENT’S OPINION, WOULD EXPOSE ADMINISTRATIVE AGENT TO LIABILITY
OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OR
COMPROMISE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (2) SUCH RELEASE OR
COMPROMISE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE SECURED
OBLIGATIONS OR ANY LIENS UPON (OR OBLIGATIONS OF THE LOAN PARTIES, IN RESPECT
OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES IN THE COLLATERAL, INCLUDING
PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF ANY COLLATERAL, ALL OF WHICH SHALL
CONTINUE TO CONSTITUTE PART OF THE PROPERTY COVERED BY THE SECURITY DOCUMENTS.

 

(III)          ABSENCE OF DUTY.  ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION
WHATSOEVER TO ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE PROPERTY COVERED
BY THE SECURITY DOCUMENTS EXISTS OR IS OWNED BY THE LOAN PARTIES, OR IS CARED
FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS GRANTED TO
ADMINISTRATIVE AGENT HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED,
PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR
TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE,
DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO ADMINISTRATIVE AGENT IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, IT BEING UNDERSTOOD AND AGREED THAT
WITH RESPECT TO THE PROPERTY COVERED BY THE SECURITY DOCUMENTS OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT
MAY DEEM APPROPRIATE, IN ITS DISCRETION, GIVEN ADMINISTRATIVE AGENT’S OWN
INTEREST IN PROPERTY COVERED BY THE SECURITY DOCUMENTS, AS ONE OF LENDERS AND AS
ADMINISTRATIVE AGENT, PROVIDED THAT ADMINISTRATIVE AGENT SHALL ACT IN
CONFORMANCE WITH SUBSECTION 8.2 AND EXERCISE THE SAME CARE WHICH IT WOULD IN
DEALING WITH LOANS FOR ITS OWN ACCOUNT AND SHALL BE LIABLE FOR ITS AND ITS
REPRESENTATIVES’ GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.

 


(J)            AGENCY FOR PERFECTION; ENFORCEMENT OF SECURITY BY ADMINISTRATIVE
AGENT.  ADMINISTRATIVE AGENT AND EACH LENDER HEREBY APPOINT EACH OTHER LENDER AS
AGENT FOR THE PURPOSE OF PERFECTING ADMINISTRATIVE AGENT’S SECURITY INTEREST IN
ASSETS WHICH, IN ACCORDANCE WITH ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE IN ANY
APPLICABLE JURISDICTION, CAN BE PERFECTED ONLY BY POSSESSION OR CONTROL.  SHOULD
ANY LENDER (OTHER THAN ADMINISTRATIVE AGENT) OBTAIN POSSESSION OF ANY SUCH
COLLATERAL, SUCH LENDER SHALL NOTIFY ADMINISTRATIVE AGENT THEREOF, AND, PROMPTLY
UPON ADMINISTRATIVE AGENT’S REQUEST THEREFOR, SHALL DELIVER SUCH COLLATERAL (OR
CONTROL THEREOF) TO ADMINISTRATIVE AGENT OR IN ACCORDANCE WITH ADMINISTRATIVE
AGENT’S INSTRUCTIONS WITHOUT AFFECTING ANY LENDER’S RIGHTS OF SET-OFF.  EACH
LENDER AGREES THAT IT WILL NOT HAVE ANY RIGHT INDIVIDUALLY TO ENFORCE OR SEEK TO
ENFORCE ANY SECURITY DOCUMENT OR TO REALIZE UPON ANY COLLATERAL SECURITY FOR THE
LOANS, IT BEING UNDERSTOOD AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE
EXERCISED ONLY BY ADMINISTRATIVE AGENT.

 

75

--------------------------------------------------------------------------------


 


(K)          DISSEMINATION OF INFORMATION.  ADMINISTRATIVE AGENT WILL USE ITS
BEST EFFORTS (EXCEPT WHERE OTHERWISE PROVIDED HEREIN) TO PROVIDE LENDERS WITH
ANY INFORMATION RECEIVED BY ADMINISTRATIVE AGENT FROM THE LOAN PARTIES WHICH IS
REQUIRED TO BE PROVIDED TO A LENDER HEREUNDER OR WHICH IS OTHERWISE REQUESTED BY
ANY LENDER, PROVIDED THAT ADMINISTRATIVE AGENT SHALL NOT BE LIABLE TO LENDERS
FOR ANY FAILURE TO DO SO, EXCEPT TO THE EXTENT THAT SUCH FAILURE IS ATTRIBUTABLE
TO ADMINISTRATIVE AGENT’S OR ITS REPRESENTATIVES’ GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.


 


8.3           AMENDMENTS, CONSENTS AND WAIVERS FOR CERTAIN ACTIONS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT (INCLUDING THIS SUBSECTION 8.3 AND
SUBSECTION 9.2) OR IN THE POST-CLOSING LETTER, ANY ASSIGNMENT AND ASSUMPTION OR
ANY OTHER LOAN DOCUMENT, THE CONSENT OF REQUISITE LENDERS AND BORROWER WILL BE
REQUIRED TO AMEND, MODIFY, TERMINATE, OR WAIVE ANY PROVISION OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY SECURED HEDGE AGREEMENT,
WHICH MAY ONLY BE AMENDED, MODIFIED OR TERMINATED, OR ANY PROVISION THEREOF
WAIVED, IN ACCORDANCE WITH THE TERMS THEREOF).


 


8.4           DISBURSEMENT OF FUNDS.  ADMINISTRATIVE AGENT SHALL ADVISE EACH
LENDER BY TELEPHONE OR TELECOPY OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
ANY LOAN REQUESTED BY BORROWER NO LATER THAN 11:00 A.M. (DENVER, COLORADO TIME)
AT LEAST TWO (2) BUSINESS DAYS IMMEDIATELY PRECEDING THE FUNDING DATE APPLICABLE
THERETO (IN THE CASE OF LIBOR LOANS), OTHERWISE ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE FUNDING DATE APPLICABLE THERETO, AND EACH SUCH LENDER SHALL PAY
ADMINISTRATIVE AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH REQUESTED LOAN, IN
SAME DAY FUNDS, BY WIRE TRANSFER TO ADMINISTRATIVE AGENT’S ACCOUNT BY NO LATER
THAN 1:00 P.M. (DENVER, COLORADO TIME) ON SUCH FUNDING DATE.  IF ANY LENDER
FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE FORTHWITH UPON ADMINISTRATIVE
AGENT’S DEMAND, ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY BORROWER, AND
ADMINISTRATIVE AGENT SHALL DISBURSE TO BORROWER, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, THAT PORTION OF SUCH LOAN AS TO WHICH ADMINISTRATIVE AGENT HAS
RECEIVED FUNDS.  IN SUCH EVENT, ADMINISTRATIVE AGENT MAY, ON BEHALF OF ANY
LENDER NOT TIMELY PAYING ADMINISTRATIVE AGENT, DISBURSE FUNDS TO BORROWER FOR
LOANS REQUESTED, SUBJECT TO THE PROVISIONS OF SUBSECTION 8.5(B).  EACH SUCH
LENDER SHALL REIMBURSE ADMINISTRATIVE AGENT ON DEMAND FOR ALL FUNDS DISBURSED ON
ITS BEHALF BY ADMINISTRATIVE AGENT.  NOTHING IN THIS SUBSECTION 8.4 OR ELSEWHERE
IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, INCLUDING THE PROVISIONS OF
SUBSECTION 8.5, SHALL BE DEEMED TO REQUIRE ADMINISTRATIVE AGENT (OR ANY OTHER
LENDER) TO ADVANCE FUNDS ON BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM
ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS
THAT ADMINISTRATIVE AGENT OR BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF
ANY DEFAULT BY SUCH LENDER HEREUNDER.


 


8.5           DISBURSEMENTS OF ADVANCES; PAYMENTS.


 


(A)          PRO RATA TREATMENT; APPLICATION.  UPON RECEIPT BY ADMINISTRATIVE
AGENT OF EACH PAYMENT FROM BORROWER HEREUNDER, OTHER THAN AS DESCRIBED IN THE
SUCCEEDING SENTENCE, ADMINISTRATIVE AGENT SHALL PROMPTLY CREDIT EACH LENDER’S
ACCOUNT WITH ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SUCH LENDER’S
PRO RATA SHARE AND SHALL PROMPTLY WIRE ADVICE OF THE AMOUNT OF SUCH CREDIT TO
EACH LENDER.  EACH PAYMENT TO ANY PERSON (INCLUDING ADMINISTRATIVE AGENT) OF
FEES UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT SHALL BE MADE IN LIKE MANNER,
BUT FOR THE ACCOUNT OF SUCH PERSON (INCLUDING ADMINISTRATIVE AGENT).

 

76

--------------------------------------------------------------------------------


 


NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT THAT
ANY LENDER FAILS TO FUND ITS PRO RATA SHARE OF ANY LOAN IN ACCORDANCE WITH THIS
AGREEMENT (EACH SUCH FAILING LENDER, A “NON-FUNDING LENDER”; THE PORTION OF SUCH
LOAN FUNDED BY OTHER LENDERS, A “NON PRO RATA LOAN”), UNTIL SUCH NON-FUNDING
LENDER’S CURE OF SUCH FAILURE THE PROCEEDS OF ALL AMOUNTS THEREAFTER REPAID OR
PREPAID TO ADMINISTRATIVE AGENT BY OR ON BEHALF OF BORROWER AND OTHERWISE
REQUIRED TO BE APPLIED TO SUCH NON-FUNDING LENDER’S SHARE OF ANY OF THE
OBLIGATIONS PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE ADVANCED TO
BORROWER BY ADMINISTRATIVE AGENT ON BEHALF OF SUCH NON-FUNDING LENDER TO CURE,
IN FULL OR IN PART, SUCH FAILURE BY SUCH NON-FUNDING LENDER, BUT SHALL
NEVERTHELESS BE DEEMED TO HAVE BEEN PAID TO SUCH NON-FUNDING LENDER IN
SATISFACTION OF SUCH OTHER OBLIGATIONS; PROVIDED, HOWEVER, THAT (I) THE
FOREGOING SHALL APPLY ONLY WITH RESPECT TO THE PROCEEDS OF PAYMENTS OF
OBLIGATIONS AND SHALL NOT AFFECT THE CONVERSION OR CONTINUATION OF LOANS
PURSUANT TO SUBSECTIONS 1.2(G) AND 1.3; (II) ANY SUCH NON-FUNDING LENDER SHALL
BE DEEMED TO HAVE CURED ITS FAILURE TO FUND ITS PRO RATA SHARE OF ANY LOAN AT
SUCH TIME AS AN AMOUNT EQUAL TO SUCH NON-FUNDING LENDER’S ORIGINAL PRO RATA
SHARE OF THE REQUESTED PRINCIPAL PORTION OF SUCH LOAN IS FULLY FUNDED TO
BORROWER, WHETHER MADE BY SUCH NON-FUNDING LENDER ITSELF OR BY OPERATION OF THE
TERMS OF THE FOREGOING, AND WHETHER OR NOT THE NON PRO RATA LOAN WITH RESPECT
THERETO HAS BEEN REPAID; (III) AMOUNTS ADVANCED TO BORROWER TO CURE, IN FULL OR
IN PART, ANY SUCH NON-FUNDING LENDER’S FAILURE TO FUND ITS PRO RATA SHARE OF ANY
LOAN (“CURE LOANS”) SHALL BEAR INTEREST AT THE RATE APPLICABLE TO BASE RATE
LOANS IN EFFECT FROM TIME TO TIME, AND FOR ALL OTHER PURPOSES OF THIS AGREEMENT
SHALL BE TREATED AS IF THEY WERE BASE RATE LOANS; AND (IV) REGARDLESS OF WHETHER
OR NOT A DEFAULT HAS OCCURRED OR IS CONTINUING, AND NOTWITHSTANDING THE
INSTRUCTIONS OF BORROWER AS TO ITS DESIRED APPLICATION, ALL REPAYMENTS OR
PREPAYMENTS OF PRINCIPAL WHICH, IN ACCORDANCE WITH THE OTHER TERMS OF THIS
AGREEMENT, WOULD BE APPLIED TO THE OUTSTANDING BASE RATE LOANS SHALL BE APPLIED
FIRST, RATABLY TO ALL BASE RATE LOANS CONSTITUTING NON PRO RATA LOANS, SECOND,
RATABLY TO BASE RATE LOANS OTHER THAN THOSE CONSTITUTING NON PRO RATA LOANS OR
CURE LOANS AND, THIRD, RATABLY TO BASE RATE LOANS CONSTITUTING CURE LOANS.


 


(B)           AVAILABILITY OF LENDER’S PRO RATA SHARE.


 

(I)            UNLESS ADMINISTRATIVE AGENT HAS BEEN NOTIFIED BY A LENDER PRIOR
TO A FUNDING DATE OF SUCH LENDER’S INTENTION NOT TO FUND ITS PRO RATA SHARE OF
THE LOAN AMOUNT REQUESTED BY BORROWER, AND ADMINISTRATIVE AGENT HAS GIVEN NOTICE
PURSUANT TO SUBSECTION 8.4, ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
WILL MAKE SUCH AMOUNT AVAILABLE TO ADMINISTRATIVE AGENT ON THE FUNDING DATE.  IF
SUCH AMOUNT IS NOT, IN FACT, MADE AVAILABLE TO ADMINISTRATIVE AGENT BY SUCH
LENDER WHEN DUE, AND ADMINISTRATIVE AGENT DISBURSES FUNDS TO BORROWER ON BEHALF
OF SUCH LENDER, ADMINISTRATIVE AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON
DEMAND FROM BORROWER, WITHOUT SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND,
WITH INTEREST THEREON AT THE RATE PER ANNUM THEN APPLICABLE TO SUCH LOAN.

 

(II)           NOTHING CONTAINED IN THIS SUBSECTION 8.5(B) WILL BE DEEMED TO
RELIEVE A LENDER OF ITS OBLIGATION TO FULFILL ITS COMMITMENTS OR TO PREJUDICE
ANY RIGHTS ADMINISTRATIVE AGENT OR BORROWER MAY HAVE AGAINST SUCH LENDER AS A
RESULT OF A DEFAULT BY SUCH LENDER UNDER THIS AGREEMENT.

 

77

--------------------------------------------------------------------------------


 

(III)          WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH LENDER
SHALL BE OBLIGATED TO FUND ITS PRO RATA SHARE OF ANY REVOLVING LOAN MADE AFTER
ANY EVENT OF DEFAULT OR ACCELERATION OF THE OBLIGATIONS WITH RESPECT TO ANY DRAW
ON A LETTER OF CREDIT.

 


(C)           RETURN OF PAYMENTS.


 

(I)            IF ADMINISTRATIVE AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS
AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL
BE RECEIVED BY ADMINISTRATIVE AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS
NOT RECEIVED BY ADMINISTRATIVE AGENT, THEN ADMINISTRATIVE AGENT WILL BE ENTITLED
TO RECOVER SUCH AMOUNT FROM SUCH LENDER WITHOUT SET-OFF, COUNTERCLAIM OR
DEDUCTION OF ANY KIND.

 

(II)           IF ADMINISTRATIVE AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT
RECEIVED BY ADMINISTRATIVE AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO
BORROWER OR PAID TO ANY OTHER PERSON PURSUANT TO ANY SOLVENCY LAW OR OTHERWISE,
THEN, NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS AGREEMENT,
ADMINISTRATIVE AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO
ANY LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO ADMINISTRATIVE AGENT ON
DEMAND ANY PORTION OF SUCH AMOUNT THAT ADMINISTRATIVE AGENT HAS DISTRIBUTED TO
SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE, IF ANY, AS ADMINISTRATIVE
AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER PERSON, WITHOUT SET-OFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


SECTION 9


MISCELLANEOUS


 


9.1           INDEMNITIES.  EACH LOAN PARTY AGREES TO INDEMNIFY, PAY, AND HOLD
ADMINISTRATIVE AGENT AND EACH LENDER AND THEIR RESPECTIVE AFFILIATES AND THE
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS OF
ADMINISTRATIVE AGENT, EACH LENDER AND THEIR RESPECTIVE AFFILIATES (THE
“INDEMNITEES”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES (INCLUDING REASONABLE FEES OF ATTORNEYS AND CONSULTANTS), DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS AND CLAIMS OF ANY KIND OR NATURE WHATSOEVER
THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE INDEMNITEE AS A
RESULT OF ADMINISTRATIVE AGENT AND EACH LENDER BEING A PARTY TO THIS AGREEMENT
OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY; PROVIDED, THAT (A) IN
THE ABSENCE OF A CONFLICT OF INTEREST, THE LOAN PARTIES SHALL ONLY BE REQUIRED
TO PAY THE FEES AND EXPENSES OF ONE LAW FIRM FOR ADMINISTRATIVE AGENT AND THE
LENDERS (IN ADDITION TO THE EXPENSES OF LOCAL AND SPECIAL COUNSEL FOR
ADMINISTRATIVE AGENT AND THE LENDERS) AND (B) THE LOAN PARTIES SHALL HAVE NO
OBLIGATION TO AN INDEMNITEE HEREUNDER WITH RESPECT TO LIABILITIES ARISING FROM
THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OF, OR BREACH OF ANY LOAN DOCUMENT BY,
THAT INDEMNITEE, IN EACH SUCH CASE AS DETERMINED BY A FINAL NON APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  THIS SUBSECTION 9.1 AND ALL
INDEMNIFICATION PROVISIONS CONTAINED WITHIN ANY OTHER LOAN DOCUMENT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


9.2           AMENDMENTS AND WAIVERS.  EXCEPT AS OTHERWISE PROVIDED HEREIN OR
THEREIN, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, OR CONSENT TO ANY
DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN WRITING AND SIGNED BY BORROWER AND REQUISITE

 

78

--------------------------------------------------------------------------------


 


LENDERS (OR ADMINISTRATIVE AGENT, IF EXPRESSLY SET FORTH HEREIN, IN ANY NOTE OR
IN ANY OTHER LOAN DOCUMENT); PROVIDED, THAT, NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT TO THE CONTRARY AND EXCEPT, WITH RESPECT TO AN ASSIGNEE OR
ASSIGNOR HEREUNDER, TO THE EXTENT PERMITTED BY ANY APPLICABLE ASSIGNMENT AND
ASSUMPTION, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL, UNLESS IN
WRITING AND SIGNED BY ALL LENDERS AFFECTED THEREBY (WHICH IN THE CASES OF
CLAUSES (D), (E), (F), (G) AND (H) SHALL BE ALL LENDERS), DO ANY OF THE
FOLLOWING: (A) INCREASE ANY LOAN COMMITMENT OF ANY LENDER, INCREASE ANY LENDER’S
PRO RATA SHARE OF ANY LOAN COMMITMENT, CHANGE A PRO RATA PAYMENT OF ANY LENDER,
OR MODIFY SUBSECTIONS 6.7, 6.9 OR 8.5; (B) REDUCE THE PRINCIPAL OF, RATE OF
INTEREST ON OR FEES PAYABLE WITH RESPECT TO ANY LOAN (OTHER THAN INDIRECTLY BY
REASON OF AN AMENDMENT TO A DEFINED TERM); (C) EXTEND THE REVOLVER EXPIRATION
DATE OR THE TERM LOAN MATURITY DATE OR EXTEND ANY OTHER SCHEDULED DATE ON WHICH
ANY OBLIGATION IS TO BE PAID (OTHER THAN THE DATE OF ANY PREPAYMENT, VOLUNTARY
OR MANDATORY); (D) CHANGE THE DEFINITION OF “REQUISITE LENDERS” OR CHANGE THE
PERCENTAGE OF LENDERS WHICH SHALL BE REQUIRED FOR LENDERS OR ANY OF THEM TO TAKE
ANY ACTION HEREUNDER; (E) RELEASE OR SUBORDINATE ADMINISTRATIVE AGENT’S LIEN ON
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (EXCEPT IF THE RELEASE OR
SUBORDINATION OF SUCH COLLATERAL IS PERMITTED UNDER AND EFFECTED IN ACCORDANCE
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) OR ANY MATERIAL GUARANTY OF THE
OBLIGATIONS (EXCEPT TO THE EXTENT EXPRESSLY CONTEMPLATED THEREBY); (F) AMEND OR
WAIVE THIS SUBSECTION 9.2 OR THE DEFINITIONS OF THE TERMS USED IN THIS
SUBSECTION 9.2 INSOFAR AS THE DEFINITIONS AFFECT THE SUBSTANCE OF THIS
SUBSECTION 9.2; (G) AMEND OR WAIVE SUBSECTION 6.2 OR THE PRIORITY OF PAYMENTS
SET FORTH IN SUBSECTION 6.8; OR (H) CONSENT TO THE ASSIGNMENT, DELEGATION OR
OTHER TRANSFER BY ANY LOAN PARTY OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER ANY
LOAN DOCUMENT; AND PROVIDED, FURTHER, THAT NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER AFFECTING THE RIGHTS OR DUTIES OF ADMINISTRATIVE AGENT
UNDER ANY LOAN DOCUMENT SHALL IN ANY EVENT BE EFFECTIVE, UNLESS IN WRITING AND
SIGNED BY ADMINISTRATIVE AGENT, IN ADDITION TO LENDERS REQUIRED HEREINABOVE TO
TAKE SUCH ACTION.  EACH AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
IT WAS GIVEN.  NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE
REQUIRED FOR ADMINISTRATIVE AGENT TO TAKE ADDITIONAL COLLATERAL PURSUANT TO ANY
LOAN DOCUMENT.  NO NOTICE TO OR DEMAND ON ANY LOAN PARTY OR ANY OTHER PERSON IN
ANY CASE SHALL ENTITLE SUCH LOAN PARTY OR SUCH PERSON TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.  ANY AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS
SUBSECTION 9.2 SHALL BE BINDING UPON EACH HOLDER OF THE NOTES AT THE TIME
OUTSTANDING, EACH FUTURE HOLDER OF THE NOTES, AND, IF SIGNED BY BORROWER, UPON
ALL THE LOAN PARTIES.


 

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or each affected
Lender, if the consent of Requisite Lenders is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is required but not obtained being referred to as a “Non-Consenting
Lender”), then so long as Administrative Agent is not a Non-Consenting Lender,
at Borrower’s request (and at Borrower’s sole cost and expense) Administrative
Agent, or a Person reasonably acceptable to Administrative Agent (the
“Substitute Lender”), shall have the right with Administrative Agent’s consent
(but shall have no obligation) to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon Administrative Agent’s
request, sell and assign to Administrative Agent or such Person, all of the Loan
Commitments and/or Loans of such Non-Consenting Lenders for an amount equal to
the principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest

 

79

--------------------------------------------------------------------------------


 

and fees and other amounts due or outstanding to such Non-Consenting Lender
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Assumption; provided, that, such Substitute Lender
must agree in writing to consent to the proposed amendment, modification, waiver
or termination to which the Non-Consenting Lender did not consent.  Upon
execution of any Assignment and Assumption Agreement pursuant to this Subsection
9.2, the Substitute Lender shall be entitled to vote on any pending waiver,
amendment or consent in lieu of the Non-Consenting Lender replaced by such
Substitute Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Loan
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

 


9.3           NOTICES.  ANY REQUIRED NOTICE OR OTHER COMMUNICATION SHALL BE IN
WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET FORTH BELOW AND MAY BE
PERSONALLY DELIVERED, TELECOPIED, OR SENT BY OVERNIGHT COURIER SERVICE AND SHALL
BE DEEMED TO HAVE BEEN GIVEN: (A) IF DELIVERED IN PERSON, WHEN DELIVERED; (B) IF
DELIVERED BY TELECOPY, ON THE DATE OF TRANSMISSION IF TRANSMITTED ON A BUSINESS
DAY BEFORE 2:00 P.M. (DENVER, COLORADO TIME) AND OTHERWISE ON THE BUSINESS DAY
NEXT SUCCEEDING THE DATE OF TRANSMISSION; (C) IF DELIVERED BY OVERNIGHT COURIER,
TWO (2) BUSINESS DAYS AFTER DELIVERY TO THE COURIER PROPERLY ADDRESSED.


 

Notices shall be addressed as follows or to such other address as a party shall
designate in a written notice in accordance with this Subsection 9.3:

 

If to Borrower or

 

any other Loan Party:

 

 

 

 

Atlantic Tele-Network, Inc.

 

10 Derby Square

 

Salem, MA 01970

 

Attn: Michael Prior

 

Fax No.: 978.744.3951

 

 

With a copy to:

Edwards Angell Palmer & Dodge LLP

 

111 Huntington Avenue

 

Boston, MA 02199

 

Attn: John D. Casais

 

Fax No.: 617.227.4420

 

If to a Lender or Administrative Agent:  To the address set forth on Schedule
9.3 or in the applicable Assignment and Assumption.

 


9.4           FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE.  NO FAILURE
OR DELAY ON THE PART OF ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE, NOR ANY
PARTIAL EXERCISE OF, ANY POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENTS SHALL IMPAIR SUCH POWER,

 

80

--------------------------------------------------------------------------------


 


RIGHT, OR PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF
DEFAULT.  ALL RIGHTS AND REMEDIES EXISTING HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT ARE CUMULATIVE TO AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES OTHERWISE
AVAILABLE.


 


9.5           MARSHALING; PAYMENTS SET ASIDE.  NEITHER ADMINISTRATIVE AGENT NOR
ANY LENDER SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN PAYMENT OF ANY
OR ALL OF THE SECURED OBLIGATIONS.  TO THE EXTENT THAT BORROWER OR ANY OTHER
PERSON MAKES PAYMENT(S) OR ADMINISTRATIVE AGENT ENFORCES ITS LIENS OR
ADMINISTRATIVE AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SET-OFF, AND SUCH
PAYMENT(S) OR THE PROCEEDS OF SUCH ENFORCEMENT OR SET-OFF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, OR REQUIRED
TO BE REPAID BY ANYONE (WHETHER BY DEMAND, LITIGATION, SETTLEMENT OR OTHERWISE),
THEN TO THE EXTENT OF SUCH RECOVERY, THE SECURED OBLIGATIONS OR PART THEREOF
ORIGINALLY INTENDED TO BE SATISFIED, AND ALL LIENS, RIGHTS AND REMEDIES
THEREFOR, SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SET-OFF HAD NOT OCCURRED.


 


9.6           SEVERABILITY.  THE INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY OF
ANY PROVISION UNDER THE LOAN DOCUMENTS IN ANY JURISDICTION SHALL NOT AFFECT OR
IMPAIR THE REMAINING PROVISIONS IN THE LOAN DOCUMENTS OR ANY SUCH INVALID,
UNENFORCEABLE OR ILLEGAL PROVISION IN ANY JURISDICTION IN WHICH IT IS NOT
INVALID, UNENFORCEABLE OR ILLEGAL.


 


9.7           LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’
RIGHTS.  THE OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL AND NOT JOINT AND NO
LENDER SHALL BE RESPONSIBLE FOR THE OBLIGATION OR COMMITMENT OF ANY OTHER LENDER
HEREUNDER.  IN THE EVENT THAT ANY LENDER AT ANY TIME SHOULD FAIL TO MAKE A LOAN
AS HEREIN PROVIDED, LENDERS, OR ANY OF THEM, AT THEIR SOLE OPTION, MAY MAKE THE
LOAN THAT WAS TO HAVE BEEN MADE BY THE LENDER SO FAILING TO MAKE SUCH LOAN. 
NOTHING CONTAINED IN ANY LOAN DOCUMENT AND NO ACTION TAKEN BY ADMINISTRATIVE
AGENT OR ANY LENDER PURSUANT HERETO OR THERETO SHALL BE DEEMED TO CONSTITUTE
LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND
OF ENTITY. THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH LENDER SHALL BE A
SEPARATE AND INDEPENDENT DEBT.


 


9.8           HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT
FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


9.9           APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
COLORADO, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR PERMIT
APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.


 


9.10         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS, EXCEPT THAT NONE OF THE LOAN PARTIES MAY ASSIGN THEIR
RESPECTIVE RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL
LENDERS.

 

81

--------------------------------------------------------------------------------


 


9.11         NO FIDUCIARY RELATIONSHIP.  NO PROVISION IN THE LOAN DOCUMENTS AND
NO COURSE OF DEALING BETWEEN THE PARTIES SHALL BE DEEMED TO CREATE ANY FIDUCIARY
DUTY OWING TO THE LOAN PARTIES OR THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES BY
ADMINISTRATIVE AGENT OR ANY LENDER.


 


9.12         CONSTRUCTION.  ADMINISTRATIVE AGENT, EACH LENDER AND BORROWER
ACKNOWLEDGE THAT EACH OF THEM HAS HAD THE BENEFIT OF LEGAL COUNSEL OF ITS OWN
CHOICE AND HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW THE LOAN DOCUMENTS WITH
ITS LEGAL COUNSEL AND THAT THE LOAN DOCUMENTS SHALL BE CONSTRUCTED AS IF JOINTLY
DRAFTED BY ADMINISTRATIVE AGENT, EACH LENDER AND BORROWER.


 


9.13         CONFIDENTIALITY.  ADMINISTRATIVE AGENT AND LENDERS AGREE TO HOLD
ANY CONFIDENTIAL INFORMATION SUFFICIENTLY IDENTIFIED AS BEING CONFIDENTIAL OR
PROPRIETARY THAT THEY MAY RECEIVE FROM OR ON BEHALF OF THE LOAN PARTIES OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES PURSUANT TO THIS AGREEMENT IN CONFIDENCE,
EXCEPT FOR DISCLOSURE: (A) ON A CONFIDENTIAL BASIS TO DIRECTORS, OFFICERS,
EMPLOYEES, ADMINISTRATIVE AGENT OR LEGAL COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS
AND OTHER PROFESSIONAL ADVISORS OF ADMINISTRATIVE AGENT OR LENDERS OR THEIR
RESPECTIVE AFFILIATES; (B) TO REGULATORY OFFICIALS HAVING JURISDICTION OVER
ADMINISTRATIVE AGENT OR LENDERS OR THEIR AFFILIATES; (C) AS REQUIRED BY
APPLICABLE LAW OR LEGAL PROCESS; OR (D) IN CONNECTION WITH ANY LEGAL PROCEEDING
BETWEEN OR AMONG ADMINISTRATIVE AGENT OR LENDERS OR THEIR AFFILIATES AND THE
LOAN PARTIES, THEIR RESPECTIVE SUBSIDIARIES OR THEIR RESPECTIVE AFFILIATES
(PROVIDED THAT, IN THE EVENT ADMINISTRATIVE AGENT OR LENDERS OR THEIR AFFILIATES
ARE SO REQUIRED TO DISCLOSE SUCH CONFIDENTIAL INFORMATION PURSUANT TO CLAUSE
(C) OF THIS SUBSECTION 9.13, ADMINISTRATIVE AGENT OR LENDERS SHALL PROMPTLY
NOTIFY BORROWER (UNLESS LEGALLY PROHIBITED FROM SO DOING), SO THAT BORROWER OR
ANY OF ITS SUBSIDIARIES MAY SEEK, AT ITS SOLE COST AND EXPENSE, A PROTECTIVE
ORDER OR OTHER APPROPRIATE REMEDY); AND (E) TO ANOTHER PERSON IN CONNECTION WITH
A DISPOSITION OR PROPOSED DISPOSITION TO THAT PERSON OF ALL OR PART OF THAT
LENDER’S INTERESTS HEREUNDER OR A PARTICIPATION INTEREST IN ITS PRO RATA SHARE,
PROVIDED THAT SUCH DISCLOSURE IS MADE SUBJECT TO AN APPROPRIATE CONFIDENTIALITY
AGREEMENT ON TERMS SUBSTANTIALLY SIMILAR TO THIS SUBSECTION 9.13. FOR PURPOSES
OF THE FOREGOING, “CONFIDENTIAL INFORMATION” SHALL MEAN ALL INFORMATION
RESPECTING THE LOAN PARTIES, THEIR RESPECTIVE SUBSIDIARIES OR THEIR RESPECTIVE
AFFILIATES, OTHER THAN (I) INFORMATION PREVIOUSLY FILED BY BORROWER OR ITS
AFFILIATES OR SUBSIDIARIES WITH ANY GOVERNMENTAL AUTHORITY AND AVAILABLE TO THE
PUBLIC OR OTHERWISE MADE AVAILABLE TO THIRD PARTIES ON A NON-CONFIDENTIAL BASIS,
(II) INFORMATION PREVIOUSLY PUBLISHED IN ANY PUBLIC MEDIUM FROM A SOURCE OTHER
THAN, DIRECTLY OR INDIRECTLY, ADMINISTRATIVE AGENT OR LENDERS IN VIOLATION OF
THIS SUBSECTION 9.13 AND (III) INFORMATION OBTAINED BY ADMINISTRATIVE AGENT OR
LENDERS FROM A SOURCE INDEPENDENT OF BORROWER OR ITS SUBSIDIARIES.


 


9.14         CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE LOAN
PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR STATE COURT IN
THE STATE OF COLORADO, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS.  EACH OF THE LOAN
PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT, PERSONAL

 

82

--------------------------------------------------------------------------------


 


JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. 
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS
AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.


 


(A)          EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY
AGREES THAT SERVICE OF THE SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH
MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING
BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, A COPY OF SUCH PROCESS TO A LOAN
PARTY, ADMINISTRATIVE AGENT OR A LENDER AT THE ADDRESS TO WHICH NOTICES TO SUCH
LOAN PARTY, ADMINISTRATIVE AGENT OR SUCH LENDERS ARE THEN TO BE SENT PURSUANT TO
SUBSECTION 9.3 AND THAT PERSONAL SERVICE OF PROCESS SHALL NOT BE REQUIRED. 
NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY ANY OTHER
METHOD PERMITTED BY LAW.


 


9.15         WAIVER OF JURY TRIAL.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE
AGENT AND LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION AND ANY RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG ANY OF THEM.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS
ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF ADMINISTRATIVE AGENT AND EACH LENDER.

 

83

--------------------------------------------------------------------------------


 


9.16         SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS.  ALL AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE MAKING OF THE LOANS, THE ISSUANCE OF THE LETTERS
OF CREDIT AND THE EXECUTION AND DELIVERY OF THE NOTES.  NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT OR IMPLIED BY LAW TO THE CONTRARY, THE AGREEMENTS OF THE LOAN
PARTIES SET FORTH IN SUBSECTIONS 1.4(D), 1.11, 1.14, 9.1, 9.9, 9.14 AND 9.15 AND
THE AGREEMENTS OF LENDERS SET FORTH IN SUBSECTION 8.2(E) (TOGETHER WITH ANY
OTHER SECTIONS AND SUBSECTIONS STATED HEREIN TO SO SURVIVE) SHALL SURVIVE THE
PAYMENT OF THE LOANS AND THE LETTER OF CREDIT LIABILITIES AND THE TERMINATION OF
THIS AGREEMENT.


 


9.17         ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.


 


9.18         COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND ANY AMENDMENTS,
WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  THIS
AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART HEREOF BY
EACH OF THE PARTIES HERETO.


 


9.19         PATRIOT ACT.  THE LENDERS NOTIFY THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT
(TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT
ACT”), THEY ARE REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES EACH OF BORROWER AND ITS SUBSIDIARIES, WHICH INFORMATION INCLUDES THE
NAME AND ADDRESS OF SUCH ENTITY AND OTHER INFORMATION THAT WILL ALLOW THE
LENDERS TO IDENTIFY SUCH IN ACCORDANCE WITH THE PATRIOT ACT.  EACH OF THE LOAN
PARTIES AND THEIR RESPECTIVE SUBSIDIARIES SHALL PROVIDE TO THE EXTENT
COMMERCIALLY REASONABLE, SUCH INFORMATION AND TAKE SUCH OTHER ACTIONS AS ARE
REASONABLY REQUESTED BY THE LENDERS IN ORDER TO ASSIST THE LENDERS IN
MAINTAINING COMPLIANCE WITH THE PATRIOT ACT.


 


9.20         GUARANTY OF SECURED OBLIGATIONS BY GUARANTORS.


 


(A)          THE GUARANTY.  IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS
AGREEMENT AND TO EXTEND CREDIT HEREUNDER AND IN RECOGNITION OF THE DIRECT
BENEFITS TO BE RECEIVED BY GUARANTORS FROM THE EXTENSIONS OF CREDIT HEREUNDER,
EACH GUARANTOR HEREBY AGREES WITH ADMINISTRATIVE AGENT AND THE SECURED PARTIES
AS FOLLOWS:  EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY JOINTLY AND
SEVERALLY GUARANTEES AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY THE FULL AND
PROMPT PAYMENT WHEN DUE, WHETHER UPON MATURITY, BY ACCELERATION OR OTHERWISE, TO
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES OF ANY AND ALL SECURED
OBLIGATIONS.  IF ANY OR ALL OF THE SECURED OBLIGATIONS BECOME DUE AND PAYABLE
HEREUNDER, EACH GUARANTOR UNCONDITIONALLY PROMISES TO PAY SUCH INDEBTEDNESS TO
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, ON ORDER, OR DEMAND,
TOGETHER WITH ANY AND ALL REASONABLE EXPENSES WHICH MAY BE INCURRED BY
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES IN COLLECTING ANY OF THE
SECURED OBLIGATIONS.  EACH GUARANTOR HEREBY AGREES THAT THIS IS A GUARANTY OF
PAYMENT AND PERFORMANCE AND NOT OF COLLECTION ONLY.

 

84

--------------------------------------------------------------------------------


 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under Applicable Law (whether
federal or state and including, the Bankruptcy Code).

 

Each Guarantor’s maximum obligations hereunder (the “Maximum Guarantor
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

 

(I)            IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST SUCH GUARANTOR
UNDER THE BANKRUPTCY CODE ON OR WITHIN TWO (2) YEARS FROM THE DATE ON WHICH ANY
OF THE SECURED OBLIGATIONS ARE INCURRED, THE MAXIMUM AMOUNT THAT WOULD NOT
OTHERWISE CAUSE THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS SUBSECTION 9.20 (OR
ANY OTHER OBLIGATIONS OF SUCH GUARANTOR TO ADMINISTRATIVE AGENT, THE LENDERS AND
ANY OTHER PERSON HOLDING ANY OF THE SECURED OBLIGATIONS) TO BE AVOIDABLE OR
UNENFORCEABLE AGAINST SUCH GUARANTOR UNDER (A) SECTION 548 OF THE BANKRUPTCY
CODE OR (B) ANY STATE FRAUDULENT TRANSFER OR FRAUDULENT CONVEYANCE ACT OR
STATUTE APPLIED IN SUCH CASE OR PROCEEDING BY VIRTUE OF SECTION 544 OF THE
BANKRUPTCY CODE; OR

 

(II)           IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST SUCH GUARANTOR
UNDER THE BANKRUPTCY CODE SUBSEQUENT TO TWO (2) YEARS FROM THE DATE ON WHICH ANY
OF THE SECURED OBLIGATIONS OF SUCH GUARANTOR ARE INCURRED, THE MAXIMUM AMOUNT
THAT WOULD NOT OTHERWISE CAUSE THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS
SUBSECTION 9.20 (OR ANY OTHER OBLIGATIONS OF SUCH GUARANTOR TO ADMINISTRATIVE
AGENT, LENDERS AND ANY OTHER PERSON HOLDING ANY OF THE SECURED OBLIGATIONS) TO
BE AVOIDABLE OR UNENFORCEABLE AGAINST SUCH GUARANTOR UNDER ANY STATE FRAUDULENT
TRANSFER OR FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN ANY SUCH CASE OR
PROCEEDING BY VIRTUE OF SECTION 544 OF THE BANKRUPTCY CODE;

 

(III)          IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST SUCH GUARANTOR
UNDER ANY LAW, STATUTE OR REGULATION OTHER THAN THE BANKRUPTCY CODE RELATING TO
DISSOLUTION, LIQUIDATION, CONSERVATORSHIP, BANKRUPTCY, MORATORIUM, READJUSTMENT
OF DEBT, COMPROMISE, REARRANGEMENT, RECEIVERSHIP, INSOLVENCY, REORGANIZATION OR
SIMILAR DEBTOR RELIEF FROM TIME TO TIME IN EFFECT AFFECTING THE RIGHTS OF
CREDITORS GENERALLY (COLLECTIVELY, “OTHER DEBTOR RELIEF LAW”), THE MAXIMUM
AMOUNT THAT WOULD NOT OTHERWISE CAUSE THE OBLIGATIONS OF SUCH GUARANTOR UNDER
THIS SUBSECTION 9.20 (OR ANY OTHER OBLIGATIONS OF SUCH GUARANTOR TO
ADMINISTRATIVE AGENT, THE LENDERS AND ANY OTHER PERSON HOLDING ANY OF THE
SECURED OBLIGATIONS) TO BE AVOIDABLE OR UNENFORCEABLE AGAINST SUCH GUARANTOR
UNDER SUCH OTHER DEBTOR RELIEF LAW, INCLUDING, ANY STATE FRAUDULENT TRANSFER OR
FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN ANY SUCH CASE OR PROCEEDING. 
(THE SUBSTANTIVE STATE OR FEDERAL LAWS UNDER WHICH THE POSSIBLE AVOIDANCE OR
UNENFORCEABILITY OF THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS SUBSECTION 9.20
(OR ANY OTHER OBLIGATIONS OF GUARANTOR TO ADMINISTRATIVE AGENT, THE LENDERS AND
ANY OTHER PERSON HOLDING ANY OF THE SECURED OBLIGATIONS) SHALL BE DETERMINED IN
ANY SUCH CASE OR PROCEEDING SHALL HEREINAFTER BE REFERRED TO AS THE “AVOIDANCE
PROVISIONS”.)

 

85

--------------------------------------------------------------------------------


 

To the extent set forth above, but only to the extent that the obligations of
such Guarantor under this Subsection 9.20, or the transfers made by such
Guarantor under the Security Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or obligations of such Guarantor under this Subsection 9.20 would
render such Guarantor insolvent, or leave such Guarantor with an unreasonably
small capital or unreasonably small assets to conduct its business, or cause
such Guarantor to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the obligations of such Guarantor are deemed to have been
incurred and transfers made under such Avoidance Provisions, then such
obligations shall be reduced to that amount which, after giving effect thereto,
would not cause the obligations of such Guarantor under this Subsection 9.20 (or
any other obligations of such Guarantor to Administrative Agent, the Lenders or
any other Person holding any of the Secured Obligations), as so reduced, to be
subject to avoidance under such Avoidance Provisions.  This paragraph is
intended solely to preserve the rights hereunder of Administrative Agent, the
Lenders and any other Person holding any of the Secured Obligations to the
maximum extent that would not cause the obligations of such Guarantor under this
Subsection 9.20 to be subject to avoidance under any Avoidance Provisions, and
neither such Guarantor nor any other Person shall have any right, defense,
offset, or claim under this paragraph as against Administrative Agent, the
Lenders or any other Person holding any of the Secured Obligations that would
not otherwise be available to such Person under the Avoidance Provisions.

 

Each Guarantor agrees that the obligations of such Guarantor under this
Subsection 9.20 may at any time and from time to time exceed the Maximum
Guarantor Liability, without impairing the guaranty or any provision contained
herein or affecting the rights and remedies of Administrative Agent and the
Lenders hereunder.

 


(B)           BANKRUPTCY.  ADDITIONALLY, EACH OF GUARANTORS UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES JOINTLY AND SEVERALLY THE PAYMENT OF ANY AND ALL SECURED
OBLIGATIONS WHETHER OR NOT DUE OR PAYABLE UPON THE OCCURRENCE OF ANY OF THE
EVENTS SPECIFIED IN SUBSECTIONS 6.1(F) OR (G) AND UNCONDITIONALLY PROMISES TO
PAY SUCH SECURED OBLIGATIONS ON DEMAND.  EACH OF THE GUARANTORS FURTHER AGREES
THAT TO THE EXTENT THAT BORROWER OR ANY GUARANTOR SHALL MAKE A PAYMENT OR A
TRANSFER OF AN INTEREST IN ANY PROPERTY TO ADMINISTRATIVE AGENT OR ANY LENDER,
WHICH PAYMENT OR TRANSFER OR ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, OR OTHERWISE IS AVOIDED, AND/OR
REQUIRED TO BE REPAID TO BORROWER OR ANY GUARANTOR, THE ESTATE OF BORROWER OR
ANY GUARANTOR, A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW,
STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN TO THE EXTENT OF SUCH
AVOIDANCE OR REPAYMENT, THE OBLIGATION OR PART THEREOF INTENDED TO BE SATISFIED
SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SAID PAYMENT HAD
NOT BEEN MADE.


 


(C)           NATURE OF LIABILITY.  THE LIABILITY OF EACH GUARANTOR HEREUNDER IS
EXCLUSIVE AND INDEPENDENT OF ANY SECURITY FOR OR OTHER GUARANTY OF THE SECURED
OBLIGATIONS WHETHER EXECUTED BY ANY SUCH GUARANTOR, ANY OTHER GUARANTOR OR BY
ANY OTHER PARTY, AND NO GUARANTOR’S LIABILITY HEREUNDER SHALL BE AFFECTED OR
IMPAIRED BY (I) ANY DIRECTION AS TO APPLICATION OF PAYMENT BY BORROWER OR BY ANY
OTHER PARTY, OR (II) ANY OTHER CONTINUING OR OTHER GUARANTY, UNDERTAKING OR
MAXIMUM LIABILITY OF A GUARANTOR OR OF ANY OTHER PARTY AS TO THE SECURED
OBLIGATIONS, OR (III) ANY

 

86

--------------------------------------------------------------------------------


 


PAYMENT ON OR REDUCTION OF ANY SUCH OTHER GUARANTY OR UNDERTAKING, OR (IV) ANY
DISSOLUTION, TERMINATION OR INCREASE, DECREASE OR CHANGE IN PERSONNEL BY
BORROWER OR OTHER GUARANTOR, OR (V) ANY PAYMENT MADE TO A SECURED PARTY ON THE
SECURED OBLIGATIONS WHICH SUCH SECURED PARTY REPAYS BORROWER OR ANOTHER
GUARANTOR PURSUANT TO COURT ORDER IN ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, MORATORIUM OR OTHER DEBTOR RELIEF PROCEEDING, AND EACH OF
GUARANTORS WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO THE DEFERRAL OR MODIFICATION OF ITS OBLIGATIONS HEREUNDER BY REASON OF ANY
SUCH PROCEEDING.


 


(D)          INDEPENDENT OBLIGATION.  THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER ARE INDEPENDENT OF THE OBLIGATIONS OF ANY OTHER GUARANTOR OR BORROWER,
AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST EACH
GUARANTOR WHETHER OR NOT ACTION IS BROUGHT AGAINST ANY OTHER GUARANTOR OR
BORROWER AND WHETHER OR NOT ANY OTHER GUARANTOR OR BORROWER IS JOINED IN ANY
SUCH ACTION OR ACTIONS.


 


(E)           AUTHORIZATION.  EACH OF GUARANTORS AUTHORIZES EACH SECURED PARTY
WITHOUT NOTICE OR DEMAND (EXCEPT AS SHALL BE REQUIRED BY APPLICABLE STATUTE AND
CANNOT BE WAIVED), AND WITHOUT AFFECTING OR IMPAIRING ITS LIABILITY HEREUNDER,
FROM TIME TO TIME TO (I)  CHANGE THE TERMS OF THE SECURED OBLIGATIONS OR ANY
PART THEREOF, WITH THE CONSENT OF BORROWER, (II) TAKE AND HOLD SECURITY FROM ANY
OTHER GUARANTOR OR ANY OTHER PARTY FOR THE PAYMENT OF THIS GUARANTY OR THE
SECURED OBLIGATIONS AND EXCHANGE, ENFORCE, WAIVE AND RELEASE ANY SUCH SECURITY,
AND APPLY SUCH SECURITY AND DIRECT THE ORDER OR MANNER OF SALE THEREOF AS
ADMINISTRATIVE AGENT AND LENDERS IN THEIR DISCRETION MAY DETERMINE AND
(III) RELEASE OR SUBSTITUTE ANY ONE OR MORE ENDORSERS, GUARANTORS, BORROWER OR
OTHER OBLIGORS.


 


(F)           RELIANCE.  IT IS NOT NECESSARY FOR ADMINISTRATIVE AGENT OR THE
LENDERS TO INQUIRE INTO THE CAPACITY OR POWERS OF BORROWER OR ANY GUARANTOR OR
THE OFFICERS, DIRECTORS, MEMBERS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT
ON ITS BEHALF, AND ANY INDEBTEDNESS MADE OR CREATED IN RELIANCE UPON THE
PROFESSED EXERCISE OF SUCH POWERS SHALL BE GUARANTEED HEREUNDER.


 


(G)           WAIVER.


 

(I)            EACH OF THE GUARANTORS WAIVES ANY RIGHT (EXCEPT AS SHALL BE
REQUIRED BY APPLICABLE STATUTE AND CANNOT BE WAIVED) TO REQUIRE ANY SECURED
PARTY TO (1) PROCEED AGAINST BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PARTY,
(2) PROCEED AGAINST OR EXHAUST ANY SECURITY HELD FROM BORROWER, ANY OTHER
GUARANTOR OR ANY OTHER PARTY, OR (3) PURSUE ANY OTHER REMEDY IN SUCH SECURED
PARTY’S POWER WHATSOEVER.  EACH OF THE GUARANTORS WAIVES ANY DEFENSE BASED ON OR
ARISING OUT OF ANY DEFENSE, OTHER THAN PAYMENT IN FULL OF THE SECURED
OBLIGATIONS, BASED ON OR ARISING OUT OF THE DISABILITY OF BORROWER, ANY OTHER
GUARANTOR OR ANY OTHER PARTY, OR THE UNENFORCEABILITY OF THE INDEBTEDNESS OR ANY
PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF
BORROWER OTHER THAN PAYMENT IN FULL OF THE INDEBTEDNESS.  ANY SECURED PARTY MAY,
AT ITS ELECTION, FORECLOSE ON ANY SECURITY HELD BY IT BY ONE OR MORE JUDICIAL OR
NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY SUCH SALE IS COMMERCIALLY
REASONABLE (TO THE EXTENT SUCH SALE IS PERMITTED BY AND CONDUCTED IN ACCORDANCE
WITH APPLICABLE LAW), OR EXERCISE ANY OTHER RIGHT OR REMEDY ANY SECURED PARTY
MAY HAVE AGAINST BORROWER OR ANY OTHER PARTY, OR ANY SECURITY, WITHOUT AFFECTING
OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY GUARANTOR HEREUNDER EXCEPT TO THE
EXTENT THE INDEBTEDNESS

 

87

--------------------------------------------------------------------------------


 

HAS BEEN PAID.  EACH OF THE GUARANTORS WAIVES ANY DEFENSE ARISING OUT OF ANY
SUCH ELECTION BY ANY SECURED PARTY, EVEN THOUGH SUCH ELECTION OPERATES TO IMPAIR
OR EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY
OF THE GUARANTORS AGAINST BORROWER OR ANY OTHER PARTY OR ANY SECURITY.

 

(II)           EACH OF THE GUARANTORS WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS AND NOTICES,
INCLUDING, NOTICES OF NONPERFORMANCE, NOTICE OF PROTEST, NOTICES OF DISHONOR,
NOTICES OF ACCEPTANCE OF THIS GUARANTY, AND NOTICES OF THE EXISTENCE, CREATION
OR INCURRING OF NEW OR ADDITIONAL INDEBTEDNESS.  EACH OF THE GUARANTORS ASSUMES
ALL RESPONSIBILITY FOR BEING AND KEEPING ITSELF INFORMED OF BORROWER’S FINANCIAL
CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF
NONPAYMENT OF THE OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS
WHICH SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NONE OF THE
SECURED PARTIES SHALL HAVE ANY DUTY TO ADVISE SUCH GUARANTOR OF INFORMATION
KNOWN TO IT REGARDING SUCH CIRCUMSTANCES OR RISKS.

 

(III)          EACH OF THE GUARANTORS HEREBY AGREES IT WILL NOT EXERCISE, AND
IRREVOCABLY SUBORDINATES TO THE PRIOR PAYMENT IN FULL AND IN CASH OF THE SECURED
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY, EXPENSE REIMBURSEMENT AND TAX
GROSS-UP PAYMENT FOR WHICH NO CLAIM HAS BEEN ASSERTED), ANY RIGHTS OF
SUBROGATION WHICH IT MAY AT ANY TIME OTHERWISE HAVE AS A RESULT OF THE
GUARANTIES PROVIDED IN THIS SUBSECTION 9.20 (WHETHER CONTRACTUAL, UNDER
SECTION 509 OF THE U.S. BANKRUPTCY CODE, OR OTHERWISE) TO THE CLAIMS OF ANY
SECURED PARTY AGAINST BORROWER OR ANY OTHER GUARANTOR OF THE SECURED OBLIGATIONS
(COLLECTIVELY, THE “OTHER PARTIES”) AND ALL CONTRACTUAL, STATUTORY OR COMMON LAW
RIGHTS OF REIMBURSEMENT, CONTRIBUTION OR INDEMNITY FROM ANY OTHER PARTY WHICH IT
MAY AT ANY TIME OTHERWISE HAVE AS A RESULT OF THIS GUARANTY.  EACH OF THE
GUARANTORS HEREBY FURTHER AGREES UNTIL THE SECURED OBLIGATIONS HAVE BEEN PAID IN
FULL (OTHER THAN CONTINGENT INDEMNITY, EXPENSE REIMBURSEMENT AND TAX GROSS-UP
PAYMENT FOR WHICH NO CLAIM HAS BEEN ASSERTED) AND ALL LOAN COMMITMENTS
TERMINATED NOT TO EXERCISE ANY RIGHT TO ENFORCE ANY OTHER REMEDY WHICH ANY
SECURED PARTY NOW HAVE OR MAY HEREAFTER HAVE AGAINST ANY OTHER PARTY, ANY
ENDORSER OR ANY OTHER GUARANTOR OF ALL OR ANY PART OF THE SECURED OBLIGATIONS
AND ANY BENEFIT OF, AND ANY RIGHT TO PARTICIPATE IN, ANY SECURITY OR COLLATERAL
GIVEN TO OR FOR THE BENEFIT OF ANY SECURED PARTY TO SECURE PAYMENT OF THE
SECURED OBLIGATIONS OR ANY OTHER PARTY.

 


(H)          LIMITATION ON ENFORCEMENT.  ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES AGREE THAT THE GUARANTIES PROVIDED IN THIS SUBSECTION 9.20 MAY
BE ENFORCED ONLY BY THE ACTION OF ADMINISTRATIVE AGENT ACTING UPON THE
INSTRUCTIONS OF THE REQUISITE LENDERS AND THAT NO SECURED PARTY SHALL HAVE ANY
RIGHT INDIVIDUALLY TO SEEK TO ENFORCE OR TO ENFORCE ANY SUCH GUARANTY, IT BEING
UNDERSTOOD AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED BY
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE TERMS OF
THIS AGREEMENT.


 


(I)            CONFIRMATION OF PAYMENT.  ADMINISTRATIVE AGENT AND THE LENDERS
WILL, UPON REQUEST AFTER PAYMENT OF THE INDEBTEDNESS AND OBLIGATIONS WHICH ARE
THE SUBJECT OF THE GUARANTIES PROVIDED IN THIS SUBSECTION 9.20 AND TERMINATION
OF THE LOAN COMMITMENTS, CONFIRM TO BORROWER, ANY GUARANTOR OR ANY OTHER PERSON
THAT THE SUCH SECURED OBLIGATIONS HAVE BEEN

 

88

--------------------------------------------------------------------------------


 


PAID AND THE COMMITMENTS RELATING THERETO TERMINATED, SUBJECT TO THE PROVISIONS
OF SUBSECTION 9.20(B).


 


(J)            SUBORDINATION OF INTERCOMPANY DEBT.  ANY INDEBTEDNESS OF BORROWER
OR ANY GUARANTOR NOW OR HEREAFTER HELD BY ANY GUARANTOR (A “SUBORDINATED
INTERCOMPANY LENDER”) IS HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE SECURED
OBLIGATIONS, AND ANY SUCH INDEBTEDNESS COLLECTED OR RECEIVED BY A SUBORDINATED
INTERCOMPANY LENDER FOLLOWING THE OCCURRENCE OF ANY EVENT OF DEFAULT SHALL BE
HELD IN TRUST FOR ADMINISTRATIVE AGENT ON BEHALF OF SECURED PARTIES AND SHALL
FORTHWITH BE PAID OVER TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF SECURED
PARTIES TO BE CREDITED AND APPLIED AGAINST THE SECURED OBLIGATIONS BUT WITHOUT
AFFECTING, IMPAIRING OR LIMITING IN ANY MANNER THE LIABILITY OF THE SUBORDINATED
INTERCOMPANY LENDER UNDER ANY OTHER PROVISION HEREOF.


 


9.21         FCC AND PUC COMPLIANCE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, NO PARTY HERETO OR THERETO SHALL
TAKE ANY ACTION UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS THAT WOULD
CONSTITUTE OR RESULT IN AN ASSIGNMENT OF ANY LICENSE, OR A CHANGE OF CONTROL OF
ANY LOAN PARTY OR SUBSIDIARY DIRECTLY OR INDIRECTLY HOLDING A LICENSE, TO THE
EXTENT THAT SUCH ASSIGNMENT OR CHANGE OF CONTROL WOULD REQUIRE THE PRIOR
APPROVAL BY THE FCC UNDER THE COMMUNICATIONS ACT AND/OR ANY APPLICABLE PUC UNDER
THE PUC LAWS WITHOUT FIRST OBTAINING SUCH REQUIRED APPROVAL.


 


9.22         EFFECTIVENESS OF AMENDMENT AND RESTATEMENT; NO NOVATION; WAIVER. 
THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT PURSUANT TO THIS
AGREEMENT SHALL BE EFFECTIVE AS OF THE AMENDMENT DATE (SUBJECT TO SATISFACTION
OF ALL OF THE CONDITIONS SET FORTH IN SUBSECTION 7.1 EXCEPT AS PROVIDED IN
SUBSECTION 7.4).  ALL OBLIGATIONS AND RIGHTS OF THE LOAN PARTIES, ADMINISTRATIVE
AGENT, ISSUING LENDER AND LENDERS ARISING OUT OF OR RELATING TO THE PERIOD
COMMENCING ON THE AMENDMENT DATE SHALL BE GOVERNED BY THE TERMS AND PROVISIONS
OF THIS AGREEMENT; THE OBLIGATIONS OF AND RIGHTS OF THE LOAN PARTIES,
ADMINISTRATIVE AGENT AND LENDERS ARISING OUT OF OR RELATING TO THE PERIOD PRIOR
TO THE AMENDMENT DATE SHALL CONTINUE TO BE GOVERNED BY THE EXISTING CREDIT
AGREEMENT WITHOUT GIVING EFFECT TO THE AMENDMENT AND RESTATEMENTS PROVIDED FOR
HEREIN.  THIS AGREEMENT SHALL NOT CONSTITUTE A NOVATION OR TERMINATION OF LOAN
PARTIES’ OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT OR ANY DOCUMENT, NOTE
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH, BUT SHALL CONSTITUTE
AN AMENDMENT AND RESTATEMENT OF THE OBLIGATIONS AND COVENANTS OF THE LOAN
PARTIES UNDER SUCH DOCUMENTS, NOTES AND AGREEMENTS, AND THE LOAN PARTIES HEREBY
REAFFIRM ALL SUCH OBLIGATIONS AND COVENANTS, AS AMENDED AND RESTATED HEREBY. 
ALL OBLIGATIONS OF THE LOAN PARTIES PURSUANT TO THAT CERTAIN POST-CLOSING
LETTER, DATED AS OF SEPTEMBER 10, 2008, AS AMENDED, IS HEREBY DEEMED SATISFIED
OR WAIVED.


 


SECTION 10


DEFINITIONS


 


10.1         CERTAIN DEFINED TERMS.  THE TERMS DEFINED BELOW ARE USED IN THIS
AGREEMENT AS SO DEFINED.  TERMS DEFINED IN THE PREAMBLE AND RECITALS TO THIS
AGREEMENT ARE USED IN THIS AGREEMENT AS SO DEFINED.

 

89

--------------------------------------------------------------------------------


 

“Acquired Companies” means one or more Delaware limited liability companies
whose ownership interest will be acquired by Borrower pursuant to the Verizon
Acquisition on the Initial Funding Date and who will own the assets subject to
the Verizon Acquisition.

 

“Acquisition” means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

 

“Acquisition Approval Date” means the date upon which the applicable
Governmental Authorities have granted their approval of the Verizon Acquisition
and from which the Seller (as such term is defined in the Verizon Purchase
Agreement) is obligated to complete the Verizon Acquisition within five (5) days
pursuant to that certain proposed Final Judgment filed on October 30, 2008 in
United States et al. v. Verizon Communications Inc. and Alltel Corporation,
Civil Action No. 08-1878, in the United States District Court for the District
of Columbia, as it may be modified upon adoption and entry by such court.

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Adjustment Date” means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
quarterly financial statements delivered by Borrower pursuant to Subsection
4.5(C) and, in the case a decrease in an applicable margin is warranted, a
written notice from Borrower to decrease such margin.

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Affiliate” means, (A) with respect to Borrower or any of its Subsidiaries, any
Person: (i) directly or indirectly controlling, controlled by, or under common
control with such Person; (ii) directly or indirectly owning or holding 10% or
more of any equity interest in Borrower or any Subsidiary of Borrower; or
(iii) 10% or more of whose voting stock or other equity interest is directly or
indirectly owned or held by Borrower or any Subsidiary of Borrower, excluding
for purposes of this clause (A) Affiliates which are also Borrower, (B) with
respect to Administrative Agent and Lenders hereunder, any Person which controls
or is controlled by or is under common control with such Person and (C) with
respect to Affiliates of Administrative Agent, any Person which controls or is
controlled by or is under common control with such Person.  For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement (including all
schedules and exhibits hereto), as amended, modified, supplemented, extended and
restated from time to time as permitted herein.

 

90

--------------------------------------------------------------------------------


 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Approved Fund” means any Fund that is administered or managed by (A) a Lender,
(B) an Affiliate of a Lender or (C) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means CoBank in its capacity as Arranger for Lenders under this
Agreement and each of the other Loan Documents and any successor in such
capacity appointed pursuant to Subsection 8.2.

 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by Borrower or any
Subsidiary of Borrower of any of the following:  (A) any of the capital stock or
the ownership interests of any of its Subsidiaries, or (B) any or all of its
assets, other than (i) bona fide sales of inventory to customers for fair value
in the ordinary course of business, (ii) dispositions of obsolete equipment not
used or useful in the business of Borrower or any of its Subsidiaries, and
(iii) sales of Cash Equivalents for fair value.

 

“Assignment and Assumption” means an agreement among Administrative Agent, a
Lender and such Lender’s assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitments, the
Facilities and other interests under this Agreement and the other Loan Documents
in the form attached hereto as Exhibit 10.1(A).

 

“Available Revolver Loan Commitment” means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement, minus the
sum of (A) aggregate principal balance of all Revolver Loans plus (B) the
aggregate Letter of Credit Liability then outstanding hereunder.

 

“AWCC” means Allied Wireless Communications Corporation, a Delaware corporation.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.

 

“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate established by CoBank on the first Business Day of each week as the
higher of (i) 1.50% plus the higher of (x) one-week LIBOR and one-month LIBOR;
and (ii) the Prime Rate.  For the purpose of this definition of “Base Rate”,
“LIBOR” shall mean the one week and/or one (1) month rate (rounded upward to the
nearest thousandth), as quoted by the British Bankers Association at 11:00 a.m.
London time and published by Bloomberg, on the first Business Day of the week
applicable to Borrower’s election of the Base Rate.

 

91

--------------------------------------------------------------------------------


 

“Base Rate Loans” means Loans (or portions thereof as permitted hereunder)
accruing interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“BDC” means Bermuda Digital Communications Ltd., a Bermuda entity.

 

“Business Day” means (A) for all purposes other than as covered by clause
(B) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of Colorado, Georgia or Massachusetts or is
a day on which banking institutions located in such jurisdictions are closed or
which the Federal Reserve Banks are closed, and (ii) with respect to all
notices, determinations, fundings and payments in connection with LIBOR Loans,
any day that is a Business Day described in clause (A) above and that is also a
day for trading by and between banks in U.S. dollar deposits in the applicable
interbank LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Equivalents” means:  (A) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
if not so backed, then having a rating of at least A+ from Standard & Poor’s
Rating Service and at least A1 from Moody’s Investors Service, Inc., in each
case maturing within two (2) years from the date of acquisition thereof;
(B) with the written consent of the Requisite Lenders which is hereby given,
until such time as such consent is revoked, commercial paper maturing no more
than 270 days from the date issued and, at the time of acquisition, having a
rating of at least A-1 from Standard & Poor’s Rating Service or at least P-1
from Moody’s Investors Service, Inc.; (C) certificates of deposit or bankers’
acceptances maturing within one (1) year from the date of issuance thereof
issued by, or overnight reverse repurchase agreements from, any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; (D) time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks having membership in the Federal Deposit
Insurance Corporation in amounts at any one such institution not exceeding the
lesser of $250,000 or the maximum amount of insurance applicable to the
aggregate amount of the Loan Party’s deposits at such institution; and
(E) Investments in CoBank or other Investments satisfactory to Administrative
Agent.

 

“Change of Control” means: (A) a report on Schedule 13D shall be filed with the
Securities and Exchange Commission pursuant to Section 13(d) of the Act
disclosing that any person other than Borrower or any employee benefit plan
sponsored by Borrower, is the beneficial owner (as the term is defined in
Rule 13d-3 under the Act) directly or indirectly, of

 

92

--------------------------------------------------------------------------------


 

30% or more of the total voting power represented by Borrower’s then outstanding
voting securities (calculated as provided in paragraph (d) of Rule 13d-3 under
the Act in the case of rights to acquire voting securities); or (B) any person,
other than Borrower or any employee benefit plan sponsored by Borrower, shall
purchase shares pursuant to a tender offer or exchange offer to acquire any
voting securities of Borrower (or securities convertible into such voting
securities) for cash, securities or any other consideration, provided that after
consummation of the offer, the person in question is the beneficial owner
directly or indirectly, of 30% or more of the total voting power represented by
Borrower’s then outstanding voting securities (all as calculated under clause
(A)); or (C) the occurrence of (i) any consolidation or merger of Borrower in
which Borrower is not the continuing or surviving corporation (other than a
merger of Borrower in which holders of more than 51% of the outstanding common
shares of Borrower immediately prior to the merger have the same proportionate
ownership of common shares of the surviving corporation immediately after the
merger as immediately before or a merger effected pursuant to Section 251(g) of
the Delaware General Corporation Law), or pursuant to which common shares of
Borrower will be converted into cash, securities or other property, or (ii) any
sale, lease exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of Borrower; or
(D) there shall have been a change in the composition of the Board of Directors
of Borrower at any time during any consecutive 24 month period such that
“continuing directors” cease for any reason to constitute at least a majority of
the Board.  For purposes of this clause, “continuing directors” means those
members of the Board who either were directors at the beginning of such
consecutive 24 month period or were elected by or on the nomination or
recommendation of at least a majority of the then-existing “continuing
directors.”  Notwithstanding the foregoing, no “Change of Control” shall have
occurred or be deemed to be continuing, during such time as Cornelius B.
Prior, Jr., his spouse or his lineal descendents, directly or in trust for their
benefit, shall have voting control of (1) 50% or more of the outstanding shares
entitled to vote, or (2) 35% or more of the outstanding shares entitled to vote
at a time when no other shareholders described in (A) or (B) above owns in the
aggregate 35% or more of the outstanding shares entitled to vote.

 

“Choice” means Choice Communications, LLC, a United States Virgin Islands
limited liability company.

 

“Closing Date” means September 10, 2008.

 

“Collateral” means, collectively:  (A) all “Collateral” as defined in the
Security Documents; (B) all real property and interests in real property
mortgaged pursuant to the Security Documents; and (C) any property or interest
provided in addition to or in substitution for any of the foregoing.

 

“Collateral Contract Assignments” means, collectively, all collateral
assignments of Material Contracts, in form and content approved by
Administrative Agent, executed by a Loan Party or any of its Subsidiaries in
favor of Administrative Agent, for the benefit of itself and Lenders, as
required pursuant to Subsection 2.8, as amended, modified, supplemented,
extended and restated from time to time.

 

93

--------------------------------------------------------------------------------


 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Communications System” means a system or business providing voice, data or
video transport, connection or monitoring services, through any means or medium,
and the provision of marketing, management, technical and financial (including
call rating) or other services to companies providing such transport, connection
or monitoring services or constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
the business described above.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability of that Person:  (A) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; or (C) under any
foreign exchange contract, currency swap agreement, interest rate swap agreement
or other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (ii) the obligation to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, and (iii) any liability of such Person for the
obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another.  The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if not a
fixed and determined amount, the maximum amount so guaranteed.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Defaulting Lender” means, at any time, (A) a Lender that has failed to fund any
portion of the Loans required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder, has failed
to make a payment to Issuing Lender in respect of a drawing under a Letter of
Credit within one (1) Business Day of the date such payment is required to be
made by it hereunder, or has otherwise failed to pay over to Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute (each a “funding obligation”),
or (B) a Lender that has notified Administrative Agent in writing, or has stated
publicly, that it will not comply with any such funding obligation hereunder or
has defaulted on its funding obligations under any other loan agreement, credit

 

94

--------------------------------------------------------------------------------


 

agreement or other financing agreement (in each case, unless the subject of a
good faith dispute), (C) upon the agreement of Administrative Agent and
Borrower, each made in its sole discretion, a Lender that has, for a period of
three (3) or more Business Days commencing on the date on which Administrative
Agent confirms that such Lender has received a written request from
Administrative Agent, failed to confirm in writing to Administrative Agent that
it will comply with its funding obligations hereunder unless the subject of a
good faith dispute (it being agreed that such written request from
Administrative Agent shall include the name and date of this Agreement, the
names of Borrower and Administrative Agent, the reply deadline, and the contact
details (including phone number) for the Person to whom the reply must be sent),
or (D) a Lender with respect to which a Lender Insolvency Event has occurred and
is continuing.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state, commonwealth or territory thereof or
under the laws of the District of Columbia.

 

“EBITDA” means (A)  the result of (i) the sum without duplication of (1) net
income or deficit, as the case may be, excluding gains or losses on the sale of
assets and extraordinary (non-recurring, one-time) gains and losses, (2) total
interest expense (including non-cash interest), (3) depreciation and
amortization expense, (4) income taxes, (5) certain one time items and/or
adjustments associated with any acquisition to be agreed upon by Administrative
Agent in its reasonable discretion, (6) losses from the disposal or impairment
of property and equipment and other long-term assets, including, goodwill,
intangibles and spectrum, (7) cash dividends from unconsolidated subsidiaries
and joint ventures, (8) any other non-cash expenses, charges, losses, or
infrequent, unusual or extraordinary items reducing net income for such period
to the extent such non-cash items do not represent a cash item in any future
period, and (9) any transaction costs and similar amounts that would be required
to be expensed as a result of the application of FAS No. 141(R) (whether or not
applicable thereto), minus (ii) to the extent included in calculating net income
or deficit, the sum of (1) interest income, (2) non-cash dividends and patronage
income, (3) equity in earnings from unconsolidated subsidiaries and joint
ventures, and (4) any aggregate net gains arising from the sale, exchange, or
other disposition of fixed assets, investments, securities, intangibles, and
spectrum, and (B) will be measured for the then most recently completed four
(4) fiscal quarters, adjusted to give effect to any acquisition, sale or other
disposition, directly or through a subsidiary, of any business (or any portion
thereof) during the period of calculation as if such acquisition, sale or other
disposition occurred on the first day of such period of calculation.  For the
purposes of calculating EBITDA for any period in connection with any
determination of the Total Leverage Ratio or any other financial ratio, if at
any time during such period Borrower or any Subsidiary shall have made any
Material Acquisition or Material Disposition, the EBITDA for such period shall
be calculated on a Pro forma Basis to give effect to such Material Acquisition
or Material Disposition.  As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by Borrower and its
Subsidiaries in excess of $1,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
yields gross proceeds to Borrower and its Subsidiaries in excess of $1,000,000.

 

95

--------------------------------------------------------------------------------


 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other hydrocarbons),
pollutants or contaminants, to exposure to toxic, hazardous or other controlled,
prohibited, or regulated substances, including, any such provisions under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. § 9601 et seq.), and the Resource Conservation and Recovery
Act of 1976, as amended (42 U.S.C. § 6901 et seq.).

 

“Equity” means the result of consolidated total assets minus consolidated total
liabilities.

 

“Equity to Assets Ratio” means the ratio derived by dividing (A) Equity by
(B) consolidated total assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party within the meaning of Sections 414(b) or (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of provisions relating to Section 412 of
the IRC).

 

“ERISA Event” means, with respect to any Loan Party, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (A) a Reportable Event;
(B) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (C) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (D) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (E) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (F) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (G) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (H) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (I) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (J) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (K) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Excluded Subsidiary” means (a) any Subsidiary that does not have total assets
(including Investments) or annual revenues (on a consolidated basis) in excess
of $10,000,000 individually or in the aggregate with all other Subsidiaries
excluded pursuant to this clause (a) (provided that for purposes of this clause
(a), the total assets and annual revenues of any

 

96

--------------------------------------------------------------------------------


 

Subsidiary that is not a wholly owned Subsidiary shall be deemed to be the
percentage of such assets or annual revenues, as the case may be, corresponding
to the economic ownership of the Loan Parties, directly or indirectly, in such
Subsidiary), (b) any other Subsidiary with respect to which Administrative
Agent, in its sole discretion, in consultation with Borrower, determines the
burden or cost or other tax consequences (including any material adverse tax
consequences) of becoming a Guarantor shall be excessive in view of the benefits
obtained by the Lenders therefrom, (c) any Foreign Subsidiary, (d) any Foreign
Subsidiary Holding Company, (e) and Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary, and (f) any Permitted RTPark Subsidiary.

 

“Excluded Taxes” means (A) any taxes imposed on (or measured by) net income
(including branch profits taxes) of a Lender or Administrative Agent, or any
franchise or similar taxes imposed in lieu thereof, by any Governmental
Authority or taxing authority by the jurisdiction under the laws of which such
Lender or Administrative Agent is organized or any jurisdiction in which such
Lender or Administrative Agent is a resident, has an office, conducts business
or has another connection and (B) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender
(i) under law in effect at the time such Foreign Lender becomes a party to this
Agreement (or designates a new office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Subsection 1.13(A) or (ii) that is
attributable to such Foreign Lender’s failure to comply with Subsection 1.13(B).

 

“Facility” or “Facilities” means one or more of the Revolver Facility and the
Term Loan Facilities.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Fixed Charges” means the sum of (A) cash interest expense, (B) scheduled
principal payments to be made on Indebtedness, (C) capital expenditures
(excluding (i) capital expenditures acquired pursuant to any Capital Lease,
(ii) capital expenditures funded through any cash equity investment made in
Borrower, (iii) Permitted Acquisitions and Investments that are classified as
capital expenditures, (iv) capital expenditures constituting any reinvestment of
the Net Proceeds of any Asset Disposition to the extent such reinvestment is
permitted under Subsections 1.7(B) and (C), and (v) capital expenditures
constituting the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by a credit granted by the seller
of such equipment for the equipment being traded in at or about such time),
(D) cash income taxes, and (E) any cash dividends and distributions, in each
case, measured for the then most recently completed four fiscal quarters.

 

“Fixed Charge Coverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (A) EBITDA by (B) Fixed Charges.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” under Section 956 of the IRC.

 

97

--------------------------------------------------------------------------------


 

“Foreign Subsidiary Holding Company” means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funding Default” means a failure by a Lender to comply with its obligations
under this Agreement to make a Loan or make a payment to Issuing Lender in
respect of a drawing under a Letter of Credit.

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69 as amended, entitled “The Meaning of ‘Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’” issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means any nation (including, Guyana and Bermuda),
province, or state or any political subdivision of any of the foregoing, and any
government or any Person exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government, and any corporation
or other entity exercising such functions owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing, including the FCC and
any PUC.

 

“GTT” means Guyana Telephone and Telegraph Company Limited, a Guyana entity.

 

“Hedge Agreements” means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by Borrower or any other
Loan Party in the ordinary course of business (and not for speculative purposes)
for the principal purpose of protecting Borrower or any other Loan Party against
fluctuations in interest rates or currency exchange rates.

 

“Indebtedness” as applied to any Person, means without duplication:  (A) all
indebtedness for borrowed money; (B) that portion of obligations with respect to
Capital Leases or other capitalized agreements that is properly classified as a
liability on a balance sheet in conformity with GAAP; (C) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (D) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due (unless thereafter contested in good faith);
(E) all obligations created or arising under any

 

98

--------------------------------------------------------------------------------


 

conditional sale or other title retention agreement; (F) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person, but only to the
extent of the fair value of such property or asset; (G) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements; (H) the net termination obligations of such Person under any Hedge
Agreement, calculated as of any date as if such agreement or arrangement were
terminated as of such date; (I) the maximum amount of all standby letters of
credit issued or bankers’ acceptance facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed); (J) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product; (K) with respect to the Indebtedness of any partnership
or unincorporated joint venture in which such Person is a general partner or
joint venturer, the least of (i) such Indebtedness, (ii) such Person’s actual
liability for such Indebtedness or (iii) such Person’s investment in such
partnership or joint venture; (L) obligations with respect to principal under
Contingent Obligations for the repayment of money or the deferred purchase price
of property, whether or not then due and payable (calculated as the maximum
amount of such principal); (M) obligations with respect to stated amounts of
Letters of Credit; and (N) obligations under partnership, organizational or
other agreements to fund capital contributions or other equity calls with
respect to any Person or investment, or to redeem, repurchase or otherwise make
payments in respect to capital stock or other securities of such Person.

 

“Initial Funding Date” means the date on which all conditions precedent in
Subsections 7.2 and 7.3 are satisfied or waived in accordance with Subsection
9.2.

 

“Interest Period” shall mean any LIBOR Interest Period.

 

“Investment” means (A) any direct or indirect purchase or other acquisition by
any Loan Party or any of their respective Subsidiaries of any beneficial
interest in, including stock, partnership interest or other equity securities
of, any other Person; and (B) any direct or indirect loan, advance, transfer,
guarantee, assumption of liability or other obligation or liability, or capital
contribution by any Loan Party or any of their respective Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

 

“ION HoldCo” means ION HoldCo, LLC, a Delaware limited liability company.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“Issuing Lender” means each Person so designated in the introductory paragraph
of this Agreement, or any other Lender designated from time to time by
Administrative Agent with the approval of Borrower, in such Lender’s capacity as
an issuer of Letters of Credit hereunder.

 

99

--------------------------------------------------------------------------------


 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 2.12 and delivered by an additional Subsidiary of any Loan Party in
accordance with the provisions of Subsection 2.12.

 

“Joint Venture” means a Person in which any Loan Party owns an Equity Interest,
provided that such Person is not wholly owned, directly or indirectly, by a Loan
Party.

 

“Lender” or “Lenders” means one or more of the banks or other financial
institutions party hereto from time to time and their successors and permitted
assigns pursuant to Subsection 8.1.

 

“Lender Insolvency Event” means that (A) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (B) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.  A Lender Insolvency Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in any Lender or any Parent Company by a Governmental Authority or any
instrumentality thereof.

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the issuer of the Letter of Credit
consisting of (A) the amount available to be drawn or which may become available
to be drawn; (B) all amounts which have been paid and made available by the
Issuing Lender to the extent not reimbursed by Borrower, whether by the making
of a Revolver Loan or otherwise; and (C) all accrued and unpaid interest, fees
and expenses with respect thereto.  In the case of any Letter of Credit that is
issued in a currency other than United Stated Dollars, the corresponding Letter
of Credit Liability shall be determined in United States Dollars based on the
currency exchange rate from time to time applicable to the issuer of such Letter
of Credit.

 

“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(A) the rate of interest determined by Administrative Agent at which deposits in
U.S. dollars for the relevant LIBOR Interest Period are offered based on
information presented by the Reuters Screen LIBOR01 page as quoted by the
British Bankers Association as of 11:00 a.m. (London time) on the day which is
two (2) Business Days prior to the first day of such Interest Period, provided,
that in the event British Bankers Association ceases to provide such quotations
(as determined by Administrative Agent), then Administrative Agent will notify
Borrower and Administrative Agent and Borrower will agree upon a substitute
basis for obtaining such quotations, divided by (B) a number equal to 1.0 minus
the aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two (2) Business
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) which are required to be maintained by a member bank of the Federal
Reserve System (including, basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors

 

100

--------------------------------------------------------------------------------


 

of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect); such
rate to be rounded upward to the next whole multiple of 0.01 percent.

 

“LIBOR Loans” means Loans (or portions thereof as permitted hereunder) accruing
interest at rates determined by reference to the LIBOR.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications or other
telecommunications or similar license, authorization, registration, certificate,
waiver, certificate of compliance, franchise, approval, material filing,
exemption, order, or permit, whether for the acquisition, construction or
operation of any Communications System, or to otherwise provide the services
related to any Communications System, granted or issued by the FCC or any
applicable PUC or other Governmental Authority (including, in Guyana and
Bermuda).

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 

“Loan” or “Loans” means an advance or advances under any of the Facilities.

 

“Loan Commitment” or “Loan Commitments” means one or more of the Revolver Loan
Commitment, the Term Loan B Commitment and the Incremental Term Loan
Commitments, if and when applicable, as any such commitment is reduced from time
to time as provided in this Agreement, and, in the case of any Incremental Term
Loan Commitment, as provided in the amendment or supplement to this Agreement
establishing such Incremental Term Loan Facility.

 

“Loan Documents” means, collectively, this Agreement, the Revolver Notes, the
Term Loan Notes, the Security Documents, the Post-Closing Letter, any guaranty
and all other instruments, documents and agreements executed and delivered
concurrently herewith or at any time hereafter to or for the benefit of
Administrative Agent or the Lenders in connection with the Loans and other
transactions contemplated by this Agreement, all as amended, modified,
supplemented, extended or restated from time to time.

 

“Material Adverse Effect” means (A) a material adverse effect upon the business,
result of operations, or financial condition of the Loan Parties or their
respective Subsidiaries, taken as a whole, or (B) the impairment of any Liens in
favor of Administrative Agent, of the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or of
Administrative Agent or any Lender to enforce any material provision of any Loan
Document or collect any of the Obligations.  In determining whether any
individual event could reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative

 

101

--------------------------------------------------------------------------------


 

effect of such event and all other then existing events could reasonably be
expected to have a Material Adverse Effect.

 

“Material Contracts” means (A) any contract or any other agreement, written or
oral, of any Loan Party or any of their respective Subsidiaries involving
monetary liability of or to any such Person in an aggregate amount in excess of
$1,000,000 per annum and (B) any other contract or agreement, written or oral,
of any Loan Party or any of its respective Subsidiaries the failure to comply
with which could reasonably be expected to have a Material Adverse Effect.

 

“Materially Adverse” means materially adverse and, to the extent that the
applicable unsatisfied condition precedents or amendments, modifications,
changes or consents are quantifiable, the same will be deemed to be “Materially
Adverse” if (i) they constitute an increase in the purchase price under the
Verizon Purchase Agreement of more than 10% or (ii) they have a pro forma impact
on Borrower’s projected EBITDA for the Acquired Companies in the aggregate of
more than 10%.

 

“Multi-employer Plan” means a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
makes, is making, made, or was at any time during the current year or the
immediately preceding six (6) years obligated to make contributions.

 

“Net Proceeds” means cash proceeds received by Borrower or any Subsidiary of
Borrower from any Asset Disposition, debt or equity issuance (including
insurance proceeds, awards of condemnation, and payments under notes or other
debt securities received in connection with any Asset Disposition), net of
(A) the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer or
issuance) and (B) amounts applied to repayment of permitted Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed and
(C) for Subsidiaries not wholly-owned by a Loan Party, the percentage equal to
the ownership interests of Persons other than such Loan Party (by way of
example, if a Loan Party owns a Subsidiary 95%, who in turn owns another
Subsidiary 80%, and an Asset Disposition occurs at the other Subsidiary, only
76% (95% of 80%) of the proceeds thereof that would otherwise have constituted
Net Proceeds will constitute Net Proceeds).

 

“Newco Parent” means Adams Divesture Parent, LLC, a Delaware limited liability
company.

 

“Note” or “Notes” means one or more of the Revolver Notes, the Term Loan Notes
and any notes evidencing any Incremental Term Loan Facility as provided in the
amendment or supplement to this Agreement establishing such Incremental Term
Loan Facility.

 

“NTIA” means the National Telecommunications and Information Administration or
other agency of the United Stated of America succeeding to it powers.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower and all other Loan Parties under the Loan Documents from time
to time owed to Administrative Agent, any Lender or any Indemnitee, including,
the principal amount of all

 

102

--------------------------------------------------------------------------------


 

debts, claims and indebtedness, accrued and unpaid interest and all indemnities,
fees, costs and expenses, whether primary, secondary, direct, contingent, fixed
or otherwise, heretofore, now or from time to time hereafter owing, due or
payable, or any combination thereof, whether before or after the filing of a
proceeding under the Bankruptcy Code or any Other Debtor Relief Law (whether or
not allowed in such proceeding) by or against any Loan Party or any of its
respective Subsidiaries.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board of Governors of the Federal Reserve System,
as in effect from time to time), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Partnerships” means, collectively, Ohio RSA 2 Limited Partnership, Ohio RSA #3
Limited Partnership, Ohio RSA 5 Limited Partnership, Ohio RSA 6 Limited
Partnership, and Georgia RSA #8 Partnership.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or an ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six (6) plan
years.

 

“Permitted Acquisition and Investment” means any Investment (or commitment to
make any Investment), other than the Verizon Acquisition, including by means of
an Acquisition, by any Loan Party or any Subsidiary of a Loan Party in another
Person (but excluding any Investment (i) by BDC or any of its Subsidiaries in
GTT, any of GTT’s Subsidiaries or any Stimulus Recipient Subsidiary and (ii) by
GTT or any of its Subsidiaries in BDC, any of BDC’s Subsidiaries or any Stimulus
Recipient Subsidiary), provided, that:

 

(A) if such Investment constitutes the extension of Indebtedness by a Loan
Party, such Investment is evidenced by a written promissory note in form and
substance reasonably acceptable to Administrative Agent, and such note is
collaterally assigned and delivered to Administrative Agent, provided, however,
that such collateral assignment and delivery shall only be required if the
aggregate amount of all such unassigned and undelivered notes together with the
other instruments described in Section 4.5 of the Pledge and Security Agreement
exceeds $1,500,000 in the aggregate at any one time;

 

(B) such Investment and all transactions related thereto shall be consummated in
accordance with Applicable Law in all material respects;

 

(C) after giving effect to such Investment, no Default or Event of Default shall
have occurred and be continuing;

 

(D) the Investment is related to the telecommunications industry;

 

103

--------------------------------------------------------------------------------


 

(E) the aggregate consideration (including in the calculation thereof the amount
of any assumed Indebtedness) of all Permitted Acquisitions and Investments after
the Amendment Date (other than Investments by Subsidiaries that are not Loan
Parties in Borrower or any of its Subsidiaries other than Stimulus Recipient
Subsidiaries), shall not exceed the sum of (i) $140,000,000 plus (ii) the Net
Proceeds of equity issuances by Borrower made after the earlier of the Initial
Funding Date and the Term Loan B Availability Expiration Date in the amount of
up to but not to exceed $100,000,000, which Net Proceeds have not been used to
cure a Default or Event of Default under Subsection 4.1 (for purposes of this
calculation, the costs for Investments in any Person organized or principally
operated outside of the United States of America or any territory of the United
States of America will be multiplied by two (2), unless such Investment is made
with the Net Proceeds of equity issuances of Borrower pursuant to the preceding
clause (ii)); provided however, in case of any Permitted Acquisition and
Investment made with the Net Proceeds of an equity issuance of Borrower pursuant
to the preceding clause (ii), the cost (including in the calculation thereof the
amount of any assumed Indebtedness) of such Permitted Acquisition and Investment
does not exceed five (5) multiplied by the EBITDA (determined in accordance with
the definition of Pro forma Basis) of the Person in which such Investment is
being made (or, if only a portion of the equity of the Person is being acquired,
five (5) multiplied by the EBITDA of such Person multiplied by the percentage
acquired).

 

(F) Borrower shall be in compliance on a Pro forma Basis after giving effect to
such Permitted Acquisition and Investment (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Subsection 3.1(F)) with the covenants
set forth in Subsections 4.1, 4.2, 4.3 and 4.4 for the most recently ended test
period under such Subsections as if such Permitted Acquisition and Investment
had occurred on the first day of such test period.

 

“Permitted Encumbrances” means the following:

 

(A)          Liens for taxes, assessments or other governmental charges not yet
due and payable or Liens for taxes, assessments or other governmental charges
due and payable if the same are being diligently contested in good faith and by
appropriate proceedings and then only if and to the extent that adequate
reserves therefor are maintained on the books of the Loan Parties and their
respective Subsidiaries, as applicable, in accordance with GAAP;

 

(B)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than 60 days delinquent or which
are being diligently contested in good faith; provided that a reserve or other
appropriate provision shall have been made therefor and in any event the
aggregate amount of liabilities secured by such Liens is less than $100,000;

 

(C)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security (other than any Lien imposed by the Employee Retirement
Income Security Act of 1974 or any rule or regulation promulgated thereunder),
or to secure the performance of tenders, statutory obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) in the amount and to the
extent permitted by Subsection 3.4;

 

104

--------------------------------------------------------------------------------


 

(D)          deposits, in an aggregate amount not to exceed $100,000, made in
the ordinary course of business to secure liability to insurance carriers;

 

(E)           any attachment or judgment Lien which, individually or when
aggregated, does not constitute an Event of Default under Subsection
6.1(I) (whether individually or when aggregated with other such Liens);

 

(F)           easements, rights of way, restrictions and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of any Loan Party or any of their respective
Subsidiaries or materially adversely affecting the value of any Collateral;

 

(G)           Liens in favor of Administrative Agent, for the benefit of itself
and Lenders;

 

(H)          Liens in favor of CoBank as set forth in Subsection 2.7;

 

(I)            Liens securing purchase money security agreements and Capital
Leases permitted under Subsection 3.1(K), provided that such Liens do not
encumber any property other than the items purchased with the proceeds of such
Indebtedness or leased pursuant to such Indebtedness (and the proceeds of such
property), such Liens do not secure any amounts other than amounts necessary to
purchase or lease such items;

 

(J)            Liens (i) existing on the assets of any Person that becomes a
Subsidiary (or is a Subsidiary that survives a merger with such Person), or
existing on assets acquired, pursuant to the Verizon Acquisition or a Permitted
Acquisition and Investment to the extent the Liens on such assets secure
Indebtedness permitted by Subsection 3.1(F) or other obligations permitted by
this Agreement, or (ii) existing on the assets acquired in the Verizon
Acquisition to the extent such Liens are immaterial, are permitted under the
Verizon Purchase Agreement and are removed within 180 days of the consummation
of the Verizon Acquisition; provided that, in the case of Liens under either
clause (i) or (ii), such Liens attach at all times only to the same assets to
which such Liens attached (and after-acquired property that is affixed or
incorporated into the property covered by such Lien), and secure only the same
Indebtedness or obligations that such Liens secured, immediately prior to the
Verizon Acquisition or such Permitted Acquisition and Investment and any
modification, replacement, refinancing, refunding, renewal or extension thereof
permitted by Subsection 3.1(F);

 

(K)          Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of
set-off);

 

(L)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted hereunder to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to sell,
transfer, lease or otherwise dispose of any property in a transaction permitted
hereunder, in each case, solely to the extent such Investment

 

105

--------------------------------------------------------------------------------


 

or sale, disposition, transfer or lease, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(M)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale or purchase of goods entered into by Borrower
or any of its Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(N)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to purchase orders and other
agreements entered into with customers of Borrower or any Subsidiary in the
ordinary course of business;

 

(O)          Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement arising in connection with a transaction which if consummated would
constitute a Permitted Acquisition and Investment;

 

(P)           Liens securing Indebtedness incurred in reliance on
Section 3.1(D) and subclause (ii) of Subsection 3.1(J) and Liens securing
Indebtedness in favor of a Loan Party or a Subsidiary of a Loan Party;

 

(Q)          The security interest of Borrower in the ownership interest of
Sovernet Holding Company in ION HoldCo by and through that certain Membership
Pledge Agreement given by RLEC Holding Company LLC and Sovernet Holding Company
in favor of Borrower, dated as of August 14, 2008, securing that certain Limited
Recourse Guaranty, given by RLEC Holding Company LLC and Sovernet Holding
Company in favor of Borrower, dated as of August 14, 2008;

 

(R)           The security interest of Borrower in the personal property of ION
HoldCo by and through that certain Amended and Restated Mortgage and Security
Agreement given by ION HoldCo in favor of Borrower, dated as of August 14, 2008,
securing that certain Amended and Restated Loan Agreement, between ION HoldCo
and Borrower, dated as of August 14, 2008; and

 

(S)           customary restrictions in governance and similar documents
relating to Joint Ventures, provided such restrictions relate solely to such
Joint Venture or the Equity Interests of such Joint Venture.

 

“Permitted RTPark Subsidiary” means a Subsidiary of Choice to be established for
the purpose of participating in the RTPark Program and issuing the RTPark
Preferred Stock.

 

“Permitted Stimulus Indebtedness” means any Indebtedness incurred by a Stimulus
Recipient Subsidiary to or guaranteed by a Stimulus Source Agency, so long as
(i) neither Borrower nor any of its Subsidiaries (other than such Stimulus
Recipient Subsidiary) is liable for the obligations of such Stimulus Recipient
Subsidiary in respect thereof, except to the extent of any guarantee required by
such Stimulus Source Agency as a term or condition to such Indebtedness, (ii) no
Lien upon any assets of Borrower or any of it Subsidiaries (other than such
Stimulus Recipient Subsidiary) secures any such Indebtedness, except to the
extent of any pledge

 

106

--------------------------------------------------------------------------------


 

of the Equity Interests in such Stimulus Recipient Subsidiary required by such
Stimulus Source Agency as a term or condition to such Indebtedness, and
(iii) such Indebtedness is extended to a Stimulus Recipient Subsidiary under the
Rural Broadband Access Loan and Loan Guarantee Program of the Rural Utilities
Service, or a substantially similar program.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party or any of their ERISA Affiliates sponsor or maintain or to
which any Loan Party or any of their ERISA Affiliates make, is making, or is
obligated to make contributions and includes any Pension Plan.

 

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of even date herewith, executed by the Loan
Parties in favor of Administrative Agent, for the benefit of itself and Lenders,
in form and content approved by Administrative Agent, pursuant to which Loan
Parties have pledged, as security for the Secured Obligations, on a first
priority basis, substantially all personal property of the Loan Parties
including, stock in their respective Subsidiaries, that they now own or may
hereafter acquire, as such agreement may be amended, modified, supplemented,
extended and restated from time to time.

 

“Post-Closing Letter” means that certain letter agreement, dated as of even date
herewith, executed by Borrower and addressed to Administrative Agent, in form
and content approved by Administrative Agent, as such letter agreement may be
amended, modified, supplemented, extended and restated from time to time.

 

“Potential Defaulting Lender” shall mean, at any time, a Lender (A) as to which
an event of the kind referred to in the definition of “Lender Insolvency Event”
has occurred and is continuing in respect of any financial institution affiliate
of such Lender, (B) that has (or its Parent Company or a financial institution
affiliate thereof has) notified Administrative Agent, or has stated publicly,
that it will not comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement or
(C) that has, or whose Parent Company has, a non-investment grade rating from
Moody’s Investors Services, Inc. or Standard & Poor’s Rating Service or another
nationally recognized rating agency.

 

“Prime Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75% of the United States’
30 largest commercial banks, or if the Eastern Edition of The Wall Street
Journal or such rate is not published on such day, such rate as last published
in the Eastern Edition of The Wall Street Journal.  In the event the Eastern
Edition of The Wall Street Journal ceases to publish such rate or an equivalent
on a regular basis, the term “Prime Rate” shall be determined by reference to
such other regularly published prime rate based

 

107

--------------------------------------------------------------------------------


 

upon any averaging of such 30 commercial banks, as Administrative Agent shall
determine in its reasonable discretion.  Any change in Prime Rate shall be
automatic, without the necessity of notice provided to Borrower or any other
Loan Party.

 

“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the Verizon
Acquisition or the applicable Permitted Acquisition and Investment or Asset
Disposition (and all other Permitted Acquisitions and Investments or Asset
Dispositions that have been consummated during the applicable period), or the
applicable Material Acquisition or Material Disposition, and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: 
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to the Verizon Acquisition or such Permitted
Acquisition and Investment, Asset Disposition, Material Acquisition or Material
Disposition, (i) in the case of an Asset Disposition or Material Disposition
shall be excluded, and (ii) in the case of the Verizon Acquisition, a Permitted
Acquisition and Investment or a Material Acquisition, shall be included, (b) any
retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by
Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to any such test or financial
covenant solely to the extent that such adjustments are consistent with the
definition of EBITDA and give effect to events (including operating expense
reductions) that are (x) attributable to such transaction, (y) expected to have
a continuing impact on Borrower and its Subsidiaries and (z) factually
supportable in a manner reasonably satisfactory to Administrative Agent
(provided, further, that pro forma effect shall only be given to operating
expense reductions or similar anticipated benefits from the Verizon Acquisition
or any Permitted Acquisition and Investment, Asset Disposition, Material
Acquisition or Material Disposition to the extent that such adjustments and the
bases therefor are set forth in reasonable detail in a certificate of the chief
financial officer of Borrower delivered to Administrative Agent and dated the
relevant date of determination and which certifies that all necessary steps for
the realization thereof have been taken or Borrower reasonably anticipates that
all necessary steps for the realization thereof will be taken within one
(1) year following such date of determination).

 

“Pro Rata Share” means (A) with respect to matters relating to a particular Loan
Commitment, the percentage obtained by dividing (i) the commitment of a Lender
under such Loan Commitment by (ii)  such Loan Commitment and (B) with respect to
all other matters, the percentage obtained by dividing (i) the Total Lender Loan
Commitments of Lender by (ii) the aggregate Total Lender Loan Commitments of
Lender, in either case as such percentage may be adjusted by assignments
permitted pursuant to Subsection 8.1; provided, however, if any Loan Commitment
is terminated pursuant to the terms hereof, in lieu of commitments, the
calculation of clauses (A) and (B) above, as they relate to or include such Loan
Commitment, shall be based on the aggregate amount of Lender’s outstanding loans
related to such Loan Commitment and the aggregate amount of all outstanding
loans related to such Loan Commitment.

 

108

--------------------------------------------------------------------------------


 

“PUC” means any state, provincial or other local public utility commission or
similar regulatory agency or body that exercises jurisdiction over the rates or
services or the ownership, construction or operation of any Communications
System (and its related facilities) or over Persons who own, construct or
operate a Communications System, in each case by reason of the nature or type of
the business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

“Related Secured Hedge Agreement” means a Secured Hedge Agreement entered into
by any Loan Party to hedge the interest rate exposure applicable to any portions
of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Requisite Lenders” means at least two (2) Lenders (to the extent more than one
(1) Lender holds any Loan Commitment or Loan and that at least one (1) such
Lender is not a voting Participant) who are not Defaulting Lenders and who have
in the aggregate Pro Rata Shares greater than 50%.

 

“Restricted Junior Payment” means:  (A) any dividend or other distribution,
direct or indirect, on account of any equity interest in any Loan Party or any
of its respective Subsidiaries, including any ownership interest and any shares
of any class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding; (B) any redemption,
repurchase, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interest in any Loan Party or any of its respective Subsidiaries, including any
ownership interest and any shares of any class of stock of any Loan Party or any
of its respective Subsidiaries now or hereafter outstanding; (C) any payment or
prepayment of interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness subject to subordination provisions
for the benefit of Administrative Agent and Lenders; and (D) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and shares of any
class of stock of any Loan Party or any of its respective Subsidiaries now or
hereafter outstanding, except, in each case, to the extent payable solely in
capital stock.

 

“Revolver Expiration Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) September 10, 2014.

 

109

--------------------------------------------------------------------------------


 

“Revolver Facility” means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A).

 

“Revolver Lender” means any Lender that has a portion of the Revolver Loan
Commitment in accordance with the terms hereof.

 

“Revolver Loan Commitment” means, when used as to each Revolver Lender, its
obligation to (a) make Revolver Loans to Borrower pursuant to Subsection
1.1(A) and (b) purchase participations in the Letters of Credit, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement and,
otherwise, the aggregate such commitments of all Revolver Lenders.  The Revolver
Loan Commitment of all Revolver Lenders as of the Amendment Date is $75,000,000.

 

“Revolver Loans” means an advance or advances under the Revolver Loan
Commitment.

 

“Revolver Note” or “Revolver Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“RTPark Preferred Stock” means the preferred stock of the Permitted RTPark
Subsidiary which will be issued to an indirect, wholly-owned Subsidiary of the
government of the United States Virgin Islands, will be valued at $200,000, will
pay a dividend of 6% per annum (the payment of which will be guaranteed by
Choice), and will be subject to a put right by the holder to Choice in 2012 with
a purchase price of not more than $200,000.

 

“RTPark Program” means the partnership of the University of the Virgin Islands,
the Government of the Virgin Islands and certain privately held businesses, and
all agreements, documents, rules and guidelines relating to any investment or
membership therein.

 

“RUS” means the Rural Utilities Service or other agency of the United Stated of
America succeeding to it powers.

 

“Secured Hedge Agreement” means any Hedge Agreement between Borrower or any
other Loan Party and any Lender or Affiliate of any Lender (or Person that was a
Lender or Affiliate of any Lender at the time such Hedge Agreement was entered
into).

 

“Secured Obligation” means (i) the Obligations and (ii) all obligations of
Borrower or any other Loan Party under any Secured Hedge Agreement.

 

“Secured Party” means Administrative Agent, any Lender, any Affiliate of a
Lender that is a party to a Secured Hedge Agreement that executes and delivers
to Administrative Agent a letter agreement in form and substance acceptable to
Administrative Agent pursuant to which such Affiliate appoints Administrative
Agent as its agent under the applicable Security Documents, and any Indemnitee.

 

110

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of the Loan Parties to provide collateral
security with respect to the Secured Obligations, including, the Pledge and
Security Agreement, any Collateral Contract Assignments, mortgages, account
control agreements, and all instruments, documents and agreements executed
pursuant to the terms of the foregoing, in such case, as amended, modified,
supplemented, extended and restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, and the other Secured Parties, created hereunder or under any
of the Security Documents to secure the Secured Obligations.

 

“Stimulus Recipient Subsidiary” means a Subsidiary of Borrower formed for the
purpose of incurring Permitted Stimulus Indebtedness or obtaining a grant from a
Stimulus Source Agency and conducting the business contemplated in its
application to such Stimulus Source Agency for such Permitted Stimulus
Indebtedness or grant.

 

“Stimulus Source Agency” means the RUS or the NTIA.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Term Loan A” means the Loan made pursuant to Subsection 1.1(B)(i).

 

“Term Loan A Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B)(i).

 

“Term Loan A Lender” means any Lender that has funded a portion of the Term Loan
A and/or purchased a portion of the Term Loan A in accordance with the terms
hereof in the principal amount set forth opposite such Lender’s Name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as applicable.

 

“Term Loan A Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) September 30, 2014.

 

“Term Loan A Note” or “Term Loan A Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(C), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan B” means the Loan under the Term Loan B Commitment.

 

“Term Loan B Availability Expiration Date” means March 31, 2010.

 

“Term Loan B Commitment” means, when used as to a Term Loan B Lender, its
obligation to make its portion of the Term Loan B to Borrower pursuant to
Subsection 1.1(B)(ii) 

 

111

--------------------------------------------------------------------------------


 

in the principal amount set forth opposite such Lender’s name on Schedule 1.1 or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement and, otherwise, the aggregate such commitments of
all Term Loan B Lenders.  The Term Loan B Commitment of all Term Loan B Lenders
as of the Amendment Date is $150,000,000.

 

“Term Loan B Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B)(ii).

 

“Term Loan B Lender” means any Lender that has a portion of the aggregate Term
Loan B Commitment or has funded a portion of and/or purchased a portion of the
Term Loan B in accordance with the terms hereof.

 

“Term Loan B Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) September 30, 2014.

 

“Term Loan B Note” or “Term Loan B Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(D), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan Facilities” means the Term Loan A Facility, the Term Loan B Facility
and, if and when applicable, any Incremental Term Loan Facility.

 

“Term Loan Maturity Date” means the Term Loan A Maturity Date, when used with
reference to the Term Loan A, and the Term Loan B Maturity Date, when used with
reference to the Term Loan B, and, if applicable, the maturity date of any
Incremental Term Loan Facility, when used with reference to any such Incremental
Term Loan.

 

“Term Loan Notes” means the Term Loan A Notes and the Term Loan B Notes.

 

“Total Interest Coverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (A) EBITDA by (B) cash interest expense for the then most
recently completed four fiscal quarters.

 

“Total Lender Loan Commitment” means the aggregate commitments of any Lender
with respect to the Loan Commitments.

 

“Total Leverage Ratio” means, as of the date of calculation, the ratio derived
by dividing (A) Indebtedness (other than as described in clause (H) of the
definition of Indebtedness and, to the extent related to or supporting the
Indebtedness described in clause (H) of such definition, as described in clauses
(K), (L), (M), and (N) of the definition of Indebtedness) by (B) EBITDA.

 

“Transition Services Agreement” means that certain Transition Services Agreement
by and between Borrower and Cellco Partnership d/b/a Verizon Wireless, dated as
of June 9, 2009, together with any schedules, exhibits or other attachments
thereto, in each case, as modified to the extent such modifications are
permitted by this Agreement.

 

112

--------------------------------------------------------------------------------


 

“Verizon Acquisition” means the acquisition of the assets subject to the Verizon
Purchase Agreement by the Acquired Companies and the acquisition of the
ownership interest of the Acquired Companies by Borrower.

 

“Verizon Acquisition Documentation” means, collectively, (A) the Verizon
Purchase Agreement and (B) the Transition Services Agreement.

 

“Verizon Purchase Agreement” means that certain Purchase Agreement by and
between Borrower and Cellco Partnership d/b/a Verizon Wireless, dated as of
June 9, 2009, together with any schedules, exhibits or other attachments
thereto, in each case, as modified to the extent such modifications are
permitted by this Agreement.

 


10.2         OTHER DEFINITIONAL PROVISIONS.  REFERENCES TO “SECTIONS,”
“SUBSECTIONS,” “EXHIBITS” AND “SCHEDULES” SHALL BE TO SECTIONS, SUBSECTIONS,
EXHIBITS AND SCHEDULES, RESPECTIVELY, OF THIS AGREEMENT UNLESS OTHERWISE
SPECIFICALLY PROVIDED.  ANY OF THE TERMS DEFINED IN SUBSECTION 10.1 MAY, UNLESS
THE CONTEXT OTHERWISE REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL DEPENDING
ON THE REFERENCE.  IN THIS AGREEMENT, “HEREOF,” “HEREIN,” “HERETO,” “HEREUNDER”
AND THE LIKE MEAN AND REFER TO THIS AGREEMENT AS A WHOLE AND NOT MERELY TO THE
SPECIFIC SECTION, PARAGRAPH OR CLAUSE IN WHICH THE RESPECTIVE WORD APPEARS;
WORDS IMPORTING ANY GENDER INCLUDE THE OTHER GENDER; REFERENCES TO “WRITING”
INCLUDE PRINTING, TYPING, LITHOGRAPHY AND OTHER MEANS OF REPRODUCING WORDS IN A
TANGIBLE VISIBLE FORM; THE WORDS “INCLUDING,” “INCLUDES” AND “INCLUDE” SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”; REFERENCES TO
AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE
SUBSEQUENT AMENDMENTS, ASSIGNMENTS, EXTENSIONS, RENEWALS AND OTHER MODIFICATIONS
THERETO, BUT ONLY TO THE EXTENT SUCH AMENDMENTS, ASSIGNMENTS, EXTENSIONS,
RENEWALS AND OTHER MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT; REFERENCES TO PERSONS INCLUDE THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS OR, IN THE CASE OF GOVERNMENTAL
PERSONS, PERSONS SUCCEEDING TO THE RELEVANT FUNCTIONS OF SUCH PERSONS; AND ALL
REFERENCES TO STATUTES AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF
SAME AND ANY SUCCESSOR STATUTES AND REGULATIONS.


 

[Signatures follow on the next page.]

 

113

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower

 

 

 

/s/ Justin D. Benincasa

 

 

 

Justin D. Benincasa

 

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

COMMNET WIRELESS, LLC

 

COMMNET FOUR CORNERS, LLC

 

COMMNET MIDWEST, LLC

 

COMMNET OF ARIZONA, L.L.C.

 

GILA COUNTY WIRELESS, LLC

 

EXCOMM, L.L.C.

 

SOVERNET HOLDING CORPORATION

 

COMMNET OF NEVADA, LLC

 

TISDALE TELEPHONE COMPANY, LLC

 

COMMNET NV, LLC

 

COMMNET OF TEXAS, LLC

 

ALLIED WIRELESS
COMMUNICATIONS CORPORATION

 

CHOICE COMMUNICATIONS, LLC

 

 

 

 

 

/s/ Justin D Benincasa

 

Justin D. Benincasa

 

Treasurer

 

 

 

SOVERNET, INC.

 

NATIONAL MOBILE
COMMUNICATIONS CORPORATION

 

 

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Chief Financial Officer

 

 

[Signatures continued on following page]

 

114

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

SAL SPECTRUM LLC

 

By: Atlantic Tele-Network, Inc., its Sole Member

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Chief Financial Officer

 

 

[Signatures continued on following page]

 

115

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

COBANK, ACB, as Administrative Agent, Arranger, an Issuing Lender and a Lender

 

 

 

 

 

By:

/s/ John Cole

 

 

John Cole

 

 

Vice President

 

 

[Signatures continued on following page]

 

116

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BANCO POPULAR DE PUERTO RICO, as a Lender

 

 

 

 

 

By:

/s/ Ian S. Smith

 

 

Ian S. Smith

 

 

Vice President

 

117

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ John B. Desmond

 

 

John B. Desmond

 

 

Senior Vice President

 

118

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

 

 

 

 

By:

/s/ Scott Meves

 

 

Scott Meves

 

 

Senior Vice President

 

119

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as

 

Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Enrique Landaeta

 

 

Enrique Landaeta

 

 

Vice President

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Marguerite Sutton

 

 

Director

 

120

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

 

Valerie Schanzer

 

 

Vice President

 

121

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

 

By:

/s/ Joseph A. Ciccolini

 

 

Joseph A. Ciccolini

 

 

Vice President – Senior Corporate

 

 

Banker

 

122

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

TORONTO DOMINION (NEW YORK) LLC, as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Debbi Brito

 

 

Debbi Brito

 

 

Authorized Signatory

 

123

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

UNION BANK, N.A., as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard Vian

 

 

Richard Vian

 

 

Vice President

 

124

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

AGFIRST FARM CREDIT BANK, as a voting participant

 

 

 

 

 

 

 

By:

/s/ Bruce B. Fortner

 

 

Bruce B. Fortner

 

 

Vice President

 

125

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

AGSTAR FINANCIAL SERVICES, FLCA as a voting participant

 

 

 

 

 

 

 

By:

/s/ Troy Mostaert

 

 

Troy Mostaert

 

 

Vice President

 

126

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FARM CREDIT BANK OF TEXAS, as a voting participant

 

 

 

 

 

By:

/s/ Horace R. Harrod

 

 

Horace R. Harrod

 

 

Vice President

 

127

--------------------------------------------------------------------------------